EXHIBIT 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of August 19, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     1   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     2   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     3    ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3    ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6    ARTICLE IV. COVENANTS OF SELLER      8   

SECTION 4.1

 

Protection of Title of Purchaser

     8   

SECTION 4.2

 

Other Liens or Interests

     9   

SECTION 4.3

 

Costs and Expenses

     9   

SECTION 4.4

 

Indemnification

     10    ARTICLE V. REPURCHASES      12   

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2

 

Reassignment of Purchased Receivables

     12   

SECTION 5.3

 

Waivers

     13    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14   

SECTION 6.5

 

Amendment

     14   

SECTION 6.6

 

Notices

     15   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     15   

SECTION 6.9

 

Intention of the Parties

     15   

SECTION 6.10

 

Governing Law

     16   

SECTION 6.11

 

Counterparts

     16   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

 

Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 19, 2014, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 19, 2014, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2014-3, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 27, 2014.

“Issuer” means AmeriCredit Automobile Receivables Trust 2014-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

 

3



--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having

 

5



--------------------------------------------------------------------------------

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or
under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

8



--------------------------------------------------------------------------------

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

 

9



--------------------------------------------------------------------------------

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

 

15



--------------------------------------------------------------------------------

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

 

Name:   Title:  

AMERICREDIT FINANCIAL SERVICES, INC.,
as Seller

By:

 

 

Name:   Title:  

Accepted:

 

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

 

Name:   Title:  

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442674073        443123336        453370595        453394801       
453418824        453442758        453466666        453491086        453514465   
    453538548        453562076        453586166        453610297       
453634834        453659633        453684805        453710824        453737611   
    453764532        453792004      442674164        443123369        453370611
       453394819        453418832        453442766        453466674       
453491094        453514473        453538555        453562084        453586174   
    453610305        453634842        453659641        453684813       
453710832        453737629        453764540        453792012      442690152     
  443123419        453370629        453394827        453418840        453442774
       453466682        453491102        453514481        453538563       
453562092        453586182        453610313        453634859        453659658   
    453684821        453710840        453737637        453764557       
453792020      442691929        443123435        453370637        453394835     
  453418857        453442782        453466690        453491110        453514499
       453538571        453562100        453586190        453610321       
453634867        453659666        453684839        453710873        453737645   
    453764565        453792038      442692216        443123443        453370645
       453394843        453418865        453442790        453466708       
453491128        453514507        453538589        453562118        453586208   
    453610339        453634875        453659674        453684847       
453710881        453737652        453764573        453792053      442692844     
  443123534        453370652        453394850        453418873        453442808
       453466716        453491136        453514515        453538597       
453562126        453586216        453610347        453634883        453659690   
    453684854        453710899        453737660        453764599       
453792061      442694147        443123658        453370660        453394868     
  453418881        453442816        453466724        453491144        453514523
       453538605        453562134        453586224        453610354       
453634891        453659708        453684862        453710907        453737678   
    453764607        453792079      442696019        443123757        453370678
       453394876        453418899        453442824        453466732       
453491151        453514531        453538613        453562142        453586232   
    453610362        453634917        453659716        453684870       
453710915        453737686        453764615        453792087      442697710     
  443123773        453370686        453394892        453418907        453442832
       453466740        453491169        453514549        453538621       
453562159        453586240        453610370        453634925        453659724   
    453684888        453710923        453737694        453764623       
453792095      442698395        443123807        453370694        453394900     
  453418915        453442840        453466757        453491177        453514556
       453538639        453562167        453586257        453610388       
453634933        453659732        453684896        453710931        453737702   
    453764631        453792103      442698726        443123880        453370702
       453394918        453418923        453442857        453466765       
453491185        453514564        453538647        453562175        453586265   
    453610396        453634941        453659757        453684904       
453710949        453737710        453764649        453792111      442699153     
  443123898        453370710        453394926        453418931        453442865
       453466773        453491193        453514572        453538654       
453562183        453586273        453610404        453634958        453659765   
    453684912        453710964        453737736        453764664       
453792129      442702874        443123922        453370728        453394934     
  453418949        453442873        453466781        453491201        453514580
       453538662        453562191        453586281        453610412       
453634966        453659773        453684920        453710972        453737744   
    453764672        453792137      442705075        443124052        453370736
       453394942        453418956        453442899        453466799       
453491219        453514598        453538670        453562209        453586299   
    453610420        453634974        453659781        453684938       
453710980        453737751        453764706        453792145      442708715     
  443124110        453370744        453394959        453418964        453442907
       453466807        453491227        453514606        453538688       
453562217        453586307        453610438        453634982        453659807   
    453684946        453710998        453737769        453764714       
453792152      442708939        443124151        453370751        453394967     
  453418972        453442915        453466815        453491235        453514614
       453538696        453562225        453586315        453610446       
453634990        453659815        453684953        453711004        453737777   
    453764730        453792160      442709713        443124169        453370769
       453394975        453418980        453442923        453466823       
453491243        453514622        453538704        453562233        453586323   
    453610461        453635005        453659823        453684961       
453711012        453737793        453764748        453792178      442710430     
  443124300        453370777        453394983        453418998        453442931
       453466831        453491250        453514630        453538712       
453562241        453586331        453610479        453635013        453659831   
    453684979        453711020        453737801        453764755       
453792186      442711271        443124375        453370785        453394991     
  453419004        453442949        453466849        453491268        453514648
       453538720        453562258        453586349        453610487       
453635021        453659849        453684987        453711038        453737819   
    453764763        453792194      442711859        443124417        453370793
       453395006        453419012        453442956        453466856       
453491276        453514655        453538738        453562274        453586356   
    453610495        453635039        453659856        453684995       
453711046        453737827        453764771        453792202      442714317     
  443124441        453370801        453395014        453419020        453442964
       453466864        453491284        453514663        453538746       
453562282        453586364        453610503        453635047        453659864   
    453685000        453711053        453737835        453764789       
453792228      442714424        443124458        453370819        453395022     
  453419038        453442972        453466872        453491292        453514671
       453538753        453562290        453586372        453610511       
453635054        453659872        453685018        453711061        453737843   
    453764797        453792236      442716148        443124516        453370827
       453395030        453419046        453442998        453466880       
453491318        453514689        453538761        453562316        453586380   
    453610529        453635062        453659880        453685034       
453711079        453737850        453764805        453792244      442717641     
  443124524        453370835        453395048        453419061        453443004
       453466898        453491334        453514697        453538779       
453562324        453586398        453610537        453635070        453659898   
    453685042        453711087        453737868        453764839       
453792251      442718706        443124532        453370843        453395055     
  453419079        453443012        453466906        453491342        453514705
       453538787        453562332        453586406        453610545       
453635088        453659906        453685059        453711095        453737876   
    453764847        453792269      442677498        443124581        453370850
       453395063        453419087        453443020        453466914       
453491359        453514713        453538795        453562340        453586414   
    453610552        453635096        453659922        453685067       
453711103        453737884        453764862        453792285      442678967     
  443124623        453370868        453395071        453419095        453443038
       453466922        453491367        453514721        453538803       
453562357        453586422        453610560        453635104        453659930   
    453685075        453711111        453737892        453764870       
453792293      442679122        443124656        453370876        453395089     
  453419103        453443046        453466930        453491375        453514739
       453538811        453562365        453586430        453610578       
453635112        453659948        453685091        453711137        453737900   
    453764888        453792301      442679528        443124680        453370884
       453395097        453419111        453443053        453466948       
453491383        453514747        453538829        453562373        453586448   
    453610586        453635120        453659955        453685109       
453711145        453737918        453764896        453792319      442680195     
  443124763        453370892        453395105        453419129        453443061
       453466955        453491391        453514754        453538837       
453562381        453586455        453610594        453635138        453659963   
    453685117        453711152        453737926        453764904       
453792327      442680716        443124789        453370900        453395113     
  453419137        453443079        453466971        453491417        453514762
       453538845        453562399        453586463        453610602       
453635146        453659971        453685125        453711160        453737934   
    453764912        453792335      442681151        443124805        453370918
       453395121        453419145        453443095        453466989       
453491425        453514770        453538852        453562407        453586471   
    453610610        453635153        453659989        453685133       
453711178        453737942        453764920        453792350      442681573     
  443124854        453370926        453395139        453419152        453443103
       453466997        453491433        453514788        453538860       
453562415        453586489        453610628        453635161        453659997   
    453685141        453711186        453737959        453764938       
453792368      442682639        443124862        453370942        453395147     
  453419160        453443111        453467003        453491441        453514796
       453538878        453562423        453586497        453610636       
453635179        453660003        453685158        453711194        453737967   
    453764946        453792376      442684759        443124920        453370959
       453395154        453419178        453443129        453467011       
453491458        453514804        453538886        453562431        453586505   
    453610644        453635187        453660011        453685166       
453711202        453737975        453764953        453792384      442686820     
  443124946        453370967        453395162        453419186        453443145
       453467029        453491466        453514812        453538894       
453562449        453586513        453610651        453635195        453660029   
    453685174        453711210        453737983        453764961       
453792392      442688206        443125026        453370983        453395170     
  453419194        453443152        453467037        453491474        453514820
       453538902        453562456        453586521        453610677       
453635203        453660037        453685182        453711228        453737991   
    453764995        453792400      442688321        443125059        453370991
       453395196        453419202        453443160        453467045       
453491482        453515199        453538910        453562464        453586539   
    453610685        453635211        453660045        453685190       
453711236        453738015        453765000        453792418      442688859     
  443125117        453371007        453395204        453419210        453443178
       453467052        453491490        453515207        453538928       
453562472        453586547        453610693        453635229        453660052   
    453685208        453711251        453738023        453765018       
453792426      442688875        443125158        453371015        453395212     
  453419228        453443186        453467060        453491508        453515215
       453538936        453562480        453586554        453610701       
453635237        453660060        453685216        453711277        453738031   
    453765034        453792434      437194376        443125257        453371023
       453395220        453419236        453443194        453467078       
453491516        453515223        453538944        453562498        453586562   
    453610719        453635245        453660078        453685224       
453711285        453738049        453765042        453792442      440946648     
  443125273        453371031        453395238        453419244        453443202
       453467086        453491524        453515231        453538951       
453562506        453586570        453610727        453635252        453660086   
    453685232        453711293        453738056        453765059       
453792467      441000965        443125299        453371049        453395246     
  453419251        453443210        453467458        453491532        453515249
       453538969        453562514        453586588        453610735       
453635260        453660094        453685240        453711301        453738064   
    453765067        453792475      441111564        443125307        453371056
       453395253        453419269        453443228        453467466       
453491540        453515256        453538977        453562522        453586596   
    453610743        453635278        453660102        453685257       
453711319        453738072        453765075        453792491      441165610     
  443125349        453371064        453395261        453419277        453443236
       453467474        453491557        453515264        453538985       
453562530        453586604        453610750        453635286        453660110   
    453685265        453711327        453738080        453765083       
453792509      441178076        443125380        453371072        453395279     
  453419285        453443244        453467482        453491565        453515272
       453538993        453562548        453586612        453610776       
453635294        453660128        453685273        453711335        453738098   
    453765091        453792517      441203494        443125406        453371080
       453395287        453419293        453443269        453467490       
453491573        453515280        453539009        453562555        453586620   
    453610784        453635302        453660144        453685281       
453711350        453738106        453765109        453792533      441237369     
  443125422        453371098        453395295        453419301        453443277
       453467508        453491581        453515306        453539017       
453562563        453586638        453610792        453635310        453660151   
    453685299        453711368        453738114        453765117       
453792541      441296324        443125539        453371106        453395303     
  453419319        453443285        453467516        453491599        453515322
       453539025        453562571        453586646        453610800       
453635328        453660169        453685307        453711376        453738130   
    453765141        453792574      441346350        443125547        453371114
       453395311        453419327        453443293        453467524       
453491607        453515330        453539033        453562589        453586653   
    453610818        453635336        453660177        453685315       
453711384        453738148        453765158        453792582      441357522     
  443125612        453371122        453395329        453419335        453443301
       453467532        453491615        453515348        453539041       
453562597        453586661        453610826        453635344        453660185   
    453685323        453711392        453738155        453765166       
453792590      441359387        443125679        453371130        453395345     
  453419350        453443319        453467540        453491623        453515355
       453539058        453562605        453586687        453610834       
453635369        453660201        453685331        453711418        453738163   
    453765174        453792616      441416351        443125703        453371155
       453395352        453419368        453443327        453467557       
453491631        453515363        453539066        453562613        453586695   
    453610842        453635385        453660219        453685349       
453711426        453738171        453765208        453792624      441455748     
  443125745        453371163        453395360        453419376        453443335
       453467565        453491649        453515371        453539074       
453562621        453586703        453610859        453635393        453660227   
    453685364        453711434        453738189        453765216       
453792632      441460052        443125760        453371171        453395378     
  453419384        453443343        453467573        453491656        453515389
       453539082        453562639        453586729        453610867       
453635419        453660235        453685372        453711442        453738197   
    453765224        453792640      441505799        443125828        453371189
       453395386        453419392        453443350        453467581       
453491664        453515397        453539090        453562647        453586737   
    453610875        453635427        453660243        453685380       
453711459        453738213        453765232        453792657      441565181     
  443125885        453371197        453395394        453419400        453443368
       453467599        453491672        453515405        453539108       
453562654        453586745        453610883        453635435        453660250   
    453685406        453711467        453738221        453765240       
453792665      441587763        443126115        453371205        453395402     
  453419418        453443376        453467607        453491680        453515413
       453539116        453562662        453586752        453610891       
453635443        453660268        453685414        453711475        453738239   
    453765257        453792681      441595550        443126131        453371213
       453395410        453419426        453443384        453467623       
453491698        453515421        453539124        453562670        453586760   
    453610909        453635450        453660276        453685422       
453711483        453738247        453765281        453792699      441647773     
  443126180        453371221        453395428        453419434        453443392
       453467631        453491706        453515439        453539132       
453562688        453586778        453610917        453635468        453660284   
    453685430        453711491        453738254        453765299       
453792707      441669686        443126297        453371239        453395436     
  453419442        453443400        453467649        453491714        453515454
       453539140        453562696        453586786        453610925       
453635476        453660292        453685448        453711517        453738270   
    453765315        453792715      441673332        443126313        453371247
       453395444        453419459        453443418        453467656       
453491722        453515462        453539157        453562704        453586794   
    453610941        453635484        453660300        453685455       
453711525        453738288        453765323        453792723      441684040     
  443126438        453371262        453395451        453419467        453443426
       453467664        453491730        453515470        453539165       
453562712        453586802        453610958        453635492        453660318   
    453685471        453711533        453738296        453765331       
453792731      441690856        443126636        453371270        453395469     
  453419475        453443434        453467672        453491748        453515488
       453539173        453562738        453586810        453610966       
453635500        453660326        453685489        453711558        453738304   
    453765349        453792749      441691516        443126644        453371288
       453395477        453419483        453443442        453467680       
453491755        453515496        453539181        453562746        453586828   
    453610974        453635518        453660334        453685497       
453711566        453738312        453765356        453792756      441711488     
  443126669        453371296        453395485        453419491        453443459
       453467706        453491763        453515504        453539199       
453562753        453586836        453610982        453635526        453660342   
    453685505        453711574        453738320        453765364       
453792764      441719937        443126719        453371304        453395493     
  453419509        453443467        453467714        453491771        453515512
       453539207        453562761        453586844        453610990       
453635534        453660359        453685513        453711590        453738338   
    453765372        453792772      441731205        443126834        453371312
       453395501        453419517        453443475        453467722       
453491789        453515520        453539215        453562779        453586851   
    453611006        453635542        453660367        453685521       
453711616        453738346        453765380        453792798      441773561     
  443126867        453371320        453395519        453419525        453443483
       453467730        453491797        453515538        453539223       
453562787        453586869        453611014        453635559        453660375   
    453685539        453711640        453738353        453765398       
453792806      441778131        443126925        453371338        453395527     
  453419533        453443509        453467748        453491805        453515546
       453539231        453562795        453586877        453611022       
453635567        453660383        453685547        453711657        453738361   
    453765406        453792814      441830452        443127089        453371361
       453395535        453419541        453443525        453467763       
453491821        453515553        453539249        453562803        453586885   
    453611048        453635575        453660391        453685554       
453711665        453738379        453765414        453792822      441837713     
  443127147        453371379        453395543        453419558        453443541
       453467771        453491839        453515561        453539256       
453562811        453586893        453611055        453635583        453660409   
    453685562        453711673        453738387        453765422       
453792830      441841509        443127154        453371387        453395550     
  453419566        453443558        453467789        453491847        453515579
       453539264        453562829        453586901        453611063       
453635591        453660417        453685570        453711681        453738395   
    453765430        453792848   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     441854072        443127188        453371395        453395568       
453419574        453443566        453467797        453491854        453515587   
    453539272        453562837        453586919        453611071       
453635609        453660425        453685596        453711699        453738403   
    453765448        453792855      441878055        443127378        453371403
       453395576        453419582        453443574        453467805       
453491862        453515595        453539280        453562845        453586927   
    453611089        453635617        453660433        453685612       
453711707        453738411        453765455        453792871      441947116     
  443127493        453371411        453395584        453419590        453443582
       453467813        453491870        453515603        453539298       
453562852        453586935        453611097        453635633        453660441   
    453685620        453711715        453738429        453765463       
453792889      441983848        443127576        453371429        453395592     
  453419608        453443590        453467821        453491888        453515611
       453539306        453562860        453586943        453611105       
453635641        453660458        453685638        453711749        453738437   
    453765489        453792897      442006763        443127626        453371437
       453395600        453419616        453443608        453467839       
453491896        453515629        453539314        453562878        453586950   
    453611113        453635666        453660466        453685646       
453711756        453738445        453765505        453792905      442015574     
  443127634        453371445        453395618        453419624        453443616
       453467847        453491904        453515637        453539322       
453562886        453586968        453611121        453635674        453660474   
    453685653        453711764        453738452        453765513       
453792913      442019881        443127717        453371452        453395626     
  453419632        453443624        453467854        453491912        453515645
       453539330        453562894        453586976        453611139       
453635682        453660482        453685661        453711780        453738460   
    453765521        453792921      442043030        443127725        453371460
       453395634        453419640        453443632        453467862       
453491920        453515652        453539348        453562902        453586984   
    453611147        453635708        453660490        453685679       
453711798        453738478        453765539        453792939      442043972     
  443127881        453371478        453395642        453419657        453443640
       453467870        453491938        453515660        453539363       
453562910        453586992        453611154        453635716        453660508   
    453685687        453711814        453738486        453765547       
453792962      442064671        443127899        453371486        453395659     
  453419665        453443657        453467888        453491946        453515678
       453539371        453562928        453587008        453611162       
453635724        453660516        453685695        453711848        453738502   
    453765562        453792988      442076048        443127915        453371494
       453395667        453419673        453443665        453467896       
453491953        453515686        453539389        453562936        453587024   
    453611170        453635732        453660524        453685729       
453711855        453738510        453765570        453793002      442107710     
  443127931        453371502        453395675        453419681        453443673
       453467904        453491961        453515694        453539397       
453562944        453587032        453611188        453635740        453660532   
    453685737        453711863        453738536        453765588       
453793010      442109278        443128020        453371510        453395683     
  453419699        453443681        453467912        453491979        453515702
       453539405        453562951        453587057        453611196       
453635757        453660540        453685745        453711871        453738544   
    453765612        453793028      442125233        443128152        453371528
       453395691        453419707        453443699        453467920       
453491987        453515710        453539413        453562969        453587065   
    453611204        453635765        453660557        453685752       
453711889        453738551        453765638        453793036      442143830     
  443128160        453371536        453395709        453419715        453443707
       453467938        453491995        453515728        453539421       
453562977        453587073        453611212        453635773        453660565   
    453685760        453711897        453738569        453765646       
453793044      442164802        443128186        453371544        453395717     
  453419723        453443715        453467946        453492001        453515736
       453539447        453562985        453587081        453611220       
453635781        453660573        453685778        453711905        453738577   
    453765653        453793051      442169876        443128194        453371551
       453395725        453419731        453443731        453467953       
453492019        453515744        453539454        453562993        453587099   
    453611238        453635799        453660581        453685786       
453711921        453738585        453765679        453793069      442174777     
  443128236        453371569        453395733        453419749        453443749
       453467961        453492027        453515751        453539462       
453563009        453587107        453611246        453635807        453660599   
    453685794        453711939        453738593        453765687       
453793077      442186862        443128251        453371585        453395741     
  453419756        453443756        453467979        453492043        453515769
       453539470        453563017        453587123        453611261       
453635815        453660607        453685802        453711947        453738601   
    453765695        453793085      442187423        443128293        453371593
       453395758        453419764        453443764        453467987       
453492050        453515777        453539488        453563025        453587131   
    453611279        453635823        453660615        453685810       
453711954        453738619        453765703        453793093      442187555     
  443128319        453371601        453395766        453419772        453443772
       453467995        453492068        453515785        453539496       
453563033        453587149        453611287        453635831        453660623   
    453685828        453711962        453738635        453765711       
453793101      442203683        443128392        453371627        453395774     
  453419780        453443780        453468001        453492076        453515801
       453539504        453563041        453587156        453611295       
453635849        453660631        453685836        453711970        453738643   
    453765729        453793119      442208898        443128418        453371635
       453395782        453419798        453443798        453468019       
453492084        453515819        453539512        453563058        453587164   
    453611303        453635856        453660649        453685851       
453711988        453738650        453765737        453793127      442219929     
  443128517        453371643        453395808        453419806        453443806
       453468027        453492092        453515827        453539520       
453563066        453587172        453611311        453635864        453660656   
    453685869        453711996        453738668        453765745       
453793135      442228680        443128525        453371650        453395816     
  453419814        453443814        453468035        453492100        453515835
       453539538        453563074        453587180        453611329       
453635872        453660672        453685877        453712002        453738676   
    453765752        453793143      442237418        443128533        453371668
       453395824        453419822        453443830        453468043       
453492118        453515843        453539546        453563082        453587198   
    453611337        453635880        453660680        453685885       
453712010        453738684        453765760        453793150      442242426     
  443128541        453371676        453395832        453419830        453443848
       453468050        453492126        453515850        453539553       
453563090        453587206        453611345        453635898        453660698   
    453685893        453712028        453738692        453765778       
453793168      442244224        443128582        453371684        453395840     
  453419848        453443855        453468068        453492134        453515868
       453539561        453563108        453587214        453611352       
453635906        453660706        453685901        453712044        453738700   
    453765786        453793176      442252078        443128764        453371692
       453395857        453419855        453443863        453468076       
453492142        453515876        453539579        453563116        453587222   
    453611360        453635914        453660714        453685919       
453712051        453738718        453765794        453793184      442261608     
  443128848        453371700        453395865        453419863        453443871
       453468084        453492167        453515884        453539587       
453563124        453587248        453611378        453635922        453660722   
    453685943        453712069        453738726        453765802       
453793192      442271581        443128889        453371726        453395873     
  453419871        453443889        453468092        453492175        453515892
       453539595        453563132        453587255        453611386       
453635930        453660730        453685968        453712077        453738734   
    453765810        453793200      442277117        443128897        453371734
       453395881        453419889        453443897        453468100       
453492183        453515900        453539603        453563140        453587263   
    453611394        453635948        453660748        453685976       
453712093        453738742        453765828        453793218      442280020     
  443128939        453371742        453395899        453419897        453443905
       453468118        453492191        453515918        453539611       
453563157        453587271        453611402        453635963        453660755   
    453685984        453712101        453738767        453765836       
453793226      442289971        443129036        453371759        453395907     
  453419905        453443913        453468134        453492209        453515926
       453539629        453563165        453587289        453611410       
453635971        453660763        453685992        453712119        453738775   
    453765844        453793234      442290433        443129051        453371767
       453395915        453419913        453443921        453468159       
453492217        453515934        453539637        453563173        453587297   
    453611428        453635989        453660771        453686008       
453712127        453738783        453765851        453793242      442294013     
  443129069        453371775        453395923        453419921        453443939
       453468167        453492225        453515942        453539645       
453563181        453587305        453611436        453635997        453660789   
    453686016        453712135        453738791        453765869       
453793259      442299145        443129119        453371783        453395931     
  453419947        453443954        453468175        453492233        453515959
       453539652        453563199        453587313        453611444       
453636003        453660797        453686024        453712143        453738809   
    453765877        453793275      442299160        443129127        453371791
       453395949        453419954        453443962        453468183       
453492241        453515967        453539660        453563207        453587321   
    453611451        453636011        453660805        453686032       
453712150        453738817        453765885        453793283      442309837     
  443129143        453371809        453395956        453419962        453443970
       453468191        453492258        453515975        453539678       
453563215        453587339        453611469        453636029        453660813   
    453686057        453712176        453738833        453765893       
453793291      442312138        443129226        453371817        453395964     
  453419988        453443988        453468209        453492266        453515983
       453539686        453563223        453587347        453611477       
453636037        453660839        453686065        453712192        453738841   
    453765901        453793309      442312732        443129275        453371825
       453395972        453419996        453443996        453468217       
453492274        453515991        453539694        453563231        453587354   
    453611485        453636045        453660847        453686073       
453712218        453738858        453765919        453793325      442312815     
  443129341        453371833        453395980        453420002        453444002
       453468225        453492282        453516007        453539702       
453563249        453587362        453611493        453636052        453660854   
    453686099        453712226        453738866        453765927       
453793333      442316329        443129374        453371841        453395998     
  453420010        453444010        453468233        453492290        453516015
       453539710        453563256        453587370        453611501       
453636060        453660870        453686107        453712234        453738874   
    453765935        453793341      442316493        443129424        453371858
       453396004        453420028        453444036        453468241       
453492308        453516023        453539728        453563264        453587388   
    453611519        453636078        453660888        453686115       
453712242        453738882        453765943        453793358      442330114     
  443129499        453371866        453396012        453420036        453444051
       453468258        453492316        453516031        453539736       
453563272        453587396        453611527        453636086        453660896   
    453686123        453712259        453738890        453765950       
453793374      442352456        443129507        453371874        453396020     
  453420044        453444069        453468266        453492324        453516049
       453539744        453563280        453587404        453611535       
453636094        453660912        453686131        453712267        453738908   
    453765968        453793382      442358875        443129564        453371882
       453396038        453420051        453444077        453468274       
453492332        453516056        453539751        453563298        453587412   
    453611543        453636102        453660920        453686149       
453712275        453738916        453765976        453793390      442381075     
  443129630        453371890        453396046        453420069        453444085
       453468282        453492340        453516064        453539769       
453563306        453587420        453611550        453636110        453660938   
    453686156        453712283        453738924        453765984       
453793424      442382370        443129663        453371908        453396053     
  453420077        453444093        453468290        453492357        453516072
       453539785        453563314        453587438        453611568       
453636128        453660946        453686172        453712291        453738932   
    453766016        453793432      442385373        443129754        453371916
       453396061        453420085        453444101        453468308       
453492365        453516080        453539793        453563322        453587446   
    453611576        453636136        453660953        453686180       
453712309        453738940        453766024        453793440      442393500     
  443129762        453371924        453396079        453420093        453444119
       453468316        453492373        453516098        453539801       
453563330        453587461        453611584        453636144        453660961   
    453686198        453712317        453738957        453766040       
453793457      442399291        443129788        453371932        453396087     
  453420101        453444127        453468324        453492381        453516106
       453539819        453563348        453587479        453611592       
453636151        453660979        453686206        453712325        453738965   
    453766057        453793465      442403317        443129804        453371940
       453396095        453420119        453444135        453468332       
453492399        453516114        453539827        453563355        453587487   
    453611600        453636169        453660987        453686214       
453712333        453738973        453766065        453793473      442430468     
  443129846        453371957        453396103        453420127        453444150
       453468340        453492407        453516122        453539835       
453563371        453587495        453611618        453636177        453661001   
    453686222        453712341        453738981        453766081       
453793481      442472841        443129879        453371965        453396111     
  453420135        453444168        453468357        453492415        453516130
       453539843        453563389        453587511        453611634       
453636185        453661019        453686230        453712358        453738999   
    453766099        453793499      442499943        443129960        453371973
       453396129        453420143        453444176        453468365       
453492423        453516148        453539918        453563397        453587529   
    453611642        453636193        453661027        453686248       
453712366        453739005        453766115        453793507      442524211     
  443130018        453371981        453396137        453420150        453444184
       453468373        453492431        453516163        453539926       
453563405        453587537        453611659        453636201        453661035   
    453686263        453712374        453739013        453766131       
453793515      442548665        443130158        453371999        453396145     
  453420168        453444192        453468381        453492449        453516171
       453539934        453563413        453587545        453611667       
453636219        453661043        453686271        453712382        453739021   
    453766149        453793523      442551164        443130216        453372005
       453396152        453420176        453444200        453468399       
453492456        453516189        453539942        453563421        453587552   
    453611675        453636227        453661068        453686289       
453712390        453739039        453766156        453793531      442556569     
  443130257        453372013        453396160        453420184        453444218
       453468407        453492464        453516197        453539959       
453563439        453587560        453611709        453636243        453661076   
    453686297        453712408        453739047        453766172       
453793549      442556999        443130364        453372021        453396178     
  453420192        453444226        453468415        453492472        453516205
       453539967        453563447        453587578        453611717       
453636250        453661084        453686305        453712416        453739062   
    453766180        453793556      442594115        443130398        453372039
       453396186        453420200        453444234        453468423       
453492480        453516213        453539975        453563454        453587586   
    453611725        453636268        453661092        453686321       
453712424        453739070        453766198        453793564      442599098     
  443130471        453372047        453396194        453420218        453444242
       453468431        453492498        453516221        453539983       
453563462        453587594        453611733        453636276        453661100   
    453686339        453712432        453739088        453766206       
453793572      442609392        443130489        453372054        453396202     
  453420226        453444259        453468449        453492506        453516239
       453539991        453563470        453587602        453611758       
453636284        453661118        453686347        453712440        453739104   
    453766214        453793580      442618278        443130554        453372062
       453396210        453420234        453444267        453468456       
453492514        453516247        453540007        453563488        453587610   
    453611766        453636300        453661134        453686354       
453712457        453739112        453766222        453793598      442619250     
  443130562        453372070        453396236        453420259        453444275
       453468464        453492522        453516254        453540015       
453563496        453587628        453611774        453636318        453661159   
    453686362        453712465        453739120        453766230       
453793606      442629903        443130703        453372088        453396244     
  453420267        453444283        453468472        453492530        453516262
       453540023        453563504        453587636        453611782       
453636326        453661167        453686370        453712473        453739138   
    453766248        453793614      442630968        443130711        453372096
       453396251        453420275        453444291        453468480       
453492548        453516270        453540049        453563512        453587644   
    453611808        453636334        453661175        453686388       
453712481        453739146        453766255        453793622      442632527     
  443130729        453372104        453396269        453420283        453444309
       453468498        453492555        453516288        453540056       
453563520        453587651        453611816        453636342        453661183   
    453686396        453712499        453739153        453766263       
453793630      442634317        443130745        453372112        453396277     
  453420291        453444317        453468506        453492563        453516296
       453540072        453563538        453587669        453611824       
453636359        453661191        453686404        453712507        453739161   
    453766271        453793655      442637948        443130794        453372120
       453396285        453420309        453444325        453468514       
453492571        453516304        453540080        453563546        453587677   
    453611832        453636367        453661209        453686412       
453712515        453739179        453766289        453793663      442639019     
  443130968        453372138        453396293        453420317        453444333
       453468522        453492589        453516312        453540098       
453563553        453587685        453611840        453636375        453661217   
    453686438        453712531        453739187        453766297       
453793671      442645123        443130976        453372146        453396301     
  453420325        453444341        453468530        453492597        453516320
       453540106        453563561        453587693        453611857       
453636383        453661233        453686446        453712556        453739195   
    453766305        453793689   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442646873        443131040        453372153        453396319       
453420333        453444358        453468548        453492605        453516338   
    453540114        453563579        453587701        453611865       
453636391        453661241        453686453        453712564        453739203   
    453766313        453793705      442655841        443131065        453372161
       453396327        453420341        453444366        453468555       
453492613        453516346        453540122        453563587        453587727   
    453611881        453636409        453661258        453686461       
453712572        453739211        453766321        453793721      442656260     
  443131099        453372179        453396335        453420358        453444374
       453468563        453492639        453516361        453540130       
453563595        453587735        453611899        453636417        453661266   
    453686479        453712580        453739229        453766347       
453793739      442659025        443131115        453372195        453396343     
  453420366        453444382        453468571        453492647        453516379
       453540148        453563603        453587743        453611907       
453636425        453661274        453686487        453712598        453739237   
    453766354        453793747      442663753        443131149        453372203
       453396350        453420374        453444390        453468589       
453492654        453516387        453540155        453563611        453587750   
    453611915        453636433        453661282        453686495       
453712606        453739245        453766362        453793754      442664777     
  443131172        453372211        453396368        453420382        453444408
       453468597        453492662        453516395        453540163       
453563629        453587768        453611923        453636441        453661290   
    453686511        453712614        453739252        453766370       
453793762      442664991        443131198        453372229        453396376     
  453420390        453444424        453468605        453492670        453516403
       453540171        453563637        453587776        453611931       
453636458        453661308        453686529        453712622        453739260   
    453766388        453793770      442666079        443131271        453372237
       453396384        453420408        453444432        453468613       
453492688        453516411        453540189        453563645        453587784   
    453611949        453636466        453661316        453686537       
453712630        453739278        453766396        453793788      442666236     
  443131289        453372245        453396392        453420416        453444440
       453468621        453492696        453516429        453540197       
453563652        453587792        453611956        453636474        453661324   
    453686545        453712648        453739286        453766404       
453793796      442668893        443131313        453372252        453396400     
  453420424        453444457        453468639        453492704        453516437
       453540205        453563660        453587800        453611972       
453636482        453661357        453686552        453712655        453739302   
    453766420        453793804      442668992        443131347        453372260
       453396418        453420432        453444465        453468647       
453492712        453516445        453540213        453563678        453587818   
    453611980        453636490        453661365        453686560       
453712663        453739310        453766438        453793812      442669305     
  443131396        453372278        453396426        453420440        453444473
       453468654        453492738        453516452        453539850       
453563686        453587826        453611998        453636508        453661373   
    453686578        453712671        453739328        453766446       
453793820      442670147        443131461        453372286        453396434     
  453420457        453444481        453468662        453492746        453516460
       453539868        453563694        453587834        453612004       
453636516        453661381        453686594        453712689        453739336   
    453766461        453793838      442671251        443131487        453372294
       453396442        453420473        453444499        453468670       
453492753        453516478        453539884        453563702        453587842   
    453612012        453636524        453661399        453686602       
453712697        453739344        453766479        453793846      442672366     
  443131495        453372302        453396459        453420481        453444507
       453468688        453492761        453516486        453539892       
453563710        453587859        453612020        453636532        453661407   
    453686610        453712705        453739351        453766487       
453793853      442672846        443131537        453372310        453396467     
  453420499        453444515        453468696        453492779        453516494
       453539900        453563736        453587867        453612038       
453636540        453661423        453686628        453712713        453739369   
    453766495        453793861      442673372        443131545        453372328
       453396475        453420507        453444523        453468704       
453492787        453516502        453540221        453563744        453587875   
    453612046        453636557        453661431        453686636       
453712721        453739377        453766503        453793887      442719647     
  443131552        453372336        453396483        453420515        453444531
       453468712        453492795        453516510        453540239       
453563751        453587883        453612053        453636573        453661449   
    453686669        453712739        453739385        453766511       
453793895      442720991        443131586        453372344        453396491     
  453420523        453444549        453468720        453492803        453516528
       453540247        453563769        453587891        453612061       
453636581        453661456        453686677        453712747        453739393   
    453766529        453793903      442721981        443131594        453372351
       453396509        453420549        453444556        453468738       
453492811        453516536        453540254        453563777        453587917   
    453612079        453636599        453661464        453686685       
453712754        453739401        453766537        453793911      442724969     
  443131628        453372369        453396525        453420572        453444564
       453468746        453492829        453516544        453540262       
453563785        453587925        453612087        453636607        453661472   
    453686693        453712770        453739419        453766545       
453793929      442725941        443131685        453372377        453396533     
  453420580        453444572        453468753        453492837        453516551
       453540270        453563793        453587941        453612095       
453636615        453661480        453686701        453712796        453739427   
    453766552        453793937      442726485        443131735        453372385
       453396541        453420598        453444580        453468761       
453492845        453516569        453540288        453563801        453587958   
    453612103        453636623        453661498        453686735       
453712838        453739435        453766560        453793945      442728200     
  443131776        453372393        453396558        453420606        453444598
       453468779        453492852        453516577        453540296       
453563819        453587974        453612111        453636649        453661506   
    453686743        453712846        453739443        453766578       
453793952      442729455        443131842        453372401        453396566     
  453420614        453444606        453468787        453492860        453516585
       453540304        453563827        453587982        453612129       
453636656        453661514        453686750        453712853        453739450   
    453766586        453793986      442729539        443131909        453372419
       453396574        453420622        453444614        453468795       
453492878        453516593        453540312        453563835        453588006   
    453612145        453636664        453661522        453686768       
453712861        453739468        453766594        453793994      442729893     
  443131933        453372427        453396582        453420630        453444622
       453468803        453492886        453516601        453540320       
453563843        453588014        453612152        453636672        453661530   
    453686776        453712879        453739476        453766610       
453794000      442732178        443131941        453372435        453396590     
  453420655        453444630        453468811        453492894        453516619
       453540338        453563868        453588022        453612160       
453636680        453661548        453686784        453712887        453739492   
    453766628        453794018      442734190        443132006        453372443
       453396608        453420663        453444648        453468829       
453492902        453516627        453540346        453563876        453588030   
    453612178        453636698        453661563        453686792       
453712895        453739500        453766636        453794026      442734984     
  443132022        453372450        453396616        453420671        453444655
       453468837        453492910        453516635        453540353       
453563884        453588048        453612186        453636706        453661571   
    453686800        453712911        453739518        453766644       
453794059      442735320        443132071        453372468        453396624     
  453420689        453444663        453468845        453492928        453516643
       453540361        453563918        453588055        453612194       
453636714        453661589        453686818        453712929        453739526   
    453766651        453794067      442735411        443132089        453372476
       453396632        453420697        453444671        453468852       
453492936        453516650        453540379        453563926        453588063   
    453612202        453636722        453661597        453686826       
453712937        453739534        453766669        453794075      442735528     
  443132253        453372484        453396640        453420705        453444689
       453468860        453492944        453516668        453540387       
453563934        453588071        453612210        453636730        453661605   
    453686834        453712945        453739542        453766685       
453794083      442737292        443132287        453372492        453396657     
  453420713        453444697        453468878        453492951        453516676
       453540395        453563942        453588089        453612228       
453636755        453661613        453686842        453712952        453739559   
    453766693        453794091      442739397        443132303        453372500
       453396673        453420721        453444705        453468886       
453492969        453516684        453540403        453563959        453588097   
    453612236        453636763        453661639        453686859       
453712960        453739567        453766701        453794109      442739959     
  443132329        453372518        453396681        453420739        453444713
       453468894        453492977        453516692        453540411       
453563967        453588105        453612244        453636771        453661647   
    453686867        453712978        453739575        453766719       
453794125      442740007        443132345        453372534        453396699     
  453420747        453444721        453468902        453492985        453516700
       453540429        453563975        453588113        453612251       
453636789        453661654        453686875        453712986        453739591   
    453766727        453794133      442740932        443132352        453372542
       453396707        453420754        453444739        453468910       
453492993        453516718        453540437        453563983        453588121   
    453612277        453636797        453661662        453686883       
453712994        453739609        453766735        453794166      442741039     
  443132360        453372559        453396715        453420762        453444747
       453468928        453493009        453516726        453540445       
453563991        453588147        453612285        453636805        453661670   
    453686891        453713018        453739617        453766743       
453794174      442742318        443132469        453372567        453396723     
  453420770        453444762        453468936        453493017        453516742
       453540452        453564007        453588154        453612293       
453636813        453661696        453686909        453713059        453739625   
    453766776        453794182      442743266        443132477        453372575
       453396731        453420796        453444770        453468944       
453493025        453516759        453540460        453564015        453588162   
    453612301        453636821        453661704        453686917       
453713067        453739633        453766800        453794208      442746095     
  443132600        453372583        453396749        453420804        453444788
       453468951        453493033        453516767        453540478       
453564023        453588170        453612319        453636839        453661720   
    453686925        453713075        453739641        453766818       
453794216      442746343        443132618        453372591        453396756     
  453420812        453444796        453468969        453493041        453516775
       453540486        453564031        453588196        453612327       
453636847        453661738        453686933        453713091        453739658   
    453766826        453794224      442747093        443132907        453372609
       453396764        453420820        453444804        453468977       
453493058        453516783        453540494        453564049        453588204   
    453612335        453636854        453661746        453686941       
453713109        453739666        453766842        453794257      442747168     
  443132915        453372617        453396772        453420838        453444812
       453468985        453493066        453516791        453540502       
453564056        453588212        453612350        453636862        453661753   
    453686958        453713125        453739690        453766867       
453794265      442748950        443132931        453372625        453396780     
  453420846        453444820        453468993        453493074        453516809
       453540510        453564064        453588220        453612368       
453636870        453661761        453686966        453713133        453739708   
    453766875        453794273      442750501        443132949        453372633
       453396798        453420853        453444838        453469009       
453493082        453516817        453540528        453564072        453588238   
    453612376        453636888        453661787        453686974       
453713141        453739724        453766891        453794281      442750691     
  443132956        453372641        453396806        453420879        453444846
       453469017        453493090        453516825        453540536       
453564080        453588246        453612384        453636896        453661795   
    453686982        453713158        453739732        453766909       
453794299      442753075        443133004        453372658        453396814     
  453420887        453444853        453469025        453493108        453516833
       453540544        453564098        453588253        453612392       
453636904        453661803        453686990        453713166        453739740   
    453766917        453794307      442755799        443133053        453372666
       453396822        453420895        453444861        453469033       
453493116        453516841        453540551        453564106        453588261   
    453612400        453636912        453661811        453687006       
453713174        453739757        453766925        453794315      442756433     
  443133103        453372674        453396830        453420903        453444879
       453469041        453493124        453516858        453540569       
453564114        453588279        453612418        453636920        453661829   
    453687014        453713208        453739765        453766933       
453794323      442757068        443133111        453372682        453396848     
  453420911        453444887        453469058        453493132        453516866
       453540577        453564122        453588295        453612426       
453636938        453661837        453687022        453713216        453739773   
    453766941        453794331      442757274        443133152        453372690
       453396855        453420929        453444895        453469066       
453493140        453516874        453540593        453564130        453588303   
    453612459        453636946        453661845        453687030       
453713224        453739781        453766958        453794349      442759916     
  443133178        453372708        453396863        453420937        453444903
       453469074        453493157        453516882        453540601       
453564148        453588311        453612467        453636953        453661852   
    453687048        453713240        453739799        453766966       
453794356      442760005        443133236        453372716        453396871     
  453420945        453444911        453469082        453493165        453516890
       453540619        453564155        453588329        453612475       
453636961        453661860        453687055        453713265        453739807   
    453766982        453794364      442760286        443133251        453372724
       453396889        453420952        453444929        453469090       
453493173        453516908        453540627        453564163        453588337   
    453612483        453636979        453661878        453687063       
453713273        453739815        453766990        453794372      442760757     
  443133277        453372732        453396897        453420960        453444937
       453469108        453493181        453516916        453540635       
453564171        453588345        453612491        453636987        453661886   
    453687089        453713281        453739823        453767006       
453794380      442761219        443133327        453372740        453396905     
  453420978        453444952        453469116        453493199        453516924
       453540643        453564189        453588352        453612509       
453636995        453661894        453687097        453713299        453739831   
    453767014        453794398      442762829        443133368        453372757
       453396921        453420986        453444960        453469124       
453493207        453516932        453540650        453564197        453588360   
    453612517        453637001        453661902        453687113       
453713307        453739849        453767022        453794406      442764007     
  443133376        453372765        453396939        453420994        453444978
       453469132        453493215        453516940        453540668       
453564205        453588378        453612525        453637019        453661910   
    453687121        453713315        453739856        453767030       
453794422      442765483        443133384        453372773        453396947     
  453421000        453444986        453469140        453493223        453516957
       453540676        453564213        453588386        453612533       
453637027        453661928        453687139        453713323        453739864   
    453767048        453794430      442765756        443133392        453372781
       453396954        453421018        453444994        453469157       
453493231        453516965        453540684        453564221        453588394   
    453612541        453637035        453661936        453687147       
453713331        453739872        453767055        453794448      442766218     
  443133418        453372799        453396962        453421026        453445009
       453469165        453493249        453516973        453540692       
453564239        453588402        453612558        453637043        453661951   
    453687154        453713349        453739880        453767063       
453794455      442767042        443133434        453372807        453396970     
  453421034        453445017        453469173        453493256        453516981
       453540700        453564247        453588428        453612574       
453637050        453661969        453687162        453713356        453739898   
    453767071        453794463      442767711        443133442        453372815
       453396988        453421059        453445025        453469181       
453493264        453516999        453540718        453564254        453588436   
    453612582        453637076        453661977        453687170       
453713364        453739906        453767089        453794471      442768743     
  443133491        453372831        453396996        453421067        453445058
       453469199        453493272        453517005        453540726       
453564262        453588444        453612590        453637084        453661985   
    453687188        453713372        453739922        453767097       
453794489      442769758        443133517        453372849        453397002     
  453421075        453445066        453469207        453493280        453517013
       453540734        453564270        453588451        453612608       
453637092        453661993        453687196        453713380        453739930   
    453767105        453794497      442771051        443133541        453372856
       453397010        453421083        453445074        453469215       
453493298        453517021        453540742        453564296        453588469   
    453612616        453637100        453662009        453687204       
453713406        453739948        453767121        453794505      442771101     
  443133558        453372864        453397028        453421109        453445082
       453469223        453493306        453517039        453540759       
453564304        453588477        453612624        453637126        453662017   
    453687212        453713422        453739955        453767139       
453794513      442772786        443133590        453372872        453397036     
  453421117        453445090        453469231        453493314        453517047
       453540767        453564312        453588485        453612640       
453637134        453662025        453687220        453713430        453739963   
    453767147        453794521      442774220        443133616        453372880
       453397051        453421125        453445124        453469249       
453493322        453517054        453540775        453564320        453588493   
    453612657        453637142        453662033        453687238       
453713448        453739971        453767154        453794539      442775094     
  443133665        453372898        453397069        453421133        453445132
       453469256        453493330        453517062        453540783       
453564338        453588501        453612665        453637159        453662041   
    453687246        453713463        453739997        453767162       
453794547      442775524        443133772        453372906        453397077     
  453421141        453445140        453469264        453493348        453517070
       453540791        453564346        453588519        453612673       
453637167        453662058        453687253        453713471        453740003   
    453767170        453794554   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442775557        443134002        453372914        453397085       
453421158        453445165        453469272        453493355        453517088   
    453540809        453564353        453588527        453612681       
453637175        453662066        453687261        453713489        453740011   
    453767188        453794562      442777405        443134028        453372922
       453397093        453421166        453445173        453469280       
453493363        453517096        453540817        453564361        453588535   
    453612699        453637183        453662074        453687279       
453713497        453740029        453767196        453794570      442779237     
  443134127        453372930        453397101        453421174        453445181
       453469298        453493371        453517104        453540825       
453564379        453588543        453612707        453637191        453662082   
    453687287        453713505        453740037        453767212       
453794588      442779344        443134176        453372948        453397119     
  453421182        453445199        453469306        453493389        453517112
       453540833        453564387        453588550        453612715       
453637209        453662090        453687295        453713513        453740045   
    453767220        453794596      442779419        443134200        453372955
       453397127        453421190        453445207        453469314       
453493397        453517120        453540841        453564395        453588568   
    453612723        453637225        453662108        453687311       
453713521        453740052        453767238        453794604      442780987     
  443134218        453372963        453397135        453421208        453445215
       453469322        453493405        453517138        453540858       
453564403        453588576        453612731        453637233        453662116   
    453687329        453713539        453740060        453767246       
453794612      442782603        443134234        453372971        453397143     
  453421224        453445223        453469330        453493413        453517146
       453540866        453564411        453588584        453612749       
453637258        453662124        453687345        453713554        453740078   
    453767253        453794620      442783973        443134416        453372989
       453397150        453421240        453445231        453469348       
453493421        453517153        453540874        453564429        453588592   
    453612756        453637266        453662132        453687352       
453713562        453740086        453767261        453794638      442784468     
  443134424        453372997        453397168        453421257        453445249
       453469355        453493439        453517161        453540882       
453564437        453588600        453612764        453637274        453662140   
    453687360        453713570        453740094        453767279       
453794646      442784617        443134499        453373003        453397176     
  453421265        453445256        453469363        453493447        453517179
       453540890        453564445        453588618        453612772       
453637282        453662157        453687378        453713588        453740102   
    453767287        453794653      442784765        443134572        453373011
       453397184        453421273        453445264        453469371       
453493454        453517187        453540908        453564452        453588626   
    453612780        453637308        453662165        453687386       
453713596        453740110        453767295        453794661      442785242     
  443134580        453373029        453397192        453421281        453445280
       453469397        453493462        453517195        453540924       
453564460        453588634        453612798        453637316        453662173   
    453687394        453713604        453740128        453767303       
453794679      442786497        443134622        453373037        453397200     
  453421299        453445298        453469413        453493470        453517203
       453540932        453564478        453588642        453612806       
453637324        453662181        453687402        453713612        453740136   
    453767311        453794695      442788220        443134663        453373045
       453397218        453421307        453445306        453469421       
453493488        453517211        453540940        453564486        453588659   
    453612814        453637332        453662199        453687410       
453713620        453740151        453767329        453794703      442788444     
  443134671        453373052        453397226        453421315        453445314
       453469439        453493496        453517229        453540957       
453564494        453588667        453612822        453637340        453662207   
    453687436        453713638        453740185        453767345       
453794711      442789897        443134713        453373060        453397234     
  453421323        453445330        453469447        453493504        453517237
       453540965        453564502        453588675        453612830       
453637357        453662215        453687444        453713653        453740193   
    453767352        453794729      442790325        443134820        453373078
       453397242        453421331        453445348        453469454       
453493512        453517245        453540973        453564510        453588683   
    453612848        453637365        453662223        453687451       
453713661        453740201        453767360        453794737      442791547     
  443134861        453373086        453397259        453421349        453445355
       453469462        453493520        453517252        453540999       
453564528        453588691        453612855        453637373        453662231   
    453687469        453713679        453740219        453767378       
453794745      442792347        443134895        453373094        453397267     
  453421356        453445363        453469470        453493546        453517260
       453541005        453564536        453588709        453612863       
453637381        453662249        453687477        453713695        453740227   
    453767386        453794752      442793642        443134911        453373102
       453397275        453421364        453445371        453469488       
453493553        453517278        453541013        453564544        453588717   
    453612871        453637399        453662256        453687485       
453713711        453740235        453767394        453794760      442794319     
  443134937        453373110        453397283        453421372        453445389
       453469496        453493561        453517286        453541021       
453564551        453588725        453612889        453637407        453662264   
    453687501        453713729        453740243        453767402       
453794778      442795241        443134952        453373128        453397291     
  453421380        453445397        453469504        453493579        453517294
       453541039        453564569        453588733        453612897       
453637415        453662272        453687519        453713737        453740268   
    453767410        453794786      442795464        443135041        453373136
       453397309        453421398        453445413        453469520       
453493587        453517302        453541047        453564577        453588741   
    453612913        453637423        453662280        453687527       
453713745        453740276        453767436        453794794      442802757     
  443135090        453373144        453397317        453421406        453445421
       453469538        453493595        453517310        453541054       
453564585        453588758        453612921        453637431        453662298   
    453687535        453713752        453740284        453767444       
453794802      442806055        443135207        453373151        453397325     
  453421414        453445439        453469546        453493603        453517328
       453541062        453564593        453588766        453612939       
453637456        453662306        453687543        453713760        453740292   
    453767451        453794810      442806071        443135215        453373169
       453397341        453421422        453445447        453469561       
453493629        453517336        453541070        453564601        453588774   
    453612947        453637464        453662314        453687550       
453713778        453740318        453767469        453794836      442807244     
  443135249        453373177        453397358        453421430        453445462
       453469579        453493637        453517344        453541088       
453564619        453588782        453612954        453637472        453662322   
    453687568        453713786        453740326        453767477       
453794844      442807939        443135355        453373185        453397366     
  453421448        453445470        453469587        453493645        453517351
       453541096        453564627        453588790        453612962       
453637480        453662330        453687576        453713794        453740334   
    453767493        453794869      442808069        443135397        453373193
       453397374        453421455        453445488        453469595       
453493652        453517369        453541104        453564635        453588808   
    453612988        453637498        453662348        453687584       
453713810        453740342        453767519        453794877      442809075     
  443135470        453373201        453397382        453421463        453445496
       453469603        453493660        453517377        453541112       
453564643        453588824        453612996        453637506        453662355   
    453687592        453713828        453740359        453767527       
453794885      442811477        443135488        453373219        453397390     
  453421471        453445504        453469611        453493678        453517385
       453541120        453564650        453588832        453613002       
453637514        453662363        453687600        453713836        453740383   
    453767535        453794893      442812152        443135702        453373235
       453397408        453421489        453445512        453469629       
453493686        453517393        453541138        453564668        453588840   
    453613010        453637522        453662371        453687618       
453713844        453740391        453767543        453794901      442812202     
  443135710        453373243        453397424        453421497        453445520
       453469637        453493694        453517401        453541146       
453564676        453588857        453613028        453637530        453662389   
    453687626        453713851        453740409        453767550       
453794919      442813309        443135736        453373250        453397432     
  453421505        453445538        453469645        453493710        453517419
       453541153        453564684        453588865        453613036       
453637548        453662397        453687634        453713877        453740417   
    453767576        453794927      442813721        443135769        453373276
       453397440        453421513        453445546        453469660       
453493728        453517427        453541161        453564692        453588873   
    453613044        453637555        453662413        453687642       
453713885        453740425        453767592        453794950      442814372     
  443135827        453373284        453397457        453421521        453445553
       453469678        453493744        453517435        453541179       
453564700        453588881        453613051        453637563        453662421   
    453687659        453713893        453740433        453767600       
453794968      442815445        443135843        453373292        453397465     
  453421539        453445561        453469686        453493751        453517443
       453541187        453564718        453588899        453613069       
453637571        453662439        453687667        453713901        453740441   
    453767618        453794976      442817110        443135876        453373300
       453397473        453421547        453445579        453469694       
453493777        453517450        453541195        453564726        453588907   
    453613077        453637589        453662447        453687675       
453713919        453740458        453767626        453794984      442819009     
  443135926        453373318        453397481        453421554        453445587
       453469702        453493785        453517468        453541203       
453564734        453588915        453613085        453637597        453662454   
    453687733        453713927        453740466        453767634       
453794992      442819215        443136031        453373326        453397499     
  453421562        453445595        453469710        453493793        453517476
       453541211        453564742        453588923        453613093       
453637605        453662462        453687741        453713935        453740474   
    453767642        453795007      442819843        443136247        453373334
       453397507        453421588        453445603        453469728       
453493801        453517484        453541229        453564759        453588931   
    453613101        453637613        453662470        453687758       
453713943        453740482        453767659        453795023      442820361     
  443136270        453373359        453397515        453421604        453445611
       453469736        453493819        453517492        453541237       
453564767        453588949        453613119        453637621        453662488   
    453687774        453713950        453740490        453767667       
453795031      442821310        443136288        453373367        453397523     
  453421612        453445629        453469744        453493827        453517500
       453541245        453564775        453588956        453613127       
453637639        453662496        453687790        453713968        453740516   
    453767675        453795049      442821567        443136304        453373375
       453397531        453421620        453445637        453469751       
453493835        453517518        453541252        453564783        453588964   
    453613135        453637647        453662504        453687808       
453713984        453740524        453767691        453795056      442821971     
  443136429        453373383        453397549        453421638        453445645
       453469769        453493843        453517526        453541260       
453564791        453588972        453613143        453637654        453662512   
    453687816        453713992        453740540        453767725       
453795064      442823514        443136494        453373391        453397556     
  453421646        453445652        453469777        453493850        453517534
       453541278        453564809        453588980        453613150       
453637670        453662520        453687832        453714008        453740565   
    453767733        453795072      442826756        443136502        453373409
       453397564        453421653        453445660        453469785       
453493868        453517542        453541286        453564817        453588998   
    453613168        453637688        453662538        453687840       
453714016        453740573        453767766        453795080      442830774     
  443136536        453373417        453397572        453421661        453445678
       453469793        453493876        453517559        453541294       
453564825        453589004        453613176        453637696        453662546   
    453687857        453714024        453740581        453767774       
453795106      442831095        443136544        453373425        453397580     
  453421679        453445686        453469801        453493884        453517567
       453541302        453564833        453589012        453613184       
453637704        453662553        453687865        453714032        453740599   
    453767782        453795122      442832945        443136627        453373433
       453397598        453421695        453445694        453469819       
453493892        453517575        453541310        453564841        453589020   
    453613192        453637712        453662561        453687873       
453714040        453740607        453767790        453795130      442833125     
  443136643        453373441        453397606        453421703        453445702
       453469827        453493900        453517583        453541328       
453564858        453589038        453613200        453637720        453662579   
    453687881        453714065        453740615        453767808       
453795155      442834560        443136676        453373458        453397614     
  453421711        453445710        453469835        453493918        453517591
       453541336        453564866        453589046        453613218       
453637738        453662587        453687899        453714073        453740623   
    453767816        453795163      442838785        443136684        453373466
       453397622        453421729        453445728        453469843       
453493926        453517609        453541344        453564874        453589053   
    453613226        453637746        453662595        453687907       
453714081        453740631        453767824        453795171      442838793     
  443136692        453373474        453397630        453421737        453445736
       453469850        453493934        453517617        453541351       
453564882        453589061        453613234        453637753        453662603   
    453687915        453714099        453740656        453767832       
453795189      442839247        443136700        453373482        453397648     
  453421745        453445744        453469868        453493942        453517625
       453541369        453564890        453589095        453613242       
453637761        453662611        453687923        453714107        453740664   
    453767840        453795197      442841466        443136874        453373490
       453397655        453421752        453445751        453469876       
453493959        453517633        453541385        453564908        453589103   
    453613259        453637779        453662629        453687931       
453714115        453740672        453767857        453795205      442841896     
  443136924        453373508        453397671        453421760        453445769
       453469884        453493967        453517641        453541393       
453564916        453589111        453613267        453637787        453662637   
    453687949        453714123        453740680        453767873       
453795213      442842605        443136932        453373516        453397689     
  453421778        453445785        453469892        453493975        453517658
       453541401        453564924        453589129        453613275       
453637795        453662645        453687956        453714131        453740698   
    453767881        453795254      442844353        443136965        453373524
       453397697        453421786        453445793        453469900       
453493983        453517666        453541419        453564932        453589137   
    453613283        453637803        453662652        453687964       
453714149        453740706        453767899        453795262      442845152     
  443137047        453373532        453397705        453421794        453445801
       453469918        453493991        453517674        453541427       
453564940        453589145        453613291        453637811        453662660   
    453687972        453714156        453740714        453767907       
453795270      442846788        443137112        453373540        453397713     
  453421802        453445819        453469926        453494007        453517682
       453541435        453564957        453589152        453613309       
453637829        453662678        453687980        453714164        453740722   
    453767915        453795288      442850772        443137260        453373557
       453397721        453421810        453445827        453469934       
453494015        453517690        453541443        453564965        453589160   
    453613317        453637837        453662686        453687998       
453714172        453740748        453767923        453795296      442851101     
  443137302        453373565        453397739        453421828        453445835
       453469942        453494023        453517708        453541450       
453564981        453589178        453613325        453637845        453662694   
    453688004        453714180        453740755        453767931       
453795304      442851457        443137344        453373573        453397747     
  453421836        453445843        453469967        453494031        453517716
       453541468        453564999        453589186        453613333       
453637852        453662702        453688012        453714198        453740763   
    453767949        453795320      442851895        443137385        453373581
       453397754        453421844        453445850        453469975       
453494049        453517724        453541476        453565004        453589194   
    453613341        453637860        453662710        453688020       
453714206        453740771        453767956        453795338      442852182     
  443137419        453373607        453397770        453421851        453445868
       453469983        453494056        453517732        453541484       
453565012        453589202        453613358        453637878        453662728   
    453688038        453714214        453740789        453767964       
453795346      442852539        443137443        453373615        453397788     
  453421869        453445876        453469991        453494064        453517740
       453541492        453565020        453589210        453613366       
453637886        453662736        453687683        453714222        453740797   
    453767972        453795353      442852620        443137500        453373623
       453397796        453421877        453445884        453470015       
453494072        453517757        453541500        453565038        453589228   
    453613374        453637894        453662744        453687691       
453714230        453740805        453767980        453795361      442852976     
  443137518        453373631        453397804        453421885        453445892
       453470023        453494080        453517765        453541518       
453565046        453589236        453613390        453637902        453662751   
    453687709        453714248        453740813        453767998       
453795379      442853305        443137526        453373649        453397812     
  453421893        453445900        453470031        453494098        453517773
       453541526        453565053        453589244        453613408       
453637910        453662769        453687717        453714255        453740821   
    453768004        453795387      442854329        443137534        453373656
       453397820        453421901        453445926        453470049       
453494106        453517781        453541534        453565061        453589251   
    453613416        453637928        453662777        453687725       
453714263        453740839        453768020        453795395      442855201     
  443137542        453373664        453397838        453421919        453445934
       453470072        453494114        453517799        453541542       
453565079        453589269        453613424        453637936        453662785   
    453688848        453714289        453740854        453768038       
453795403      442857918        443137575        453373672        453397846     
  453421927        453445942        453470080        453494122        453517807
       453541559        453565087        453589277        453613432       
453637944        453662793        453688855        453714297        453740870   
    453768046        453795411   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442859070        443137666        453373680        453397853       
453421935        453445959        453470098        453494130        453517815   
    453541567        453565095        453589285        453613440       
453637951        453662801        453688863        453714305        453740888   
    453768053        453795429      442859229        443137674        453373698
       453397861        453421943        453445967        453470106       
453494148        453517823        453541575        453565111        453589293   
    453613457        453637969        453662819        453688871       
453714313        453740896        453768061        453795437      442859765     
  443137732        453373706        453397879        453421950        453445983
       453470114        453494155        453517831        453541583       
453565129        453589301        453613465        453637977        453662827   
    453688889        453714339        453740904        453768087       
453795445      442861647        443137799        453373714        453397887     
  453421968        453445991        453470122        453494163        453517849
       453541591        453565137        453589319        453613473       
453637985        453662835        453688905        453714347        453740912   
    453768095        453795452      442861720        443137849        453373722
       453397895        453421984        453446007        453470130       
453494171        453517856        453541609        453565145        453589327   
    453613481        453637993        453662843        453688913       
453714354        453740920        453768103        453795460      442862876     
  443137864        453373730        453397903        453421992        453446015
       453470148        453494189        453517864        453541617       
453565152        453589335        453613499        453638009        453662850   
    453688921        453714362        453740938        453768111       
453795478      442863718        443137880        453373748        453397911     
  453422008        453446023        453470155        453494197        453517872
       453541625        453565160        453589343        453613507       
453638017        453662868        453688939        453714370        453740946   
    453768129        453795494      442864211        443137922        453373755
       453397929        453422016        453446031        453470171       
453494205        453517880        453541633        453565178        453589350   
    453613515        453638025        453662934        453688947       
453714388        453740979        453768137        453795502      442865564     
  443137948        453373763        453397937        453422024        453446049
       453470189        453494213        453517898        453541641       
453565186        453589368        453613523        453638033        453662942   
    453688954        453714396        453740987        453768145       
453795510      442866117        443138011        453373771        453397945     
  453422032        453446056        453470197        453494221        453517906
       453541658        453565194        453589376        453613531       
453638041        453662983        453688962        453714412        453740995   
    453768160        453795536      442867503        443138110        453373789
       453397952        453422040        453446064        453470213       
453494239        453517914        453541666        453565202        453589384   
    453613549        453638058        453662991        453688970       
453714438        453741001        453768178        453795544      442868493     
  443138136        453373797        453397960        453422057        453446072
       453470239        453494247        453517922        453541674       
453565210        453589392        453613556        453638066        453663007   
    453688988        453714446        453741019        453768186       
453795551      442868758        443138193        453373805        453397978     
  453422065        453446080        453470247        453494254        453517930
       453541682        453565228        453589400        453613564       
453638074        453663015        453688996        453714453        453741027   
    453768194        453795569      442872289        443138201        453373813
       453398000        453422073        453446098        453470254       
453494262        453517948        453541690        453565236        453589418   
    453613572        453638082        453663031        453689002       
453714461        453741035        453768202        453795577      442872958     
  443138300        453373821        453398018        453422081        453446106
       453470262        453494270        453517955        453541708       
453565244        453589426        453613580        453638090        453663049   
    453689010        453714479        453741043        453768210       
453795593      442874061        443138334        453373839        453398026     
  453422099        453446114        453470270        453494288        453517963
       453541724        453565251        453589434        453613598       
453638108        453663056        453689028        453714495        453741050   
    453768228        453795601      442875514        443138425        453373847
       453398034        453422107        453446122        453470288       
453494296        453517971        453541732        453565269        453589442   
    453613606        453638124        453663064        453689036       
453714503        453741068        453768236        453795619      442876421     
  443138474        453373854        453398042        453422115        453446130
       453470296        453494304        453517989        453541740       
453565277        453589459        453613614        453638132        453663072   
    453689044        453714511        453741084        453768244       
453795627      442877288        443138482        453373862        453398059     
  453422123        453446148        453470304        453494312        453517997
       453541757        453565293        453589467        453613622       
453638157        453663080        453689069        453714529        453741092   
    453768251        453795635      442877304        443138573        453373870
       453398067        453422131        453446155        453470312       
453494320        453518011        453541765        453565301        453589475   
    453613630        453638165        453663098        453689077       
453714537        453741100        453768269        453795643      442878443     
  443138615        453373888        453398075        453422149        453446163
       453470320        453494338        453518029        453541773       
453565319        453589483        453613648        453638173        453663106   
    453689085        453714545        453741118        453768285       
453795668      442878633        443138656        453373896        453398083     
  453422156        453446171        453470338        453494346        453518037
       453541781        453565327        453589491        453613655       
453638181        453663122        453689093        453714552        453741126   
    453768293        453795676      442880472        443138672        453373904
       453398091        453422164        453446189        453470346       
453494353        453518045        453541799        453565335        453589509   
    453613671        453638199        453663130        453689101       
453714578        453741134        453768301        453795684      442881678     
  443138748        453373912        453398109        453422172        453446197
       453470353        453494361        453518052        453541807       
453565343        453589517        453613697        453638207        453663148   
    453689119        453714586        453741142        453768319       
453795718      442882841        443138813        453373938        453398117     
  453422180        453446205        453470361        453494379        453518060
       453541815        453565350        453589533        453613705       
453638215        453663155        453689135        453714594        453741159   
    453768327        453795734      442883567        443138821        453373946
       453398125        453422198        453446213        453470379       
453494395        453518078        453541823        453565368        453589541   
    453613713        453638223        453663163        453689143       
453714602        453741167        453768335        453795742      442883617     
  443138847        453373953        453398133        453422206        453446221
       453470387        453494403        453518086        453541831       
453565376        453589558        453613721        453638231        453663189   
    453689150        453714610        453741175        453768343       
453795759      442884409        443138854        453373961        453398141     
  453422214        453446239        453470395        453494411        453518094
       453541849        453565384        453589566        453613739       
453638249        453663197        453689168        453714636        453741191   
    453768350        453795767      442885216        443138870        453373979
       453398166        453422222        453446247        453470403       
453494429        453518110        453541856        453565392        453589574   
    453613747        453638256        453663205        453689184       
453714644        453741217        453768368        453795775      442885257     
  443138896        453373987        453398174        453422230        453446254
       453470411        453494437        453518128        453541864       
453565400        453589582        453613762        453638264        453663213   
    453689192        453714651        453741225        453768400       
453795783      442885315        443138938        453373995        453398182     
  453422248        453446262        453470429        453494445        453518136
       453541872        453565418        453589590        453613770       
453638272        453663221        453688053        453714669        453741233   
    453768426        453795817      442887709        443138946        453374019
       453398190        453422255        453446270        453470437       
453494452        453518144        453541880        453565426        453589608   
    453613788        453638280        453663239        453688061       
453714677        453741241        453768434        453795825      442888640     
  443138961        453374027        453398208        453422263        453446288
       453470445        453494460        453518151        453541898       
453565434        453589616        453613796        453638298        453663247   
    453688079        453714685        453741258        453768442       
453795833      442891032        443139001        453374035        453398216     
  453422271        453446296        453470460        453494478        453518169
       453541906        453565442        453589624        453613804       
453638306        453663254        453688087        453714693        453741266   
    453768459        453795866      442892089        443139126        453374043
       453398224        453422289        453446304        453470478       
453494486        453518177        453541914        453565459        453589632   
    453613812        453638314        453663262        453688095       
453714701        453741274        453768467        453795874      442892428     
  443139175        453374050        453398232        453422297        453446312
       453470486        453494494        453518185        453541922       
453565467        453589657        453613820        453638322        453663270   
    453688103        453714719        453741282        453768475       
453795882      442892501        443139191        453374068        453398240     
  453422305        453446320        453470494        453494502        453518193
       453541930        453565475        453589665        453613846       
453638330        453663288        453688111        453714727        453741290   
    453768483        453795890      442893285        443139233        453374076
       453398257        453422313        453446338        453470502       
453494510        453518201        453541948        453565483        453589673   
    453613853        453638348        453663304        453688129       
453714743        453741308        453768491        453795908      442893525     
  443139282        453374092        453398265        453422321        453446346
       453470510        453494528        453518227        453541955       
453565491        453589681        453613861        453638355        453663312   
    453688137        453714750        453741316        453768509       
453795916      442898524        443139324        453374100        453398281     
  453422339        453446353        453470528        453494536        453518235
       453541963        453565509        453589699        453613879       
453638363        453663320        453688145        453714768        453741324   
    453768517        453795924      442898706        443139381        453374118
       453398299        453422347        453446361        453470536       
453494551        453518243        453541971        453565517        453589707   
    453613887        453638371        453663338        453688152       
453714776        453741332        453768525        453795932      442900288     
  443139399        453374126        453398307        453422354        453446379
       453470544        453494569        453518250        453541989       
453565525        453589715        453613895        453638389        453663346   
    453688160        453714784        453741357        453768533       
453795940      442900346        443139423        453374134        453398315     
  453422362        453446387        453470551        453494577        453518268
       453541997        453565533        453589723        453613903       
453638397        453663353        453688178        453714792        453741365   
    453768558        453795957      442901815        443139472        453374142
       453398323        453422370        453446395        453470569       
453494585        453518276        453542003        453565541        453589731   
    453613911        453638405        453663379        453688186       
453714800        453741381        453768566        453795965      442901948     
  443139662        453374159        453398331        453422388        453446452
       453470577        453494593        453518284        453542011       
453565558        453589749        453613937        453638413        453663387   
    453688194        453714818        453741399        453768582       
453795973      442907010        443139696        453374167        453398349     
  453422396        453446460        453470585        453494619        453518292
       453542029        453565566        453589756        453613945       
453638421        453663395        453688202        453714826        453741407   
    453768590        453795981      442907606        443139738        453374175
       453398356        453422404        453446478        453470593       
453494627        453518300        453542037        453565574        453589764   
    453613952        453638439        453663403        453688210       
453714834        453741415        453768616        453795999      442908851     
  443139910        453374183        453398364        453422412        453446486
       453470601        453494635        453518318        453542045       
453565582        453589772        453613960        453638447        453663411   
    453688228        453714842        453741423        453768624       
453796005      442909347        443140017        453374191        453398372     
  453422420        453446494        453470619        453494643        453518326
       453542052        453565590        453589780        453613978       
453638454        453663429        453688236        453714859        453741449   
    453768632        453796021      442910469        443140033        453374209
       453398380        453422438        453446502        453470627       
453494650        453518334        453542060        453565608        453589798   
    453613986        453638462        453663437        453688244       
453714867        453741456        453768640        453796047      442911491     
  443140082        453374217        453398398        453422446        453446528
       453470635        453494668        453518342        453542078       
453565616        453589806        453613994        453638470        453663445   
    453688251        453714875        453741464        453768657       
453796062      442912077        443140132        453374225        453398422     
  453422453        453446536        453470643        453494676        453518359
       453542086        453565624        453589814        453614000       
453638496        453663452        453688269        453714883        453741472   
    453768665        453796070      442912192        443140389        453374233
       453398430        453422461        453446544        453470668       
453494684        453518367        453542094        453565632        453589822   
    453614018        453638512        453663460        453688277       
453714891        453741480        453768673        453796088      442912259     
  443140413        453374241        453398448        453422479        453446551
       453470676        453494692        453518375        453542102       
453565640        453589848        453614026        453638520        453663478   
    453688285        453714917        453741498        453768681       
453796096      442912440        443140520        453374258        453398455     
  453422487        453446569        453470684        453494700        453518383
       453542110        453565657        453589855        453614034       
453638538        453663486        453688293        453714925        453741514   
    453768699        453796104      442912937        443140546        453374266
       453398463        453422495        453446577        453470692       
453494718        453518391        453542136        453565665        453589863   
    453614042        453638546        453663494        453688301       
453714933        453741530        453768707        453796112      442913562     
  443140603        453374274        453398471        453422503        453446585
       453470700        453494726        453518409        453542144       
453565673        453589871        453614059        453638553        453663510   
    453688319        453714941        453741548        453768715       
453796120      442915278        443140611        453374282        453398489     
  453422511        453446593        453470718        453494734        453518417
       453542151        453565681        453589889        453614067       
453638561        453663528        453688327        453714958        453741563   
    453768723        453796138      442915450        443140637        453374290
       453398497        453422529        453446601        453470726       
453494742        453518425        453542169        453565699        453589897   
    453614075        453638579        453663536        453688335       
453714966        453741571        453768731        453796146      442916854     
  443140710        453374308        453398505        453422537        453446619
       453470734        453494759        453518433        453542177       
453565707        453589905        453614083        453638587        453663544   
    453688343        453714982        453741589        453768749       
453796153      442919247        443140736        453374324        453398513     
  453422545        453446627        453470742        453494767        453518441
       453542185        453565715        453589913        453614091       
453638595        453663551        453688368        453714990        453741597   
    453768756        453796161      442923900        443140876        453374332
       453398521        453422552        453446635        453470759       
453494775        453518458        453542193        453565723        453589921   
    453614109        453638603        453663569        453688376       
453715005        453741605        453768764        453796179      442924775     
  443140892        453374340        453398539        453422560        453446643
       453470775        453494783        453518466        453542201       
453565731        453589939        453614125        453638611        453663577   
    453688384        453715013        453741613        453768772       
453796187      442925475        443140926        453374357        453398547     
  453422578        453446650        453470783        453494791        453518474
       453542219        453565749        453589947        453614133       
453638629        453663593        453688392        453715021        453741621   
    453768780        453796195      442926515        443141023        453374365
       453398554        453422586        453446668        453470809       
453494809        453518482        453542227        453565756        453589954   
    453614141        453638637        453663601        453688400       
453715039        453741639        453768798        453796203      442927893     
  443141056        453374373        453398562        453422594        453446676
       453470817        453494817        453518490        453542235       
453565764        453589962        453614158        453638645        453663619   
    453688418        453715054        453741647        453768806       
453796211      442928487        443141130        453374381        453398570     
  453422602        453446684        453470825        453494825        453518508
       453542243        453565772        453589970        453614166       
453638652        453663627        453688426        453715062        453741654   
    453768830        453796229      442929493        443141148        453374399
       453398588        453422610        453446700        453470833       
453494833        453518516        453542250        453565780        453589988   
    453614174        453638660        453663635        453688434       
453715070        453741662        453768848        453796237      442930483     
  443141155        453374407        453398596        453422628        453446718
       453470841        453494841        453518524        453542268       
453565806        453589996        453614182        453638678        453663643   
    453688459        453715088        453741670        453768855       
453796245      442930582        443141221        453374415        453398604     
  453422636        453446726        453470866        453494858        453518532
       453542276        453565814        453590002        453614190       
453638694        453663650        453688467        453715096        453741688   
    453768871        453796252      442930962        443141247        453374423
       453398612        453422644        453446734        453470874       
453494866        453518540        453542284        453565822        453590010   
    453614208        453638702        453663668        453688475       
453715104        453741696        453768889        453796260      442931275     
  443141502        453374431        453398620        453422651        453446742
       453470882        453494874        453518557        453542292       
453565830        453590028        453614216        453638710        453663676   
    453688483        453715112        453741704        453768897       
453796294      442932265        443141577        453374449        453398638     
  453422669        453446759        453470890        453494882        453518565
       453542300        453565855        453590044        453614224       
453638728        453663692        453688491        453715120        453741712   
    453768905        453796310   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442934139        443141676        453374456        453398646       
453422677        453446767        453470908        453494890        453518573   
    453542318        453565863        453590051        453614232       
453638736        453663700        453688509        453715138        453741720   
    453768913        453796344      442936779        443141734        453374464
       453398653        453422685        453446403        453470916       
453494908        453518581        453542326        453565871        453590069   
    453614240        453638744        453663718        453688517       
453715146        453741738        453768921        453796351      442938726     
  443141767        453374472        453398661        453422693        453446411
       453470924        453494916        453518599        453542342       
453565889        453590077        453614257        453638751        453663734   
    453688533        453715153        453741753        453768939       
453796369      442939393        443141791        453374480        453398679     
  453422701        453446429        453470932        453494924        453518607
       453542359        453565897        453590085        453614265       
453638769        453663742        453688541        453715161        453741761   
    453768947        453796385      442941241        443141809        453374498
       453398687        453422719        453446437        453470940       
453494932        453518615        453542367        453565905        453590093   
    453614273        453638777        453663759        453688558       
453715179        453741779        453768962        453796393      442942678     
  443141882        453374506        453398695        453422727        453446445
       453470957        453494957        453518623        453542375       
453565913        453590119        453614281        453638785        453663767   
    453688574        453715187        453741795        453768996       
453796401      442945960        443141916        453374514        453398703     
  453422735        453447633        453470965        453494965        453518631
       453542383        453565921        453590127        453614307       
453638793        453663775        453688582        453715195        453741811   
    453769002        453796419      442946810        443141965        453374530
       453398711        453422743        453447641        453470973       
453494973        453518649        453542391        453565939        453590135   
    453614315        453638801        453663783        453688590       
453715203        453741829        453769010        453796427      442947701     
  443141981        453374548        453398729        453422750        453447658
       453470981        453494981        453518656        453542409       
453565947        453590143        453614323        453638819        453663791   
    453688616        453715211        453741837        453769028       
453796435      442947750        443142005        453374555        453398737     
  453422768        453447666        453471005        453494999        453518664
       453542417        453565954        453590150        453614331       
453638827        453663809        453688624        453715229        453741845   
    453769036        453796443      442948253        443142104        453374563
       453398745        453422776        453447674        453471013       
453495004        453518672        453542425        453565962        453590168   
    453614349        453638835        453663817        453688632       
453715237        453741852        453769044        453796468      442953816     
  443142153        453374571        453398752        453422792        453447682
       453471021        453495012        453518680        453542433       
453565970        453590176        453614356        453638843        453663825   
    453688640        453715245        453741878        453769069       
453796476      442955738        443142211        453374589        453398760     
  453422800        453447690        453471039        453495046        453518698
       453542441        453565988        453590184        453614364       
453638850        453663833        453688657        453715252        453741886   
    453769077        453796484      442957569        443142237        453374597
       453398778        453422818        453447708        453471047       
453495053        453518706        453542458        453565996        453590200   
    453614372        453638868        453663841        453688665       
453715260        453741894        453769085        453796500      442958161     
  443142278        453374605        453398786        453422834        453447716
       453471054        453495061        453518714        453542466       
453566002        453590218        453614380        453638876        453663858   
    453688673        453715278        453741902        453769093       
453796518      442958245        443142294        453374613        453398794     
  453422842        453447724        453471062        453495079        453518722
       453542474        453566010        453590226        453614398       
453638884        453663866        453688681        453715286        453741910   
    453769101        453796526      442958450        443142328        453374621
       453398802        453422859        453447732        453471070       
453495087        453518730        453542482        453566028        453590234   
    453614406        453638892        453663874        453688699       
453715294        453741928        453769119        453796534      442958575     
  443142369        453374639        453398810        453422867        453447740
       453471088        453495095        453518748        453542490       
453566036        453590242        453614414        453638900        453663882   
    453688707        453715302        453741936        453769127       
453796542      442959839        443142377        453374647        453398828     
  453422875        453447757        453471104        453495103        453518755
       453542508        453566044        453590267        453614422       
453638918        453663890        453688715        453715310        453741944   
    453769135        453796559      442959987        443142427        453374654
       453398836        453422883        453447765        453471112       
453495111        453518771        453542516        453566051        453590283   
    453614430        453638926        453663908        453688723       
453715328        453741951        453769143        453796575      442960480     
  443142484        453374662        453398844        453422891        453447773
       453471120        453495129        453518789        453542524       
453566069        453590309        453614448        453638934        453663916   
    453688731        453715336        453741969        453769168       
453796591      442961652        443142500        453374670        453398851     
  453422909        453447781        453471138        453495137        453518797
       453542532        453566077        453590325        453614463       
453638942        453663924        453688749        453715351        453741977   
    453769176        453796617      442961728        443142534        453374688
       453398869        453422917        453447807        453471146       
453495145        453518805        453542540        453566085        453590333   
    453614471        453639007        453663932        453688756       
453715369        453741985        453769184        453796625      442962106     
  443142559        453374704        453398885        453422925        453447815
       453471153        453495152        453518813        453542557       
453566093        453590341        453614489        453639015        453663940   
    453688764        453715377        453741993        453769192       
453796633      442962718        443142674        453374712        453398893     
  453422933        453447823        453471161        453495160        453518821
       453542565        453566101        453590358        453614497       
453639031        453663965        453688772        453715385        453742025   
    453769200        453796641      442963724        443142732        453374720
       453398901        453422941        453447831        453471179       
453495178        453518839        453542573        453566119        453590366   
    453614505        453639049        453663973        453688780       
453715393        453742033        453769226        453796658      442964987     
  443142872        453374738        453398927        453422958        453447849
       453471187        453495186        453518847        453542581       
453566127        453590374        453614513        453638959        453663981   
    453688798        453715419        453742041        453769234       
453796666      442966438        443142963        453374746        453398935     
  453422966        453447856        453471195        453495194        453518854
       453542599        453566135        453590382        453614521       
453638975        453663999        453688806        453715427        453742058   
    453769242        453796682      442966883        443142989        453374753
       453398943        453422982        453447864        453471203       
453495202        453518862        453542607        453566143        453590390   
    453614539        453638983        453664005        453688814       
453715435        453742066        453769259        453796708      442966917     
  443143029        453374761        453398950        453422990        453447872
       453471211        453495210        453518870        453542615       
453566168        453590408        453614554        453638991        453664013   
    453688822        453715443        453742074        453769283       
453796716      442967550        443143037        453374779        453398968     
  453423006        453447880        453471229        453495228        453518888
       453542623        453566176        453590416        453614562       
453639056        453664021        453689200        453715450        453742108   
    453769309        453796732      442967931        443143052        453374787
       453398976        453423014        453447898        453471237       
453495236        453518896        453542631        453566184        453590424   
    453614570        453639064        453664039        453689218       
453715468        453742116        453769317        453796740      442968053     
  443143060        453374795        453398984        453423022        453447906
       453471245        453495244        453518904        453542649       
453566192        453590432        453614588        453639072        453664047   
    453689226        453715476        453742124        453769325       
453796757      442968673        443143078        453374803        453398992     
  453423030        453447914        453471252        453495251        453518912
       453542656        453566200        453590440        453614604       
453639080        453664054        453689242        453715484        453742132   
    453769333        453796765      442969341        443143094        453374829
       453399008        453423055        453447922        453471260       
453495269        453518920        453542664        453566218        453590457   
    453614620        453639098        453664062        453689259       
453715492        453742140        453769358        453796773      442969861     
  443143128        453374837        453399016        453423063        453447930
       453471278        453495277        453518938        453542672       
453566226        453590465        453614638        453639106        453664070   
    453689267        453715526        453742157        453769366       
453796781      442970992        443143144        453374845        453399024     
  453423071        453447948        453471286        453495285        453518946
       453542680        453566234        453590473        453614646       
453639114        453664088        453689275        453715534        453742165   
    453769374        453796799      442971057        443143201        453374852
       453399032        453423089        453447955        453471294       
453495293        453518953        453542698        453566242        453590481   
    453614653        453639122        453664096        453689283       
453715542        453742173        453769390        453796815      442971776     
  443143227        453374860        453399057        453423097        453447963
       453471302        453495301        453518961        453542706       
453566259        453590499        453614661        453639130        453664104   
    453689291        453715559        453742181        453769408       
453796831      442972295        443143235        453374878        453399065     
  453423105        453447971        453471310        453495319        453518979
       453542714        453566267        453590507        453614679       
453639148        453664112        453689317        453715567        453742199   
    453769416        453796849      442972360        443143243        453374886
       453399073        453423113        453447989        453471328       
453495327        453518987        453542722        453566275        453590515   
    453614687        453639155        453664120        453689325       
453715575        453742207        453769424        453796856      442973772     
  443143250        453374894        453399081        453423121        453447997
       453471336        453495335        453518995        453542730       
453566283        453590523        453614695        453639163        453664146   
    453689333        453715609        453742215        453769440       
453796864      442974127        443143284        453374902        453399099     
  453423139        453446775        453471344        453495343        453519001
       453542748        453566291        453590531        453614703       
453639171        453664153        453689341        453715625        453742223   
    453769457        453796872      442974580        443143300        453374910
       453399107        453423147        453446783        453471351       
453495368        453519019        453542755        453566309        453590549   
    453614711        453639189        453664161        453689358       
453715658        453742249        453769465        453796880      442976056     
  443143359        453374928        453399115        453423154        453446791
       453471369        453495376        453519027        453542763       
453566317        453590556        453614729        453639197        453664179   
    453689374        453715666        453742264        453769481       
453796906      442977138        443143375        453374936        453399123     
  453423162        453446817        453471377        453495384        453519035
       453542771        453566325        453590564        453614737       
453639205        453664187        453689382        453715674        453742272   
    453769499        453796914      442977211        443143383        453374944
       453399131        453423170        453446825        453471385       
453495392        453519043        453542789        453566333        453590572   
    453614745        453639213        453664203        453689390       
453715682        453742280        453769507        453796922      442977781     
  443143417        453374951        453399149        453423188        453446833
       453471393        453495400        453519050        453542797       
453566341        453590580        453614752        453639221        453664211   
    453689408        453715708        453742298        453769515       
453796930      442978201        443143581        453374969        453399156     
  453423196        453446841        453471401        453495418        453519068
       453542805        453566358        453590598        453614760       
453639247        453664229        453689416        453715740        453742306   
    453769531        453796948      442979266        443143599        453374977
       453399164        453423204        453446858        453471419       
453495426        453519076        453542813        453566366        453590606   
    453614778        453639254        453664237        453689424       
453715765        453742314        453769549        453796955      442980629     
  443143631        453374985        453399172        453423212        453446866
       453471435        453495434        453519084        453542821       
453566374        453590614        453614786        453639262        453664245   
    453689432        453715773        453742322        453769556       
453796963      442980751        443143649        453374993        453399198     
  453423220        453446874        453471443        453495442        453519092
       453542839        453566382        453590622        453614794       
453639270        453664252        453689440        453715799        453742330   
    453769564        453796971      442981155        443143714        453375008
       453399206        453423238        453446882        453471450       
453495459        453519100        453542847        453566390        453590630   
    453614802        453639288        453664260        453689457       
453715807        453742348        453769572        453796997      442984043     
  443143797        453375024        453399214        453423246        453446890
       453471468        453495467        453519118        453542854       
453566408        453590648        453614810        453639296        453664286   
    453689465        453715815        453742355        453769580       
453797003      442985222        443143805        453375040        453399222     
  453423253        453446908        453471476        453495475        453519126
       453542862        453566416        453590655        453614828       
453639304        453664294        453689473        453715823        453742363   
    453769598        453797011      442985792        443143847        453375057
       453399230        453423261        453446916        453471484       
453495483        453519134        453542870        453566424        453590663   
    453614836        453639312        453664302        453689481       
453715831        453742371        453769606        453797029      442986907     
  443143920        453375065        453399248        453423279        453446924
       453471492        453495491        453519142        453542888       
453566432        453590705        453614844        453639320        453664310   
    453689499        453715849        453742389        453769614       
453797037      442988069        443143953        453375073        453399255     
  453423287        453446932        453471500        453495509        453519159
       453542896        453566440        453590713        453614851       
453639338        453664328        453689507        453715856        453742397   
    453769622        453797045      442988135        443144068        453375099
       453399263        453423295        453446940        453471518       
453495517        453519167        453542904        453566465        453590721   
    453614869        453639353        453664336        453689515       
453715864        453742405        453769630        453797052      442988515     
  443144142        453375107        453399271        453423303        453446957
       453471526        453495525        453519175        453542912       
453566473        453590739        453614877        453639361        453664344   
    453689523        453715872        453742413        453769648       
453797078      442988531        443144233        453375115        453399289     
  453423311        453446965        453471534        453495533        453519183
       453542920        453566481        453590747        453614885       
453639379        453664351        453689531        453715880        453742421   
    453769655        453797094      442989158        443144258        453375123
       453399297        453423329        453446973        453471542       
453495541        453519191        453542938        453566499        453590754   
    453614893        453639395        453664369        453689549       
453715898        453742439        453769663        453797102      442989562     
  443144316        453375131        453399305        453423337        453446981
       453471559        453495558        453519209        453542946       
453566507        453590770        453614901        453639403        453664377   
    453689564        453715906        453742447        453769671       
453797110      442990735        443144399        453375149        453399313     
  453423345        453446999        453471567        453495566        453519217
       453542953        453566515        453590796        453614919       
453639411        453664385        453689572        453715914        453742454   
    453769689        453797144      442991170        443144548        453375156
       453399321        453423352        453447005        453471575       
453495574        453519225        453542961        453566523        453590804   
    453614927        453639429        453664393        453689580       
453715922        453742462        453769697        453797151      442992269     
  443144589        453375164        453399339        453423360        453447013
       453471583        453495582        453519233        453542979       
453566531        453590812        453614935        453639437        453664401   
    453689598        453715930        453742470        453769705       
453797169      442996567        443144639        453375172        453399347     
  453423378        453447021        453471591        453495590        453519241
       453542987        453566549        453590820        453614943       
453639445        453664419        453689606        453715948        453742488   
    453769713        453797177      442998209        443144654        453375180
       453399354        453423386        453447039        453471609       
453495608        453519258        453542995        453566556        453590838   
    453614950        453639452        453664427        453689614       
453715955        453742496        453769721        453797185      443002621     
  443144662        453375214        453399362        453423394        453447054
       453471625        453495616        453519266        453543001       
453566572        453590846        453614968        453639460        453664435   
    453689622        453715963        453742504        453769747       
453797193      443003488        443144761        453375222        453399370     
  453423402        453447062        453471633        453495624        453519274
       453543019        453566580        453590853        453614976       
453639478        453664443        453689630        453715971        453742512   
    453769754        453797201      443003728        443144811        453375230
       453399388        453423410        453447070        453471641       
453495632        453519282        453543027        453566598        453590861   
    453614984        453639486        453664450        453689648       
453715989        453742520        453769762        453797219      443004726     
  443144837        453375248        453399396        453423428        453447088
       453471658        453495640        453519290        453543035       
453566606        453590879        453614992        453639494        453664468   
    453689655        453716011        453742538        453769770       
453797227      443006184        443144845        453375255        453399404     
  453423436        453447096        453471666        453495657        453519308
       453543043        453566614        453590887        453615007       
453639502        453664476        453689671        453716029        453742546   
    453769788        453797235   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443008057        443145024        453375263        453399412       
453423444        453447104        453471674        453495665        453519316   
    453543050        453566622        453590895        453615031       
453639510        453664484        453689689        453716037        453742553   
    453769796        453797243      443008453        443145065        453375271
       453399420        453423451        453447112        453471682       
453495673        453519324        453543068        453566630        453590903   
    453615049        453639528        453664492        453689697       
453716045        453742561        453769804        453797250      443011549     
  443145081        453375289        453399438        453423469        453447120
       453471690        453495681        453519332        453543076       
453566655        453590911        453615056        453639536        453664500   
    453689705        453716052        453742587        453769812       
453797268      443011747        443145099        453375297        453399446     
  453423477        453447138        453471708        453495699        453519340
       453543084        453566663        453590929        453615064       
453639544        453664518        453689713        453716060        453742595   
    453769820        453797276      443012836        443145115        453375305
       453399453        453423485        453447146        453471716       
453495707        453519357        453543092        453566689        453590937   
    453615072        453639551        453664526        453689721       
453716078        453742611        453769838        453797284      443013107     
  443145123        453375313        453399461        453423493        453447153
       453471724        453495715        453519365        453543100       
453566697        453590945        453615080        453639569        453664534   
    453689739        453716086        453742629        453769846       
453797292      443015292        443145222        453375321        453399479     
  453423501        453447161        453471732        453495723        453519373
       453543118        453566705        453590952        453615098       
453639577        453664542        453689747        453716094        453742637   
    453769853        453797300      443016555        443145305        453375339
       453399487        453423519        453447179        453471740       
453495731        453519381        453543126        453566713        453590960   
    453615106        453639585        453664559        453689754       
453716128        453742645        453769861        453797318      443016894     
  443145420        453375347        453399495        453423527        453447187
       453471757        453495749        453519399        453543134       
453566721        453590978        453615114        453639601        453664567   
    453689770        453716136        453742652        453769887       
453797326      443018403        443145537        453375354        453399503     
  453423535        453447195        453471765        453495756        453519407
       453543142        453566739        453590986        453615122       
453639619        453664575        453689788        453716144        453742660   
    453769895        453797334      443018437        443145552        453375362
       453399511        453423543        453447203        453471773       
453495764        453519415        453543159        453566747        453590994   
    453615130        453639627        453664583        453689796       
453716151        453742678        453769903        453797367      443020912     
  443145644        453375370        453399529        453423550        453447211
       453471781        453495772        453519423        453543167       
453566754        453591000        453615148        453639635        453664591   
    453689804        453716169        453742694        453769911       
453797375      443022025        443145651        453375388        453399537     
  453423568        453447229        453471799        453495780        453519431
       453543175        453566762        453591018        453615155       
453639643        453664609        453689812        453716177        453742702   
    453769937        453797383      443022835        443145677        453375396
       453399545        453423576        453447237        453471807       
453495798        453519456        453543183        453566770        453591026   
    453615163        453639650        453664617        453689838       
453716185        453742728        453769945        453797391      443024641     
  443145818        453375404        453399552        453423584        453447245
       453471815        453495814        453519464        453543191       
453566788        453591034        453615171        453639668        453664625   
    453689846        453716201        453742736        453769952       
453797417      443024682        443145834        453375412        453399560     
  453423600        453447260        453471823        453495822        453519472
       453543209        453566796        453591042        453615189       
453639676        453664633        453689853        453716219        453742744   
    453769960        453797425      443024922        443145875        453375420
       453399578        453423618        453447278        453471831       
453495830        453519480        453543217        453566804        453591059   
    453615197        453639684        453664641        453689861       
453716227        453742751        453769978        453797433      443025655     
  443145982        453375438        453399586        453423626        453447286
       453471849        453495848        453519498        453543225       
453566812        453591067        453615205        453639692        453664658   
    453689879        453716235        453742769        453769986       
453797441      443025770        443146022        453375453        453399594     
  453423634        453447294        453471864        453495855        453519506
       453543233        453566820        453591075        453615221       
453639700        453664666        453689895        453716243        453742777   
    453769994        453797458      443026463        443146030        453375461
       453399602        453423642        453447302        453471872       
453495863        453519514        453543241        453566838        453591083   
    453615239        453639726        453664674        453689903       
453716250        453742785        453770000        453797466      443026471     
  443146048        453375479        453399610        453423659        453447310
       453471880        453495871        453519522        453543258       
453566846        453591091        453615247        453639734        453664682   
    453689911        453716268        453742801        453770018       
453797474      443026505        443146063        453375487        453399636     
  453423667        453447328        453471898        453495889        453519530
       453543266        453566853        453591109        453615254       
453639742        453664690        453689929        453716276        453742819   
    453770026        453797490      443026521        443146071        453375495
       453399644        453423675        453447336        453471906       
453495913        453519548        453543274        453566861        453591117   
    453615262        453639759        453664708        453689937       
453716292        453742827        453770034        453797508      443026554     
  443146089        453375503        453399651        453423683        453447344
       453471922        453495921        453519555        453543282       
453566879        453591125        453615270        453639767        453664716   
    453689945        453716318        453742850        453770042       
453797516      443026570        443146139        453375511        453399669     
  453423691        453447351        453471930        453495939        453519563
       453543290        453566887        453591133        453615296       
453639775        453664732        453689952        453716326        453742868   
    453770059        453797524      443026612        443146147        453375529
       453399677        453423709        453447377        453471948       
453495947        453519571        453543308        453566895        453591141   
    453615304        453639783        453664740        453689978       
453716342        453742884        453770075        453797532      443026737     
  443146162        453375537        453399693        453423717        453447385
       453471955        453495954        453519589        453543316       
453566903        453591158        453615312        453639791        453664765   
    453689986        453716359        453742892        453770083       
453797540      443026760        443146170        453375545        453399701     
  453423725        453447393        453471963        453495962        453519597
       453543324        453566911        453591166        453615320       
453639809        453664773        453689994        453716367        453742900   
    453770091        453797557      443026802        443146212        453375552
       453399719        453423733        453447401        453471971       
453495970        453519605        453543332        453566929        453591174   
    453615338        453639817        453664781        453690000       
453716375        453742918        453770109        453797565      443026836     
  443146220        453375560        453399727        453423741        453447419
       453471989        453495988        453519613        453543340       
453566937        453591190        453615346        453639825        453664799   
    453690018        453716383        453742926        453770117       
453797581      443026976        443146279        453375578        453399735     
  453423758        453447427        453471997        453495996        453519621
       453543357        453566945        453591208        453615353       
453639833        453664807        453690026        453716391        453742934   
    453770125        453797599      443026992        443146287        453375586
       453399743        453423766        453447435        453472003       
453496002        453519639        453543365        453566952        453591216   
    453615361        453639841        453664815        453690042       
453716409        453742942        453770133        453797607      443027016     
  443146295        453375594        453399750        453423774        453447443
       453472011        453496010        453519647        453543373       
453566960        453591232        453615379        453639858        453664831   
    453690059        453716417        453742959        453770141       
453797623      443027099        443146402        453375602        453399784     
  453423782        453447468        453472029        453496028        453519654
       453543381        453566978        453591240        453615387       
453639866        453664849        453690067        453716433        453742967   
    453770166        453797631      443027115        443146428        453375610
       453399792        453423790        453447476        453472037       
453496036        453519662        453543407        453566986        453591257   
    453615395        453639874        453664856        453690075       
453716458        453742975        453770190        453797656      443027180     
  443146444        453375628        453399800        453423808        453447484
       453472045        453496044        453519688        453543415       
453567000        453591265        453615403        453639882        453664864   
    453690083        453716466        453742983        453770208       
453797664      443027289        443146493        453375636        453399818     
  453423816        453447492        453472052        453496051        453519696
       453543423        453567018        453591273        453615411       
453639890        453664872        453690091        453716474        453742991   
    453770216        453797672      443027297        443146501        453375644
       453399826        453423824        453447500        453472060       
453496069        453519704        453543431        453567026        453591281   
    453615429        453639908        453664880        453690109       
453716482        453743007        453770224        453797680      443027321     
  443146535        453375669        453399834        453423840        453447518
       453472078        453496077        453519712        453543449       
453567034        453591299        453615437        453639916        453664898   
    453690117        453716490        453743015        453770232       
453797706      443027438        443146568        453375677        453399842     
  453423857        453447526        453472086        453496085        453519720
       453543456        453567042        453591307        453615445       
453639924        453664914        453690125        453716508        453743023   
    453770273        453797714      443027586        443146626        453375685
       453399859        453423865        453447534        453472094       
453496093        453519738        453543464        453567059        453591315   
    453615452        453639932        453664922        453690133       
453716524        453743031        453770281        453797722      443027719     
  443146634        453375693        453399867        453423873        453447559
       453472102        453496101        453519746        453543472       
453567067        453591323        453615460        453639940        453664930   
    453690141        453716532        453743049        453770299       
453797748      443027909        443146816        453375701        453399875     
  453423881        453447567        453472110        453496119        453519753
       453543480        453567075        453591331        453615478       
453639957        453664948        453690158        453716540        453743056   
    453770307        453797755      443027933        443146840        453375719
       453399883        453423899        453447575        453472128       
453496127        453519761        453543498        453567083        453591349   
    453615486        453639965        453664955        453690166       
453716557        453743064        453770315        453797763      443027958     
  443146907        453375727        453399891        453423907        453447583
       453472136        453496135        453519779        453543506       
453567091        453591356        453615494        453639973        453664963   
    453690174        453716573        453743072        453770323       
453797771      443027982        443146980        453375735        453399909     
  453423915        453447591        453472144        453496143        453519787
       453543514        453567109        453591364        453615502       
453639981        453664971        453690182        453716581        453743080   
    453770331        453797789      443028006        443147012        453375743
       453399917        453423923        453447609        453472151       
453496150        453519795        453543522        453567117        453591372   
    453615510        453639999        453664989        453690190       
453716599        453743098        453770349        453797805      443028055     
  443147160        453375750        453399925        453423931        453447617
       453472169        453496168        453519803        453543530       
453567125        453591380        453615528        453640013        453664997   
    453690208        453716607        453743106        453770356       
453797813      443028063        443147186        453375768        453399941     
  453423949        453447625        453472177        453496176        453519811
       453543548        453567133        453591398        453615536       
453640021        453665002        453690232        453716615        453743114   
    453770364        453797821      443028212        443147236        453375776
       453399958        453423956        453448003        453472185       
453496184        453519829        453543555        453567141        453591406   
    453615544        453640039        453665010        453690240       
453716623        453743130        453770372        453797839      443028287     
  443147319        453375784        453399966        453423964        453448011
       453472193        453496192        453519837        453543563       
453567158        453591414        453615551        453640047        453665028   
    453690257        453716631        453743148        453770380       
453797847      443028295        443147368        453375792        453399974     
  453423972        453448029        453472201        453496200        453519845
       453543571        453567166        453591422        453615569       
453640054        453665036        453690265        453716649        453743163   
    453770398        453797854      443028311        443147384        453375800
       453399982        453423980        453448037        453472219       
453496218        453519852        453543589        453567174        453591430   
    453615577        453640062        453665044        453690273       
453716656        453743171        453770406        453797862      443028329     
  443147475        453375818        453399990        453423998        453448045
       453472227        453496226        453519860        453543597       
453567182        453591448        453615585        453640070        453665051   
    453690281        453716664        453743189        453770422       
453797870      443028337        443147624        453375826        453400004     
  453424004        453448052        453472235        453496234        453519878
       453543613        453567190        453591455        453615593       
453640088        453665069        453690299        453716672        453743197   
    453770448        453797888      443028360        443147657        453375834
       453400012        453424012        453448060        453472243       
453496242        453519886        453543621        453567208        453591463   
    453615601        453640104        453665077        453690315       
453716680        453743205        453770455        453797896      443028410     
  443147681        453375842        453400038        453424020        453448078
       453472250        453496259        453519894        453543639       
453567216        453591471        453615619        453640112        453665085   
    453690323        453716698        453743213        453770471       
453797904      443028469        443147756        453375859        453400046     
  453424038        453448086        453472268        453496267        453519902
       453543647        453567224        453591489        453615627       
453640120        453665093        453690331        453716714        453743221   
    453770489        453797912      443028543        443147871        453375867
       453400053        453424046        453448094        453472276       
453496275        453519910        453543654        453567232        453591497   
    453615635        453640138        453665101        453690349       
453716722        453743239        453770497        453797920      443028584     
  443147905        453375875        453400061        453424053        453448102
       453472284        453496283        453519928        453543662       
453567240        453591505        453615643        453640146        453665119   
    453690356        453716748        453743247        453770513       
453797938      443028659        443148028        453375883        453400079     
  453424061        453448110        453472292        453496291        453519936
       453543670        453567257        453591513        453615650       
453640153        453665127        453690364        453716755        453743254   
    453770521        453797946      443028667        443148077        453375891
       453400087        453424079        453448128        453472300       
453496309        453519944        453543688        453567265        453591521   
    453615668        453640161        453665135        453690372       
453716763        453743262        453770547        453797953      443028766     
  443148093        453375909        453400095        453424087        453448136
       453472318        453496317        453519951        453543696       
453567273        453591539        453615684        453640187        453665143   
    453690380        453716771        453743270        453770562       
453797961      443028774        443148184        453375917        453400103     
  453424095        453448144        453472326        453496333        453519977
       453543704        453567281        453591547        453615692       
453640195        453665150        453690398        453716797        453743288   
    453770570        453797979      443028873        443148234        453375925
       453400111        453424103        453448151        453472342       
453496341        453519985        453543712        453567299        453591554   
    453615700        453640203        453665168        453690406       
453716805        453743304        453770588        453797987      443028899     
  443148242        453375933        453400129        453424111        453448169
       453472359        453496366        453519993        453543720       
453567307        453591562        453615718        453640211        453665176   
    453690414        453716813        453743312        453770596       
453797995      443028931        443148267        453375941        453400137     
  453424129        453448177        453472367        453496374        453520017
       453543738        453567315        453591570        453615726       
453640229        453665184        453690422        453716821        453743320   
    453770604        453798001      443029012        443148325        453375958
       453400145        453424137        453448185        453472375       
453496382        453520025        453543746        453567323        453591588   
    453615734        453640237        453665192        453690430       
453716839        453743338        453770620        453798019      443029152     
  443148333        453375974        453400152        453424145        453448193
       453472383        453496390        453520033        453543753       
453567331        453591596        453615742        453640245        453665200   
    453690448        453716847        453743346        453770638       
453798027      443029194        443148416        453375982        453400160     
  453424152        453448201        453472391        453496408        453520041
       453543761        453567349        453591604        453615759       
453640252        453665218        453690455        453716854        453743361   
    453770646        453798035      443029202        443148465        453375990
       453400178        453424160        453448219        453472409       
453496416        453520058        453543779        453567356        453591612   
    453615767        453640260        453665226        453690463       
453716862        453743387        453770653        453798043      443029269     
  443148499        453376006        453400186        453424178        453448227
       453472417        453496432        453520066        453543787       
453567372        453591620        453615775        453640278        453665234   
    453690471        453716870        453743395        453770661       
453798068      443029285        443148556        453376014        453400194     
  453424186        453448235        453472425        453496440        453520074
       453543795        453567380        453591638        453615783       
453640286        453665242        453690489        453716888        453743403   
    453770679        453798076   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443029368        443148796        453376022        453400202       
453424194        453448243        453472433        453496457        453520082   
    453543803        453567398        453591646        453615791       
453640302        453665259        453690497        453716912        453743411   
    453770687        453798084      443029590        443148861        453376030
       453400210        453424202        453448250        453472441       
453496465        453520090        453543811        453567406        453591653   
    453615809        453640328        453665267        453690505       
453716920        453743429        453770703        453798092      443029608     
  443148895        453376048        453400228        453424210        453448268
       453472458        453496473        453520108        453543829       
453567414        453591661        453615817        453640336        453665275   
    453690521        453716938        453743437        453770711       
453798100      443029624        443148911        453376055        453400236     
  453424228        453448276        453472466        453496481        453520116
       453543837        453567422        453591679        453615825       
453640344        453665283        453690539        453716946        453743445   
    453770729        453798118      443029699        443148929        453376063
       453400244        453424236        453448284        453472482       
453496499        453520124        453543845        453567430        453591687   
    453615833        453640351        453665291        453690554       
453716953        453743452        453770737        453798126      443029822     
  443148978        453376071        453400251        453424244        453448292
       453472490        453496507        453520132        453543852       
453567448        453591695        453615841        453640369        453665309   
    453690562        453716987        453743460        453770745       
453798134      443029871        443148994        453376089        453400269     
  453424251        453448300        453472508        453496515        453520140
       453543860        453567455        453591703        453615858       
453640377        453665333        453690570        453716995        453743478   
    453770752        453798159      443029889        443149042        453376097
       453400277        453424269        453448318        453472516       
453496523        453520157        453543878        453567471        453591729   
    453615866        453640385        453665341        453690588       
453717001        453743486        453770760        453798175      443029913     
  443149083        453376105        453400285        453424277        453448326
       453472524        453496531        453520173        453543886       
453567489        453591737        453615874        453640393        453665358   
    453690596        453717019        453743494        453770778       
453798191      443029996        443149133        453376113        453400293     
  453424285        453448334        453472540        453496549        453520181
       453543894        453567497        453591745        453615882       
453640401        453665366        453690604        453717027        453743502   
    453770786        453798209      443030119        443149240        453376121
       453400301        453424293        453448342        453472557       
453496556        453520199        453543902        453567505        453591752   
    453615890        453640419        453665374        453690612       
453717035        453743510        453770802        453798217      443030127     
  443149315        453376139        453400319        453424301        453448359
       453472565        453496564        453520207        453543910       
453567513        453591760        453615908        453640427        453665382   
    453690638        453717043        453743528        453770828       
453798225      443030275        443149372        453376147        453400327     
  453424319        453448367        453472573        453496572        453520215
       453543928        453567521        453591778        453615916       
453640435        453665390        453690653        453717050        453743536   
    453770836        453798233      443030341        443149489        453376154
       453400335        453424327        453448375        453472581       
453496580        453520223        453543936        453567539        453591786   
    453615932        453640443        453665408        453690661       
453717068        453743544        453770844        453798241      443030408     
  443149596        453376162        453400343        453424335        453448383
       453472599        453496598        453520231        453543944       
453567547        453591794        453615940        453640450        453665416   
    453690679        453717076        453743551        453770851       
453798266      443030457        443149612        453376170        453400350     
  453424343        453448391        453472607        453496606        453520249
       453543951        453567554        453591802        453615957       
453640468        453665424        453690687        453717084        453743569   
    453770869        453798274      443030523        443149703        453376188
       453400368        453424350        453448409        453472623       
453496614        453520256        453543969        453567562        453591810   
    453615965        453640476        453665432        453690703       
453717092        453743577        453770885        453798282      443030556     
  443149745        453376196        453400376        453424368        453448417
       453472631        453496622        453520264        453543977       
453567570        453591828        453615973        453640484        453665440   
    453690711        453717100        453743585        453770919       
453798290      443030572        443149810        453376204        453400384     
  453424376        453448425        453472649        453496630        453520272
       453543985        453567588        453591844        453615981       
453640492        453665457        453690745        453717118        453743593   
    453770927        453798308      443030622        443149836        453376212
       453400392        453424384        453448433        453472656       
453496648        453520298        453543993        453567596        453591851   
    453615999        453640518        453665465        453690778       
453717126        453743601        453770935        453798324      443030648     
  443150008        453376220        453400400        453424392        453448441
       453472664        453496655        453520306        453544009       
453567604        453591869        453616005        453640526        453665473   
    453690786        453717134        453743619        453770943       
453798340      443030655        443150115        453376238        453400418     
  453424400        453448458        453472672        453496663        453520314
       453544017        453567612        453591877        453616013       
453640534        453665481        453690794        453717142        453743635   
    453770950        453798365      443030770        443150172        453376246
       453400426        453424418        453448466        453472680       
453496671        453520322        453544025        453567620        453591885   
    453616021        453640542        453665499        453690802       
453717159        453743643        453770968        453798373      443030978     
  443150206        453376253        453400434        453424426        453448474
       453472698        453496689        453520330        453544033       
453567638        453591893        453616039        453640559        453665507   
    453690810        453717167        453743650        453770976       
453798381      443031042        443150321        453376261        453400442     
  453424434        453448482        453472706        453496697        453520348
       453544041        453567646        453591901        453616047       
453640567        453665515        453690828        453717175        453743668   
    453770984        453798399      443031067        443150396        453376279
       453400459        453424442        453448490        453472714       
453496705        453520355        453544058        453567653        453591919   
    453616054        453640575        453665523        453690836       
453717183        453743676        453770992        453798407      443031083     
  443150602        453376287        453400467        453424459        453448508
       453472722        453496713        453520363        453544066       
453567661        453591927        453616062        453640583        453665531   
    453690844        453717191        453743684        453771008       
453798415      443031117        443150651        453376295        453400475     
  453424467        453448516        453472730        453496721        453520371
       453544074        453567679        453591935        453616070       
453640591        453665549        453690851        453717209        453743692   
    453771016        453798423      443031257        443150826        453376329
       453400483        453424475        453448524        453472748       
453496739        453520389        453544082        453567687        453591943   
    453616088        453640609        453665556        453690869       
453717217        453743718        453771024        453798431      443031323     
  443150859        453376337        453400491        453424483        453448532
       453472755        453496747        453520397        453544090       
453567695        453591950        453616096        453640617        453665564   
    453690877        453717225        453743726        453771032       
453798449      443031448        443150875        453376345        453400509     
  453424491        453448540        453472763        453496754        453520405
       453544108        453567703        453591968        453616104       
453640625        453665580        453690885        453717233        453743767   
    453771040        453798456      443031463        443150933        453376352
       453400517        453424509        453448557        453472771       
453496762        453520413        453544116        453567711        453591976   
    453616112        453640633        453665598        453690893       
453717241        453743775        453771057        453798464      443031471     
  443150990        453376360        453400525        453424525        453448565
       453472789        453496770        453520421        453544124       
453567729        453591984        453616120        453640641        453665606   
    453690901        453717266        453743791        453771065       
453798472      443031570        443151014        453376386        453400533     
  453424533        453448581        453472797        453496788        453520439
       453544132        453567737        453591992        453616138       
453640658        453665614        453690919        453717274        453743809   
    453771073        453798480      443031620        443151030        453376394
       453400541        453424541        453448599        453472805       
453496796        453520447        453544140        453567745        453592008   
    453616146        453640674        453665622        453690935       
453717282        453743825        453771099        453798506      443031638     
  443151097        453376402        453400558        453424558        453448607
       453472813        453496804        453520454        453544165       
453567752        453592016        453616153        453640682        453665630   
    453690943        453717290        453743833        453771107       
453798514      443031661        443151170        453376410        453400566     
  453424566        453448615        453472821        453496812        453520462
       453544173        453567760        453592024        453616161       
453640690        453665648        453690950        453717308        453743841   
    453771115        453798522      443031794        443151212        453376428
       453400574        453424574        453448623        453472839       
453496820        453520470        453544181        453567778        453592040   
    453616179        453640708        453665655        453690968       
453717316        453743866        453771123        453798530      443031802     
  443151261        453376436        453400590        453424582        453448631
       453472847        453496838        453520496        453544199       
453567786        453592065        453616187        453640716        453665663   
    453690976        453717324        453743874        453771131       
453798548      443031869        443151287        453376444        453400608     
  453424590        453448656        453472854        453496846        453520504
       453544207        453567794        453592073        453616195       
453640724        453665671        453690984        453717332        453743882   
    453771149        453798555      443031893        443151329        453376451
       453400616        453424616        453448664        453472862       
453496853        453520512        453544215        453567802        453592081   
    453616203        453640740        453665689        453690992       
453717340        453743890        453771156        453798563      443032206     
  443151337        453376469        453400624        453424624        453448672
       453472870        453496861        453520520        453544223       
453567810        453592099        453616211        453640757        453665705   
    453691008        453717357        453743908        453771164       
453798589      443032289        443151360        453376477        453400632     
  453424632        453448680        453472888        453496879        453520538
       453544231        453567828        453592107        453616229       
453640765        453665713        453691016        453717365        453743916   
    453771172        453798597      443032313        443151378        453376485
       453400640        453424640        453448698        453472896       
453496887        453520546        453544249        453567836        453592115   
    453616237        453640773        453665739        453691024       
453717373        453743924        453771198        453798605      443032404     
  443151386        453376493        453400657        453424657        453448706
       453472904        453496895        453520553        453544264       
453567844        453592123        453616245        453640781        453665747   
    453691032        453717381        453743932        453771206       
453798613      443032438        443151394        453376519        453400665     
  453424673        453448714        453472912        453496903        453520579
       453544272        453567851        453592131        453616260       
453640799        453665754        453691040        453717399        453743940   
    453771214        453798621      443032461        443151428        453376527
       453400673        453424681        453448722        453472920       
453496929        453520587        453544280        453567869        453592149   
    453616278        453640807        453665762        453691057       
453717407        453743957        453771230        453798647      443032586     
  443151451        453376535        453400681        453424699        453448730
       453472938        453496937        453520595        453544298       
453567877        453592156        453616286        453640815        453665788   
    453691065        453717415        453743981        453771248       
453798654      443032594        443151576        453376543        453400699     
  453424707        453448748        453472946        453496945        453520603
       453544306        453567885        453592164        453616294       
453640823        453665804        453691073        453717423        453743999   
    453771255        453798662      443032602        443152103        453376550
       453400707        453424715        453448763        453472953       
453496952        453520611        453544314        453567893        453592172   
    453616302        453640831        453665812        453691081       
453717431        453744005        453771263        453798670      443032677     
  443152277        453376568        453400715        453424723        453448771
       453472961        453496960        453520629        453544322       
453567901        453592180        453616310        453640849        453665820   
    453691107        453717449        453744013        453771271       
453798688      443032719        443152848        453376576        453400723     
  453424731        453448789        453472979        453496978        453520637
       453544330        453567919        453592198        453616328       
453640856        453665838        453691115        453717456        453744021   
    453771289        453798696      443032750        443152855        453376584
       453400731        453424749        453448797        453472987       
453496986        453520652        453544348        453567927        453592206   
    453616336        453640864        453665846        453691123       
453717464        453744039        453771297        453798704      443032826     
  443153085        453376592        453400749        453424756        453448805
       453472995        453496994        453520660        453544363       
453567935        453592214        453616344        453640872        453665853   
    453691149        453717472        453744054        453771313       
453798712      443032842        443153457        453376600        453400756     
  453424764        453448813        453473001        453497000        453520678
       453544371        453567943        453592222        453616351       
453640880        453665861        453691156        453717480        453744070   
    453771321        453798720      443032933        443153556        453376618
       453400764        453424772        453448821        453473019       
453497018        453520686        453544389        453567950        453592230   
    453616369        453640898        453665879        453691164       
453717506        453744088        453771339        453798746      443032941     
  443153580        453376626        453400772        453424780        453448839
       453473027        453497026        453520694        453544397       
453567968        453592248        453616377        453640906        453665887   
    453691172        453717514        453744104        453771347       
453798753      443032974        443154190        453376634        453400780     
  453424798        453448847        453473035        453497034        453520702
       453544405        453567976        453592255        453616385       
453640914        453665895        453691180        453717522        453744120   
    453771354        453798761      443033022        443154489        453376642
       453400798        453424806        453448854        453473043       
453497042        453520710        453544413        453567984        453592263   
    453616393        453640922        453665903        453691198       
453717548        453744138        453771362        453798779      443033139     
  443154596        453376659        453400806        453424814        453448862
       453473050        453497059        453520736        453544421       
453567992        453592271        453616401        453640930        453665929   
    453691214        453717555        453744146        453771370       
453798787      443033162        443154687        453376667        453400814     
  453424822        453448888        453473068        453497067        453520744
       453544439        453568008        453592289        453616419       
453640948        453665937        453691222        453717563        453744153   
    453771388        453798795      443033170        443155205        453376675
       453400822        453424830        453448896        453473076       
453497075        453520751        453544447        453568016        453592297   
    453616427        453640955        453665945        453691230       
453717589        453744161        453771396        453798803      443033188     
  443155494        453376683        453400830        453424848        453448904
       453473084        453497083        453520769        453544454       
453568024        453592305        453616435        453640963        453665952   
    453691248        453717597        453744179        453771404       
453798811      443033204        445914526        453376691        453400848     
  453424855        453448912        453473092        453497091        453520777
       453544462        453568032        453592313        453616443       
453640971        453665960        453691263        453717605        453744195   
    453771412        453798829      443033212        446708398        453376709
       453400855        453424863        453448920        453473100       
453497109        453520785        453544470        453568040        453592321   
    453616450        453640989        453665978        453691271       
453717613        453744203        453771420        453798837      443033287     
  446732943        453376717        453400863        453424871        453448938
       453473118        453497117        453520793        453544488       
453568057        453592339        453616468        453640997        453665986   
    453691289        453717621        453744211        453771438       
453798845      443033311        446770166        453376725        453400889     
  453424889        453448946        453473126        453497125        453520801
       453544496        453568065        453592347        453616476       
453641003        453665994        453691297        453717639        453744229   
    453771446        453798852      443033436        448638171        453376733
       453400897        453424897        453448953        453473134       
453497133        453520819        453544504        453568073        453592354   
    453616484        453641029        453666000        453691305       
453717654        453744237        453771453        453798860      443033444     
  449005800        453376741        453400913        453424905        453448961
       453473142        453497141        453520827        453544512       
453568081        453592362        453616492        453641037        453666018   
    453691313        453717662        453744245        453771461       
453798878      443033451        449535277        453376758        453400921     
  453424913        453448979        453473159        453497158        453520843
       453544520        453568099        453592370        453616500       
453641045        453666026        453691321        453717670        453744252   
    453771479        453798886      443033550        449693936        453376766
       453400939        453424921        453448987        453473167       
453497166        453520850        453544538        453568107        453592396   
    453616518        453641052        453666034        453691339       
453717688        453744260        453771487        453798894      443033584     
  449999580        453376774        453400947        453424939        453448995
       453473175        453497174        453520868        453544546       
453568115        453592404        453616526        453641060        453666042   
    453691347        453717696        453744278        453771511       
453798902      443033634        450138144        453376782        453400954     
  453424947        453449001        453473183        453497182        453520876
       453544553        453568123        453592412        453616534       
453641078        453666059        453691354        453717712        453744286   
    453771529        453798928   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443033675        450927934        453376790        453400962       
453424954        453449019        453473191        453497190        453520884   
    453544561        453568131        453592420        453616542       
453641086        453666067        453691362        453717738        453744294   
    453771537        453798936      443033725        451357040        453376808
       453400970        453424962        453449027        453473217       
453497208        453520892        453544579        453568149        453592438   
    453616559        453641094        453666075        453691370       
453717753        453744328        453771545        453798951      443033857     
  451387260        453376816        453400988        453424970        453449035
       453473225        453497216        453520900        453544587       
453568156        453592446        453616567        453641102        453666083   
    453691388        453717761        453744336        453771552       
453798969      443033873        451440267        453376824        453400996     
  453424988        453449043        453473233        453497224        453520918
       453544595        453568164        453592453        453616575       
453641128        453666091        453691396        453717779        453744344   
    453771560        453798985      443033881        451441505        453376832
       453401002        453424996        453449050        453473241       
453497232        453520926        453544603        453568172        453592461   
    453616583        453641136        453666109        453691404       
453717787        453744351        453771578        453798993      443033949     
  451474084        453376840        453401010        453425019        453449068
       453473258        453497240        453520934        453544611       
453568180        453592479        453616591        453641144        453666117   
    453691412        453717795        453744369        453771586       
453799017      443033956        451495733        453376857        453401028     
  453425027        453449076        453473266        453497257        453520942
       453544629        453568198        453592487        453616609       
453641151        453666125        453691420        453717811        453744377   
    453771594        453799025      443034087        451533681        453376865
       453401036        453425035        453449084        453473274       
453497265        453520959        453544637        453568206        453592495   
    453616617        453641169        453666133        453691438       
453717829        453744385        453771610        453799033      443034095     
  451537138        453376873        453401044        453425043        453449092
       453473290        453497273        453520967        453544645       
453568214        453592503        453616625        453641177        453666141   
    453691446        453717837        453744393        453771628       
453799041      443034137        451541221        453376881        453401051     
  453425050        453449100        453473308        453497281        453520975
       453544652        453568222        453592511        453616633       
453641185        453666158        453691453        453717845        453744401   
    453771636        453799058      443034152        451597124        453376899
       453401069        453425068        453449118        453473316       
453497299        453520983        453544660        453568230        453592529   
    453616641        453641193        453666166        453691461       
453717852        453744419        453771644        453799066      443034269     
  451639611        453376907        453401077        453425084        453449126
       453473324        453497307        453520991        453544678       
453568248        453592537        453616658        453641201        453666174   
    453691479        453717860        453744427        453771669       
453799074      443034343        451679328        453376923        453401085     
  453425092        453449134        453473332        453497315        453521007
       453544686        453568255        453592545        453616666       
453641227        453666182        453691487        453717878        453744435   
    453771677        453799108      443034392        451733216        453376931
       453401093        453425100        453449142        453473340       
453497323        453521015        453544694        453568263        453592552   
    453616674        453641235        453666190        453691495       
453717886        453744443        453771685        453799116      443034467     
  451857320        453376949        453401101        453425118        453449159
       453473357        453497331        453521023        453544702       
453568271        453592560        453616682        453641243        453666208   
    453691503        453717894        453744450        453771693       
453799124      443034475        451985501        453376956        453401127     
  453425126        453449167        453473365        453497349        453521031
       453544710        453568289        453592578        453616690       
453641250        453666216        453691511        453717902        453744468   
    453771701        453799132      443034509        451989248        453376964
       453401135        453425134        453449175        453473373       
453497356        453521049        453544728        453568297        453592586   
    453616708        453641268        453666224        453691529       
453717910        453744476        453771727        453799140      443034517     
  451999601        453376972        453401143        453425142        453449183
       453473381        453497364        453521056        453544736       
453568305        453592594        453616716        453641276        453666232   
    453691537        453717928        453744484        453771735       
453799157      443034541        452000243        453376980        453401150     
  453425159        453449191        453473407        453497372        453521064
       453544744        453568313        453592602        453616732       
453641284        453666240        453691545        453717944        453744526   
    453771743        453799165      443034558        452012214        453376998
       453401168        453425167        453449209        453473415       
453497380        453521072        453544751        453568321        453592610   
    453616740        453641292        453666257        453691560       
453717951        453744534        453771750        453799173      443034608     
  452027121        453377004        453401176        453425175        453449225
       453473423        453497398        453521080        453544769       
453568339        453592628        453616757        453641300        453666265   
    453691578        453717969        453744542        453771768       
453799181      443034632        452031438        453377012        453401184     
  453425183        453449233        453473431        453497406        453521098
       453544777        453568347        453592636        453616765       
453641318        453666273        453691586        453717993        453744559   
    453771776        453799199      443034640        452116478        453377020
       453401192        453425191        453449241        453473449       
453497414        453521106        453544785        453568354        453592644   
    453616773        453641326        453666281        453691594       
453718009        453744567        453771784        453799207      443034731     
  452123631        453377038        453401200        453425209        453449258
       453473456        453497422        453521114        453544793       
453568362        453592651        453616781        453641334        453666299   
    453691602        453718017        453744575        453771800       
453799215      443034749        452173248        453377046        453401218     
  453425217        453449266        453473464        453497430        453521122
       453544801        453568370        453592669        453616799       
453641342        453666307        453691610        453718025        453744591   
    453771818        453799231      443034780        452174758        453377053
       453401226        453425225        453449274        453473472       
453497448        453521130        453544819        453568388        453592677   
    453616807        453641367        453666323        453691628       
453718033        453744609        453771826        453799249      443034863     
  452177421        453377061        453401234        453425233        453449282
       453473480        453497455        453521148        453544827       
453568396        453592685        453616815        453641375        453666349   
    453691636        453718041        453744617        453771834       
453799256      443034871        452343288        453377079        453401242     
  453425241        453449290        453473498        453497463        453521155
       453544835        453568404        453592693        453616823       
453641391        453666364        453691644        453718058        453744625   
    453771842        453799264      443035001        452355027        453377087
       453401259        453425258        453449308        453473506       
453497489        453521163        453544843        453568412        453592701   
    453616849        453641417        453666380        453691651       
453718066        453744633        453771859        453799272      443035027     
  452360076        453377095        453401267        453425266        453449316
       453473514        453497497        453521171        453544850       
453568420        453592719        453616856        453641425        453666398   
    453691669        453718074        453744658        453771867       
453799298      443035126        452361488        453377103        453401275     
  453425274        453449324        453473522        453497505        453521189
       453544868        453568438        453592727        453616864       
453641433        453666406        453691677        453718082        453744666   
    453771875        453799306      443035167        452371529        453377111
       453401283        453425282        453449332        453473530       
453497513        453521197        453544876        453568446        453592735   
    453616872        453641441        453666414        453691685       
453718090        453744674        453771883        453799314      443035183     
  452399660        453377129        453401291        453425290        453449340
       453473548        453497521        453521205        453544884       
453568453        453592750        453616898        453641466        453666422   
    453691693        453718108        453744682        453771917       
453799322      443035266        452405111        453377137        453401309     
  453425308        453449357        453473555        453497539        453521213
       453544892        453568461        453592768        453616906       
453641474        453666448        453691701        453718116        453744690   
    453771925        453799330      443035274        452429012        453377145
       453401317        453425316        453449365        453473563       
453497547        453521221        453544900        453568479        453592776   
    453616914        453641482        453666455        453691727       
453718124        453744716        453771933        453799348      443035399     
  452436728        453377152        453401325        453425324        453449373
       453473571        453497554        453521239        453544918       
453568487        453592784        453616922        453641490        453666463   
    453691735        453718132        453744724        453771941       
453799355      443035506        452442312        453377160        453401333     
  453425332        453449381        453473589        453497562        453521247
       453544926        453568495        453592792        453616930       
453641508        453666471        453691743        453718140        453744757   
    453771958        453799363      443035662        452603061        453377178
       453401341        453425340        453449399        453473597       
453497570        453521262        453544934        453568503        453592800   
    453616948        453641516        453666489        453691750       
453718157        453744781        453771966        453799371      443035753     
  452642077        453377186        453401358        453425357        453449407
       453473605        453497588        453521270        453544942       
453568511        453592818        453616955        453641524        453666497   
    453691768        453718165        453744807        453771974       
453799389      443035761        452701733        453377194        453401366     
  453425365        453449415        453473613        453497596        453521288
       453544959        453568537        453592826        453616963       
453641532        453666505        453691776        453718173        453744823   
    453771982        453799397      443035787        452703143        453377202
       453401374        453425373        453449423        453473621       
453497604        453521296        453544967        453568545        453592834   
    453616971        453641540        453666539        453691792       
453718181        453744831        453771990        453799405      443035803     
  452704042        453377210        453401382        453425381        453449431
       453473639        453497612        453521304        453544975       
453568552        453592842        453616989        453641557        453666547   
    453691800        453718199        453744864        453772006       
453799413      443035811        452704901        453377228        453401390     
  453425399        453449449        453473654        453497620        453521312
       453544983        453568560        453592859        453616997       
453641565        453666554        453691818        453718215        453744872   
    453772014        453799439      443035852        452704943        453377236
       453401408        453425407        453449456        453473662       
453497638        453521320        453544991        453568586        453592867   
    453617003        453641573        453666562        453691826       
453718223        453744880        453772048        453799447      443035894     
  452707433        453377244        453401416        453425415        453449472
       453473670        453497646        453521338        453545006       
453568594        453592875        453617011        453641581        453666570   
    453691834        453718231        453744898        453772055       
453799454      443035902        452708852        453377251        453401424     
  453425423        453449480        453473688        453497653        453521346
       453545014        453568602        453592883        453617029       
453641599        453666596        453691859        453718256        453744906   
    453772063        453799462      443035944        452711716        453377269
       453401432        453425449        453449498        453473704       
453497661        453521353        453545022        453568610        453592891   
    453617037        453641615        453666612        453691867       
453718264        453744914        453772071        453799470      443036017     
  452717267        453377277        453401440        453425456        453449506
       453473712        453497679        453521361        453545030       
453568628        453592909        453617045        453641623        453666620   
    453691875        453718272        453744922        453772089       
453799488      443036041        452719149        453377285        453401465     
  453425464        453449514        453473720        453497687        453521379
       453545048        453568636        453592917        453617052       
453641631        453666638        453691883        453718280        453744930   
    453772097        453799496      443036074        452720824        453377293
       453401473        453425472        453449522        453473738       
453497695        453521387        453545055        453568644        453592925   
    453617060        453641649        453666646        453691891       
453718298        453744948        453772105        453799504      443036090     
  452722028        453377301        453401499        453425480        453449530
       453473746        453497703        453521395        453545063       
453568651        453592933        453617078        453641656        453666653   
    453691909        453718306        453744963        453772113       
453799512      443036207        452722457        453377319        453401507     
  453425498        453449548        453473753        453497711        453521403
       453545071        453568669        453592941        453617086       
453641664        453666661        453691917        453718314        453744971   
    453772121        453799520      443036215        452726045        453377327
       453401515        453425506        453449555        453473761       
453497729        453521411        453545089        453568677        453592966   
    453617110        453641672        453666679        453691933       
453718322        453744997        453772139        453799538      443036322     
  452726276        453377343        453401523        453425514        453449563
       453473787        453497737        453521429        453545097       
453568685        453592974        453617128        453641698        453666687   
    453691941        453718348        453745002        453772147       
453799546      443036389        452730583        453377350        453401531     
  453425522        453449571        453473795        453497745        453521437
       453545105        453568693        453592982        453617136       
453641706        453666695        453691958        453718363        453745028   
    453772154        453799553      443036397        452731219        453377368
       453401549        453425530        453449589        453473803       
453497752        453521445        453545113        453568701        453592990   
    453617144        453641714        453666703        453691966       
453718389        453745036        453772162        453799561      443036405     
  452735467        453377376        453401556        453425548        453449597
       453473811        453497760        453521452        453545121       
453568719        453593006        453617151        453641722        453666711   
    453691974        453718397        453745051        453772170       
453799587      443036413        452736473        453377384        453401564     
  453425555        453449605        453473829        453497778        453521460
       453545139        453568727        453593014        453617169       
453641730        453666729        453691982        453718405        453745069   
    453772188        453799595      443036454        452737455        453377392
       453401572        453425563        453449613        453473837       
453497786        453521478        453545147        453568735        453593022   
    453617177        453641748        453666737        453691990       
453718413        453745077        453772212        453799603      443036488     
  452739956        453377400        453401580        453425571        453449621
       453473852        453497802        453521486        453545154       
453568743        453593030        453617185        453641763        453666745   
    453692006        453718421        453745085        453772238       
453799611      443036801        452740426        453377418        453401598     
  453425589        453449639        453473860        453497810        453521494
       453545162        453568768        453593048        453617193       
453641771        453666760        453692014        453718439        453745093   
    453772287        453799629      443036876        452741432        453377426
       453401606        453425597        453449647        453473878       
453497828        453521502        453545170        453568776        453593055   
    453617201        453641789        453666778        453692022       
453718447        453745101        453772295        453799637      443036926     
  452743735        453377434        453401622        453425605        453449654
       453473886        453497836        453521510        453545188       
453568784        453593063        453617227        453641797        453666794   
    453692030        453718454        453745119        453772303       
453799645      443036934        452743966        453377442        453401630     
  453425613        453449670        453473894        453497844        453521528
       453545196        453568792        453593071        453617235       
453641805        453666802        453692048        453718462        453745127   
    453772311        453799652      443036942        452745920        453377459
       453401648        453425621        453449688        453473902       
453497851        453521536        453545204        453568800        453593089   
    453617243        453641813        453666810        453692055       
453718488        453745135        453772345        453799660      443037064     
  452746712        453377467        453401655        453425639        453449696
       453473928        453497869        453521544        453545212       
453568818        453593097        453617250        453641821        453666828   
    453692063        453718496        453745143        453772352       
453799678      443037155        452746753        453377475        453401663     
  453425647        453449704        453473936        453497877        453521551
       453545220        453568826        453593105        453617268       
453641839        453666836        453692089        453718512        453745168   
    453772360        453799686      443037189        452749849        453377483
       453401671        453425654        453449712        453473944       
453497885        453521569        453545238        453568834        453593113   
    453617276        453641847        453666844        453692097       
453718520        453745176        453772378        453799694      443037205     
  452753197        453377491        453401689        453425662        453449738
       453473951        453497893        453521577        453545246       
453568842        453593121        453617284        453641854        453666869   
    453692105        453718538        453745184        453772394       
453799710      443037213        452753288        453377509        453401705     
  453425670        453449746        453473969        453497901        453521585
       453545253        453568859        453593139        453617292       
453641862        453666877        453692113        453718546        453745192   
    453772402        453799728      443037312        452753353        453377517
       453401713        453425688        453449753        453473977       
453497919        453521593        453545261        453568867        453593147   
    453617300        453641870        453666885        453692121       
453718553        453745218        453772410        453799736      443037361     
  452755176        453377525        453401721        453425696        453449761
       453473985        453497927        453521601        453545279       
453568875        453593162        453617318        453641888        453666893   
    453692139        453718561        453745226        453772428       
453799744      443037395        452764277        453377533        453401739     
  453425704        453449779        453473993        453497935        453521619
       453545287        453568883        453593170        453617326       
453641896        453666901        453692147        453718579        453745234   
    453772436        453799751   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443037403        452765852        453377541        453401747       
453425712        453449787        453474009        453497943        453521627   
    453545295        453568891        453593188        453617334       
453641904        453666919        453692154        453718587        453745242   
    453772444        453799777      443037445        452766363        453377558
       453401754        453425720        453449795        453474017       
453497950        453521635        453545303        453568909        453593196   
    453617342        453641912        453666927        453692162       
453718595        453745275        453772469        453799785      443037544     
  452769276        453377566        453401762        453425738        453449803
       453474025        453497968        453521643        453545311       
453568917        453593204        453617359        453641920        453666943   
    453692170        453718603        453745283        453772477       
453799793      443037601        452772015        453377574        453401770     
  453425746        453449829        453474033        453497976        453521668
       453545329        453568925        453593212        453617367       
453641938        453666950        453692188        453718611        453745291   
    453772485        453799801      443037643        452774870        453377582
       453401788        453425753        453449837        453474041       
453497984        453521676        453545337        453568933        453593220   
    453617375        453641953        453666968        453692196       
453718637        453745309        453772501        453799819      443037668     
  452775315        453377590        453401796        453425761        453449845
       453474058        453497992        453521684        453545352       
453568941        453593238        453617391        453641961        453666976   
    453692204        453718645        453745317        453772519       
453799827      443037692        452775695        453377608        453401804     
  453425779        453449852        453474066        453498008        453521692
       453545360        453568958        453593246        453617409       
453641979        453666984        453692212        453718652        453745325   
    453772527        453799835      443037726        452779820        453377616
       453401812        453425787        453449860        453474074       
453498016        453521700        453545378        453568966        453593253   
    453617417        453641987        453666992        453692220       
453718660        453745333        453772535        453799843      443037742     
  452779846        453377624        453401820        453425795        453449878
       453474082        453498024        453521718        453545386       
453568974        453593261        453617425        453641995        453667008   
    453692238        453718678        453745341        453772543       
453799850      443037809        452779978        453377632        453401838     
  453425803        453449886        453474090        453498032        453521726
       453545394        453568982        453593279        453617433       
453642019        453667016        453692246        453718686        453745358   
    453772550        453799868      443037817        452780109        453377640
       453401846        453425811        453449894        453474108       
453498040        453521734        453545402        453568990        453593287   
    453617441        453642027        453667024        453692253       
453718694        453745366        453772568        453799884      443037825     
  452780950        453377657        453401853        453425829        453449902
       453474116        453498057        453521742        453545410       
453569006        453593295        453617458        453642035        453667032   
    453692261        453718710        453745374        453772576       
453799892      443037841        452781982        453377665        453401861     
  453425837        453449910        453474124        453498065        453521759
       453545428        453569014        453593303        453617466       
453642043        453667040        453692279        453718736        453745382   
    453772584        453799900      443037866        452782394        453377673
       453401879        453425845        453449928        453474132       
453498073        453521767        453545436        453569022        453593311   
    453617474        453642050        453667057        453692287       
453718744        453745390        453772592        453799918      443037882     
  452782816        453377681        453401887        453425852        453449936
       453474140        453498081        453521775        453545444       
453569030        453593329        453617482        453642076        453667073   
    453692295        453718751        453745408        453772600       
453799926      443037957        452783525        453377699        453401895     
  453425860        453449944        453474165        453498099        453521783
       453545451        453569048        453593337        453617490       
453642084        453667081        453692303        453718769        453745416   
    453772618        453799934      443037973        452784333        453377707
       453401903        453425878        453449951        453474173       
453498107        453521791        453545469        453569055        453593345   
    453617508        453642092        453667099        453692311       
453718777        453745432        453772626        453799942      443038062     
  452787773        453377715        453401911        453425886        453449977
       453474181        453498115        453521809        453545477       
453569063        453593352        453617516        453642100        453667107   
    453692329        453718785        453745440        453772634       
453799959      443038088        452787997        453377723        453401929     
  453425894        453449985        453474199        453498123        453521817
       453545485        453569071        453593360        453617524       
453642118        453667115        453692337        453718793        453745457   
    453772642        453799967      443038237        452788714        453377731
       453401937        453425902        453449993        453474207       
453498131        453521825        453545493        453569089        453593378   
    453617532        453642126        453667123        453692345       
453718801        453745465        453772659        453799975      443038286     
  452790827        453377749        453401945        453425910        453450009
       453474215        453498149        453521833        453545501       
453569097        453593386        453617540        453642134        453667131   
    453692352        453718835        453745473        453772667       
453799983      443038336        452791171        453377756        453401952     
  453425928        453450017        453474223        453498156        453521841
       453545527        453569105        453593402        453617557       
453642142        453667156        453692360        453718850        453745481   
    453772675        453799991      443038344        452794936        453377764
       453401960        453425936        453450025        453474231       
453498164        453521858        453545535        453569113        453593410   
    453617565        453642159        453667164        453692378       
453718868        453745499        453772683        453800005      443038393     
  452798846        453377772        453401978        453425944        453450033
       453474249        453498172        453521866        453545543       
453569121        453593428        453617573        453642167        453667172   
    453692386        453718876        453745507        453772691       
453800013      443038435        452799687        453377780        453401986     
  453425951        453450041        453474256        453498180        453521874
       453545568        453569139        453593436        453617581       
453642175        453667180        453692394        453718900        453745515   
    453772709        453800021      443038559        452801947        453377798
       453401994        453425969        453450058        453474264       
453498198        453521882        453545576        453569147        453593444   
    453617599        453642183        453667198        453692410       
453718926        453745523        453772717        453800039      443038575     
  452803844        453377806        453402000        453425977        453450066
       453474272        453498206        453521890        453545584       
453569154        453593451        453617607        453642191        453667206   
    453692428        453718934        453745531        453772725       
453800047      443038641        452804743        453377814        453402018     
  453425985        453450074        453474280        453498214        453521908
       453545592        453569162        453593469        453617615       
453642209        453667214        453692436        453718942        453745549   
    453772733        453800054      443038690        452807969        453377822
       453402026        453425993        453450082        453474298       
453498222        453521916        453545600        453569170        453593477   
    453617623        453642217        453667222        453692444       
453718959        453745556        453772741        453800062      443038765     
  452808694        453377830        453402034        453426009        453450090
       453474306        453498230        453521924        453545618       
453569188        453593485        453617631        453642225        453667230   
    453692451        453718967        453745564        453772758       
453800070      443038831        452814601        453377848        453402042     
  453426017        453450108        453474314        453498248        453521932
       453545626        453569196        453593493        453617649       
453642241        453667248        453692469        453718975        453745572   
    453772766        453800088      443038856        452821275        453377855
       453402059        453426025        453450116        453474322       
453498255        453521940        453545634        453569204        453593501   
    453617656        453642258        453667255        453692477       
453718983        453745580        453772774        453800096      443038971     
  452822943        453377871        453402067        453426033        453450124
       453474330        453498263        453521957        453545642       
453569212        453593519        453617664        453642266        453667263   
    453692485        453719007        453745598        453772782       
453800104      443039011        452823594        453377889        453402075     
  453426041        453450132        453474348        453498271        453521965
       453545659        453569220        453593527        453617672       
453642274        453667271        453692493        453719015        453745606   
    453772790        453800112      443039052        452825466        453377897
       453402083        453426058        453450157        453474355       
453498289        453521973        453545667        453569238        453593535   
    453617706        453642282        453667289        453692527       
453719023        453745614        453772824        453800120      443039227     
  452827298        453377905        453402091        453426066        453450165
       453474363        453498297        453521981        453545675       
453569246        453593543        453617714        453642290        453667297   
    453692535        453719031        453745622        453772832       
453800146      443039383        452828569        453377913        453402109     
  453426074        453450173        453474371        453498305        453521999
       453545683        453569261        453593550        453617722       
453642308        453667305        453692543        453719049        453745630   
    453772840        453800153      443039441        452828965        453377921
       453402117        453426082        453450181        453474389       
453498313        453522005        453545691        453569279        453593568   
    453617730        453642316        453667313        453692550       
453719056        453745648        453772857        453800161      443039474     
  452829054        453377939        453402133        453426090        453450199
       453474397        453498321        453522013        453545725       
453569287        453593584        453617748        453642324        453667321   
    453692568        453719064        453745655        453772865       
453800179      443039490        452829930        453377947        453402141     
  453426108        453450207        453474405        453498339        453522021
       453545733        453569295        453593592        453617755       
453642332        453667339        453692576        453719072        453745663   
    453772873        453800187      443039615        452830805        453377954
       453402158        453426116        453450215        453474413       
453498347        453522039        453545741        453569303        453593600   
    453617763        453642340        453667347        453692584       
453719080        453745671        453772881        453800195      443039656     
  452833304        453377962        453402166        453426124        453450223
       453474421        453498354        453522047        453545758       
453569311        453593618        453617771        453642365        453667354   
    453692592        453719098        453745689        453772899       
453800203      443039664        452834880        453377970        453402174     
  453426132        453450231        453474439        453498362        453522054
       453545766        453569329        453593626        453617797       
453642373        453667362        453692600        453719106        453745697   
    453772907        453800211      443039698        452835838        453377988
       453402182        453426140        453450249        453474447       
453498370        453522062        453545774        453569337        453593634   
    453617813        453642399        453667370        453692618       
453719114        453745705        453772949        453800229      443039748     
  452835853        453377996        453402190        453426157        453450256
       453474454        453498388        453522070        453545782       
453569345        453593642        453617821        453642407        453667388   
    453692626        453719122        453745713        453772964       
453800237      443039771        452838584        453378002        453402208     
  453426165        453450264        453474462        453498396        453522088
       453545790        453569352        453593659        453617839       
453642423        453667404        453692634        453719130        453745721   
    453772972        453800245      443039805        452840374        453378010
       453402216        453426173        453450272        453474470       
453498404        453522096        453545808        453569360        453593667   
    453617847        453642431        453667412        453692642       
453719148        453745739        453772980        453800252      443039847     
  452842883        453378036        453402224        453426181        453450280
       453474488        453498412        453522104        453545816       
453569378        453593675        453617854        453642449        453667420   
    453692659        453719155        453745747        453772998       
453800278      443039862        452843121        453378044        453402232     
  453426199        453450298        453474496        453498420        453522112
       453545824        453569386        453593683        453617862       
453642456        453667438        453692667        453719163        453745762   
    453773004        453800286      443040076        452843873        453378051
       453402240        453426207        453450306        453474504       
453498446        453522120        453545832        453569394        453593691   
    453617870        453642464        453667453        453692675       
453719171        453745770        453773012        453800294      443040225     
  452847932        453378069        453402257        453426215        453450314
       453474512        453498453        453522146        453545840       
453569402        453593709        453617888        453642472        453667461   
    453692717        453719189        453745788        453773038       
453800310      443040365        452850183        453378077        453402265     
  453426223        453450322        453474520        453498461        453522153
       453545857        453569410        453593717        453617896       
453642480        453667479        453692725        453719197        453745812   
    453773046        453800328      443040381        452850456        453378085
       453402273        453426231        453450330        453474538       
453498479        453522161        453545865        453569428        453593725   
    453617904        453642498        453667487        453692733       
453719205        453745820        453773053        453800336      443040449     
  452852288        453378093        453402281        453426249        453450348
       453474546        453498487        453522179        453545873       
453569436        453593733        453617912        453642506        453667495   
    453692766        453719213        453745838        453773061       
453800344      443040498        452853039        453378101        453402299     
  453426256        453450355        453474553        453498495        453522187
       453545881        453569444        453593741        453617920       
453642514        453667503        453692774        453719221        453745846   
    453773079        453800351      443040506        452854409        453378119
       453402307        453426264        453450363        453474561       
453498503        453522195        453545899        453569451        453593758   
    453617938        453642522        453667511        453692782       
453719239        453745861        453773087        453800369      443040571     
  452856115        453378127        453402315        453426272        453450371
       453474579        453498529        453522203        453545907       
453569469        453593766        453617946        453642548        453667529   
    453692808        453719247        453745879        453773095       
453800377      443040647        452858509        453378135        453402323     
  453426298        453450389        453474587        453498537        453522211
       453545915        453569477        453593774        453617961       
453642555        453667537        453692816        453719254        453745887   
    453773111        453800385      443040738        452860711        453378143
       453402349        453426306        453450397        453474595       
453498545        453522229        453545923        453569485        453593782   
    453617979        453642571        453667545        453692824       
453719262        453745895        453773129        453800393      443040803     
  452866858        453378150        453402356        453426314        453450405
       453474603        453498552        453522237        453545931       
453569493        453593790        453617987        453642589        453667552   
    453692832        453719270        453745911        453773137       
453800419      443040829        452868649        453378176        453402364     
  453426322        453450413        453474611        453498560        453522245
       453545949        453569501        453593816        453617995       
453642597        453667560        453692840        453719304        453745929   
    453773145        453800427      443040928        452876295        453378184
       453402372        453426330        453450439        453474629       
453498578        453522252        453545956        453569519        453593824   
    453618001        453642605        453667578        453692857       
453719312        453745937        453773178        453800435      443040951     
  452881477        453378192        453402380        453426348        453450447
       453474637        453498586        453522260        453545964       
453569527        453593832        453618019        453642621        453667594   
    453692865        453719320        453745945        453773186       
453800443      443040969        452881709        453378200        453402398     
  453426355        453450454        453474645        453498594        453522278
       453545972        453569535        453593840        453618027       
453642639        453667602        453692873        453719346        453745952   
    453773202        453800450      443041090        452883515        453378218
       453402406        453426363        453450462        453474652       
453498602        453522286        453545980        453569543        453593857   
    453618043        453642647        453667610        453692881       
453719353        453745960        453773210        453800468      443041108     
  452885247        453378234        453402414        453426371        453450470
       453474660        453498610        453522294        453545998       
453569550        453593865        453618050        453642654        453667628   
    453692899        453719361        453745978        453773236       
453800476      443041140        452888795        453378242        453402422     
  453426389        453450488        453474678        453498628        453522302
       453546004        453569568        453593873        453618068       
453642662        453667636        453692907        453719379        453745986   
    453773251        453800484      443041157        452889520        453378259
       453402430        453426397        453450496        453474686       
453498636        453522310        453546012        453569576        453593881   
    453618076        453642670        453667644        453692915       
453719387        453745994        453773269        453800492      443041165     
  452889629        453378267        453402448        453426405        453450504
       453474694        453498644        453522328        453546020       
453569584        453593899        453618084        453642688        453667651   
    453692923        453719395        453746000        453773301       
453800500      443041322        452890445        453378275        453402455     
  453426413        453450512        453474702        453498651        453522336
       453546038        453569592        453593907        453618100       
453642696        453667669        453692931        453719403        453746018   
    453773319        453800518      443041330        452894702        453378283
       453402463        453426421        453450520        453474710       
453498669        453522344        453546046        453569600        453593915   
    453618118        453642704        453667677        453692949       
453719411        453746026        453773327        453800526      443041371     
  452895147        453378291        453402471        453426439        453450538
       453474728        453498677        453522351        453546053       
453569618        453593923        453618126        453642712        453667685   
    453692956        453719445        453746034        453773335       
453800534      443041389        452901895        453378309        453402489     
  453426447        453450546        453474736        453498685        453522369
       453546061        453569626        453593931        453618134       
453642720        453667693        453692964        453719460        453746042   
    453773343        453800542   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443041405        452902869        453378317        453402497       
453426454        453450553        453474744        453498693        453522385   
    453546079        453569634        453593949        453618142       
453642738        453667701        453692972        453719478        453746059   
    453773350        453800559      443041413        452902976        453378325
       453402505        453426462        453450579        453474751       
453498719        453522393        453546087        453569642        453593956   
    453618159        453642746        453667719        453692980       
453719486        453746067        453773368        453800575      443041462     
  452903297        453378333        453402513        453426470        453450587
       453474769        453498727        453522401        453546095       
453569659        453593964        453618167        453642753        453667727   
    453692998        453719502        453746075        453773376       
453800591      443041488        452906092        453378341        453402521     
  453426488        453450595        453474777        453498735        453522419
       453546103        453569667        453593972        453618175       
453642761        453667735        453693004        453719510        453746083   
    453773384        453800609      443041496        452906118        453378358
       453402539        453426496        453450603        453474785       
453498743        453522427        453546111        453569675        453593980   
    453618183        453642779        453667743        453693012       
453719536        453746091        453773392        453800625      443041546     
  452907397        453378366        453402547        453426504        453450611
       453474793        453498750        453522435        453546129       
453569683        453593998        453618191        453642787        453667776   
    453693020        453719544        453746109        453773400       
453800641      443041587        452910946        453378374        453402562     
  453426512        453450629        453474801        453498768        453522443
       453546137        453569691        453594004        453618209       
453642795        453667792        453693038        453719551        453746117   
    453773418        453800658      443041637        452911860        453378382
       453402570        453426520        453450645        453474819       
453498776        453522450        453546145        453569709        453594012   
    453618217        453642803        453667818        453693046       
453719569        453746125        453773442        453800666      443041652     
  452912298        453378390        453402588        453426538        453450652
       453474827        453498784        453522468        453546152       
453569717        453594020        453618225        453642811        453667826   
    453693053        453719585        453746133        453773459       
453800674      443041702        452915986        453378408        453402596     
  453426546        453450660        453474835        453498792        453522476
       453546160        453569725        453594038        453618233       
453642829        453667834        453693061        453719601        453746141   
    453773467        453800708      443041736        452917669        453378416
       453402604        453426561        453450678        453474843       
453498800        453522484        453546178        453569733        453594046   
    453618241        453642837        453667842        453693111       
453719619        453746158        453773475        453800716      443041744     
  452919368        453378424        453402612        453426579        453450686
       453474850        453498818        453522492        453546186       
453569741        453594053        453618258        453642845        453667859   
    453693129        453719627        453746166        453773483       
453800724      443041819        452922453        453378432        453402620     
  453426587        453450694        453474868        453498826        453522500
       453546194        453569758        453594061        453618266       
453642852        453667867        453693137        453719635        453746174   
    453773491        453800732      443041892        452927072        453378440
       453402638        453426595        453450702        453474876       
453498834        453522518        453546210        453569766        453594079   
    453618282        453642860        453667875        453693152       
453719643        453746182        453773509        453800757      443041900     
  452930134        453378457        453402646        453426611        453450710
       453474884        453498842        453522526        453546228       
453569774        453594087        453618290        453642878        453667883   
    453693160        453719650        453746190        453773525       
453800765      443042049        452931124        453378465        453402653     
  453426629        453450728        453474892        453498867        453522534
       453546236        453569782        453594095        453618316       
453642886        453667891        453693178        453719668        453746208   
    453773533        453800773      443042098        452934532        453378473
       453402679        453426637        453450736        453474900       
453498875        453522542        453546244        453569790        453594103   
    453618324        453642894        453667909        453693186       
453719676        453746216        453773541        453800781      443042106     
  452936313        453378481        453402687        453426645        453450744
       453474918        453498883        453522559        453546251       
453569808        453594111        453618332        453642902        453667917   
    453693079        453719692        453746224        453773574       
453800799      443042114        452938426        453378499        453402695     
  453426652        453450751        453474926        453498891        453522567
       453546269        453569816        453594129        453618340       
453642910        453667925        453693087        453719700        453746232   
    453773590        453800807      443042189        452939457        453378507
       453402711        453426660        453450769        453474934       
453498909        453522575        453546277        453569824        453594137   
    453618365        453642928        453667933        453693095       
453719734        453746240        453773608        453800815      443042221     
  452945348        453378515        453402729        453426678        453450785
       453474942        453498917        453522583        453546285       
453569832        453594145        453618373        453642936        453667941   
    453693103        453719742        453746257        453773616       
453800823      443042288        452947419        453378523        453402737     
  453426686        453450793        453474959        453498925        453522591
       453546293        453569840        453594152        453618381       
453642944        453667958        453693194        453719767        453746299   
    453773632        453800831      443042304        452947567        453378531
       453402745        453426694        453450801        453474967       
453498933        453522609        453546301        453569865        453594160   
    453618399        453642951        453667966        453693202       
453719775        453746307        453773640        453800849      443042338     
  452947773        453378549        453402752        453426702        453450819
       453474975        453498941        453522617        453546319       
453569873        453594178        453618407        453642969        453667974   
    453693210        453719783        453746315        453773657       
453800856      443042452        452950934        453378556        453402760     
  453426710        453450827        453474983        453498958        453522625
       453546327        453569881        453594186        453618415       
453642977        453667990        453693228        453719791        453746323   
    453773665        453800864      443042460        452951189        453378564
       453402778        453426728        453450835        453474991       
453498966        453522633        453546335        453569899        453594194   
    453618423        453642985        453668006        453693244       
453719817        453746331        453773673        453800880      443042502     
  452954324        453378572        453402786        453426736        453450843
       453475006        453498974        453522641        453546343       
453569915        453594202        453618431        453642993        453668014   
    453693251        453719825        453746349        453773681       
453800898      443042510        452955768        453378598        453402794     
  453426744        453450850        453475014        453498982        453522658
       453546350        453569923        453594210        453618449       
453643009        453668022        453693269        453719833        453746356   
    453773699        453800906      443042577        452963044        453378606
       453402802        453426751        453450868        453475022       
453498990        453522666        453546368        453569931        453594228   
    453618464        453643017        453668030        453693277       
453719858        453746372        453773707        453800914      443042601     
  452967292        453378614        453402810        453426769        453450876
       453475030        453499006        453522674        453546384       
453569949        453594236        453618472        453643025        453668048   
    453693285        453719866        453746380        453773723       
453800922      443042619        452969421        453378622        453402828     
  453426777        453450884        453475048        453499014        453522682
       453546392        453569964        453594244        453618480       
453643033        453668055        453693293        453719874        453746398   
    453773731        453800930      443042643        452970569        453378630
       453402836        453426785        453450892        453475055       
453499022        453522690        453546400        453569972        453594251   
    453618506        453643041        453668063        453693301       
453719882        453746406        453773749        453800948      443042650     
  452972094        453378648        453402844        453426793        453450900
       453475063        453499030        453522708        453546418       
453569980        453594269        453618514        453643058        453668071   
    453693319        453719890        453746414        453773756       
453800955      443042668        452975543        453378655        453402851     
  453426801        453450926        453475071        453499048        453522716
       453546426        453570004        453594277        453618522       
453643066        453668089        453693327        453719908        453746422   
    453773764        453800963      443042676        452976467        453378663
       453402869        453426819        453450934        453475089       
453499055        453522724        453546434        453570012        453594285   
    453618548        453643074        453668105        453693335       
453719916        453746430        453773780        453800971      443042718     
  452978539        453378671        453402877        453426827        453450942
       453475097        453499063        453522732        453546442       
453570020        453594293        453618555        453643082        453668113   
    453693343        453719924        453746448        453773798       
453800989      443042726        452979305        453378689        453402885     
  453426835        453450959        453475105        453499071        453522740
       453546459        453570038        453594301        453618563       
453643090        453668121        453693350        453719940        453746471   
    453773814        453800997      443042734        452984107        453378697
       453402893        453426843        453450967        453475113       
453499089        453522757        453546467        453570046        453594319   
    453618571        453643108        453668147        453693368       
453719957        453746489        453773822        453801003      443042825     
  452985831        453378705        453402901        453426850        453450975
       453475121        453499097        453522765        453546475       
453570053        453594327        453618589        453643116        453668154   
    453693376        453719965        453746497        453773830       
453801011      443043021        452988249        453378713        453402919     
  453426868        453450983        453475139        453499105        453522773
       453546483        453570061        453594343        453618597       
453643124        453668162        453693384        453719973        453746505   
    453773855        453801029      443043104        452995939        453378721
       453402927        453426884        453450991        453475147       
453499113        453522781        453546491        453570079        453594350   
    453618605        453643132        453668170        453693392       
453719981        453746513        453773863        453801037      443043161     
  452999675        453378739        453402935        453426892        453451007
       453475154        453499139        453522799        453546509       
453570087        453594368        453618613        453643140        453668196   
    453693418        453719999        453746521        453773871       
453801045      443043278        453000101        453378747        453402943     
  453426900        453451015        453475162        453499147        453522807
       453546517        453570095        453594376        453618621       
453643157        453668204        453693426        453720005        453746539   
    453773889        453801052      443043310        453005407        453378754
       453402950        453426918        453451023        453475170       
453499154        453522815        453546525        453570103        453594384   
    453618639        453643165        453668212        453693442       
453720013        453746547        453773897        453801060      443043419     
  453007379        453378762        453402968        453426926        453451031
       453475188        453499162        453522823        453546533       
453570111        453594392        453618647        453643173        453668220   
    453693459        453720021        453746554        453773905       
453801078      443043427        453014318        453378770        453402976     
  453426934        453451049        453475196        453499170        453522831
       453546541        453570129        453594400        453618654       
453643181        453668238        453693467        453720047        453746562   
    453773913        453801086      443043468        453014375        453378788
       453402984        453426942        453451056        453475212       
453499188        453522849        453546558        453570137        453594418   
    453618662        453643199        453668246        453693475       
453720054        453746588        453773939        453801094      443043575     
  453023079        453378796        453402992        453426967        453451064
       453475220        453499196        453522856        453546566       
453570145        453594426        453618670        453643207        453668261   
    453693483        453720070        453746604        453773947       
453801102      443043591        453027211        453378804        453403008     
  453426975        453451072        453475238        453499204        453522864
       453546574        453570152        453594434        453618688       
453643215        453668287        453693491        453720088        453746638   
    453773954        453801110      443043617        453029688        453378812
       453403016        453426983        453451080        453475253       
453499212        453522872        453546582        453570160        453594442   
    453618696        453643223        453668295        453693509       
453720096        453746646        453773962        453801136      443043633     
  453042913        453378820        453403024        453426991        453451098
       453475261        453499220        453522880        453546590       
453570178        453594459        453618704        453643231        453668303   
    453693517        453720104        453746653        453773970       
453801151      443043682        453045379        453378838        453403032     
  453427007        453451106        453475279        453499238        453522898
       453546608        453570186        453594467        453618712       
453643249        453668311        453693525        453720112        453746661   
    453773988        453801169      443043724        453045460        453378846
       453403040        453427015        453451114        453475287       
453499246        453522906        453546616        453570194        453594475   
    453618720        453643256        453668329        453693533       
453720120        453746679        453773996        453801177      443043781     
  453046104        453378853        453403057        453427023        453451122
       453475295        453499253        453522914        453546624       
453570202        453594491        453618738        453643264        453668337   
    453693541        453720146        453746687        453774002       
453801185      443043831        453052250        453378861        453403065     
  453427031        453451130        453475303        453499261        453522922
       453546632        453570210        453594509        453618746       
453643272        453668345        453693558        453720153        453746695   
    453774010        453801193      443043872        453061046        453378879
       453403073        453427049        453451148        453475311       
453499279        453522930        453546640        453570228        453594517   
    453618753        453643280        453668352        453693566       
453720161        453746711        453774028        453801201      443043914     
  453066078        453378887        453403081        453427056        453451155
       453475329        453499287        453522948        453546665       
453570236        453594525        453618761        453643298        453668360   
    453693574        453720179        453746729        453774036       
453801219      443043989        453094690        453378895        453403107     
  453427064        453451163        453475337        453499295        453522963
       453546673        453570244        453594533        453618779       
453643306        453668378        453693590        453720187        453746737   
    453774044        453801227      443044011        453102477        453378903
       453403123        453427072        453451171        453475345       
453499303        453522971        453546681        453570251        453594541   
    453618787        453643314        453668386        453693608       
453720195        453746745        453774051        453801235      443044045     
  453115032        453378911        453403131        453427080        453451189
       453475352        453499311        453522989        453546699       
453570269        453594558        453618795        453643322        453668394   
    453693624        453720211        453746752        453774069       
453801243      443044052        453137572        453378929        453403149     
  453427098        453451197        453475360        453499329        453522997
       453546707        453570277        453594566        453618803       
453643330        453668402        453693632        453720229        453746760   
    453774085        453801250      443044102        453233306        453378937
       453403156        453427106        453451205        453475378       
453499337        453523003        453546715        453570285        453594574   
    453618811        453643348        453668410        453693640       
453720237        453746778        453774093        453801268      443044201     
  453261034        453378945        453403164        453427114        453451213
       453475386        453499345        453523011        453546723       
453570293        453594582        453618837        453643355        453668428   
    453693657        453720245        453746786        453774101       
453801284      443044219        453276792        453378952        453403172     
  453427122        453451221        453475394        453499352        453523029
       453546731        453570301        453594590        453618845       
453643363        453668436        453693665        453720252        453746794   
    453774119        453801292      443044227        453278822        453378960
       453403180        453427148        453451239        453475402       
453499360        453523037        453546749        453570319        453594608   
    453618852        453643371        453668444        453693673       
453720260        453746802        453774135        453801300      443044334     
  453285132        453378978        453403198        453427155        453451247
       453475410        453499378        453523045        453546756       
453570327        453594616        453618860        453643389        453668451   
    453693681        453720286        453746810        453774143       
453801318      443044391        453290082        453378986        453403206     
  453427163        453451254        453475428        453499386        453523052
       453546764        453570335        453594624        453618878       
453643397        453668469        453693707        453720294        453746828   
    453774150        453801326      443044433        453292690        453378994
       453403214        453427189        453451262        453475436       
453499394        453523060        453546772        453570343        453594632   
    453618886        453643405        453668477        453693715       
453720302        453746836        453774168        453801342      443044540     
  453294837        453379000        453403222        453427197        453451270
       453475444        453499402        453523078        453546780       
453570350        453594640        453618894        453643413        453668485   
    453693731        453720310        453746844        453774176       
453801359      443044623        453297756        453379018        453403230     
  453427205        453451296        453475451        453499410        453523086
       453546798        453570376        453594657        453618902       
453643421        453668493        453693749        453720328        453746851   
    453774184        453801367      443044649        453313694        453379026
       453403248        453427213        453451304        453475469       
453499428        453523094        453546806        453570384        453594665   
    453618910        453643439        453668501        453693756       
453720336        453746885        453774192        453801383      443044789     
  453316523        453379034        453403255        453427221        453451320
       453475477        453499444        453523102        453546814       
453570392        453594673        453618928        453643447        453668519   
    453693764        453720344        453746893        453774200       
453801391      443044797        453323842        453379042        453403263     
  453427239        453451338        453475485        453499451        453523110
       453546822        453570418        453594681        453618936       
453643454        453668527        453693772        453720351        453746919   
    453774226        453801417   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443044821        453329401        453379059        453403271       
453427247        453451346        453475493        453499469        453523128   
    453546830        453570426        453594699        453618944       
453643462        453668535        453693780        453720369        453746927   
    453774234        453801425      443044839        453343048        453379067
       453403289        453427254        453451353        453475501       
453499477        453523136        453546848        453570434        453594707   
    453618951        453643470        453668543        453693798       
453720377        453746935        453774242        453801433      443044862     
  453344145        453379075        453403297        453427262        453451361
       453475519        453499485        453523144        453546855       
453570442        453594715        453618969        453643488        453668550   
    453693806        453720385        453746943        453774259       
453801441      443044870        453348419        453379083        453403305     
  453427270        453451379        453475527        453499493        453523151
       453546863        453570459        453594723        453618977       
453643496        453668568        453693814        453720393        453746950   
    453774267        453801458      443044896        453348468        453379091
       453403313        453427288        453451387        453475535       
453499501        453523169        453546871        453570467        453594731   
    453618985        453643504        453668576        453693822       
453720401        453746968        453774275        453801466      443044904     
  453348484        453379109        453403321        453427296        453451395
       453475543        453499519        453523177        453546889       
453570475        453594749        453618993        453643512        453668584   
    453693830        453720419        453746984        453774283       
453801474      443044912        453348492        453379117        453403339     
  453427304        453451403        453475550        453499527        453523185
       453546897        453570483        453594756        453619009       
453643520        453668600        453693848        453720682        453747008   
    453774309        453801490      443045059        453348526        453379133
       453403347        453427312        453451411        453475568       
453499535        453523193        453546905        453570491        453594764   
    453619017        453643538        453668618        453693855       
453720690        453747016        453774317        453801508      443045125     
  453348567        453379141        453403354        453427320        453451429
       453475576        453499543        453523201        453546913       
453570517        453594772        453619025        453643546        453668626   
    453693863        453720708        453747024        453774325       
453801516      443045208        453348583        453379158        453403362     
  453427338        453451452        453475584        453499550        453523219
       453546921        453570525        453594780        453619033       
453643553        453668634        453693871        453720716        453747032   
    453774333        453801524      443045257        453348609        453379166
       453403370        453427346        453451460        453475592       
453499568        453523227        453546939        453570533        453594798   
    453619041        453643561        453668642        453693889       
453720724        453747057        453774341        453801532      443045315     
  453348633        453379174        453403388        453427353        453451478
       453475600        453499576        453523235        453546947       
453570541        453594806        453619058        453643579        453668659   
    453693897        453720732        453747065        453774358       
453801540      443045356        453348658        453379190        453403396     
  453427361        453451486        453475618        453499584        453523243
       453546954        453570558        453594814        453619066       
453643587        453668667        453693905        453720740        453747073   
    453774366        453801557      443045398        453348765        453379208
       453403404        453427387        453451494        453475626       
453499592        453523250        453546962        453570566        453594822   
    453619074        453643595        453668683        453693913       
453720757        453747081        453774374        453801565      443045430     
  453348849        453379216        453403412        453427395        453451502
       453475634        453499600        453523268        453546970       
453570574        453594830        453619082        453643603        453668691   
    453693921        453720765        453747099        453774382       
453801581      443045596        453348856        453379232        453403420     
  453427403        453451510        453475642        453499618        453523276
       453546988        453570590        453594848        453619090       
453643611        453668709        453693939        453720773        453747107   
    453774390        453801599      443045661        453348922        453379240
       453403438        453427411        453451528        453475659       
453499626        453523284        453546996        453570608        453594855   
    453619108        453643629        453668717        453693947       
453720781        453747115        453774408        453801607      443045687     
  453348930        453379257        453403446        453427429        453451544
       453475667        453499642        453523292        453547002       
453570616        453594863        453619116        453643637        453668725   
    453693954        453720807        453747123        453774416       
453801623      443045695        453348963        453379265        453403453     
  453427437        453451551        453475675        453499659        453523300
       453547010        453570624        453594897        453619124       
453643645        453668733        453693962        453720815        453747131   
    453774424        453801631      443045711        453349052        453379273
       453403461        453427445        453451569        453475683       
453499667        453523318        453547028        453570632        453594905   
    453619132        453643652        453668741        453693970       
453720831        453747149        453774432        453801649      443045778     
  453349086        453379281        453403479        453427460        453451577
       453475691        453499675        453523326        453547036       
453570640        453594913        453619140        453643660        453668758   
    453693988        453720856        453747156        453774440       
453801656      443045794        453349110        453379299        453403487     
  453427478        453451585        453475709        453499683        453523334
       453547044        453570657        453594939        453619157       
453643678        453668766        453693996        453720864        453747164   
    453774499        453801664      443045810        453349128        453379307
       453403495        453427486        453451593        453475717       
453499691        453523342        453547051        453570665        453594947   
    453619165        453643686        453668774        453694002       
453720872        453747172        453774507        453801672      443045836     
  453349144        453379315        453403503        453427494        453451601
       453475733        453499709        453523359        453547069       
453570673        453594954        453619173        453643694        453668782   
    453694010        453720880        453747180        453774523       
453801680      443045869        453349185        453379323        453403511     
  453427502        453451619        453475741        453499725        453523367
       453547077        453570681        453594962        453619181       
453643702        453668790        453694028        453720898        453747198   
    453774531        453801698      443045919        453349193        453379331
       453403529        453427510        453451627        453475758       
453499733        453523375        453547085        453570699        453594970   
    453619199        453643728        453668808        453694036       
453720906        453747206        453774549        453801706      443046016     
  453349219        453379349        453403537        453427536        453451635
       453475766        453499741        453523383        453547093       
453570707        453594988        453619207        453643736        453668816   
    453694044        453720914        453747222        453774556       
453801714      443046040        453349359        453379356        453403545     
  453427544        453451643        453475774        453499758        453523391
       453547101        453570715        453594996        453619215       
453643744        453668824        453694051        453720922        453747248   
    453774564        453801722      443046073        453349375        453379364
       453403552        453427551        453451650        453475782       
453499766        453523409        453547119        453570723        453595001   
    453619223        453643751        453668840        453694069       
453720930        453747255        453774572        453801730      443046149     
  453349391        453379372        453403560        453427569        453451668
       453475790        453499774        453523417        453547127       
453570731        453595019        453619231        453643777        453668857   
    453694077        453720948        453747263        453774598       
453801748      443046164        453349409        453379380        453403578     
  453427577        453451676        453475808        453499782        453523425
       453547135        453570749        453595027        453619249       
453643785        453668865        453694085        453720963        453747271   
    453774606        453801755      443046198        453349482        453379398
       453403586        453427585        453451684        453475816       
453499790        453523433        453547143        453570756        453595035   
    453619256        453643793        453668873        453694093       
453720989        453747289        453774630        453801763      443046222     
  453349615        453379414        453403594        453427593        453451700
       453475824        453499808        453523441        453547150       
453570764        453595043        453619264        453643801        453668881   
    453694101        453720997        453747305        453774648       
453801771      443046263        453349730        453379422        453403602     
  453427601        453451718        453475832        453499816        453523458
       453547168        453570772        453595050        453619272       
453643819        453668899        453694119        453721003        453747313   
    453774655        453801789      443046321        453349813        453379430
       453403628        453427619        453451726        453475840       
453499824        453523466        453547176        453570780        453595068   
    453619280        453643827        453668907        453694127       
453721011        453747321        453774663        453801805      443046404     
  453349896        453379448        453403636        453427627        453451734
       453475857        453499832        453523474        453547184       
453570798        453595076        453619298        453643835        453668915   
    453694135        453721029        453747339        453774671       
453801813      443046420        453350001        453379463        453403644     
  453427635        453451742        453475865        453499840        453523482
       453547192        453570806        453595084        453619306       
453643843        453668923        453694143        453721037        453747347   
    453774689        453801821      443046446        453350118        453379471
       453403669        453427643        453451759        453475873       
453499857        453523490        453547200        453570814        453595092   
    453619314        453643850        453668931        453694150       
453721045        453747354        453774697        453801839      443046495     
  453350134        453379489        453403677        453427668        453451767
       453475881        453499865        453523508        453547218       
453570822        453595100        453619322        453643876        453668949   
    453694168        453721052        453747370        453774705       
453801847      443046586        453350159        453379505        453403685     
  453427676        453451775        453475899        453499873        453523516
       453547226        453570830        453595118        453619330       
453643892        453668956        453694176        453721060        453747388   
    453774713        453801854      443046644        453350167        453379513
       453403693        453427684        453451783        453475907       
453499881        453523524        453547234        453570848        453595126   
    453619348        453643900        453668964        453694184       
453720427        453747396        453774721        453801862      443046701     
  453350183        453379521        453403701        453427692        453451791
       453475915        453499899        453523532        453547242       
453570855        453595134        453619355        453643918        453668972   
    453694192        453720435        453747412        453774754       
453801870      443046800        453350191        453379539        453403727     
  453427700        453451809        453475923        453499907        453523540
       453547259        453570863        453595142        453619363       
453643926        453668980        453694200        453720443        453747420   
    453774770        453801888      443046875        453350241        453379547
       453403735        453427718        453451817        453475931       
453499915        453523557        453547267        453570871        453595159   
    453619371        453643934        453668998        453694218       
453720476        453747438        453774796        453801896      443047071     
  453350282        453379554        453403743        453427726        453451825
       453475956        453499923        453523565        453547275       
453570889        453595167        453619389        453643942        453669004   
    453694226        453720492        453747446        453774804       
453801904      443047089        453350357        453379562        453403750     
  453427734        453451833        453475964        453499931        453523573
       453547283        453570897        453595175        453619397       
453643959        453669012        453694234        453720500        453747453   
    453774812        453801920      443047097        453350365        453379570
       453403768        453427742        453451841        453475972       
453499949        453523581        453547291        453570905        453595183   
    453619405        453643967        453669020        453694242       
453720518        453747461        453774820        453801938      443047196     
  453350399        453379588        453403776        453427759        453451858
       453475980        453499964        453523599        453547309       
453570913        453595191        453619413        453643975        453669038   
    453694259        453720526        453747479        453774838       
453801946      443047204        453350449        453379596        453403784     
  453427767        453451866        453475998        453499972        453523607
       453547317        453570921        453595209        453619421       
453643983        453669046        453694267        453720534        453747487   
    453774853        453801953      443047212        453350456        453379604
       453403792        453427775        453451874        453476004       
453499980        453523615        453547325        453570939        453595217   
    453619439        453643991        453669053        453694283       
453720559        453747503        453774879        453801961      443047279     
  453350464        453379612        453403800        453427783        453451882
       453476012        453499998        453523623        453547333       
453570947        453595225        453619447        453644007        453669061   
    453694291        453720567        453747511        453774887       
453801979      443047352        453350498        453379620        453403818     
  453427791        453451890        453476020        453500001        453523631
       453547358        453570954        453595233        453619462       
453644023        453669079        453694325        453720575        453747529   
    453774895        453801987      443047360        453350506        453379638
       453403826        453427809        453451908        453476038       
453500019        453523649        453547366        453570962        453595241   
    453619470        453644031        453669087        453694333       
453720583        453747537        453774903        453801995      443047535     
  453350563        453379646        453403834        453427817        453451916
       453476046        453500027        453523656        453547382       
453570988        453595258        453619488        453644049        453669095   
    453694341        453720609        453747545        453774911       
453802001      443047543        453350605        453379653        453403842     
  453427825        453451924        453476053        453500035        453523664
       453547390        453570996        453595266        453619496       
453644056        453669103        453694358        453720617        453747552   
    453774929        453802019      443047634        453350647        453379661
       453403859        453427833        453451932        453476061       
453500043        453523672        453547408        453571002        453595274   
    453619504        453644072        453669111        453694366       
453720625        453747560        453774937        453802035      443047709     
  453350654        453379679        453403867        453427841        453451940
       453476079        453500050        453523680        453547416       
453571010        453595282        453619512        453644080        453669129   
    453694374        453720633        453747586        453774952       
453802043      443047717        453350670        453379687        453403875     
  453427866        453451957        453476087        453500068        453523698
       453547424        453571028        453595290        453619520       
453644098        453669137        453694382        453720641        453747594   
    453774960        453802050      443047741        453350696        453379695
       453403883        453427874        453451965        453476095       
453500076        453523706        453547432        453571036        453595308   
    453619538        453644106        453669145        453694390       
453720658        453747602        453774978        453802068      443047790     
  453350704        453379703        453403891        453427882        453451973
       453476111        453500092        453523714        453547440       
453571044        453595316        453619546        453644114        453669152   
    453694408        453720666        453747628        453774986       
453802076      443047808        453350746        453379711        453403909     
  453427890        453451981        453476129        453500100        453523722
       453547457        453571051        453595324        453619553       
453644122        453669160        453694424        453720674        453747636   
    453774994        453802084      443047824        453350779        453379729
       453403917        453427908        453451999        453476137       
453500118        453523730        453547465        453571069        453595332   
    453619579        453644130        453669178        453694432       
453721078        453747644        453775025        453802092      443047881     
  453350811        453379737        453403925        453427916        453452005
       453476145        453500126        453523748        453547473       
453571077        453595340        453619595        453644148        453669186   
    453694457        453721094        453747651        453775033       
453802100      443047907        453350951        453379745        453403941     
  453427924        453452013        453476152        453500134        453523755
       453547481        453571085        453595357        453619603       
453644155        453669194        453694465        453721102        453747669   
    453775041        453802118      443047915        453351108        453379752
       453403966        453427932        453452021        453476160       
453500142        453523763        453547499        453571093        453595365   
    453619611        453644163        453669202        453694473       
453721110        453747677        453775058        453802126      443048087     
  453351249        453379778        453403974        453427940        453452039
       453476178        453500167        453523771        453547507       
453571101        453595373        453619629        453644171        453669210   
    453694481        453721128        453747685        453775066       
453802159      443048277        453351264        453379786        453403982     
  453427957        453452047        453476186        453500175        453523789
       453547515        453571119        453595381        453619637       
453644189        453669228        453694499        453721136        453747693   
    453775074        453802167      443048335        453351322        453379794
       453403990        453427965        453452054        453476194       
453500183        453523797        453547523        453571127        453595399   
    453619645        453644197        453669244        453694507       
453721144        453747701        453775082        453802183      443048384     
  453351470        453379802        453404006        453427973        453452062
       453476202        453500191        453523805        453547531       
453571135        453595407        453619652        453644205        453669251   
    453694515        453721151        453747719        453775090       
453802209      443048483        453351488        453379810        453404022     
  453427981        453452070        453476210        453500209        453523813
       453547549        453571143        453595415        453619660       
453644213        453669269        453694523        453721169        453747727   
    453775108        453802217      443048491        453351520        453379828
       453404030        453428005        453452088        453476228       
453500217        453523821        453547556        453571150        453595423   
    453619678        453644221        453669277        453694549       
453721177        453747735        453775116        453802225      443048533     
  453351579        453379836        453404048        453428013        453452096
       453476236        453500225        453523839        453547564       
453571168        453595431        453619686        453644239        453669285   
    453694564        453721185        453747768        453775124       
453802233      443048574        453351587        453379844        453404055     
  453428021        453452104        453476244        453500233        453523847
       453547572        453571184        453595449        453619694       
453644247        453669293        453694572        453721193        453747776   
    453775132        453802241   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443048590        453351645        453379851        453404063       
453428047        453452112        453476251        453500241        453523854   
    453547580        453571192        453595456        453619702       
453644254        453669319        453694580        453721201        453747784   
    453775140        453802258      443048632        453351660        453379869
       453404071        453428054        453452120        453476269       
453500258        453523862        453547598        453571200        453595464   
    453619710        453644262        453669327        453694598       
453721227        453747792        453775165        453802266      443048707     
  453351686        453379877        453404089        453428062        453452138
       453476277        453500266        453523870        453547606       
453571218        453595472        453619728        453644270        453669335   
    453694606        453721235        453747800        453775181       
453802274      443048723        453351702        453379885        453404097     
  453428070        453452146        453476285        453500274        453523888
       453547614        453571226        453595480        453619736       
453644288        453669343        453694614        453721243        453747818   
    453775199        453802282      443048731        453351710        453379893
       453404105        453428088        453452153        453476293       
453500282        453523896        453547622        453571234        453595498   
    453619744        453644304        453669350        453694630       
453721276        453747826        453775207        453802290      443048798     
  453351728        453379901        453404113        453428096        453452161
       453476301        453500290        453523904        453547630       
453571242        453595506        453619751        453644312        453669368   
    453694648        453721284        453747834        453775215       
453802308      443048889        453351777        453379919        453404121     
  453428104        453452187        453476319        453500308        453523912
       453547648        453571259        453595514        453619777       
453644320        453669376        453694655        453721292        453747842   
    453775223        453802316      443048921        453351785        453379927
       453404139        453428112        453452195        453476327       
453500316        453523920        453547655        453571267        453595522   
    453619785        453644338        453669384        453694663       
453721318        453747859        453775249        453802324      443049093     
  453351819        453379943        453404147        453428120        453452203
       453476335        453500332        453523938        453547663       
453571275        453595530        453619793        453644353        453669392   
    453694671        453721326        453747867        453775264       
453802332      443049184        453351827        453379950        453404154     
  453428138        453452229        453476343        453500340        453523946
       453547671        453571283        453595548        453619801       
453644361        453669400        453694689        453721334        453747875   
    453775272        453802340      443049234        453351876        453379976
       453404162        453428146        453452237        453476350       
453500357        453523953        453547689        453571291        453595555   
    453619819        453644379        453669418        453694697       
453721342        453747891        453775280        453802357      443049267     
  453351900        453379984        453404170        453428153        453452245
       453476368        453500365        453523961        453547697       
453571309        453595563        453619835        453644387        453669426   
    453694705        453721367        453747917        453775298       
453802365      443049275        453351991        453379992        453404188     
  453428161        453452252        453476376        453500373        453523979
       453547705        453571317        453595571        453619843       
453644395        453669434        453694713        453721375        453747925   
    453775306        453802373      443049572        453352015        453380008
       453404196        453428179        453452260        453476384       
453500381        453523987        453547713        453571325        453595589   
    453619850        453644403        453669442        453694721       
453721383        453747933        453775314        453802381      443049598     
  453352098        453380016        453404204        453428187        453452278
       453476392        453500399        453523995        453547721       
453571333        453595597        453619868        453644411        453669459   
    453694739        453721391        453747941        453775322       
453802399      443049614        453352122        453380024        453404220     
  453428195        453452286        453476400        453500407        453524001
       453547739        453571341        453595605        453619876       
453644429        453669467        453694747        453721409        453747958   
    453775330        453802407      443049721        453352148        453380032
       453404238        453428203        453452294        453476418       
453500415        453524019        453547747        453571358        453595613   
    453619884        453644437        453669475        453694754       
453721417        453747966        453775348        453802415      443049754     
  453352163        453380040        453404246        453428211        453452302
       453476426        453500423        453524027        453547754       
453571366        453595621        453619892        453644445        453669483   
    453694762        453721425        453747974        453775355       
453802423      443049820        453352205        453380057        453404253     
  453428229        453452310        453476434        453500431        453524035
       453547762        453571374        453595639        453619900       
453644452        453669491        453694770        453721433        453747982   
    453775363        453802431      443049838        453352270        453380065
       453404261        453428237        453452328        453476442       
453500449        453524043        453547770        453571382        453595647   
    453619918        453644460        453669509        453694788       
453721441        453748006        453775371        453802449      443049879     
  453352353        453380073        453404279        453428245        453452336
       453476459        453500456        453524050        453547788       
453571390        453595654        453619926        453644478        453669517   
    453694796        453721458        453748014        453775389       
453802456      443049911        453352361        453380081        453404287     
  453428252        453452344        453476467        453500464        453524068
       453547796        453571408        453595662        453619934       
453644486        453669525        453694804        453721466        453748022   
    453775397        453802464      443049952        453352387        453380099
       453404295        453428260        453452351        453476483       
453500472        453524076        453547804        453571416        453595670   
    453619942        453644494        453669533        453694812       
453721474        453748030        453775405        453802472      443049978     
  453352411        453380107        453404303        453428278        453452369
       453476491        453500480        453524084        453547812       
453571424        453595688        453619959        453644502        453669541   
    453694820        453721482        453748048        453775413       
453802480      443050091        453352460        453380123        453404311     
  453428286        453452377        453476509        453500498        453524092
       453547820        453571432        453595696        453619967       
453644510        453669558        453694838        453721490        453748055   
    453775421        453802498      443050141        453352478        453380131
       453404329        453428294        453452385        453476517       
453500506        453524100        453547838        453571440        453595704   
    453619975        453644528        453669566        453694853       
453721508        453748063        453775439        453802506      443050174     
  453352619        453380149        453404337        453428302        453452401
       453476525        453500514        453524118        453547846       
453571457        453595712        453619983        453644536        453669574   
    453694861        453721516        453748071        453775447       
453802514      443050224        453352627        453380164        453404345     
  453428310        453452419        453476533        453500522        453524126
       453547853        453571465        453595738        453619991       
453644544        453669582        453694879        453721524        453748089   
    453775454        453802522      443050307        453352635        453380172
       453404352        453428328        453452427        453476541       
453500548        453524134        453547861        453571473        453595746   
    453620007        453644551        453669590        453694887       
453721532        453748097        453775462        453802530      443050315     
  453352825        453380180        453404360        453428336        453452435
       453476558        453500555        453524142        453547879       
453571481        453595753        453620015        453644569        453669616   
    453694895        453721540        453748105        453775470       
453802548      443050364        453352874        453380198        453404378     
  453428344        453452443        453476566        453500563        453524167
       453547895        453571499        453595761        453620031       
453644577        453669624        453694903        453721573        453748121   
    453775488        453802555      443050380        453352916        453380206
       453404386        453428351        453452450        453476574       
453500589        453524175        453547903        453571507        453595787   
    453620049        453644585        453669632        453694911       
453721581        453748154        453775504        453802563      443050398     
  453352924        453380214        453404394        453428369        453452484
       453476582        453500597        453524183        453547911       
453571515        453595795        453620056        453644593        453669640   
    453694929        453721599        453748162        453775520       
453802571      443050414        453353047        453380222        453404402     
  453428377        453452492        453476590        453500605        453524191
       453547929        453571523        453595803        453620064       
453644601        453669657        453694937        453721607        453748170   
    453775538        453802589      443050430        453353195        453380230
       453404410        453428385        453452500        453476608       
453500613        453524209        453547937        453571531        453595811   
    453620072        453644619        453669665        453694945       
453721615        453748188        453775546        453802613      443050554     
  453353211        453380248        453404428        453428393        453452518
       453476616        453500621        453524217        453547945       
453571549        453595829        453620080        453644627        453669673   
    453694952        453721631        453748196        453775553       
453802621      443050588        453353237        453380263        453404436     
  453428401        453452526        453476624        453500639        453524225
       453547952        453571556        453595837        453620098       
453644635        453669681        453694960        453721649        453748212   
    453775561        453802639      443050679        453353351        453380271
       453404444        453428419        453452534        453476632       
453500647        453524233        453547960        453571564        453595845   
    453620106        453644643        453669699        453694978       
453721656        453748220        453775579        453802647      443050877     
  453353419        453380289        453404451        453428427        453452542
       453476640        453500654        453524241        453547978       
453571572        453595852        453620114        453644650        453669707   
    453694986        453721664        453748238        453775587       
453802654      443050927        453353575        453380297        453404469     
  453428435        453452559        453476657        453500662        453524258
       453547986        453571580        453595860        453620122       
453644668        453669715        453695009        453721680        453748246   
    453775595        453802662      443050984        453353591        453380305
       453404477        453428450        453452567        453476665       
453500670        453524266        453547994        453571598        453595878   
    453620130        453644676        453669723        453695017       
453721698        453748253        453775629        453802670      443051008     
  453353617        453380313        453404485        453428468        453452583
       453476673        453500688        453524274        453548000       
453571606        453595886        453620155        453644684        453669731   
    453695025        453721706        453748261        453775637       
453802688      443051073        453353666        453380321        453404493     
  453428476        453452591        453476681        453500704        453524282
       453548018        453571614        453595894        453620163       
453644692        453669749        453695033        453721714        453748287   
    453775652        453802696      443051099        453353674        453380339
       453404501        453428484        453452609        453476699       
453500712        453524290        453548034        453571622        453595902   
    453620171        453644700        453669756        453695041       
453721722        453748295        453775660        453802712      443051131     
  453353716        453380347        453404519        453428492        453452617
       453476707        453500720        453524316        453548042       
453571630        453595910        453620189        453644718        453669764   
    453695058        453721730        453748303        453775678       
453802720      443051164        453353757        453380354        453404527     
  453428500        453452633        453476715        453500738        453524324
       453548067        453571648        453595936        453620197       
453644726        453669772        453695066        453721748        453748311   
    453775686        453802738      443051180        453353807        453380362
       453404543        453428518        453452641        453476723       
453500746        453524332        453548075        453571655        453595944   
    453620205        453644734        453669780        453695074       
453721763        453748329        453775694        453802753      443051206     
  453353831        453380370        453404550        453428526        453452658
       453476731        453500753        453524340        453548083       
453571663        453595951        453620213        453644742        453669798   
    453695082        453721771        453748337        453775702       
453802779      443051289        453353872        453380388        453404568     
  453428534        453452666        453476749        453500761        453524357
       453548091        453571671        453595969        453620221       
453644759        453669806        453695090        453721797        453748345   
    453775728        453802787      443051313        453353930        453380396
       453404576        453428542        453452674        453476756       
453500779        453524365        453548117        453571689        453595977   
    453620239        453644767        453669814        453695108       
453721805        453748352        453775736        453802803      443051354     
  453353955        453380404        453404584        453428559        453452690
       453476764        453500787        453524381        453548125       
453571697        453595985        453620247        453644775        453669822   
    453695116        453721813        453748360        453775744       
453802811      443051404        453354151        453380412        453404592     
  453428567        453452708        453476772        453500795        453524399
       453548133        453571705        453595993        453620254       
453644783        453669830        453695124        453721821        453748378   
    453775751        453802829      443051503        453354193        453380420
       453404600        453428575        453452716        453476780       
453500803        453524407        453548141        453571713        453596009   
    453620262        453644791        453669848        453695132       
453721839        453748386        453775769        453802837      443051545     
  453354219        453380438        453404618        453428583        453452724
       453476798        453500811        453524415        453548158       
453571721        453596017        453620270        453644809        453669855   
    453695157        453721847        453748402        453775777       
453802845      443051628        453354227        453380446        453404626     
  453428591        453452732        453476814        453500829        453524423
       453548166        453571739        453596025        453620288       
453644817        453669871        453695165        453721854        453748410   
    453775785        453802852      443051669        453354235        453380453
       453404634        453428609        453452740        453476822       
453500837        453524431        453548174        453571747        453596033   
    453620296        453644825        453669889        453695173       
453721862        453748428        453775793        453802860      443051701     
  453354276        453380461        453404642        453428617        453452757
       453476830        453500845        453524449        453548182       
453571754        453596041        453620304        453644841        453669897   
    453695181        453721870        453748436        453775801       
453802878      443051735        453354300        453380479        453404659     
  453428625        453452765        453476848        453500852        453524456
       453548190        453571762        453596058        453620312       
453644858        453669905        453695207        453721953        453748444   
    453775819        453802886      443051768        453354359        453380487
       453404667        453428633        453452773        453476855       
453500860        453524464        453548208        453571770        453596066   
    453620320        453644866        453669913        453695215       
453721961        453748451        453775827        453802902      443051784     
  453354391        453380495        453404675        453428641        453452781
       453476863        453500878        453524472        453548216       
453571788        453596074        453620338        453644874        453669921   
    453695223        453721979        453748477        453775868       
453802910      443051792        453354425        453380503        453404683     
  453428658        453452799        453476871        453500886        453524480
       453548224        453571796        453596082        453620346       
453644882        453669939        453695231        453721987        453748485   
    453775876        453802928      443051859        453354466        453380511
       453404691        453428666        453452807        453476889       
453500894        453524498        453548232        453571804        453596090   
    453620353        453644890        453669947        453695249       
453721995        453748493        453775884        453802936      443051891     
  453354524        453380529        453404709        453428674        453452815
       453476897        453500902        453524506        453548240       
453571812        453596108        453620361        453644908        453669962   
    453695256        453722001        453748501        453775892       
453802944      443051925        453354532        453380537        453404717     
  453428682        453452823        453476905        453500910        453524514
       453548257        453571820        453596124        453620379       
453644916        453669970        453695264        453722019        453748519   
    453775900        453802951      443052139        453354557        453380545
       453404725        453428690        453452831        453476921       
453500928        453524522        453548265        453571838        453596132   
    453620387        453644924        453669988        453695272       
453722027        453748527        453775918        453802977      443052196     
  453354573        453380552        453404733        453428708        453452849
       453476939        453500936        453524530        453548273       
453571853        453596140        453620395        453644932        453669996   
    453695280        453722035        453748535        453775934       
453802993      443052212        453354631        453380560        453404741     
  453428724        453452856        453476947        453500944        453524548
       453548281        453571861        453596157        453620403       
453644940        453670010        453695298        453722043        453748543   
    453775942        453803009      443052220        453354656        453380578
       453404758        453428732        453452864        453476954       
453500951        453524555        453548299        453571879        453596165   
    453620411        453644957        453670028        453695306       
453722050        453748568        453775959        453803017      443052253     
  453354664        453380586        453404766        453428740        453452872
       453476962        453500969        453524563        453548307       
453571887        453596173        453620429        453644965        453670036   
    453695314        453722068        453748576        453775967       
453803025      443052345        453354698        453380594        453404774     
  453428757        453452880        453476970        453500977        453524571
       453548315        453571895        453596199        453620437       
453644973        453670044        453695322        453722076        453748584   
    453775975        453803041      443052477        453354706        453380602
       453404782        453428765        453452898        453476988       
453500985        453524589        453548323        453571903        453596207   
    453620445        453644981        453670051        453695348       
453722084        453748592        453775983        453803058      443052493     
  453354748        453380610        453404790        453428773        453452906
       453476996        453500993        453524597        453548331       
453571911        453596215        453620452        453644999        453670069   
    453695355        453722092        453748600        453775991       
453803066      443052717        453354763        453380628        453404808     
  453428781        453452914        453477002        453501009        453524605
       453548349        453571929        453596223        453620460       
453645004        453670077        453695363        453722118        453748618   
    453776007        453803074   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443052725        453354805        453380636        453404816       
453428799        453452922        453477010        453501017        453524613   
    453548356        453571937        453596231        453620478       
453645012        453670085        453695371        453722126        453748626   
    453776015        453803082      443052808        453354821        453380644
       453404824        453428807        453452930        453477028       
453501025        453524621        453548364        453571945        453596249   
    453620486        453645020        453670093        453695389       
453722134        453748634        453776023        453803090      443052899     
  453354854        453380651        453404832        453428815        453452948
       453477036        453501033        453524639        453548372       
453571952        453596256        453620494        453645038        453670101   
    453695397        453722142        453748659        453776031       
453803116      443052907        453354862        453380669        453404840     
  453428823        453452955        453477044        453501041        453524647
       453548380        453571960        453596264        453620502       
453645046        453670119        453695405        453722159        453748667   
    453776049        453803124      443052956        453354870        453380677
       453404857        453428831        453452963        453477051       
453501058        453524662        453548398        453571978        453596272   
    453620510        453645053        453670127        453695413       
453722167        453748675        453776056        453803132      443053046     
  453354920        453380685        453404865        453428849        453452971
       453477069        453501066        453524670        453548406       
453571986        453596280        453620528        453645061        453670135   
    453695421        453722183        453748683        453776064       
453803140      443053053        453354938        453380693        453404873     
  453428856        453452989        453477077        453501074        453524688
       453548414        453571994        453596298        453620536       
453645079        453670143        453695439        453722191        453748691   
    453776072        453803157      443053178        453354961        453380701
       453404881        453428864        453452997        453477085       
453501082        453524696        453548422        453572000        453596306   
    453620544        453645087        453670150        453695447       
453722209        453748717        453776080        453803165      443053293     
  453355091        453380719        453404899        453428872        453453003
       453477093        453501090        453524704        453548430       
453572018        453596314        453620551        453645103        453670168   
    453695454        453722217        453748725        453776098       
453803173      443053319        453355133        453380727        453404907     
  453428880        453453011        453477119        453501108        453524712
       453548448        453572026        453596322        453620569       
453645129        453670176        453695462        453722225        453748741   
    453776106        453803181      443053350        453355166        453380735
       453404915        453428898        453453029        453477127       
453501124        453524720        453548455        453572034        453596330   
    453620577        453645137        453670184        453695470       
453722233        453748758        453776114        453803199      443053418     
  453355224        453380743        453404931        453428906        453453037
       453477135        453501132        453524738        453548463       
453572042        453596348        453620585        453645145        453670192   
    453695496        453722241        453748766        453776122       
453803207      443053509        453355265        453380750        453404949     
  453428914        453453045        453477143        453501140        453524746
       453548471        453572059        453596355        453620593       
453645152        453670200        453695504        453722258        453748774   
    453776130        453803215      443053657        453355273        453380768
       453404956        453428922        453453052        453477150       
453501157        453524753        453548489        453572067        453596363   
    453620601        453645160        453670218        453695512       
453722266        453748782        453776155        453803231      443053707     
  453355299        453380776        453404964        453428930        453453060
       453477168        453501165        453524761        453548497       
453572075        453596371        453620619        453645178        453670226   
    453695520        453721896        453748790        453776171       
453803249      443053715        453355323        453380784        453404972     
  453428948        453453078        453477176        453501173        453524779
       453548505        453572083        453596389        453620627       
453645186        453670234        453695538        453721904        453748808   
    453776189        453803256      443053772        453355349        453380792
       453404980        453428955        453453086        453477184       
453501181        453524787        453548513        453572091        453596397   
    453620635        453645194        453670242        453695546       
453721920        453748816        453776205        453803264      443053939     
  453355372        453380800        453405003        453428963        453453094
       453477192        453501199        453524795        453548521       
453572109        453596405        453620643        453645202        453670267   
    453695553        453721938        453748832        453776213       
453803272      443054036        453355414        453380818        453405011     
  453428971        453453102        453477200        453501207        453524803
       453548539        453572117        453596413        453620650       
453645210        453670275        453695561        453722688        453748840   
    453776221        453803280      443054069        453355430        453380826
       453405029        453428989        453453128        453477218       
453501215        453524811        453548547        453572125        453596421   
    453620668        453645228        453670283        453695579       
453722696        453748857        453776247        453803306      443054093     
  453355489        453380834        453405037        453428997        453453136
       453477226        453501223        453524829        453548554       
453572133        453596439        453620676        453645236        453670291   
    453695587        453722704        453748865        453776254       
453803314      443054127        453355505        453380842        453405045     
  453429003        453453144        453477234        453501231        453524837
       453548562        453572141        453596447        453620684       
453645244        453670309        453695595        453722712        453748873   
    453776262        453803322      443054143        453355539        453380859
       453405052        453429011        453453151        453477242       
453501249        453524845        453548570        453572158        453596454   
    453620692        453645251        453670317        453695603       
453722720        453748881        453776270        453803330      443054234     
  453355547        453380867        453405078        453429029        453453169
       453477259        453501256        453524852        453548588       
453572166        453596462        453620700        453645269        453670325   
    453695611        453722738        453748899        453776288       
453803348      443054242        453355554        453380875        453405086     
  453429052        453453177        453477267        453501264        453524860
       453548596        453572174        453596470        453620718       
453645277        453670333        453695629        453722746        453748907   
    453776296        453803355      443054358        453355562        453380883
       453405094        453429060        453453185        453477275       
453501272        453524878        453548604        453572182        453596488   
    453620726        453645285        453670341        453695637       
453722753        453748915        453776312        453803363      443054382     
  453355596        453380891        453405102        453429078        453453193
       453477283        453501280        453524886        453548612       
453572190        453596496        453620734        453645293        453670358   
    453695645        453722761        453748923        453776320       
453803371      443054408        453355612        453380909        453405110     
  453429086        453453201        453477291        453501298        453524894
       453548620        453572208        453596512        453620742       
453645301        453670374        453695686        453722779        453748931   
    453776338        453803389      443054432        453355638        453380925
       453405128        453429094        453453219        453477309       
453501306        453524902        453548638        453572216        453596520   
    453620759        453645319        453670382        453695702       
453722787        453748949        453776346        453803405      443054481     
  453355687        453380933        453405136        453429102        453453227
       453477317        453501314        453524910        453548646       
453572224        453596538        453620767        453645327        453670390   
    453695710        453722795        453748956        453776353       
453803421      443054531        453355695        453380941        453405144     
  453429110        453453235        453477325        453501322        453524928
       453548653        453572232        453596546        453620775       
453645335        453670408        453695728        453722803        453748964   
    453776361        453803439      443054606        453355745        453380958
       453405151        453429128        453453243        453477333       
453501330        453524936        453548661        453572240        453596561   
    453620783        453645343        453670416        453695736       
453722811        453748980        453776379        453803447      443054622     
  453355802        453380966        453405177        453429136        453453250
       453477341        453501348        453524944        453548679       
453572257        453596579        453620791        453645350        453670424   
    453695744        453722829        453748998        453776387       
453803462      443054788        453355810        453380974        453405185     
  453429144        453453268        453477358        453501355        453524951
       453548687        453572265        453596587        453620809       
453645368        453670432        453695751        453722837        453749004   
    453776395        453803488      443054796        453355836        453380982
       453405193        453429151        453453276        453477366       
453501363        453524969        453548695        453572273        453596595   
    453620817        453645376        453670440        453695769       
453722845        453749020        453776403        453803496      443054887     
  453355844        453380990        453405201        453429169        453453284
       453477374        453501371        453524977        453548703       
453572281        453596603        453620825        453645384        453670465   
    453695785        453722860        453749038        453776411       
453803504      443054895        453355851        453381006        453405219     
  453429177        453453292        453477382        453501389        453524993
       453548711        453572299        453596611        453620833       
453645392        453670473        453695793        453722878        453749046   
    453776429        453803512      443054952        453355869        453381014
       453405227        453429185        453453300        453477390       
453501397        453525008        453548729        453572307        453596629   
    453620841        453645400        453670481        453695801       
453722886        453749053        453776437        453803520      443055025     
  453355984        453381022        453405235        453429193        453453318
       453477408        453501405        453525016        453548737       
453572315        453596637        453620858        453645418        453670499   
    453695819        453722894        453749061        453776445       
453803538      443055074        453356040        453381030        453405243     
  453429201        453453326        453477416        453501413        453525024
       453548745        453572323        453596645        453620866       
453645442        453670507        453695827        453722902        453749079   
    453776460        453803546      443055140        453356065        453381048
       453405250        453429227        453453334        453477424       
453501421        453525032        453548752        453572349        453596652   
    453620874        453645459        453670523        453695835       
453722910        453749087        453776478        453803579      443055157     
  453356073        453381063        453405268        453429235        453453342
       453477440        453501439        453525040        453548760       
453572356        453596660        453620882        453645467        453670531   
    453695850        453722928        453749095        453776486       
453803595      443055199        453356081        453381071        453405276     
  453429243        453453359        453477457        453501447        453525065
       453548778        453572364        453596678        453620890       
453645475        453670549        453695868        453722936        453749103   
    453776494        453803603      443055272        453356107        453381089
       453405284        453429250        453453367        453477465       
453501454        453525073        453548786        453572372        453596694   
    453620908        453645483        453670556        453695876       
453722944        453749111        453776510        453803611      443055280     
  453356156        453381097        453405292        453429276        453453375
       453477473        453501462        453525081        453548794       
453572380        453596702        453620916        453645491        453670564   
    453695884        453722969        453749129        453776536       
453803629      443055348        453356263        453381105        453405300     
  453429284        453453383        453477481        453501470        453525099
       453548802        453572398        453596710        453620924       
453645509        453670572        453695892        453722977        453749152   
    453776544        453803637      443055561        453356297        453381113
       453405318        453429292        453453391        453477499       
453501488        453525107        453548810        453572406        453596728   
    453620932        453645517        453670580        453695900       
453722985        453749160        453776551        453803660      443055777     
  453356321        453381121        453405326        453429300        453453409
       453477507        453501496        453525115        453548828       
453572414        453596736        453620940        453645525        453670606   
    453695926        453722993        453749178        453776569       
453803686      443055850        453356412        453381139        453405334     
  453429318        453453417        453477515        453501504        453525123
       453548836        453572422        453596744        453620957       
453645533        453670614        453695934        453723009        453749186   
    453776593        453803694      443055967        453356438        453381147
       453405342        453429326        453453425        453477523       
453501512        453525131        453548844        453572430        453596751   
    453620965        453645541        453670622        453695942       
453723025        453749194        453776627        453803702      443055983     
  453356453        453381154        453405359        453429334        453453433
       453477531        453501538        453525149        453548851       
453572448        453596769        453620973        453645558        453670630   
    453695959        453723033        453749210        453776635       
453803710      443056023        453356487        453381162        453405367     
  453429342        453453441        453477549        453501546        453525156
       453548869        453572455        453596777        453620981       
453645566        453670648        453695967        453723058        453749228   
    453776643        453803728      443056056        453356495        453381170
       453405375        453429359        453453458        453477556       
453501553        453525164        453548877        453572463        453596785   
    453620999        453645574        453670655        453695975       
453722274        453749236        453776650        453803736      443056098     
  453356594        453381188        453405383        453429367        453453466
       453477564        453501561        453525172        453548885       
453572471        453596793        453621005        453645582        453670663   
    453695983        453722282        453749244        453776676       
453803744      443056122        453356743        453381204        453405391     
  453429375        453453474        453477572        453501579        453525180
       453548893        453572489        453596801        453621013       
453645590        453670671        453696049        453722308        453749251   
    453776684        453803769      443056239        453356750        453381212
       453405409        453429383        453453482        453477580       
453501587        453525206        453548901        453572497        453596819   
    453621021        453645616        453670689        453696056       
453722316        453749277        453776692        453803777      443056270     
  453356768        453381220        453405417        453429391        453453490
       453477598        453501595        453525214        453548919       
453572505        453596827        453621039        453645624        453670697   
    453696064        453722324        453749285        453776700       
453803785      443056312        453356883        453381238        453405425     
  453429409        453453508        453477606        453501603        453525222
       453548927        453572513        453596835        453621047       
453645632        453670705        453696072        453722332        453749293   
    453776734        453803793      443056353        453356925        453381246
       453405433        453429417        453453516        453477614       
453501611        453525230        453548935        453572521        453596843   
    453621054        453645640        453670713        453696080       
453722340        453749327        453776742        453803801      443056437     
  453356958        453381253        453405441        453429425        453453524
       453477622        453501629        453525248        453548943       
453572539        453596850        453621062        453645657        453670721   
    453696098        453722357        453749335        453776759       
453803843      443056460        453356974        453381261        453405458     
  453429433        453453532        453477630        453501652        453525263
       453548950        453572547        453596868        453621070       
453645665        453670739        453696106        453722365        453749343   
    453776767        453803850      443056510        453357030        453381279
       453405466        453429441        453453540        453477648       
453501660        453525271        453548968        453572554        453596876   
    453621088        453645673        453670747        453696114       
453722373        453749350        453776775        453803868      443056536     
  453357048        453381287        453405474        453429458        453453557
       453477655        453501678        453525289        453548976       
453572570        453596884        453621096        453645681        453670762   
    453696122        453722381        453749368        453776783       
453803876      443056544        453357071        453381295        453405482     
  453429466        453453565        453477663        453501686        453525297
       453548992        453572588        453596892        453621104       
453645699        453670770        453696130        453722399        453749376   
    453776791        453803884      443056569        453357105        453381303
       453405508        453429474        453453573        453477671       
453501694        453525305        453549008        453572596        453596900   
    453621112        453645707        453670788        453696148       
453722407        453749384        453776817        453803892      443056619     
  453357139        453381311        453405516        453429482        453453581
       453477689        453501702        453525313        453549016       
453572604        453596918        453621120        453645723        453670796   
    453696155        453722423        453749392        453776825       
453803900      443056635        453357147        453381329        453405524     
  453429490        453453599        453477697        453501710        453525321
       453549024        453572612        453596926        453621138       
453645731        453670804        453696163        453722431        453749400   
    453776833        453803918      443056700        453357154        453381337
       453405532        453429508        453453607        453477705       
453501728        453525339        453549032        453572620        453596934   
    453621146        453645749        453670812        453696171       
453722449        453749418        453776841        453803926      443056718     
  453357162        453381345        453405540        453429516        453453631
       453477713        453501736        453525347        453549040       
453572638        453596942        453621153        453645756        453670820   
    453696189        453722456        453749426        453776858       
453803934      443056817        453357170        453381352        453405557     
  453429532        453453649        453477721        453501744        453525354
       453549057        453572646        453596959        453621161       
453645764        453670838        453696197        453722464        453749434   
    453776866        453803942      443056957        453357188        453381360
       453405565        453429540        453453656        453477739       
453501751        453525362        453549065        453572653        453596967   
    453621179        453645772        453670846        453696205       
453722472        453749442        453776874        453803967      443057021     
  453357196        453381378        453405573        453429557        453453664
       453477747        453501769        453525370        453549073       
453572661        453596975        453621187        453645780        453670853   
    453696213        453722480        453749459        453776882       
453803975      443057062        453357204        453381386        453405581     
  453429565        453453672        453477754        453501777        453525388
       453549081        453572679        453596983        453621195       
453645798        453670861        453696221        453722498        453749467   
    453776890        453803983   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443057096        453357212        453381394        453405599       
453429573        453453680        453477762        453501785        453525396   
    453549099        453572687        453596991        453621203       
453645806        453670879        453696239        453722506        453749475   
    453776908        453803991      443057104        453357220        453381402
       453405607        453429581        453453698        453477770       
453501793        453525404        453549107        453572695        453597007   
    453621229        453645814        453670887        453696247       
453722514        453749483        453776916        453804007      443057187     
  453357238        453381410        453405615        453429607        453453706
       453477788        453501801        453525412        453549115       
453572711        453597015        453621237        453645822        453670903   
    453696262        453722522        453749491        453776924       
453804015      443057211        453357253        453381428        453405623     
  453429615        453453714        453477796        453501819        453525420
       453549123        453572729        453597023        453621245       
453645830        453670911        453696270        453722530        453749509   
    453776932        453804023      443057278        453357261        453381436
       453405631        453429623        453453722        453477804       
453501827        453525438        453549131        453572737        453597031   
    453621252        453645848        453670929        453696296       
453722548        453749517        453776940        453804031      443057302     
  453357279        453381444        453405649        453429631        453453730
       453477812        453501835        453525446        453549156       
453572745        453597049        453621260        453645855        453670937   
    453696304        453722563        453749525        453776957       
453804056      443057310        453357287        453381451        453405656     
  453429649        453453748        453477820        453501843        453525453
       453549164        453572752        453597056        453621278       
453645863        453670945        453696312        453722571        453749533   
    453776973        453804098      443057351        453357295        453381469
       453405664        453429656        453453755        453477838       
453501850        453525461        453549172        453572760        453597064   
    453621286        453645871        453670952        453696320       
453722589        453749558        453776981        453804106      443057393     
  453357303        453381477        453405672        453429664        453453763
       453477846        453501868        453525479        453549180       
453572778        453597072        453621294        453645889        453670960   
    453695991        453722597        453749566        453776999       
453804114      443057450        453357311        453381485        453405680     
  453429672        453453771        453477853        453501884        453525487
       453549198        453572786        453597080        453621302       
453645897        453670978        453696007        453722605        453749574   
    453777005        453804122      443057567        453357329        453381493
       453405698        453429680        453453789        453477861       
453501892        453525495        453549214        453572794        453597098   
    453621310        453645905        453670986        453696015       
453722613        453749590        453777013        453804130      443057591     
  453357337        453381501        453405706        453429706        453453797
       453477879        453501900        453525503        453549222       
453572802        453597106        453621328        453645913        453670994   
    453696023        453722639        453749608        453777021       
453804148      443057633        453357345        453381519        453405714     
  453429714        453453805        453477887        453501918        453525511
       453549230        453572810        453597114        453621336       
453645921        453671018        453696031        453722647        453749624   
    453777039        453804155      443057690        453357352        453381527
       453405722        453429722        453453813        453477895       
453501926        453525529        453549248        453572828        453597122   
    453621344        453645939        453671026        453696346       
453722654        453749632        453777088        453804163      443057724     
  453357360        453381535        453405730        453429730        453453821
       453477903        453501942        453525537        453549263       
453572836        453597130        453621351        453645947        453671059   
    453696353        453722662        453749640        453777104       
453804171      443057757        453357378        453381543        453405748     
  453429748        453453839        453477911        453501959        453525545
       453549271        453572844        453597148        453621369       
453645954        453671067        453696361        453722670        453749657   
    453777112        453804189      443057781        453357386        453381550
       453405755        453429755        453453854        453477929       
453501967        453525552        453549289        453572851        453597155   
    453621377        453645962        453671075        453696379       
453723066        453749665        453777120        453804205      443057799     
  453357394        453381568        453405763        453429763        453453862
       453477937        453501975        453525560        453549297       
453572869        453597163        453621385        453645988        453671083   
    453696387        453723074        453749673        453777146       
453804221      443057856        453357402        453381576        453405771     
  453429771        453453870        453477952        453501983        453525578
       453549305        453572877        453597189        453621393       
453645996        453671091        453696395        453723082        453749699   
    453777161        453804239      443057880        453357410        453381584
       453405789        453429789        453453888        453477960       
453501991        453525586        453549313        453572885        453597197   
    453621401        453646010        453671109        453696403       
453723090        453749707        453777187        453804247      443057906     
  453357428        453381592        453405797        453429797        453453896
       453477978        453502007        453525594        453549321       
453572893        453597205        453621419        453646028        453671125   
    453696411        453723108        453749723        453777195       
453804254      443057922        453357436        453381618        453405805     
  453429805        453453904        453477986        453502015        453525602
       453549339        453572901        453597213        453621427       
453646036        453671133        453696437        453723116        453749749   
    453777203        453804262      443057955        453357444        453381626
       453405813        453429813        453453912        453477994       
453502023        453525628        453549347        453572919        453597221   
    453621435        453646044        453671141        453696445       
453723124        453749764        453777237        453804288      443058060     
  453357451        453381642        453405821        453429821        453453920
       453478000        453502031        453525636        453549354       
453572927        453597247        453621443        453646051        453671158   
    453696460        453723132        453749772        453777245       
453804296      443058078        453357477        453381659        453405839     
  453429839        453453938        453478018        453502049        453525644
       453549362        453572935        453597254        453621450       
453646069        453671166        453696478        453723140        453749780   
    453777252        453804304      443058110        453357485        453381667
       453405847        453429847        453453953        453478026       
453502056        453525651        453549370        453572943        453597262   
    453621468        453646077        453671174        453696486       
453723157        453749798        453777260        453804312      443058136     
  453357493        453381675        453405854        453429854        453453961
       453478034        453502072        453525669        453549388       
453572968        453597270        453621476        453646085        453671182   
    453696494        453723165        453749806        453777278       
453804320      443058151        453357501        453381683        453405862     
  453429862        453453979        453478042        453502080        453525677
       453549396        453572976        453597288        453621484       
453646101        453671190        453696510        453723173        453749814   
    453777286        453804338      443058185        453357519        453381691
       453405870        453429870        453453987        453478059       
453502098        453525685        453549404        453572984        453597296   
    453621492        453646119        453671208        453696528       
453723181        453749822        453777294        453804346      443058276     
  453357527        453381709        453405888        453429888        453453995
       453478067        453502106        453525693        453549412       
453572992        453597312        453621500        453646127        453671216   
    453696544        453723199        453749830        453777302       
453804379      443058342        453357535        453381717        453405904     
  453429896        453454001        453478075        453502114        453525701
       453549420        453573008        453597320        453621518       
453646135        453671224        453696551        453723207        453749848   
    453777310        453804387      443058417        453357543        453381725
       453405912        453429904        453454019        453478091       
453502122        453525719        453549438        453573016        453597346   
    453621526        453646143        453671232        453696569       
453723215        453749855        453777328        453804411      443058433     
  453357550        453381733        453405920        453429912        453454027
       453478109        453502130        453525727        453549446       
453573024        453597353        453621534        453646150        453671240   
    453696577        453723231        453749863        453777336       
453804429      443058474        453357568        453381741        453405938     
  453429920        453454035        453478117        453502148        453525735
       453549453        453573032        453597361        453621542       
453646168        453671257        453696585        453723249        453749871   
    453777351        453804445      443058524        453357576        453381758
       453405946        453429938        453454043        453478125       
453502155        453525743        453549461        453573040        453597379   
    453621559        453646176        453671273        453696593       
453723256        453749889        453777369        453804452      443058540     
  453357584        453381766        453405953        453429946        453454050
       453478158        453502163        453525750        453549479       
453573057        453597387        453621567        453646184        453671281   
    453696601        453723264        453749897        453777377       
453804460      443058581        453357592        453381774        453405979     
  453429953        453454068        453478166        453502171        453525768
       453549487        453573073        453597395        453621575       
453646192        453671299        453696619        453723280        453749905   
    453777385        453804478      443058672        453357600        453381782
       453405987        453429961        453454076        453478174       
453502189        453525776        453549495        453573081        453597403   
    453621583        453646200        453671307        453696627       
453723298        453749913        453777393        453804486      443058706     
  453357618        453381790        453405995        453429979        453454084
       453478182        453502197        453525784        453549503       
453573099        453597411        453621591        453646226        453671315   
    453696635        453723322        453749921        453777401       
453804494      443058748        453357626        453381808        453406001     
  453429987        453454092        453478208        453502205        453525792
       453549511        453573107        453597429        453621609       
453646234        453671323        453696643        453723330        453749939   
    453777427        453804502      443058771        453357634        453381816
       453406019        453429995        453454100        453478216       
453502221        453525800        453549529        453573123        453597437   
    453621617        453646242        453671331        453696668       
453723348        453749947        453777435        453804510      443058805     
  453357642        453381824        453406035        453430001        453454118
       453478224        453502239        453525818        453549537       
453573131        453597445        453621625        453646259        453671349   
    453696676        453723371        453749954        453777450       
453804528      443058813        453357659        453381832        453406043     
  453430019        453454126        453478232        453502247        453525826
       453549545        453573149        453597452        453621633       
453646267        453671356        453696684        453723389        453749962   
    453777468        453804536      443058821        453357667        453381840
       453406050        453430027        453454134        453478240       
453502254        453525834        453549552        453573156        453597460   
    453621641        453646275        453671364        453696692       
453723397        453749970        453777476        453804544      443058854     
  453357675        453381865        453406076        453430035        453454142
       453478257        453502270        453525842        453549560       
453573164        453597478        453621658        453646283        453671372   
    453696718        453723405        453749988        453777484       
453804551      443058912        453357683        453381873        453406084     
  453430043        453454159        453478265        453502288        453525859
       453549578        453573172        453597486        453621666       
453646317        453671380        453696734        453723413        453749996   
    453777492        453804569      443058961        453357691        453381881
       453406092        453430050        453454167        453478273       
453502296        453525867        453549586        453573180        453597494   
    453621674        453646325        453671398        453696759       
453723421        453750002        453777500        453804577      443059001     
  453357709        453381899        453406100        453430068        453454175
       453478299        453502304        453525875        453549594       
453573206        453597502        453621682        453646333        453671406   
    453696767        453723439        453750010        453777518       
453804585      443059092        453357717        453381907        453406118     
  453430076        453454183        453478307        453502312        453525883
       453549602        453573214        453597510        453621690       
453646341        453671414        453696775        453723447        453750028   
    453777526        453804593      443059118        453357725        453381915
       453406134        453430084        453454191        453478315       
453502320        453525891        453549610        453573222        453597528   
    453621708        453646358        453671422        453696783       
453723454        453750044        453777534        453804601      443059175     
  453357733        453381923        453406142        453430092        453454209
       453478323        453502338        453525909        453549628       
453573230        453597536        453621716        453646366        453671430   
    453696791        453723462        453750051        453777542       
453804619      443059225        453357741        453381931        453406159     
  453430100        453454217        453478331        453502346        453525917
       453549636        453573248        453597544        453621724       
453646374        453671455        453696809        453723470        453750069   
    453777559        453804627      443059233        453357758        453381949
       453406167        453430118        453454225        453478349       
453502353        453525925        453549644        453573255        453597551   
    453621732        453646382        453671463        453696817       
453723488        453750077        453777567        453804643      443059241     
  453357766        453381956        453406175        453430126        453454233
       453478356        453502361        453525933        453549651       
453573263        453597569        453621740        453646390        453671471   
    453696825        453723496        453750085        453777575       
453804650      443059290        453357774        453381964        453406183     
  453430134        453454241        453478364        453502379        453525941
       453549669        453573271        453597577        453621757       
453646408        453671489        453696833        453723504        453750093   
    453777583        453804668      443059456        453357782        453381972
       453406191        453430142        453454258        453478372       
453502387        453525958        453549677        453573289        453597585   
    453621765        453646416        453671497        453696841       
453723512        453750101        453777591        453804676      443059506     
  453357790        453381980        453406209        453430159        453454266
       453478380        453502403        453525966        453549685       
453573297        453597593        453621773        453646424        453671505   
    453696858        453723520        453750119        453777609       
453804684      443059522        453357808        453381998        453406217     
  453430167        453454274        453478398        453502411        453525974
       453549693        453573305        453597601        453621781       
453646432        453671513        453696874        453723538        453750127   
    453777625        453804692      443059639        453357816        453382004
       453406225        453430175        453454282        453478406       
453502429        453525982        453549701        453573313        453597619   
    453621799        453646440        453671521        453696882       
453723546        453750143        453777633        453804718      443059704     
  453357824        453382012        453406233        453430183        453454308
       453478422        453502437        453525990        453549727       
453573321        453597627        453621807        453646457        453671547   
    453696890        453723553        453750150        453777641       
453804726      443059738        453357832        453382020        453406241     
  453430191        453454316        453478430        453502445        453526006
       453549735        453573339        453597635        453621815       
453646465        453671554        453696908        453723561        453750168   
    453777674        453804734      443059779        453357840        453382038
       453406258        453430209        453454324        453478448       
453502452        453526014        453549743        453573347        453597643   
    453621823        453646481        453671562        453696916       
453723579        453750176        453777690        453804742      443059811     
  453357857        453382046        453406266        453430217        453454332
       453478455        453502460        453526022        453549750       
453573354        453597650        453621831        453646499        453671570   
    453696924        453723587        453750184        453777708       
453804759      443059845        453357865        453382053        453406274     
  453430225        453454340        453478463        453502478        453526048
       453549768        453573362        453597668        453621856       
453646515        453671588        453696932        453723595        453750200   
    453777716        453804775      443059860        453357873        453382061
       453406282        453430233        453454357        453478471       
453502486        453526055        453549776        453573370        453597676   
    453621864        453646523        453671596        453696940       
453723603        453750218        453777724        453804783      443059886     
  453357881        453382079        453406290        453430258        453454365
       453478489        453502494        453526063        453549784       
453573388        453597684        453621872        453646549        453671604   
    453696957        453723611        453750226        453777732       
453804791      443059951        453357899        453382087        453406308     
  453430266        453454373        453478497        453502502        453526071
       453549792        453573396        453597692        453621880       
453646556        453671612        453696965        453723637        453750234   
    453777757        453804809      443060116        453357907        453382095
       453406316        453430274        453454381        453478505       
453502510        453526089        453549800        453573404        453597700   
    453621898        453646572        453671620        453696973       
453723645        453750242        453777765        453804817      443060215     
  453357915        453382103        453406324        453430282        453454399
       453478513        453502528        453526097        453549818       
453573412        453597718        453621906        453646580        453671638   
    453696981        453723652        453750259        453777781       
453804825      443060249        453357923        453382111        453406340     
  453430290        453454407        453478521        453502536        453526105
       453549826        453573420        453597726        453621914       
453646598        453671653        453697021        453723660        453750267   
    453777799        453804833      443060314        453357931        453382129
       453406365        453430308        453454423        453478539       
453502544        453526113        453549834        453573438        453597734   
    453621922        453646606        453671661        453697039       
453723686        453750275        453777807        453804841      443060330     
  453357949        453382137        453406373        453430316        453454431
       453478547        453502551        453526121        453549842       
453573453        453597742        453621930        453646614        453671679   
    453697047        453723694        453750283        453777815       
453804858      443060389        453357964        453382145        453406381     
  453430324        453454449        453478554        453502569        453526139
       453549859        453573461        453597759        453621948       
453646622        453671687        453697054        453723702        453750309   
    453777823        453804866   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443060405        453357972        453382152        453406399       
453430332        453454456        453478562        453502577        453526162   
    453549867        453573479        453597767        453621955       
453646630        453671695        453697062        453723710        453750325   
    453777831        453804874      443060538        453357998        453382160
       453406407        453430340        453454464        453478570       
453502585        453526170        453549875        453573487        453597775   
    453621963        453646648        453671711        453697070       
453723728        453750333        453777849        453804882      443060611     
  453358004        453382178        453406415        453430357        453454472
       453478588        453502593        453526188        453549883       
453573495        453597783        453621971        453646655        453671729   
    453697088        453723736        453750341        453777856       
453804908      443060686        453358012        453382186        453406423     
  453430365        453454480        453478596        453502601        453526196
       453549891        453573503        453597791        453621989       
453646663        453671737        453697096        453723744        453750358   
    453777872        453804916      443060702        453358038        453382194
       453406431        453430373        453454498        453478612       
453502619        453526204        453549909        453573511        453597817   
    453622003        453646671        453671745        453697112       
453723751        453750366        453777880        453804924      443060777     
  453358046        453382202        453406449        453430381        453454506
       453478620        453502627        453526212        453549917       
453573529        453597825        453622011        453646689        453671752   
    453697120        453723769        453750374        453777898       
453804932      443061056        453358053        453382210        453406464     
  453430399        453454514        453478638        453502635        453526220
       453549925        453573537        453597833        453622029       
453646697        453671760        453697138        453723777        453750382   
    453777906        453804940      443061080        453358061        453382228
       453406472        453430407        453454522        453478646       
453502643        453526238        453549933        453573552        453597841   
    453622037        453646705        453671778        453697146       
453723785        453750390        453777914        453804957      443061148     
  453358079        453382236        453406480        453430415        453454530
       453478653        453502650        453526246        453549941       
453573560        453597858        453622045        453646713        453671786   
    453697161        453723793        453750408        453777922       
453804965      443061296        453358087        453382251        453406498     
  453430423        453454548        453478661        453502668        453526253
       453549958        453573578        453597866        453622052       
453646721        453671794        453697179        453723801        453750416   
    453777930        453804973      443061304        453358095        453382269
       453406506        453430456        453454563        453478679       
453502676        453526279        453549966        453573586        453597874   
    453622060        453646739        453671828        453697187       
453723819        453750424        453777948        453804981      443061403     
  453358103        453382277        453406514        453430464        453454571
       453478687        453502684        453526287        453549974       
453573594        453597882        453622078        453646747        453671844   
    453697195        453723827        453750432        453777955       
453804999      443061437        453358111        453382285        453406522     
  453430472        453454589        453478695        453502692        453526295
       453549982        453573602        453597890        453622086       
453646762        453671851        453697203        453723835        453750440   
    453777963        453805004      443061494        453358129        453382293
       453406530        453430480        453454597        453478703       
453502700        453526303        453549990        453573610        453597908   
    453622094        453646770        453671869        453697211       
453723850        453750457        453777989        453805012      443061528     
  453358137        453382301        453406548        453430498        453454605
       453478711        453502718        453526311        453550006       
453573628        453597916        453622102        453646796        453671877   
    453697237        453723868        453750465        453777997       
453805020      443061569        453358145        453382319        453406555     
  453430506        453454613        453478729        453502726        453526329
       453550014        453573636        453597924        453622110       
453646804        453671885        453697245        453723876        453750473   
    453778003        453805046      443061726        453358152        453382327
       453406563        453430514        453454621        453478745       
453502734        453526337        453550022        453573644        453597932   
    453622128        453646812        453671893        453697252       
453723884        453750481        453778011        453805053      443061742     
  453358160        453382335        453406571        453430522        453454639
       453478752        453502742        453526345        453550030       
453573651        453597940        453622136        453646838        453671901   
    453697260        453723892        453750499        453778029       
453805061      443061775        453358178        453382343        453406589     
  453430530        453454647        453478760        453502759        453526352
       453550048        453573669        453597957        453622144       
453646853        453671919        453697278        453723900        453750507   
    453778037        453805079      443061833        453358186        453382350
       453406605        453430548        453454662        453478778       
453502767        453526360        453550055        453573677        453597965   
    453622151        453646861        453671927        453697286       
453723918        453750515        453778045        453805087      443061866     
  453358210        453382368        453406613        453430555        453454670
       453478786        453502775        453526378        453550063       
453573685        453597973        453622169        453646879        453671935   
    453697294        453723926        453750523        453778052       
453805095      443062005        453358228        453382376        453406621     
  453430563        453454688        453478794        453502783        453526386
       453550071        453573693        453597981        453622177       
453646887        453671943        453697302        453723942        453750531   
    453778060        453805103      443062161        453358236        453382392
       453406639        453430571        453454696        453478802       
453502791        453526394        453550089        453573701        453597999   
    453622185        453646895        453671950        453697310       
453723959        453750549        453778078        453805111      443062203     
  453358251        453382400        453406647        453430589        453454704
       453478810        453502809        453526402        453550097       
453573719        453598005        453622193        453646903        453671968   
    453697328        453723967        453750556        453778086       
453805129      443062237        453358269        453382418        453406654     
  453430597        453454712        453478828        453502817        453526410
       453550105        453573727        453598013        453622201       
453646911        453671976        453697336        453723975        453750564   
    453778094        453805137      443062245        453358277        453382434
       453406670        453430605        453454720        453478836       
453502825        453526428        453550113        453573735        453598021   
    453622219        453646929        453671984        453697344       
453723983        453750572        453778102        453805145      443062260     
  453358285        453382442        453406696        453430621        453454738
       453478844        453502833        453526436        453550121       
453573743        453598039        453622227        453646937        453671992   
    453697351        453723991        453750580        453778110       
453805152      443062286        453358293        453382459        453406704     
  453430639        453454746        453478851        453502841        453526444
       453550147        453573750        453598047        453622235       
453646945        453672008        453697369        453724007        453750598   
    453778128        453805178      443062328        453358301        453382467
       453406712        453430647        453454753        453478869       
453502858        453526451        453550154        453573768        453598054   
    453622243        453646952        453672016        453697377       
453724015        453750606        453778136        453805186      443062336     
  453358319        453382475        453406720        453430654        453454761
       453478885        453502866        453526469        453550162       
453573776        453598062        453622250        453646960        453672024   
    453697385        453724023        453750614        453778144       
453805202      443062393        453358327        453382483        453406738     
  453430662        453454779        453478893        453502874        453526477
       453550170        453573784        453598070        453622268       
453646978        453672032        453697427        453724049        453750622   
    453778151        453805210      443062401        453358335        453382491
       453406746        453430670        453454787        453478901       
453502882        453526485        453550188        453573792        453598088   
    453622276        453646986        453672040        453697435       
453724056        453750630        453778169        453805251      443062427     
  453358343        453382509        453406753        453430688        453454795
       453478919        453502890        453526493        453550196       
453573800        453598096        453622284        453646994        453672057   
    453697443        453724064        453750648        453778177       
453805269      443062435        453358350        453382517        453406761     
  453430696        453454803        453478927        453502908        453526501
       453550204        453573818        453598104        453622292       
453647000        453672073        453697450        453724072        453750655   
    453778193        453805277      443062484        453358368        453382525
       453406779        453430704        453454811        453478935       
453502916        453526519        453550212        453573826        453598112   
    453622300        453647018        453672081        453697468       
453724080        453750663        453778201        453805293      443062625     
  453358376        453382533        453406787        453430712        453454837
       453478943        453502924        453526527        453550220       
453573834        453598120        453622318        453647026        453672099   
    453697476        453724098        453750671        453778219       
453805301      443062682        453358384        453382541        453406795     
  453430720        453454845        453478950        453502932        453526535
       453550238        453573842        453598138        453622326       
453647042        453672107        453697484        453724106        453750689   
    453778227        453805319      443062740        453358392        453382566
       453406803        453430738        453454852        453478968       
453502940        453526543        453550246        453573859        453598146   
    453622342        453647059        453672115        453697492       
453724114        453750697        453778243        453805327      443062757     
  453358400        453382574        453406811        453430746        453454860
       453478976        453502957        453526550        453550253       
453573867        453598153        453622359        453647067        453672131   
    453697500        453724122        453750705        453778268       
453805335      443062823        453358426        453382582        453406829     
  453430753        453454878        453478984        453502965        453526568
       453550261        453573875        453598161        453622367       
453647075        453672149        453697518        453724130        453750713   
    453778276        453805343      443062872        453358434        453382608
       453406837        453430761        453454886        453478992       
453502973        453526576        453550279        453573883        453598179   
    453622375        453647083        453672164        453697526       
453724148        453750721        453778284        453805368      443063128     
  453358442        453382624        453406845        453430779        453454894
       453479008        453502981        453526584        453550287       
453573891        453598187        453622383        453647091        453672172   
    453697534        453724155        453750747        453778292       
453805376      443063136        453358459        453382632        453406860     
  453430787        453454902        453479016        453502999        453526592
       453550295        453573909        453598195        453622391       
453647109        453672180        453697542        453724171        453750754   
    453778300        453805384      443063326        453358467        453382640
       453406878        453430795        453454910        453479024       
453503005        453526600        453550303        453573917        453598203   
    453622409        453647117        453672198        453697559       
453724189        453750762        453778318        453805392      443063409     
  453358475        453382657        453406886        453430803        453454928
       453479032        453503013        453526618        453550311       
453573925        453598211        453622417        453647125        453672206   
    453697567        453724197        453750770        453778326       
453805400      443063490        453358483        453382665        453406894     
  453430811        453454936        453479040        453503021        453526626
       453550329        453573933        453598229        453622425       
453647133        453672214        453697575        453724205        453750788   
    453778334        453805418      443063508        453358491        453382673
       453406902        453430829        453454944        453479065       
453503054        453526634        453550337        453573941        453598237   
    453622433        453647158        453672230        453697583       
453724213        453750796        453778342        453805426      443063565     
  453358509        453382681        453406910        453430837        453454951
       453479073        453503062        453526642        453550345       
453573958        453598245        453622441        453647166        453672248   
    453697591        453724221        453750804        453778375       
453805442      443063581        453358517        453382699        453406928     
  453430845        453454969        453479081        453503070        453526659
       453550352        453573966        453598252        453622458       
453647174        453672255        453697609        453724239        453750820   
    453778383        453805459      443063680        453358533        453382707
       453406944        453430852        453454977        453479099       
453503088        453526667        453550360        453573982        453598260   
    453622466        453647182        453672263        453697617       
453724247        453750838        453778409        453805483      443063862     
  453358541        453382715        453406951        453430860        453454985
       453479107        453503096        453526675        453550386       
453573990        453598278        453622474        453647190        453672271   
    453697625        453724254        453750846        453778417       
453805509      443063870        453358558        453382723        453406969     
  453430878        453454993        453479115        453503104        453526683
       453550394        453574006        453598286        453622482       
453647208        453672289        453697633        453724262        453750853   
    453778425        453805517      443063896        453358566        453382731
       453406977        453430886        453455008        453479123       
453503112        453526691        453550402        453574014        453598294   
    453622490        453647224        453672297        453697641       
453724270        453750861        453778433        453805533      443063912     
  453358574        453382749        453406985        453430894        453455016
       453479131        453503120        453526709        453550410       
453574022        453598302        453622508        453647232        453672305   
    453697658        453724288        453750879        453778441       
453805541      443063946        453358582        453382756        453407009     
  453430902        453455024        453479149        453503138        453526717
       453550428        453574030        453598310        453622516       
453647240        453672313        453697666        453724296        453750887   
    453778466        453805558      443064035        453358590        453382764
       453407017        453430910        453455032        453479156       
453503146        453526725        453550436        453574048        453598328   
    453622524        453647265        453672321        453697674       
453724304        453750895        453778474        453805574      443064043     
  453358608        453382772        453407025        453430928        453455040
       453479164        453503153        453526733        453550444       
453574055        453598344        453622532        453647273        453672339   
    453697682        453724312        453750903        453778482       
453805582      443064050        453358624        453382780        453407033     
  453430936        453455065        453479172        453503161        453526741
       453550451        453574063        453598351        453622540       
453647281        453672347        453697690        453724320        453750911   
    453778490        453805590      443064092        453358632        453382798
       453407041        453430944        453455073        453479180       
453503179        453526758        453550469        453574071        453598369   
    453622565        453647299        453672354        453697708       
453724338        453750929        453778508        453805608      443064100     
  453358640        453382806        453407058        453430951        453455081
       453479198        453503187        453526766        453550477       
453574089        453598377        453622573        453647307        453672362   
    453697716        453724346        453750937        453778516       
453805624      443064167        453358657        453382814        453407066     
  453430969        453455099        453479206        453503195        453526774
       453550485        453574097        453598385        453622581       
453647315        453672370        453697732        453724353        453750945   
    453778532        453805632      443064274        453358665        453382822
       453407074        453430977        453455107        453479214       
453503203        453526782        453550493        453574105        453598393   
    453622599        453647323        453672388        453697740       
453724361        453750952        453778540        453805640      443064282     
  453358673        453382830        453407082        453430985        453455115
       453479222        453503211        453526790        453550501       
453574113        453598401        453622615        453647331        453672404   
    453697757        453724379        453750986        453778557       
453805657      443064324        453358681        453382848        453407090     
  453430993        453455123        453479230        453503229        453526808
       453550519        453574121        453598419        453622623       
453647349        453672412        453697765        453724387        453750994   
    453778581        453805665      443064340        453358699        453382855
       453407108        453431009        453455131        453479248       
453503237        453526816        453550527        453574139        453598427   
    453622631        453647356        453672420        453697773       
453724395        453751000        453778599        453805681      443064415     
  453358707        453382863        453407116        453431017        453455149
       453479255        453503252        453526824        453550535       
453574147        453598435        453622649        453647364        453672438   
    453697799        453724403        453751018        453778607       
453805699      443064423        453358715        453382871        453407124     
  453431025        453455156        453479263        453503260        453526832
       453550543        453574154        453598443        453622656       
453647372        453672453        453697807        453724411        453751026   
    453778615        453805707      443064571        453358723        453382889
       453407140        453431033        453455164        453479271       
453503278        453526840        453550550        453574162        453598450   
    453622664        453647380        453672461        453697815       
453724437        453751034        453778623        453805715      443064589     
  453358731        453382897        453407157        453431041        453455172
       453479289        453503294        453526857        453550568       
453574170        453598468        453622672        453647398        453672479   
    453697823        453724445        453751042        453778631       
453805723      443064621        453358749        453382905        453407165     
  453431058        453455180        453479297        453503302        453526865
       453550576        453574188        453598476        453622680       
453647406        453672487        453697831        453724460        453751067   
    453778649        453805731      443064779        453358756        453382913
       453407173        453431066        453455198        453479305       
453503310        453526873        453550584        453574196        453598492   
    453622698        453647414        453672503        453697849       
453724478        453751075        453778656        453805749      443064803     
  453358764        453382921        453407181        453431082        453455206
       453479313        453503328        453526881        453550592       
453574204        453598518        453622706        453647422        453672529   
    453697856        453724486        453751083        453778664       
453805756      443064829        453358772        453382939        453407199     
  453431090        453455222        453479321        453503336        453526899
       453550600        453574212        453598526        453622714       
453647430        453672537        453697864        453724494        453751091   
    453778672        453805764   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443064886        453358780        453382947        453407207       
453431108        453455230        453479339        453503344        453526907   
    453550618        453574220        453598534        453622722       
453647448        453672545        453697872        453724502        453751109   
    453778698        453805772      443064928        453358798        453382954
       453407215        453431116        453455248        453479354       
453503351        453526915        453550626        453574238        453598542   
    453622730        453647455        453672552        453697880       
453724510        453751117        453778706        453805780      443065016     
  453358806        453382962        453407223        453431124        453455255
       453479362        453503369        453526923        453550634       
453574246        453598559        453622748        453647471        453672560   
    453697898        453724536        453751125        453778722       
453805798      443065040        453358814        453382970        453407231     
  453431132        453455263        453479370        453503377        453526931
       453550642        453574253        453598567        453622755       
453647489        453672578        453697906        453724544        453751133   
    453778730        453805806      443065099        453358822        453382988
       453407249        453431140        453455271        453479388       
453503385        453526949        453550659        453574261        453598575   
    453622763        453647497        453672586        453697930       
453724551        453751141        453778748        453805814      443065107     
  453358830        453382996        453407256        453431157        453455289
       453479396        453503393        453526956        453550667       
453574279        453598591        453622771        453647505        453672594   
    453697948        453724577        453751158        453778755       
453805822      443065131        453358848        453383051        453407264     
  453431165        453455297        453479404        453503401        453526964
       453550675        453574287        453598609        453622789       
453647513        453672602        453697955        453724585        453751166   
    453778763        453805830      443065180        453358855        453383069
       453407272        453431173        453455305        453479412       
453503419        453526972        453550683        453574295        453598617   
    453622797        453647521        453672610        453697971       
453724593        453751182        453778771        453805855      443065198     
  453358863        453383077        453407280        453431181        453455321
       453479420        453503427        453526980        453550691       
453574303        453598625        453622805        453647539        453672628   
    453697989        453724601        453751190        453778789       
453805863      443065206        453358871        453383085        453407298     
  453431199        453455339        453479438        453503435        453526998
       453550709        453574311        453598633        453622813       
453647547        453672636        453697997        453724619        453751208   
    453778797        453805871      443065271        453358889        453383093
       453407306        453431215        453455347        453479453       
453503443        453527004        453550717        453574329        453598641   
    453622821        453647554        453672644        453698003       
453724627        453751216        453778813        453805897      443065313     
  453358897        453383101        453407314        453431223        453455354
       453479461        453503450        453527012        453550725       
453574337        453598666        453622839        453647562        453672651   
    453698011        453724635        453751224        453778821       
453805905      443065347        453358905        453383119        453407322     
  453431231        453455362        453479479        453503468        453527020
       453550733        453574345        453598674        453622847       
453647570        453672669        453698029        453724643        453751232   
    453778839        453805913      443065529        453358913        453383127
       453407330        453431249        453455388        453479487       
453503476        453527038        453550741        453574352        453598682   
    453622854        453647588        453672677        453698037       
453724650        453751240        453778847        453805921      443065628     
  453358921        453383135        453407348        453431256        453455396
       453479495        453503484        453527046        453550758       
453574360        453598690        453622862        453647596        453672685   
    453698045        453724668        453751257        453778854       
453805939      443065727        453358939        453383143        453407355     
  453431264        453455404        453479503        453503492        453527053
       453550766        453574378        453598708        453622870       
453647604        453672693        453698052        453724676        453751265   
    453778862        453805947      443065743        453358947        453383150
       453407363        453431272        453455412        453479511       
453503500        453527061        453550774        453574386        453598716   
    453622888        453647612        453672701        453698060       
453724684        453751273        453778870        453805954      443065750     
  453358954        453383184        453407371        453431280        453455438
       453479529        453503518        453527079        453550782       
453574394        453598724        453622896        453647620        453672727   
    453698086        453724692        453751299        453778888       
453805962      443065784        453358962        453383192        453407389     
  453431298        453455446        453479537        453503526        453527087
       453550790        453574402        453598732        453622904       
453647638        453672735        453698094        453724700        453751307   
    453778896        453805970      443065792        453358970        453383200
       453407397        453431306        453455461        453479545       
453503534        453527095        453550808        453574410        453598740   
    453622912        453647646        453672743        453698102       
453724718        453751315        453778904        453805988      443065834     
  453358988        453383218        453407405        453431314        453455479
       453479552        453503542        453527103        453550816       
453574428        453598757        453622920        453647653        453672768   
    453698110        453724726        453751323        453778912       
453805996      443065842        453358996        453383226        453407413     
  453431322        453455487        453479560        453503559        453527111
       453550824        453574436        453598765        453622938       
453647661        453672792        453698128        453724742        453751331   
    453778920        453806002      443065883        453359002        453383002
       453407421        453431330        453455495        453479578       
453503567        453527129        453550832        453574444        453598773   
    453622946        453647679        453672800        453698136       
453724759        453751349        453778938        453806010      443066022     
  453359010        453383010        453407439        453431348        453455503
       453479586        453503575        453527137        453550840       
453574451        453598781        453622953        453647687        453672818   
    453698144        453724767        453751356        453778946       
453806028      443066071        453359028        453383036        453407447     
  453431355        453455511        453479594        453503583        453527145
       453550857        453574469        453598799        453622961       
453647695        453672826        453698151        453724775        453751364   
    453778953        453806044      443066113        453359036        453383044
       453407454        453431371        453455529        453479602       
453503609        453527152        453550865        453574477        453598807   
    453622979        453647703        453672842        453698169       
453724783        453751380        453778961        453806051      443066204     
  453359044        453383234        453407462        453431389        453455537
       453479610        453503617        453527160        453550873       
453574485        453598823        453622987        453647711        453672859   
    453698177        453724791        453751398        453778979       
453806069      443066220        453359051        453383242        453407470     
  453431397        453455545        453479628        453503625        453527178
       453550881        453574493        453598831        453622995       
453647729        453672867        453698185        453724809        453751406   
    453778987        453806077      443066238        453359069        453383259
       453407488        453431405        453455552        453479636       
453503633        453527186        453550899        453574501        453598849   
    453623001        453647737        453672875        453698201       
453724817        453751414        453778995        453806085      443066345     
  453359077        453383267        453407504        453431413        453455560
       453479644        453503658        453527194        453550907       
453574519        453598856        453623019        453647752        453672883   
    453698219        453724825        453751422        453779001       
453806093      443066378        453359085        453383275        453407512     
  453431421        453455578        453479651        453503666        453527202
       453550915        453574527        453598864        453623027       
453647760        453672909        453698227        453724833        453751430   
    453779019        453806101      443066386        453359093        453383283
       453407520        453431439        453455586        453479669       
453503674        453527210        453550923        453574535        453598872   
    453623035        453647778        453672917        453698235       
453724858        453751448        453779027        453806119      443066485     
  453359119        453383291        453407538        453431447        453455594
       453479677        453503682        453527228        453550931       
453574543        453598880        453623043        453647786        453672925   
    453698250        453724866        453751455        453779043       
453806127      443066519        453359127        453383309        453407546     
  453431454        453455602        453479685        453503690        453527236
       453550949        453574550        453598898        453623050       
453647794        453672933        453698268        453724874        453751463   
    453779050        453806135      443066543        453359135        453383317
       453407553        453431462        453455610        453479719       
453503708        453527244        453550956        453574576        453598906   
    453623068        453647802        453672941        453698276       
453724890        453751471        453779068        453806150      443066568     
  453359143        453383325        453407561        453431470        453455628
       453479727        453503716        453527251        453550964       
453574584        453598914        453623076        453647810        453672958   
    453698284        453724908        453751489        453779076       
453806168      443066592        453359150        453383333        453407587     
  453431488        453455636        453479735        453503724        453527269
       453550972        453574592        453598922        453623084       
453647836        453672966        453698292        453724916        453751497   
    453779084        453806176      443066600        453359168        453383341
       453407595        453431496        453455651        453479743       
453503732        453527277        453550980        453574600        453598930   
    453623100        453647844        453672974        453698300       
453724924        453751505        453779092        453806184      443066634     
  453359176        453383358        453407603        453431504        453455669
       453479750        453503740        453527285        453550998       
453574626        453598948        453623118        453647851        453672982   
    453698318        453724932        453751521        453779100       
453806192      443066717        453359184        453383366        453407611     
  453431512        453455677        453479768        453503757        453527293
       453551004        453574634        453598955        453623134       
453647869        453672990        453698326        453724940        453751539   
    453779118        453806200      443066774        453359192        453383374
       453407629        453431520        453455685        453479776       
453503765        453527301        453551012        453574642        453598963   
    453623142        453647877        453673006        453698334       
453724957        453751554        453779134        453806218      443066816     
  453359200        453383382        453407637        453431538        453455693
       453479784        453503773        453527319        453551020       
453574659        453598971        453623159        453647885        453673014   
    453698342        453724965        453751562        453779142       
453806226      443066931        453359218        453383390        453407652     
  453431546        453455701        453479792        453503781        453527327
       453551038        453574667        453598989        453623167       
453647901        453673022        453698359        453724973        453751570   
    453779159        453806234      443066998        453359226        453383408
       453407660        453431553        453455719        453479800       
453503799        453527335        453551046        453574675        453598997   
    453623175        453647919        453673030        453698367       
453724999        453751588        453779167        453806242      443067129     
  453359234        453383424        453407678        453431561        453455727
       453479818        453503807        453527343        453551053       
453574691        453599003        453623183        453647927        453673048   
    453698383        453725012        453751596        453779175       
453806259      443067186        453359242        453383432        453407686     
  453431579        453455735        453479826        453503815        453527350
       453551061        453574709        453599011        453623191       
453647935        453673055        453698391        453725020        453751604   
    453779183        453806267      443067194        453359259        453383440
       453407694        453431587        453455743        453479859       
453503823        453527368        453551079        453574717        453599029   
    453623209        453647943        453673063        453698409       
453725046        453751612        453779191        453806275      443067228     
  453359267        453383457        453407702        453431595        453455750
       453479867        453503831        453527376        453551087       
453574725        453599037        453623217        453647950        453673071   
    453698417        453725053        453751638        453779209       
453806283      443067244        453359275        453383465        453407710     
  453431603        453455768        453479875        453503849        453527384
       453551095        453574733        453599045        453623225       
453647968        453673089        453698425        453725079        453751646   
    453779217        453806291      443067327        453359283        453383473
       453407728        453431611        453455776        453479883       
453503856        453527392        453551103        453574741        453599052   
    453623233        453647984        453673097        453698433       
453725087        453751653        453779225        453806309      443067368     
  453359291        453383481        453407736        453431629        453455784
       453479909        453503864        453527418        453551111       
453574758        453599060        453623241        453647992        453673105   
    453698441        453725095        453751661        453779233       
453806317      443067400        453359309        453383499        453407744     
  453431637        453455792        453479917        453503872        453527426
       453551129        453574766        453599078        453623258       
453648008        453673121        453698458        453725103        453751687   
    453779266        453806333      443067483        453359317        453383507
       453407751        453431645        453455800        453479925       
453503880        453527434        453551137        453574774        453599086   
    453623266        453648016        453673139        453698466       
453725111        453751703        453779282        453806341      443067582     
  453359325        453383515        453407769        453431652        453455818
       453479933        453503898        453527442        453551145       
453574782        453599094        453623274        453648024        453673147   
    453698474        453725129        453751711        453779290       
453806358      443067590        453359333        453383523        453407777     
  453431660        453455826        453479941        453503906        453527459
       453551152        453574808        453599102        453623282       
453648032        453673154        453698482        453725137        453751737   
    453779308        453806366      443067616        453359341        453383531
       453407785        453431678        453455834        453479958       
453503914        453527475        453551160        453574832        453599110   
    453623290        453648040        453673162        453698508       
453725145        453751760        453779316        453806390      443067624     
  453359358        453383549        453407793        453431686        453455842
       453479966        453503922        453527483        453551178       
453574840        453599128        453623308        453648057        453673170   
    453698516        453725152        453751778        453779324       
453806408      443067632        453359366        453383556        453407801     
  453431694        453455859        453479974        453503930        453527509
       453551186        453574857        453599136        453623316       
453648065        453673188        453698524        453725160        453751786   
    453779332        453806416      443067640        453359374        453383564
       453407819        453431702        453455867        453479982       
453503948        453527517        453551194        453574865        453599144   
    453623324        453648073        453673196        453698540       
453725178        453751802        453779357        453806440      443067665     
  453359382        453383572        453407827        453431710        453455875
       453479990        453503955        453527525        453551202       
453574873        453599151        453623332        453648081        453673204   
    453698557        453725186        453751810        453779365       
453806457      443067707        453359390        453383580        453407835     
  453431736        453455883        453480006        453503963        453527533
       453551210        453574881        453599169        453623340       
453648099        453673212        453698565        453725202        453751828   
    453779373        453806465      443067756        453359408        453383598
       453407843        453431744        453455891        453480014       
453503971        453527541        453551228        453574907        453599177   
    453623357        453648107        453673220        453698573       
453725210        453751836        453779381        453806473      443067822     
  453359416        453383606        453407850        453431751        453455917
       453480022        453503989        453527558        453551236       
453574915        453599185        453623365        453648123        453673238   
    453698581        453725228        453751844        453779399       
453806481      443067913        453359424        453383614        453407868     
  453431769        453455925        453480030        453503997        453527566
       453551244        453574923        453599193        453623373       
453648131        453673253        453698599        453725236        453751851   
    453779407        453806499      443067970        453359432        453383622
       453407876        453431777        453455933        453480048       
453504003        453527574        453551251        453574931        453599201   
    453623381        453648149        453673261        453698607       
453725244        453751869        453779415        453806507      443068085     
  453359440        453383630        453407884        453431785        453455941
       453480055        453504011        453527582        453551269       
453574949        453599219        453623399        453648156        453673279   
    453698615        453725251        453751885        453779423       
453806531      443068143        453359457        453383655        453407892     
  453431793        453455958        453480063        453504029        453527590
       453551277        453574956        453599227        453623415       
453648164        453673295        453698623        453725269        453751893   
    453779431        453806556      443068150        453359465        453383663
       453407900        453431801        453455966        453480071       
453504037        453527608        453551285        453574964        453599243   
    453623423        453648172        453673303        453698631       
453725277        453751919        453779449        453806564      443068242     
  453359473        453383671        453407918        453431819        453455974
       453480089        453504045        453527616        453551293       
453574972        453599250        453623431        453648180        453673311   
    453698649        453725285        453751927        453779456       
453806572      443068374        453359499        453383689        453407926     
  453431827        453455982        453480097        453504052        453527624
       453551301        453574980        453599268        453623449       
453648198        453673329        453698656        453725293        453751950   
    453779464        453806580      443068523        453359507        453383705
       453407934        453431835        453455990        453480105       
453504060        453527632        453551319        453574998        453599276   
    453623456        453648206        453673345        453698672       
453725301        453751968        453779472        453806598      443068564     
  453359515        453383713        453407942        453431843        453456006
       453480113        453504078        453527640        453551327       
453575003        453599284        453623464        453648214        453673360   
    453698680        453725319        453751976        453779480       
453806606      443068580        453359523        453383721        453407959     
  453431850        453456014        453480121        453504086        453527657
       453551335        453575011        453599292        453623472       
453648222        453673386        453698698        453725327        453751984   
    453779506        453806614   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443068606        453359531        453383739        453407967       
453431868        453456022        453480139        453504094        453527665   
    453551343        453575029        453599300        453623480       
453648230        453673394        453698706        453725335        453751992   
    453779514        453806622      443068630        453359549        453383747
       453407975        453431876        453456030        453480147       
453504102        453527673        453551350        453575045        453599318   
    453623498        453648248        453673402        453698714       
453725343        453752016        453779522        453806630      443068655     
  453359556        453383754        453407983        453431884        453456048
       453480154        453504110        453527681        453551368       
453575060        453599326        453623506        453648255        453673410   
    453698722        453725350        453752024        453779530       
453806648      443068697        453359564        453383762        453407991     
  453431892        453456055        453480162        453504128        453527699
       453551376        453575078        453599334        453623522       
453648263        453673428        453698730        453725368        453752032   
    453779548        453806655      443068804        453359572        453383770
       453408007        453431926        453456063        453480170       
453504136        453527707        453551384        453575086        453599342   
    453623530        453648271        453673436        453698755       
453725376        453752065        453779563        453806663      443068812     
  453359580        453383788        453408015        453431934        453456071
       453480188        453504144        453527715        453551392       
453575094        453599359        453623548        453648297        453673444   
    453698763        453725384        453752081        453779571       
453806671      443068929        453359598        453383796        453408023     
  453431942        453456089        453480196        453504151        453527723
       453551400        453575102        453599367        453623555       
453648305        453673469        453698771        453725392        453752099   
    453779589        453806697      443068937        453359606        453383804
       453408049        453431959        453456097        453480204       
453504169        453527731        453551418        453575110        453599375   
    453623563        453648313        453673477        453698789       
453725400        453752107        453779597        453806705      443068978     
  453359614        453383812        453408056        453431967        453456105
       453480212        453504177        453527749        453551426       
453575128        453599383        453623571        453648321        453673485   
    453698797        453725418        453752123        453779613       
453806713      443068986        453359622        453383820        453408064     
  453431975        453456113        453480220        453504185        453527756
       453551434        453575136        453599391        453623589       
453648339        453673493        453698805        453725426        453752149   
    453779639        453806721      443069059        453359630        453383838
       453408072        453431983        453456121        453480238       
453504193        453527764        453551442        453575144        453599409   
    453623597        453648347        453673501        453698813       
453725434        453752156        453779647        453806739      443069158     
  453359655        453383846        453408080        453432007        453456139
       453480246        453504201        453527772        453551459       
453575151        453599417        453623605        453648354        453673519   
    453698821        453725459        453752164        453779670       
453806747      443069174        453359663        453383853        453408098     
  453432015        453456147        453480253        453504219        453527780
       453551467        453575169        453599425        453623613       
453648362        453673527        453698839        453725467        453752214   
    453779688        453806754      443069190        453359671        453383861
       453408106        453432023        453456154        453480261       
453504227        453527798        453551475        453575177        453599433   
    453623621        453648370        453673535        453698847       
453725475        453752222        453779704        453806762      443069224     
  453359689        453383879        453408114        453432031        453456162
       453480279        453504235        453527806        453551483       
453575185        453599441        453623639        453648388        453673550   
    453698854        453725483        453752230        453779712       
453806770      443069299        453359697        453383887        453408122     
  453432049        453456170        453480295        453504243        453527814
       453551491        453575193        453599458        453623647       
453648396        453673568        453698862        453725509        453752248   
    453779738        453806788      443069331        453359705        453383895
       453408130        453432056        453456188        453480303       
453504250        453527822        453551509        453575201        453599466   
    453623654        453648404        453673576        453698870       
453725525        453752255        453779746        453806796      443069349     
  453359713        453383903        453408148        453432064        453456196
       453480311        453504268        453527830        453551517       
453575219        453599474        453623670        453648412        453673584   
    453698888        453725533        453752263        453779753       
453806804      443069406        453359721        453383911        453408155     
  453432072        453456204        453480337        453504276        453527848
       453551525        453575227        453599482        453623688       
453648420        453673592        453698896        453725541        453752271   
    453779779        453806812      443069414        453359747        453383929
       453408163        453432080        453456212        453480345       
453504284        453527855        453551533        453575235        453599490   
    453623696        453648438        453673600        453698904       
453725558        453752289        453779787        453806820      443069471     
  453359754        453383937        453408171        453432098        453456220
       453480352        453504292        453527863        453551541       
453575243        453599508        453623704        453648453        453673618   
    453698912        453725566        453752297        453779795       
453806846      443069497        453359762        453383945        453408189     
  453432106        453456238        453480360        453504318        453527871
       453551558        453575250        453599516        453623712       
453648461        453673626        453698920        453725574        453752305   
    453779803        453806853      443069570        453359770        453383952
       453408197        453432114        453456253        453480378       
453504326        453527889        453551566        453575268        453599524   
    453623720        453648479        453673634        453698938       
453725582        453752313        453779811        453806861      443069604     
  453359788        453383960        453408213        453432130        453456261
       453480386        453504334        453527897        453551574       
453575276        453599532        453623738        453648487        453673642   
    453698946        453725590        453752321        453779837       
453806895      443069638        453359796        453383978        453408221     
  453432148        453456279        453480394        453504342        453527905
       453551582        453575284        453599557        453623746       
453648503        453673659        453698961        453725608        453752339   
    453779845        453806911      443069646        453359804        453383986
       453408239        453432155        453456287        453480402       
453504359        453527913        453551590        453575292        453599565   
    453623761        453648537        453673667        453698979       
453725616        453752347        453779852        453806929      443069679     
  453359812        453384000        453408247        453432163        453456295
       453480410        453504367        453527921        453551608       
453575300        453599573        453623779        453648545        453673675   
    453698995        453725632        453752354        453779860       
453806937      443069695        453359820        453384018        453408254     
  453432171        453456303        453480428        453504375        453527939
       453551616        453575318        453599581        453623787       
453648560        453673683        453699001        453725640        453752362   
    453779878        453806945      443069745        453359838        453384026
       453408262        453432189        453456311        453480436       
453504383        453527947        453551632        453575326        453599599   
    453623795        453648578        453673691        453699019       
453725665        453752370        453779886        453806952      443069794     
  453359846        453384034        453408270        453432197        453456329
       453480444        453504391        453527954        453551640       
453575334        453599607        453623803        453648586        453673709   
    453699027        453725673        453752388        453779894       
453806960      443070024        453359853        453384042        453408288     
  453432205        453456337        453480451        453504409        453527970
       453551657        453575342        453599615        453623811       
453648594        453673717        453699035        453725681        453752396   
    453779902        453806986      443070057        453359861        453384059
       453408296        453432213        453456345        453480469       
453504417        453527988        453551665        453575359        453599623   
    453623829        453648602        453673725        453699043       
453725699        453752404        453779928        453806994      443070081     
  453359879        453384067        453408304        453432221        453456352
       453480477        453504425        453527996        453551673       
453575367        453599631        453623837        453648610        453673733   
    453699050        453725707        453752420        453779936       
453807034      443070123        453359887        453384075        453408312     
  453432239        453456360        453480485        453504433        453528002
       453551681        453575375        453599649        453623852       
453648636        453673741        453699068        453725715        453752438   
    453779944        453807042      443070131        453359895        453384083
       453408320        453432254        453456378        453480493       
453504441        453528010        453551699        453575383        453599656   
    453623860        453648644        453673758        453699076       
453725723        453752446        453779951        453807059      443070164     
  453359903        453384091        453408338        453432262        453456386
       453480501        453504458        453528028        453551707       
453575391        453599664        453623878        453648651        453673766   
    453699084        453725731        453752453        453779969       
453807067      443070180        453359911        453384109        453408346     
  453432270        453456394        453480519        453504466        453528036
       453551715        453575417        453599672        453623886       
453648669        453673774        453699092        453725749        453752461   
    453779977        453807075      443070214        453359929        453384117
       453408353        453432288        453456402        453480527       
453504474        453528044        453551723        453575425        453599680   
    453623894        453648677        453673782        453699100       
453725756        453752479        453779985        453807091      443070255     
  453359937        453384125        453408361        453432296        453456410
       453480535        453504482        453528051        453551731       
453575433        453599698        453623902        453648685        453673790   
    453699126        453725764        453752487        453779993       
453807109      443070263        453359945        453384133        453408379     
  453432304        453456428        453480550        453504490        453528069
       453551749        453575441        453599706        453623910       
453648693        453673808        453699134        453725772        453752495   
    453780009        453807117      443070321        453359952        453384141
       453408387        453432320        453456436        453480568       
453504508        453528077        453551756        453575458        453599714   
    453623928        453648701        453673816        453699142       
453725798        453752503        453780017        453807125      443070339     
  453359960        453384158        453408395        453432338        453456444
       453480576        453504516        453528085        453551764       
453575474        453599722        453623936        453648719        453673824   
    453699159        453725806        453752511        453780025       
453807133      443070362        453359978        453384166        453408403     
  453432346        453456451        453480584        453504524        453528093
       453551772        453575482        453599730        453623944       
453648727        453673832        453699167        453725814        453752537   
    453780033        453807141      443070438        453359986        453384174
       453408411        453432353        453456469        453480592       
453504532        453528101        453551780        453575490        453599748   
    453623951        453648735        453673840        453699175       
453725822        453752545        453780041        453807174      443070479     
  453359994        453384182        453408429        453432361        453456477
       453480600        453504540        453528119        453551798       
453575508        453599755        453623969        453648743        453673857   
    453699183        453725830        453752552        453780066       
453807182      443070487        453360000        453384190        453408437     
  453432379        453456485        453480618        453504557        453528127
       453551806        453575516        453599763        453623977       
453648750        453673865        453699217        453725848        453752560   
    453780074        453807190      443070727        453360018        453384208
       453408445        453432387        453456493        453480626       
453504565        453528135        453551814        453575532        453599771   
    453623985        453648768        453673873        453699225       
453725863        453752578        453780090        453807208      443070859     
  453360026        453384216        453408452        453432403        453456501
       453480634        453504573        453528143        453551822       
453575540        453599789        453623993        453648776        453673881   
    453699233        453725871        453752586        453780108       
453807216      443070867        453360034        453384224        453408460     
  453432411        453456519        453480642        453504581        453528150
       453551830        453575557        453599797        453624009       
453648784        453673899        453699241        453725889        453752594   
    453780124        453807224      443070941        453360042        453384232
       453408478        453432429        453456527        453480659       
453504599        453528176        453551848        453575565        453599805   
    453624017        453648792        453673907        453699266       
453725905        453752602        453780132        453807232      443070966     
  453360059        453384240        453408486        453432437        453456543
       453480667        453504607        453528184        453551855       
453575573        453599813        453624025        453648800        453673915   
    453699274        453725913        453752610        453780140       
453807240      443070974        453360067        453384257        453408494     
  453432445        453456550        453480675        453504615        453528192
       453551863        453575581        453599821        453624033       
453648818        453673923        453699282        453725921        453752628   
    453780157        453807265      443071022        453360075        453384265
       453408502        453432452        453456568        453480683       
453504623        453528200        453551871        453575599        453599839   
    453624041        453648826        453673931        453699290       
453725939        453752644        453780165        453807273      443071121     
  453360083        453384273        453408510        453432460        453456584
       453480691        453504631        453528218        453551889       
453575615        453599847        453624058        453648834        453673949   
    453699308        453725947        453752669        453780173       
453807281      443071204        453360091        453384281        453408536     
  453432478        453456592        453480709        453504649        453528226
       453551897        453575623        453599854        453624066       
453648859        453673956        453699316        453725954        453752677   
    453780181        453807299      443071246        453360109        453384299
       453408544        453432486        453456600        453480717       
453504656        453528234        453551905        453575631        453599862   
    453624074        453648867        453673964        453699324       
453725962        453752685        453780199        453807307      443071303     
  453360117        453384307        453408551        453432494        453456618
       453480725        453504664        453528242        453551913       
453575649        453599870        453624082        453648883        453673972   
    453699332        453725970        453752693        453780207       
453807315      443071352        453360125        453384315        453408569     
  453432502        453456626        453480741        453504672        453528259
       453551921        453575656        453599888        453624090       
453648891        453673980        453699340        453725988        453752701   
    453780231        453807323      443071360        453360133        453384323
       453408577        453432510        453456634        453480758       
453504680        453528267        453551939        453575664        453599904   
    453624108        453648909        453673998        453699357       
453726002        453752719        453780249        453807331      443071501     
  453360158        453384331        453408585        453432528        453456659
       453480766        453504698        453528275        453551947       
453575672        453599912        453624116        453648917        453674004   
    453699365        453726010        453752727        453780256       
453807349      443071550        453360166        453384349        453408593     
  453432536        453456667        453480774        453504706        453528283
       453551954        453575698        453599920        453624124       
453648925        453674012        453699373        453726028        453752735   
    453780264        453807364      443071576        453360174        453384356
       453408601        453432544        453456675        453480782       
453504714        453528291        453551962        453575706        453599938   
    453624132        453648933        453674020        453699381       
453726036        453752743        453780272        453807372      443071592     
  453360182        453384364        453408619        453432551        453456683
       453480790        453504722        453528309        453551970       
453575714        453599946        453624140        453648941        453674038   
    453699399        453726044        453752750        453780280       
453807380      443071642        453360190        453384372        453408627     
  453432569        453456691        453480808        453504730        453528317
       453551988        453575722        453599953        453624157       
453648958        453674046        453699407        453726051        453752768   
    453780298        453807398      443071709        453360208        453384380
       453408635        453432577        453456709        453480816       
453504748        453528325        453551996        453575730        453599961   
    453624165        453648966        453674053        453699415       
453726069        453752776        453780306        453807406      443071725     
  453360224        453384398        453408643        453432585        453456717
       453480832        453504755        453528333        453552002       
453575748        453599979        453624173        453648974        453674079   
    453699423        453726077        453752792        453780314       
453807414      443071733        453360232        453384406        453408650     
  453432593        453456725        453480840        453504763        453528341
       453552010        453575755        453599987        453624181       
453649006        453674087        453699431        453726085        453752800   
    453780322        453807422      443071824        453360240        453384414
       453408668        453432601        453456733        453480873       
453504771        453528358        453552028        453575763        453599995   
    453624199        453649014        453674095        453699449       
453726093        453752826        453780330        453807430      443071840     
  453360257        453384422        453408676        453432619        453456741
       453480881        453504789        453528374        453552036       
453575771        453600009        453624207        453649022        453674103   
    453699464        453726101        453752834        453780348       
453807448      443071857        453360265        453384430        453408684     
  453432627        453456758        453480899        453504797        453528382
       453552044        453575789        453600017        453624215       
453649030        453674111        453699480        453726119        453752842   
    453780355        453807455      443071956        453360273        453384448
       453408692        453432635        453456766        453480907       
453504805        453528390        453552051        453575797        453600025   
    453624223        453649048        453674129        453699498       
453726127        453752859        453780363        453807463      443071998     
  453360281        453384455        453408700        453432643        453456782
       453480915        453504813        453528408        453552069       
453575805        453600033        453624231        453649055        453674145   
    453699514        453726135        453752867        453780371       
453807471      443072053        453360299        453384463        453408718     
  453432650        453456790        453480923        453504821        453528416
       453552077        453575821        453600041        453624249       
453649063        453674152        453699522        453726143        453752875   
    453780389        453807489   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443072079        453360307        453384471        453408726       
453432668        453456808        453480949        453504839        453528424   
    453552085        453575839        453600058        453624256       
453649071        453674160        453699530        453726150        453752883   
    453780397        453807497      443072111        453360315        453384489
       453408734        453432676        453456816        453480956       
453504847        453528432        453552101        453575854        453600066   
    453624264        453649089        453674178        453699555       
453726168        453752891        453780405        453807505      443072186     
  453360323        453384497        453408742        453432684        453456824
       453480972        453504854        453528440        453552119       
453575862        453600074        453624272        453649097        453674186   
    453699563        453726176        453752909        453780421       
453807513      443072228        453360331        453384505        453408759     
  453432692        453456840        453480980        453504862        453528457
       453552127        453575870        453600082        453624280       
453649105        453674194        453699589        453726184        453752917   
    453780439        453807521      443072269        453360349        453384513
       453408767        453432700        453456857        453481004       
453504870        453528465        453552135        453575888        453600090   
    453624306        453649121        453674202        453699597       
453726200        453752925        453780454        453807539      443072285     
  453360356        453384521        453408775        453432718        453456865
       453481012        453504888        453528473        453552143       
453575896        453600108        453624322        453649139        453674210   
    453699605        453726218        453752933        453780462       
453807547      443072301        453360364        453384539        453408783     
  453432726        453456873        453481038        453504896        453528481
       453552150        453575904        453600116        453624348       
453649147        453674228        453699613        453726226        453752941   
    453780496        453807554      443072319        453360380        453384554
       453408791        453432734        453456881        453481046       
453504904        453528499        453552168        453575912        453600124   
    453624355        453649162        453674236        453699621       
453726234        453752958        453780512        453807562      443072327     
  453360398        453384562        453408809        453432742        453456899
       453481053        453504912        453528507        453552176       
453575920        453600132        453624363        453649170        453674244   
    453699639        453726242        453752974        453780538       
453807570      443072343        453360406        453384570        453408817     
  453432759        453456907        453481061        453504920        453528515
       453552184        453575938        453600140        453624371       
453649188        453674251        453699647        453726259        453752990   
    453780546        453807588      443072426        453360414        453384588
       453408825        453432767        453456915        453481079       
453504938        453528523        453552192        453575946        453600157   
    453624389        453649196        453674269        453699654       
453726267        453753006        453780553        453807596      443072442     
  453360422        453384596        453408833        453432775        453456923
       453481087        453504946        453528531        453552200       
453575953        453600165        453624397        453649204        453674277   
    453699662        453726275        453753014        453780561       
453807604      443072475        453360430        453384604        453408841     
  453432783        453456931        453481095        453504953        453528549
       453552218        453575961        453600173        453624405       
453649212        453674293        453699670        453726283        453753022   
    453780579        453807612      443072491        453360448        453384612
       453408858        453432791        453456949        453481103       
453504961        453528564        453552226        453575979        453600181   
    453624413        453649220        453674301        453699688       
453726309        453753030        453780587        453807620      443072632     
  453360455        453384620        453408866        453432809        453456956
       453481111        453504979        453528572        453552234       
453575987        453600199        453624421        453649238        453674319   
    453699696        453726325        453753048        453780595       
453807646      443072673        453360463        453384646        453408882     
  453432817        453456964        453481129        453504987        453528580
       453552242        453575995        453600207        453624439       
453649246        453674327        453699704        453726333        453753055   
    453780603        453807653      443072897        453360489        453384653
       453408890        453432825        453456972        453481137       
453504995        453528598        453552259        453576001        453600215   
    453624447        453649261        453674335        453699712       
453726341        453753063        453780629        453807661      443072939     
  453360497        453384661        453408908        453432833        453456980
       453481145        453505000        453528606        453552267       
453576019        453600223        453624454        453649279        453674350   
    453699720        453726358        453753071        453780637       
453807679      443072962        453360513        453384679        453408916     
  453432841        453456998        453481152        453505018        453528614
       453552275        453576027        453600231        453624462       
453649287        453674368        453699738        453726366        453753097   
    453780645        453807687      443072970        453360521        453384687
       453408924        453432858        453457004        453481160       
453505026        453528622        453552283        453576035        453600249   
    453624470        453649295        453674376        453699753       
453726374        453753105        453780652        453807695      443073010     
  453360539        453384695        453408932        453432866        453457012
       453481178        453505034        453528630        453552291       
453576043        453600256        453624488        453649303        453674384   
    453699761        453726382        453753113        453780660       
453807703      443073093        453360547        453384711        453408940     
  453432874        453457020        453481186        453505042        453528655
       453552309        453576050        453600264        453624496       
453649311        453674392        453699779        453726408        453753139   
    453780678        453807711      443073184        453360554        453384729
       453408957        453432882        453457046        453481194       
453505059        453528671        453552317        453576068        453600272   
    453624504        453649329        453674400        453699787       
453726416        453753147        453780694        453807729      443073218     
  453360562        453384737        453408965        453432908        453457053
       453481202        453505067        453528689        453552325       
453576076        453600280        453624512        453649337        453674418   
    453699795        453726440        453753154        453780702       
453807737      443073333        453360570        453384745        453408973     
  453432916        453457061        453481210        453505075        453528697
       453552333        453576084        453600298        453624520       
453649345        453674426        453699803        453726465        453753162   
    453780710        453807745      443073358        453360588        453384752
       453408981        453432924        453457079        453481228       
453505083        453528705        453552341        453576092        453600306   
    453624538        453649352        453674434        453699811       
453726473        453753188        453780728        453807760      443073432     
  453360596        453384760        453408999        453432932        453457087
       453481236        453505091        453528713        453552358       
453576100        453600314        453624546        453649360        453674442   
    453699837        453726481        453753196        453780736       
453807778      443073440        453360604        453384778        453409005     
  453432940        453457095        453481251        453505117        453528721
       453552366        453576118        453600322        453624553       
453649378        453674459        453699845        453726499        453753204   
    453780744        453807802      443073499        453360620        453384786
       453409013        453432957        453457103        453481269       
453505125        453528739        453552374        453576126        453600330   
    453624561        453649386        453674467        453699852       
453726515        453753212        453780751        453807810      443073507     
  453360638        453384794        453409021        453432965        453457111
       453481277        453505133        453528747        453552382       
453576134        453600348        453624579        453649394        453674475   
    453699860        453726531        453753220        453780769       
453807828      443073564        453360646        453384802        453409039     
  453432973        453457129        453481285        453505141        453528754
       453552408        453576142        453600355        453624587       
453649402        453674483        453699878        453726549        453753238   
    453780777        453807836      443073606        453360661        453384810
       453409047        453432981        453457137        453481293       
453505158        453528762        453552416        453576159        453600363   
    453624595        453649410        453674491        453699886       
453726556        453753246        453780785        453807844      443073671     
  453360679        453384836        453409054        453432999        453457145
       453481301        453505166        453528770        453552424       
453576167        453600405        453624603        453649428        453674509   
    453699894        453726564        453753253        453780793       
453807851      443073697        453360687        453384844        453409062     
  453433005        453457152        453481319        453505182        453528788
       453552432        453576175        453600413        453624611       
453649436        453674517        453699902        453726580        453753261   
    453780801        453807869      443073770        453360695        453384851
       453409070        453433013        453457160        453481327       
453505190        453528796        453552440        453576183        453600421   
    453624629        453649444        453674525        453699910       
453726598        453753279        453780819        453807877      443073796     
  453360703        453384869        453409088        453433021        453457178
       453481335        453505208        453528804        453552457       
453576191        453600439        453624637        453649451        453674533   
    453699928        453726606        453753287        453780843       
453807885      443073895        453360711        453384877        453409096     
  453433039        453457186        453481343        453505216        453528812
       453552465        453576209        453600447        453624645       
453649469        453674558        453699936        453726614        453753295   
    453780850        453807893      443073911        453360729        453384885
       453409104        453433047        453457194        453481350       
453505224        453528820        453552473        453576217        453600454   
    453624652        453649477        453674566        453699944       
453726630        453753303        453780868        453807901      443073945     
  453360745        453384893        453409112        453433054        453457202
       453481368        453505232        453528838        453552481       
453576225        453600462        453624660        453649485        453674574   
    453699951        453726648        453753311        453780876       
453807919      443073978        453360752        453384919        453409120     
  453433062        453457210        453481376        453505240        453528846
       453552499        453576233        453600470        453624678       
453649493        453674582        453699977        453726655        453753329   
    453780884        453807927      443074000        453360760        453384927
       453409138        453433070        453457228        453481384       
453505265        453528853        453552507        453576241        453600488   
    453624686        453649501        453674590        453699985       
453726663        453753345        453780892        453807935      443074018     
  453360778        453384935        453409146        453433088        453457236
       453481392        453505273        453528861        453552515       
453576258        453600504        453624694        453649519        453674608   
    453699993        453726671        453753352        453780900       
453807950      443074026        453360794        453384943        453409153     
  453433096        453457244        453481400        453505281        453528879
       453552523        453576266        453600512        453624702       
453649527        453674616        453700007        453726689        453753360   
    453780918        453807968      443074042        453360802        453384968
       453409161        453433104        453457251        453481418       
453505299        453528887        453552531        453576274        453600520   
    453624710        453649535        453674632        453700015       
453726697        453753386        453780926        453807976      443074158     
  453360810        453384976        453409179        453433112        453457269
       453481426        453505307        453528895        453552549       
453576282        453600538        453624728        453649543        453674640   
    453700031        453726705        453753394        453780934       
453807984      443074166        453360828        453384984        453409187     
  453433120        453457277        453481434        453505315        453528903
       453552564        453576290        453600553        453624736       
453649550        453674657        453700049        453726713        453753402   
    453780959        453807992      443074182        453360836        453384992
       453409195        453433138        453457285        453481442       
453505323        453528911        453552572        453576308        453600579   
    453624744        453649568        453674673        453700056       
453726739        453753410        453780967        453808016      443074216     
  453360851        453385007        453409203        453433146        453457293
       453481467        453505331        453528929        453552580       
453576316        453600595        453624751        453649576        453674681   
    453700064        453726747        453753428        453780975       
453808024      443074331        453360869        453385015        453409211     
  453433153        453457301        453481475        453505349        453528937
       453552598        453576324        453600603        453624769       
453649584        453674699        453700080        453726754        453753436   
    453780983        453808032      443074349        453360877        453385023
       453409229        453433161        453457319        453481483       
453505356        453528945        453552606        453576332        453600611   
    453624777        453649592        453674707        453700098       
453726762        453753444        453780991        453808040      443074380     
  453360885        453385031        453409245        453433179        453457327
       453481491        453505364        453528952        453552614       
453576340        453600629        453624785        453649600        453674715   
    453700106        453726770        453753451        453781007       
453808057      443074414        453360893        453385049        453409252     
  453433187        453457335        453481509        453505372        453528978
       453552622        453576357        453600637        453624793       
453649618        453674723        453700122        453726788        453753469   
    453781023        453808065      443074422        453360901        453385056
       453409260        453433203        453457343        453481517       
453505380        453528986        453552630        453576365        453600645   
    453624801        453649626        453674749        453700148       
453726804        453753477        453781031        453808073      443074471     
  453360919        453385064        453409278        453433211        453457368
       453481525        453505398        453528994        453552648       
453576373        453600652        453624819        453649634        453674756   
    453700155        453726812        453753485        453781049       
453808081      443074505        453360927        453385072        453409286     
  453433229        453457376        453481533        453505406        453529000
       453552655        453576381        453600660        453624827       
453649642        453674764        453700163        453726820        453753493   
    453781056        453808099      443074554        453360935        453385080
       453409294        453433237        453457384        453481541       
453505414        453529018        453552663        453576399        453600678   
    453624835        453649659        453674772        453700171       
453726838        453753501        453781064        453808107      443074562     
  453360943        453385098        453409302        453433245        453457400
       453481558        453505422        453529026        453552671       
453576407        453600686        453624843        453649667        453674780   
    453700189        453726846        453753527        453781072       
453808115      443074646        453360950        453385106        453409310     
  453433252        453457418        453481566        453505430        453529034
       453552689        453576415        453600694        453624850       
453649675        453674798        453700197        453726861        453753535   
    453781080        453808123      443074687        453360968        453385114
       453409328        453433260        453457434        453481574       
453505448        453529042        453552697        453576423        453600702   
    453624868        453649683        453674806        453700205       
453726879        453753543        453781098        453808131      443074778     
  453360976        453385122        453409336        453433278        453457442
       453481582        453505455        453529059        453552705       
453576431        453600710        453624876        453649691        453674814   
    453700221        453726887        453753550        453781130       
453808149      443074786        453360984        453385130        453409344     
  453433286        453457459        453481590        453505463        453529075
       453552713        453576449        453600728        453624884       
453649709        453674830        453700239        453726895        453753568   
    453781148        453808156      443074802        453360992        453385148
       453409351        453433294        453457467        453481608       
453505489        453529083        453552721        453576456        453600736   
    453624892        453649717        453674848        453700247       
453726903        453753576        453781155        453808164      443074810     
  453361008        453385163        453409369        453433302        453457475
       453481616        453505497        453529091        453552739       
453576464        453600744        453624900        453649725        453674855   
    453700254        453726911        453753592        453781163       
453808172      443074828        453361016        453385171        453409377     
  453433310        453457483        453481624        453505505        453529109
       453552747        453576472        453600751        453624918       
453649733        453674863        453700262        453726929        453753600   
    453781171        453808180      443074869        453361032        453385189
       453409385        453433328        453457491        453481632       
453505513        453529117        453552754        453576480        453600769   
    453624926        453649741        453674871        453700270       
453726937        453753618        453781189        453808198      443074927     
  453361040        453385197        453409393        453433336        453457509
       453481640        453505521        453529125        453552762       
453576498        453600785        453624934        453649758        453674889   
    453700288        453726945        453753626        453781197       
453808206      443074976        453361057        453385205        453409401     
  453433344        453457517        453481657        453505539        453529133
       453552770        453576506        453600793        453624942       
453649766        453674905        453700296        453726952        453753634   
    453781221        453808214      443074984        453361065        453385213
       453409419        453433351        453457525        453481665       
453505547        453529141        453552788        453576514        453600801   
    453624959        453649774        453674913        453700320       
453726960        453753642        453781254        453808222      443075064     
  453361073        453385221        453409427        453433369        453457533
       453481673        453505554        453529158        453552796       
453576522        453600819        453624967        453649782        453674921   
    453700346        453726994        453753659        453781262       
453808230      443075072        453361081        453385239        453409435     
  453433377        453457541        453481681        453505562        453529166
       453552804        453576530        453600827        453624975       
453649790        453674939        453700361        453727018        453753667   
    453781270        453808248      443075130        453361099        453385247
       453409443        453433385        453457558        453481699       
453505570        453529174        453552812        453576548        453600835   
    453624983        453649808        453674947        453700379       
453727034        453753675        453781288        453808255      443075155     
  453361107        453385254        453409450        453433393        453457566
       453481707        453505588        453529182        453552820       
453576555        453600843        453624991        453649816        453674954   
    453700387        453727042        453753683        453781296       
453808263      443075171        453361115        453385262        453409468     
  453433401        453457574        453481715        453505596        453529190
       453552838        453576563        453600850        453625006       
453649824        453674962        453700395        453727059        453753691   
    453781304        453808271   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443075296        453361123        453385270        453409476       
453433419        453457590        453481723        453505604        453529208   
    453552846        453576571        453600868        453625014       
453649832        453674970        453700403        453727067        453753709   
    453781312        453808289      443075320        453361131        453385288
       453409484        453433427        453457608        453481731       
453505612        453529216        453552853        453576597        453600876   
    453625022        453649840        453674988        453700411       
453727075        453753717        453781320        453808297      443075353     
  453361149        453385296        453409492        453433435        453457624
       453481756        453505620        453529224        453552879       
453576613        453600892        453625030        453649857        453674996   
    453700429        453727083        453753725        453781338       
453808305      443075379        453361164        453385304        453409500     
  453433443        453457632        453481764        453505638        453529232
       453552887        453576621        453600900        453625048       
453649865        453675001        453700437        453727091        453753733   
    453781346        453808313      443075395        453361172        453385312
       453409518        453433450        453457640        453481772       
453505646        453529240        453552895        453576639        453600918   
    453625055        453649873        453675019        453700445       
453727109        453753741        453781361        453808321      443075536     
  453361198        453385320        453409526        453433468        453457657
       453481780        453505653        453529257        453552903       
453576654        453600926        453625063        453649881        453675027   
    453700452        453727117        453753758        453781379       
453808339      443075544        453361206        453385338        453409534     
  453433476        453457665        453481798        453505661        453529265
       453552911        453576662        453600934        453625071       
453649899        453675035        453700460        453727125        453753766   
    453781387        453808354      443075585        453361214        453385346
       453409542        453433484        453457673        453481806       
453505687        453529273        453552929        453576688        453600942   
    453625089        453649907        453675043        453700478       
453727133        453753774        453781395        453808362      443075635     
  453361222        453385361        453409559        453433492        453457681
       453481814        453505695        453529281        453552937       
453576696        453600959        453625097        453649915        453675050   
    453700486        453727141        453753782        453781411       
453808370      443075650        453361230        453385379        453409567     
  453433500        453457699        453481822        453505703        453529299
       453552945        453576704        453600967        453625105       
453649923        453675076        453700494        453727158        453753790   
    453781429        453808388      443075742        453361248        453385387
       453409575        453433518        453457707        453481830       
453505711        453529307        453552952        453576712        453600983   
    453625113        453649931        453675084        453700502       
453727166        453753816        453781437        453808396      443075908     
  453361263        453385395        453409583        453433526        453457715
       453481848        453505729        453529315        453552960       
453576720        453600991        453625121        453649949        453675092   
    453700510        453727174        453753824        453781452       
453808412      443075999        453361271        453385403        453409591     
  453433534        453457723        453481855        453505737        453529323
       453552978        453576738        453601007        453625139       
453649956        453675100        453700528        453727182        453753832   
    453781460        453808438      443076096        453361289        453385411
       453409609        453433542        453457731        453481863       
453505745        453529331        453552986        453576746        453601015   
    453625147        453649964        453675118        453700536       
453727208        453753840        453781478        453808446      443076351     
  453361297        453385429        453409617        453433559        453457749
       453481871        453505752        453529349        453552994       
453576753        453601023        453625154        453649972        453675126   
    453700544        453727216        453753857        453781486       
453808453      443076542        453361305        453385437        453409625     
  453433567        453457756        453481889        453505760        453529356
       453553000        453576761        453601031        453625162       
453649980        453675134        453700551        453727224        453753873   
    453781494        453808461      443076609        453361313        453385445
       453409633        453433575        453457764        453481897       
453505778        453529364        453553018        453576779        453601049   
    453625170        453649998        453675142        453700569       
453727232        453753881        453781510        453808495      443076740     
  453361321        453385452        453409641        453433583        453457772
       453481905        453505786        453529372        453553026       
453576787        453601056        453625188        453650004        453675159   
    453700577        453727240        453753907        453781528       
453808503      443076815        453361339        453385460        453409658     
  453433591        453457780        453481913        453505794        453529380
       453553034        453576795        453601072        453625196       
453650012        453675167        453700593        453727257        453753915   
    453781536        453808511      443076831        453361347        453385486
       453409666        453433609        453457798        453481939       
453505802        453529398        453553042        453576803        453601080   
    453625204        453650020        453675175        453700601       
453727281        453753923        453781544        453808537      443076849     
  453361354        453385494        453409674        453433617        453457806
       453481947        453505810        453529406        453553059       
453576811        453601098        453625212        453650038        453675183   
    453700619        453727299        453753931        453781551       
453808545      443076872        453361362        453385502        453409682     
  453433625        453457814        453481954        453505828        453529414
       453553067        453576829        453601106        453625220       
453650046        453675191        453700627        453727307        453753949   
    453781577        453808560      443076880        453361388        453385510
       453409690        453433633        453457822        453481962       
453505836        453529422        453553075        453576837        453601114   
    453625238        453650053        453675209        453700635       
453727315        453753956        453781585        453808578      443076914     
  453361396        453385528        453409708        453433641        453457830
       453481970        453505844        453529430        453553083       
453576845        453601122        453625246        453650061        453675217   
    453700643        453727331        453753972        453781593       
453808586      443076971        453361404        453385536        453409716     
  453433658        453457848        453481988        453505851        453529448
       453553109        453576852        453601130        453625253       
453650079        453675225        453700650        453727349        453753980   
    453781601        453808594      443077086        453361412        453385544
       453409724        453433666        453457855        453481996       
453505869        453529455        453553117        453576860        453601148   
    453625261        453650087        453675233        453700668       
453727356        453753998        453781619        453808602      443077128     
  453361420        453385551        453409732        453433674        453457863
       453482002        453505877        453529463        453553125       
453576878        453601155        453625279        453650095        453675241   
    453700676        453727364        453754004        453781627       
453808610      443077144        453361438        453385569        453409740     
  453433682        453457871        453482010        453505885        453529471
       453553133        453576886        453601163        453625295       
453650103        453675258        453700684        453727372        453754012   
    453781635        453808628      443077151        453361446        453385577
       453409757        453433690        453457889        453482028       
453505893        453529489        453553141        453576894        453601189   
    453625303        453650111        453675266        453700692       
453727380        453754020        453781650        453808636      443077185     
  453361453        453385585        453409765        453433716        453457897
       453482036        453505901        453529497        453553158       
453576902        453601197        453625311        453650129        453675274   
    453700700        453727398        453754046        453781668       
453808644      443077193        453361461        453385593        453409773     
  453433724        453457905        453482044        453505919        453529505
       453553166        453576928        453601205        453625329       
453650137        453675282        453700718        453727406        453754053   
    453781676        453808651      443077219        453361479        453385601
       453409781        453433732        453457913        453482051       
453505927        453529513        453553174        453576936        453601213   
    453625337        453650145        453675290        453700726       
453727422        453754061        453781692        453808669      443077227     
  453361487        453385619        453409799        453433740        453457921
       453482069        453505935        453529521        453553182       
453576944        453601239        453625345        453650152        453675308   
    453700734        453727430        453754079        453781700       
453808677      443077250        453361495        453385627        453409807     
  453433757        453457939        453482077        453505950        453529539
       453553190        453576951        453601247        453625352       
453650160        453675316        453700742        453727448        453754087   
    453781718        453808685      443077326        453361503        453385635
       453409815        453433765        453457947        453482085       
453505968        453529547        453553208        453576969        453601254   
    453625360        453650178        453675332        453700767       
453727455        453754095        453781726        453808693      443077334     
  453361511        453385643        453409823        453433773        453457954
       453482101        453505976        453529554        453553216       
453576977        453601262        453625378        453650236        453675340   
    453700783        453727471        453754103        453781734       
453808701      443077383        453361529        453385668        453409849     
  453433781        453457962        453482119        453505984        453529562
       453553224        453576985        453601270        453625386       
453650251        453675357        453700809        453727497        453754129   
    453781742        453808719      443077573        453361537        453385676
       453409856        453433799        453457970        453482127       
453505992        453529570        453553232        453577009        453601288   
    453625394        453650269        453675365        453700817       
453727505        453754137        453781767        453808735      443077599     
  453361545        453385684        453409864        453433807        453457988
       453482135        453506008        453529588        453553240       
453577025        453601296        453625402        453650293        453675373   
    453700833        453727513        453754145        453781775       
453808743      443077607        453361552        453385692        453409872     
  453433815        453457996        453482143        453506016        453529596
       453553257        453577033        453601304        453625428       
453650319        453675381        453700841        453727521        453754160   
    453781791        453808750      443077672        453361560        453385718
       453409880        453433823        453458002        453482150       
453506024        453529604        453553265        453577041        453601312   
    453625436        453650335        453675399        453700858       
453727539        453754178        453781817        453808776      443077771     
  453361578        453385726        453409898        453433831        453458010
       453482168        453506032        453529612        453553273       
453577058        453601320        453625444        453650350        453675407   
    453700882        453727547        453754186        453781825       
453808784      443077797        453361586        453385734        453409906     
  453433849        453458028        453482176        453506040        453529620
       453553281        453577066        453601338        453625451       
453650368        453675415        453700890        453727554        453754194   
    453781833        453808800      443077896        453361594        453385742
       453409914        453433856        453458036        453482184       
453506057        453529638        453553299        453577074        453601346   
    453625469        453650384        453675423        453700908       
453727562        453754202        453781841        453808818      443077912     
  453361602        453385759        453409922        453433864        453458044
       453482192        453506065        453529646        453553307       
453577082        453601353        453625477        453650400        453675431   
    453700916        453727570        453754210        453781858       
453808834      443077953        453361610        453385767        453409930     
  453433872        453458051        453482200        453506073        453529653
       453553315        453577090        453601361        453625485       
453650418        453675449        453700932        453727596        453754228   
    453781866        453808859      443077995        453361628        453385775
       453409948        453433880        453458069        453482218       
453506081        453529661        453553323        453577108        453601379   
    453625493        453650434        453675456        453700940       
453727604        453754244        453781874        453808867      443078043     
  453361636        453385783        453409955        453433898        453458077
       453482226        453506099        453529679        453553331       
453577116        453601387        453625501        453650442        453675464   
    453700957        453727612        453754251        453781882       
453808875      443078076        453361644        453385791        453409963     
  453433906        453458085        453482234        453506107        453529687
       453553349        453577124        453601395        453625519       
453650459        453675472        453700965        453727638        453754269   
    453781890        453808891      443078092        453361651        453385809
       453409971        453433914        453458101        453482242       
453506115        453529695        453553356        453577132        453601403   
    453625527        453650467        453675514        453700973       
453727653        453754277        453781908        453808909      443078159     
  453361669        453385825        453409989        453433922        453458119
       453482259        453506123        453529703        453553364       
453577157        453601411        453625535        453650475        453675522   
    453700981        453727661        453754285        453781916       
453808917      443078191        453361677        453385833        453409997     
  453433930        453458127        453482267        453506131        453529711
       453553372        453577165        453601429        453625543       
453650483        453675530        453700999        453727679        453754293   
    453781924        453808925      443078316        453361685        453385841
       453410003        453433948        453458135        453482275       
453506156        453529729        453553380        453577173        453601437   
    453625550        453650491        453675548        453701005       
453727687        453754301        453781932        453808933      443078357     
  453361693        453385858        453410011        453433955        453458150
       453482283        453506164        453529737        453553398       
453577181        453601445        453625568        453650509        453675555   
    453701021        453727695        453754319        453781940       
453808941      443078365        453361701        453385866        453410029     
  453433963        453458168        453482291        453506172        453529745
       453553406        453577199        453601452        453625576       
453650517        453675563        453701039        453727703        453754327   
    453781957        453808958      443078415        453361719        453385874
       453410037        453433971        453458176        453482309       
453506180        453529752        453553414        453577207        453601460   
    453625584        453650525        453675571        453701047       
453727729        453754335        453781973        453808966      443078548     
  453361727        453385882        453410045        453433989        453458184
       453482317        453506198        453529778        453553422       
453577215        453601478        453625592        453650533        453675589   
    453701054        453727737        453754350        453781981       
453808974      443078571        453361735        453385890        453410052     
  453433997        453458192        453482325        453506206        453529786
       453553430        453577223        453601494        453625600       
453650541        453675597        453701070        453727745        453754368   
    453781999        453808990      443078597        453361743        453385908
       453410060        453434003        453458200        453482333       
453506214        453529794        453553448        453577231        453601502   
    453625618        453650558        453675605        453701088       
453727752        453754376        453782005        453809014      443078613     
  453361750        453385916        453410078        453434011        453458226
       453482341        453506222        453529802        453553455       
453577256        453601510        453625626        453650566        453675613   
    453701096        453727760        453754384        453782013       
453809022      443078829        453361768        453385924        453410086     
  453434029        453458234        453482358        453506230        453529810
       453553463        453577264        453601528        453625634       
453650574        453675621        453701104        453727778        453754392   
    453782021        453809030      443078886        453361776        453385932
       453410094        453434037        453458242        453482366       
453506248        453529828        453553471        453577272        453601536   
    453625642        453650582        453675639        453701112       
453727786        453754400        453782039        453809048      443078902     
  453361784        453385957        453410102        453434045        453458259
       453482374        453506255        453529836        453553489       
453577280        453601544        453625659        453650590        453675654   
    453701146        453727794        453754418        453782047       
453809055      443078910        453361792        453385973        453410110     
  453434052        453458267        453482382        453506263        453529844
       453553497        453577298        453601551        453625667       
453650608        453675662        453701153        453727802        453754426   
    453782054        453809063      443079041        453361800        453385981
       453410128        453434060        453458275        453482390       
453506271        453529851        453553505        453577306        453601569   
    453625675        453650616        453675670        453701161       
453727810        453754434        453782062        453809071      443079157     
  453361818        453385999        453410144        453434078        453458283
       453482408        453506289        453529877        453553513       
453577314        453601577        453625683        453650624        453675688   
    453701179        453727828        453754442        453782070       
453809089      443079199        453361826        453386005        453410151     
  453434086        453458291        453482416        453506297        453529885
       453553521        453577322        453601585        453625691       
453650632        453675696        453701187        453727836        453754459   
    453782088        453809097      443079207        453361842        453386013
       453410177        453434094        453458309        453482424       
453506305        453529893        453553539        453577330        453601593   
    453625709        453650640        453675704        453701195       
453727844        453754467        453782104        453809105      443079215     
  453361859        453386021        453410185        453434102        453458317
       453482432        453506313        453529901        453553547       
453577355        453601601        453625725        453650657        453675712   
    453701211        453727851        453754475        453782120       
453809113      443079264        453361867        453386039        453410193     
  453434128        453458325        453482440        453506321        453529919
       453553554        453577363        453601619        453625733       
453650665        453675720        453701229        453727869        453754483   
    453782138        453809121      443079298        453361875        453386047
       453410201        453434136        453458333        453482457       
453506339        453529927        453553562        453577371        453601627   
    453625741        453650673        453675738        453701237       
453727877        453754491        453782153        453809147      443079348     
  453361883        453386054        453410219        453434144        453458341
       453482465        453506347        453529935        453553570       
453577389        453601635        453625758        453650699        453675746   
    453701245        453727893        453754509        453782161       
453809154      443079389        453361891        453386062        453410227     
  453434151        453458358        453482473        453506354        453529943
       453553588        453577397        453601650        453625766       
453650707        453675753        453701260        453727927        453754517   
    453782179        453809162   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443079413        453361909        453386070        453410235       
453434169        453458366        453482481        453506362        453529950   
    453553596        453577405        453601668        453625774       
453650715        453675761        453701278        453727943        453754525   
    453782187        453809170      443079470        453361917        453386088
       453410243        453434177        453458374        453482499       
453506370        453529968        453553604        453577413        453601676   
    453625782        453650723        453675779        453701286       
453727950        453754533        453782203        453809188      443079553     
  453361925        453386096        453410250        453434185        453458382
       453482507        453506388        453529976        453553612       
453577439        453601684        453625790        453650731        453675795   
    453701294        453727968        453754541        453782211       
453809196      443079678        453361933        453386104        453410268     
  453434193        453458390        453482515        453506396        453529984
       453553620        453577447        453601692        453625808       
453650749        453675803        453701302        453727976        453754566   
    453782229        453809204      443079744        453361941        453386112
       453410276        453434201        453458408        453482523       
453506404        453529992        453553638        453577454        453601700   
    453625816        453650764        453675811        453701310       
453727984        453754574        453782245        453809212      443079751     
  453361958        453386120        453410284        453434219        453458424
       453482531        453506412        453530008        453553646       
453577462        453601718        453625824        453650772        453675837   
    453701328        453727992        453754582        453782252       
453809220      443079942        453361966        453386138        453410292     
  453434227        453458432        453482549        453506420        453530016
       453553653        453577470        453601726        453625832       
453650780        453675845        453701336        453728008        453754590   
    453782260        453809238      443080031        453361974        453386146
       453410300        453434235        453458440        453482556       
453506438        453530024        453553661        453577496        453601734   
    453625840        453650806        453675852        453701344       
453728016        453754608        453782278        453809246      443080049     
  453361982        453386153        453410318        453434243        453458457
       453482564        453506446        453530032        453553679       
453577512        453601767        453625857        453650814        453675860   
    453701351        453728024        453754616        453782286       
453809253      443080130        453361990        453386161        453410326     
  453434250        453458473        453482572        453506453        453530040
       453553687        453577520        453601775        453625865       
453650822        453675878        453701369        453728032        453754624   
    453782294        453809261      443080148        453362006        453386179
       453410334        453434268        453458481        453482580       
453506461        453530057        453553695        453577538        453601783   
    453625873        453650830        453675886        453701385       
453728040        453754632        453782302        453809279      443080221     
  453362014        453386187        453410342        453434276        453458499
       453482598        453506479        453530065        453553703       
453577546        453601791        453625881        453650848        453675894   
    453701393        453728057        453754640        453782310       
453809287      443080247        453362022        453386195        453410359     
  453434284        453458507        453482606        453506487        453530073
       453553711        453577553        453601809        453625899       
453650855        453675902        453701435        453728073        453754657   
    453782328        453809295      443080270        453362030        453386203
       453410367        453434292        453458515        453482614       
453506495        453530099        453553729        453577561        453601817   
    453625907        453650863        453675910        453701450       
453728081        453754665        453782336        453809303      443080288     
  453362048        453386211        453410375        453434300        453458523
       453482622        453506503        453530107        453553737       
453577579        453601825        453625915        453650871        453675928   
    453701476        453728099        453754673        453782344       
453809311      443080312        453362055        453386229        453410383     
  453434318        453458531        453482630        453506511        453530115
       453553745        453577587        453601833        453625923       
453650889        453675936        453701484        453728107        453754681   
    453782351        453809329      443080387        453362063        453386237
       453410391        453434326        453458549        453482648       
453506529        453530123        453553752        453577595        453601858   
    453625931        453650897        453675944        453701492       
453728115        453754699        453782377        453809345      443080403     
  453362089        453386245        453410409        453434334        453458556
       453482655        453506537        453530131        453553760       
453577603        453601866        453625949        453650905        453675951   
    453701500        453728123        453754707        453782385       
453809352      443080445        453362097        453386252        453410417     
  453434342        453458564        453482663        453506545        453530156
       453553778        453577611        453601874        453625956       
453650913        453675969        453701518        453728131        453754715   
    453782393        453809360      443080510        453362105        453386278
       453410425        453434359        453458572        453482671       
453506552        453530164        453553786        453577629        453601882   
    453625964        453650921        453675977        453701526       
453728149        453754723        453782401        453809378      443080536     
  453362113        453386286        453410433        453434367        453458580
       453482689        453506560        453530172        453553794       
453577637        453601890        453625972        453650939        453675985   
    453701534        453728156        453754731        453782419       
453809386      443080569        453362121        453386294        453410441     
  453434375        453458598        453482697        453506578        453530180
       453553802        453577645        453601908        453625980       
453650947        453675993        453701542        453728164        453754749   
    453782427        453809410      443080627        453362139        453386302
       453410458        453434383        453458606        453482705       
453506586        453530198        453553810        453577652        453601916   
    453625998        453650954        453676009        453701559       
453728180        453754756        453782435        453809428      443080650     
  453362147        453386310        453410466        453434391        453458614
       453482713        453506594        453530206        453553828       
453577660        453601924        453626004        453650962        453676017   
    453701567        453728198        453754764        453782443       
453809436      443080684        453362154        453386328        453410474     
  453434409        453458622        453482721        453506602        453530214
       453553836        453577678        453601932        453626012       
453650970        453676025        453701575        453728206        453754772   
    453782450        453809444      443080734        453362162        453386336
       453410482        453434417        453458648        453482739       
453506610        453530222        453553844        453577686        453601940   
    453626020        453650988        453676033        453701583       
453728214        453754798        453782468        453809451      443080742     
  453362170        453386344        453410490        453434425        453458655
       453482747        453506628        453530230        453553851       
453577694        453601957        453626038        453650996        453676041   
    453701591        453728222        453754806        453782476       
453809469      443080759        453362196        453386351        453410508     
  453434433        453458663        453482754        453506636        453530248
       453553869        453577702        453601965        453626046       
453651002        453676058        453701609        453728230        453754822   
    453782484        453809477      443080783        453362204        453386369
       453410516        453434441        453458671        453482762       
453506644        453530255        453553877        453577710        453601973   
    453626053        453651010        453676066        453701617       
453728248        453754830        453782492        453809485      443080809     
  453362220        453386377        453410524        453434458        453458689
       453482770        453506651        453530263        453553885       
453577728        453601981        453626061        453651028        453676074   
    453701625        453728255        453754848        453782500       
453809493      443080866        453362238        453386385        453410532     
  453434466        453458697        453482788        453506669        453530271
       453553893        453577736        453601999        453626079       
453651036        453676082        453701633        453728263        453754855   
    453782518        453809501      443080882        453362246        453386393
       453410540        453434474        453458705        453482796       
453506677        453530289        453553901        453577751        453602005   
    453626087        453651044        453676090        453701641       
453728271        453754863        453782526        453809519      443080924     
  453362253        453386401        453410557        453434482        453458713
       453482804        453506685        453530297        453553919       
453577769        453602013        453626095        453651051        453676108   
    453701658        453728289        453754871        453782542       
453809527      443080981        453362261        453386427        453410565     
  453434490        453458721        453482812        453506693        453530305
       453553927        453577777        453602021        453626103       
453651069        453676116        453701666        453728297        453754889   
    453782559        453809535      443081047        453362279        453386435
       453410581        453434508        453458739        453482820       
453506701        453530313        453553935        453577785        453602039   
    453626111        453651077        453676132        453701674       
453728305        453754897        453782567        453809543      443081104     
  453362287        453386443        453410599        453434516        453458747
       453482838        453506719        453530321        453553943       
453577801        453602047        453626129        453651085        453676140   
    453701682        453728339        453754905        453782583       
453809550      443081245        453362295        453386450        453410607     
  453434524        453458762        453482846        453506727        453530339
       453553950        453577819        453602054        453626137       
453651101        453676165        453701724        453728347        453754913   
    453782609        453809568      443081252        453362303        453386468
       453410615        453434532        453458770        453482853       
453506735        453530347        453553976        453577827        453602062   
    453626145        453651119        453676173        453701732       
453728354        453754939        453782617        453809576      443081278     
  453362311        453386484        453410623        453434540        453458788
       453482861        453506743        453530354        453553984       
453577835        453602070        453626152        453651127        453676181   
    453701740        453728362        453754947        453782625       
453809592      443081369        453362329        453386492        453410631     
  453434557        453458796        453482879        453506750        453530362
       453553992        453577843        453602088        453626160       
453651135        453676199        453701757        453728388        453754962   
    453782633        453809618      443081419        453362337        453386500
       453410649        453434565        453458804        453482887       
453506768        453530370        453554008        453577850        453602096   
    453626178        453651143        453676207        453701765       
453728404        453754970        453782641        453809626      443081450     
  453362345        453386518        453410656        453434573        453458812
       453482895        453506776        453530388        453554016       
453577868        453602104        453626186        453651150        453676215   
    453701773        453728412        453754996        453782658       
453809659      443081500        453362352        453386526        453410664     
  453434581        453458820        453482903        453506784        453530396
       453554024        453577884        453602112        453626194       
453651168        453676223        453701799        453728420        453755019   
    453782666        453809667      443081518        453362360        453386534
       453410672        453434599        453458838        453482911       
453506792        453530412        453554032        453577900        453602120   
    453626202        453651176        453676231        453701807       
453728438        453755027        453782674        453809675      443081567     
  453362378        453386542        453410680        453434607        453458861
       453482929        453506800        453530420        453554040       
453577918        453602138        453626210        453651192        453676264   
    453701815        453728453        453755035        453782682       
453809683      443081575        453362394        453386559        453410698     
  453434615        453458879        453482945        453506818        453530438
       453554057        453577926        453602153        453626228       
453651200        453676272        453701823        453728461        453755050   
    453782690        453809691      443081609        453362402        453386567
       453410706        453434623        453458887        453482952       
453506826        453530446        453554065        453577934        453602161   
    453626236        453651218        453676280        453701831       
453728479        453755068        453782716        453809709      443081617     
  453362410        453386575        453410714        453434631        453458903
       453482960        453506834        453530453        453554073       
453577942        453602179        453626244        453651226        453676298   
    453701864        453728487        453755076        453782724       
453809717      443081633        453362428        453386583        453410722     
  453434649        453458911        453482978        453506842        453530461
       453554081        453577959        453602187        453626269       
453651242        453676306        453701872        453728495        453755084   
    453782732        453809725      443081658        453362436        453386591
       453410730        453434656        453458937        453482986       
453506859        453530479        453554099        453577967        453602195   
    453626277        453651259        453676314        453701880       
453728503        453755100        453782740        453809733      443081799     
  453362444        453386609        453410748        453434664        453458945
       453482994        453506867        453530487        453554107       
453577975        453602203        453626285        453651267        453676322   
    453701898        453728511        453755118        453782757       
453809741      443081831        453362451        453386617        453410755     
  453434672        453458952        453483000        453506875        453530495
       453554115        453578007        453602211        453626293       
453651275        453676330        453701906        453728529        453755126   
    453782765        453809758      443081989        453362469        453386625
       453410763        453434680        453458960        453483018       
453506883        453530503        453554123        453578015        453602229   
    453626301        453651283        453676348        453701914       
453728537        453755134        453782781        453809766      443081997     
  453362477        453386633        453410771        453434698        453458978
       453483026        453506891        453530511        453554131       
453578023        453602237        453626319        453651291        453676355   
    453701922        453728552        453755142        453782807       
453809774      443082045        453362485        453386641        453410789     
  453434714        453458986        453483034        453506909        453530529
       453554149        453578031        453602245        453626327       
453651309        453676363        453701930        453728560        453755159   
    453782815        453809782      443082169        453362493        453386658
       453410797        453434722        453458994        453483042       
453506917        453530537        453554156        453578049        453602252   
    453626335        453651317        453676389        453701955       
453728594        453755167        453782823        453809790      443082235     
  453362501        453386666        453410805        453434730        453459000
       453483059        453506925        453530545        453554164       
453578056        453602260        453626343        453651325        453676397   
    453701963        453728602        453755175        453782831       
453809816      443082243        453362519        453386674        453410813     
  453434748        453459018        453483067        453506933        453530552
       453554172        453578064        453602278        453626350       
453651333        453676413        453701971        453728610        453755183   
    453782849        453809832      443082284        453362527        453386682
       453410821        453434755        453459026        453483075       
453506941        453530560        453554180        453578072        453602286   
    453626368        453651341        453676421        453701989       
453728628        453755209        453782864        453809840      443082300     
  453362535        453386690        453410839        453434763        453459034
       453483083        453506958        453530578        453554198       
453578080        453602294        453626376        453651358        453676439   
    453701997        453728636        453755217        453782872       
453809857      443082367        453362543        453386708        453410847     
  453434771        453459042        453483091        453506966        453530594
       453554206        453578098        453602302        453626384       
453651366        453676447        453702003        453728651        453755241   
    453782880        453809865      443082383        453362550        453386716
       453410854        453434789        453459059        453483109       
453506974        453530602        453554214        453578106        453602310   
    453626392        453651374        453676462        453702011       
453728669        453755258        453782898        453809873      443082409     
  453362568        453386724        453410862        453434797        453459067
       453483117        453506982        453530610        453554222       
453578114        453602328        453626400        453651382        453676470   
    453702029        453728677        453755266        453782906       
453809881      443082417        453362576        453386732        453410870     
  453434813        453459075        453483125        453506990        453530628
       453554230        453578122        453602336        453626418       
453651390        453676496        453702045        453728693        453755274   
    453782922        453809899      443082433        453362584        453386740
       453410888        453434821        453459083        453483133       
453507006        453530636        453554248        453578130        453602344   
    453626426        453651408        453676504        453702052       
453728701        453755282        453782930        453809907      443082441     
  453362592        453386757        453410896        453434839        453459091
       453483141        453507014        453530644        453554255       
453578148        453602351        453626434        453651416        453676512   
    453702060        453728719        453755290        453782948       
453809915      443082508        453362600        453386765        453410904     
  453434847        453459109        453483158        453507022        453530651
       453554263        453578155        453602369        453626442       
453651424        453676520        453702078        453728727        453755316   
    453782955        453809923      443082516        453362618        453386781
       453410912        453434854        453459117        453483166       
453507048        453530677        453554271        453578163        453602377   
    453626459        453651432        453676538        453702086       
453728735        453755324        453782963        453809931      443082540     
  453362626        453386799        453410920        453434862        453459125
       453483174        453507063        453530685        453554289       
453578171        453602385        453626467        453651440        453676546   
    453702094        453728750        453755332        453782971       
453809949      443082631        453362634        453386807        453410938     
  453434870        453459133        453483182        453507071        453530693
       453554305        453578189        453602393        453626475       
453651457        453676553        453702102        453728768        453755340   
    453782989        453809956      443082714        453362642        453386815
       453410946        453434888        453459141        453483208       
453507089        453530701        453554313        453578197        453602401   
    453626483        453651465        453676561        453702110       
453728776        453755357        453783003        453809964      443082748     
  453362667        453386823        453410953        453434896        453459158
       453483216        453507097        453530719        453554321       
453578205        453602427        453626491        453651473        453676579   
    453702128        453728784        453755373        453783011       
453809972      443082763        453362675        453386831        453410961     
  453434904        453459166        453483224        453507105        453530727
       453554339        453578213        453602435        453626509       
453651481        453676587        453702136        453728792        453755381   
    453783029        453809980   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443082813        453362683        453386849        453410979       
453434920        453459174        453483232        453507113        453530735   
    453554347        453578221        453602443        453626517       
453651499        453676595        453702144        453728800        453755399   
    453783037        453809998      443082821        453362691        453386856
       453410987        453434938        453459182        453483240       
453507121        453530743        453554354        453578239        453602450   
    453626525        453651507        453676603        453702169       
453728818        453755407        453783060        453810004      443082912     
  453362709        453386864        453410995        453434946        453459190
       453483257        453507139        453530750        453554362       
453578247        453602468        453626533        453651515        453676611   
    453702185        453728826        453755415        453783086       
453810012      443082946        453362717        453386872        453411001     
  453434953        453459208        453483265        453507147        453530768
       453554370        453578254        453602476        453626541       
453651523        453676629        453702193        453728834        453755423   
    453783094        453810020      443083027        453362725        453386880
       453411019        453434961        453459216        453483273       
453507154        453530776        453554388        453578262        453602484   
    453626558        453651531        453676637        453702201       
453728842        453755456        453783102        453810038      443083142     
  453362733        453386898        453411027        453434979        453459224
       453483281        453507162        453530784        453554396       
453578270        453602492        453626566        453651549        453676645   
    453702227        453728859        453755464        453783110       
453810053      443083159        453362741        453386906        453411035     
  453434987        453459232        453483299        453507170        453530792
       453554404        453578288        453602500        453626574       
453651556        453676652        453702235        453728867        453755480   
    453783128        453810061      443083233        453362758        453386914
       453411043        453434995        453459240        453483307       
453507188        453530800        453554412        453578296        453602518   
    453626582        453651564        453676660        453702243       
453728875        453755506        453783136        453810079      443083274     
  453362766        453386922        453411050        453435000        453459257
       453483315        453507196        453530818        453554420       
453578304        453602526        453626590        453651572        453676678   
    453702250        453728883        453755514        453783144       
453810095      443083290        453362774        453386930        453411068     
  453435018        453459265        453483323        453507204        453530826
       453554438        453578312        453602534        453626608       
453651580        453676686        453702268        453728891        453755522   
    453783151        453810103      443083456        453362782        453386948
       453411076        453435026        453459273        453483331       
453507212        453530834        453554446        453578320        453602559   
    453626616        453651598        453676702        453702276       
453728909        453755530        453783169        453810111      443083472     
  453362790        453386955        453411084        453435034        453459281
       453483349        453507220        453530842        453554453       
453578338        453602567        453626624        453651606        453676710   
    453702284        453728917        453755555        453783177       
453810129      443083506        453362816        453386963        453411092     
  453435042        453459299        453483356        453507238        453530867
       453554461        453578346        453602575        453626632       
453651614        453676728        453702292        453728933        453755563   
    453783185        453810137      443083589        453362824        453386971
       453411100        453435059        453459307        453483364       
453507246        453530875        453554479        453578353        453602583   
    453626640        453651622        453676744        453702300       
453728941        453755571        453783201        453810145      443083605     
  453362832        453386989        453411118        453435067        453459315
       453483372        453507253        453530883        453554487       
453578361        453602591        453626665        453651648        453676751   
    453702318        453728958        453755589        453783219       
453810152      443083639        453362840        453386997        453411126     
  453435075        453459323        453483380        453507261        453530891
       453554495        453578379        453602609        453626673       
453651655        453676769        453702334        453728966        453755597   
    453783227        453810160      443083662        453362857        453387003
       453411134        453435083        453459331        453483398       
453507279        453530909        453554503        453578387        453602617   
    453626681        453651663        453676777        453702342       
453728982        453755605        453783243        453810178      443083670     
  453362865        453387011        453411142        453435091        453459349
       453483406        453507287        453530917        453554511       
453578395        453602625        453626699        453651671        453676785   
    453702359        453728990        453755613        453783276       
453810186      443083696        453362873        453387029        453411159     
  453435109        453459356        453483414        453507295        453530925
       453554529        453578403        453602633        453626707       
453651689        453676793        453702367        453729006        453755621   
    453783284        453810194      443083753        453362881        453387037
       453411167        453435117        453459364        453483422       
453507303        453530933        453554537        453578411        453602641   
    453626715        453651697        453676801        453702375       
453729014        453755639        453783292        453810202      443083779     
  453362899        453387045        453411175        453435125        453459372
       453483430        453507311        453530941        453554545       
453578437        453602658        453626723        453651721        453676819   
    453702383        453729022        453755647        453783300       
453810210      443083787        453362915        453387052        453411183     
  453435133        453459380        453483448        453507329        453530958
       453554560        453578445        453602666        453626731       
453651747        453676827        453702391        453729048        453755654   
    453783318        453810228      443083852        453362923        453387060
       453411191        453435141        453459398        453483455       
453507337        453530966        453554578        453578452        453602674   
    453626749        453651754        453676835        453702409       
453729055        453755662        453783334        453810236      443083985     
  453362931        453387078        453411217        453435158        453459406
       453483463        453507345        453530974        453554586       
453578460        453602682        453626756        453651762        453676843   
    453702417        453729063        453755688        453783342       
453810244      443084017        453362949        453387086        453411225     
  453435166        453459422        453483471        453507352        453530982
       453554594        453578478        453602690        453626764       
453651770        453676850        453702425        453729071        453755704   
    453783359        453810269      443084041        453362956        453387094
       453411233        453435174        453459430        453483489       
453507360        453530990        453554602        453578486        453602708   
    453626772        453651788        453676868        453702433       
453729089        453755712        453783375        453810277      443084314     
  453362964        453387102        453411241        453435182        453459448
       453483497        453507378        453531006        453554610       
453578494        453602716        453626780        453651796        453676876   
    453702441        453729097        453755720        453783383       
453810285      443084363        453362972        453387110        453411266     
  453435190        453459455        453483505        453507386        453531014
       453554628        453578502        453602724        453626806       
453651804        453676892        453702458        453729105        453755738   
    453783391        453810293      443084413        453362980        453387128
       453411274        453435208        453459463        453483521       
453507394        453531022        453554636        453578510        453602740   
    453626814        453651812        453676900        453702466       
453729121        453755753        453783409        453810301      443084496     
  453362998        453387144        453411282        453435216        453459471
       453483539        453507402        453531030        453554644       
453578528        453602757        453626822        453651846        453676918   
    453702474        453729139        453755761        453783417       
453810319      443084587        453363004        453387151        453411290     
  453435224        453459489        453483547        453507410        453531048
       453554651        453578536        453602765        453626830       
453651853        453676926        453702482        453729147        453755779   
    453783425        453810327      443084645        453363020        453387177
       453411308        453435232        453459497        453483554       
453507428        453531055        453554669        453578544        453602773   
    453626848        453651861        453676934        453702490       
453729154        453755787        453783433        453810335      443084728     
  453363038        453387185        453411316        453435240        453459505
       453483562        453507436        453531063        453554677       
453578551        453602781        453626855        453651879        453676942   
    453702508        453729162        453755795        453783441       
453810350      443084769        453363046        453387193        453411324     
  453435257        453459513        453483570        453507444        453531071
       453554685        453578577        453602799        453626863       
453651887        453676959        453702516        453729188        453755803   
    453783458        453810368      443084785        453363053        453387201
       453411332        453435265        453459539        453483588       
453507451        453531089        453554693        453578593        453602807   
    453626871        453651895        453676967        453702532       
453729204        453755811        453783466        453810376      443084892     
  453363061        453387219        453411340        453435273        453459547
       453483596        453507469        453531097        453554701       
453578601        453602823        453626889        453651903        453676975   
    453702540        453729212        453755829        453783474       
453810384      443084900        453363079        453387235        453411357     
  453435281        453459554        453483604        453507477        453531113
       453554719        453578619        453602831        453626897       
453651911        453676983        453702557        453729220        453755837   
    453783482        453810392      443084959        453363087        453387243
       453411365        453435299        453459562        453483620       
453507485        453531121        453554727        453578627        453602849   
    453626905        453651929        453676991        453702565       
453729238        453755845        453783490        453810400      443085055     
  453363095        453387268        453411373        453435307        453459570
       453483638        453507493        453531139        453554735       
453578635        453602856        453626913        453651937        453677007   
    453702573        453729246        453755852        453783508       
453810418      443085162        453363103        453387276        453411381     
  453435315        453459588        453483646        453507501        453531147
       453554743        453578650        453602864        453626921       
453651945        453677023        453702581        453729253        453755860   
    453783524        453810426      443085188        453363111        453387284
       453411399        453435323        453459596        453483653       
453507519        453531154        453554750        453578668        453602872   
    453626939        453651952        453677031        453702607       
453729261        453755878        453783532        453810434      443085378     
  453363129        453387292        453411407        453435331        453459604
       453483661        453507527        453531162        453554768       
453578676        453602880        453626947        453651960        453677049   
    453702615        453729287        453755886        453783540       
453810459      443085444        453363137        453387300        453411415     
  453435349        453459612        453483679        453507535        453531170
       453554776        453578684        453602906        453626954       
453651978        453677056        453702623        453729295        453755894   
    453783557        453810467      443085501        453363145        453387318
       453411423        453435356        453459620        453483687       
453507543        453531188        453554784        453578692        453602914   
    453626962        453651994        453677064        453702631       
453729303        453755902        453783573        453810475      443085519     
  453363152        453387326        453411431        453435364        453459638
       453483695        453507550        453531196        453554792       
453578700        453602922        453626970        453652000        453677072   
    453702649        453729311        453755910        453783581       
453810483      443085550        453363160        453387334        453411456     
  453435372        453459646        453483703        453507568        453531204
       453554800        453578718        453602930        453626988       
453652026        453677080        453702656        453729329        453755936   
    453783599        453810509      443085626        453363178        453387342
       453411464        453435380        453459653        453483711       
453507576        453531212        453554818        453578726        453602948   
    453626996        453652034        453677106        453702664       
453729337        453755944        453783607        453810517      443085675     
  453363186        453387359        453411472        453435398        453459661
       453483729        453507584        453531220        453554826       
453578734        453602955        453627002        453652042        453677114   
    453702672        453729352        453755951        453783615       
453810533      443085691        453363194        453387367        453411480     
  453435406        453459679        453483737        453507592        453531238
       453554834        453578742        453602963        453627010       
453652059        453677122        453702680        453729360        453755977   
    453783623        453810541      443085824        453363202        453387375
       453411498        453435414        453459687        453483745       
453507618        453531246        453554842        453578759        453602971   
    453627028        453652067        453677148        453702698       
453729378        453755985        453783631        453810558      443085857     
  453363210        453387383        453411506        453435422        453459695
       453483752        453507626        453531253        453554859       
453578767        453602989        453627036        453652075        453677155   
    453702706        453729386        453756009        453783656       
453810566      443085949        453363228        453387391        453411514     
  453435430        453459703        453483760        453507642        453531261
       453554867        453578775        453602997        453627044       
453652083        453677163        453702714        453729394        453756025   
    453783664        453810582      443085956        453363236        453387409
       453411522        453435448        453459711        453483778       
453507659        453531279        453554875        453578783        453603003   
    453627051        453652091        453677171        453702722       
453729402        453756033        453783672        453810590      443085964     
  453363244        453387417        453411530        453435455        453459729
       453483786        453507667        453531287        453554883       
453578791        453603011        453627069        453652109        453677189   
    453702730        453729428        453756041        453783698       
453810608      443085998        453363251        453387425        453411548     
  453435463        453459737        453483794        453507675        453531295
       453554891        453578809        453603029        453627077       
453652117        453677197        453702748        453729436        453756066   
    453783706        453810616      443086004        453363269        453387433
       453411555        453435471        453459745        453483802       
453507683        453531303        453554909        453578817        453603045   
    453627085        453652133        453677205        453702755       
453729444        453756074        453783714        453810624      443086012     
  453363277        453387441        453411563        453435489        453459752
       453483810        453507691        453531311        453554917       
453578825        453603052        453627093        453652141        453677213   
    453702771        453729469        453756090        453783722       
453810640      443086046        453363285        453387458        453411571     
  453435497        453459760        453483828        453507709        453531329
       453554925        453578833        453603060        453627101       
453652158        453677221        453702789        453729477        453756108   
    453783730        453810657      443086053        453363293        453387466
       453411589        453435505        453459778        453483836       
453507717        453531337        453554933        453578841        453603078   
    453627119        453652166        453677239        453702797       
453729485        453756132        453783748        453810665      443086087     
  453363301        453387474        453411597        453435513        453459786
       453483851        453507725        453531345        453554941       
453578858        453603086        453627127        453652174        453677247   
    453702805        453729493        453756140        453783755       
453810673      443086095        453363319        453387482        453411605     
  453435539        453459794        453483869        453507733        453531352
       453554958        453578866        453603094        453627135       
453652182        453677254        453702813        453729501        453756157   
    453783763        453810681      443086152        453363327        453387490
       453411613        453435596        453459802        453483877       
453507741        453531360        453554966        453578874        453603102   
    453627143        453652190        453677262        453702821       
453729519        453756165        453783789        453810707      443086178     
  453363335        453387508        453411621        453435604        453459810
       453483885        453507758        453531378        453554974       
453578882        453603110        453627150        453652208        453677270   
    453702839        453729527        453756173        453783797       
453810715      443086244        453363343        453387516        453411639     
  453435612        453459828        453483893        453507774        453531386
       453554982        453578916        453603128        453627168       
453652216        453677288        453702847        453729535        453756207   
    453783805        453810723      443086327        453363350        453387524
       453411647        453435620        453459836        453483901       
453507782        453531394        453554990        453578924        453603136   
    453627176        453652232        453677296        453702854       
453729543        453756215        453783813        453810731      443086376     
  453363368        453387532        453411654        453435638        453459844
       453483919        453507790        453531410        453555005       
453578932        453603144        453627184        453652240        453677312   
    453702862        453729568        453756223        453783839       
453810749      443086442        453363376        453387540        453411662     
  453435646        453459851        453483927        453507808        453531428
       453555013        453578940        453603151        453627192       
453652257        453677320        453702888        453729576        453756231   
    453783847        453810764      443086483        453363384        453387557
       453411670        453435653        453459869        453483935       
453507816        453531436        453555021        453578957        453603169   
    453627200        453652265        453677338        453702896       
453729584        453756249        453783854        453810772      443086608     
  453363392        453387565        453411696        453435661        453459877
       453483943        453507824        453531444        453555039       
453578965        453603177        453627218        453652273        453677353   
    453702920        453729592        453756256        453783862       
453810780      443086657        453363400        453387573        453411704     
  453435687        453459885        453483950        453507832        453531451
       453555047        453578973        453603185        453627226       
453652281        453677361        453702938        453729626        453756264   
    453783870        453810798      443086665        453363418        453387599
       453411712        453435695        453459893        453483968       
453507840        453531469        453555054        453578981        453603193   
    453627234        453652299        453677379        453702953       
453729634        453756272        453783888        453810806      443086723     
  453363426        453387607        453411720        453435703        453459901
       453483976        453507857        453531477        453555062       
453578999        453603201        453627242        453652307        453677387   
    453702961        453729642        453756280        453783896       
453810814      443086731        453363434        453387615        453411738     
  453435711        453459919        453483984        453507865        453531485
       453555070        453579005        453603219        453627259       
453652315        453677395        453702987        453729659        453756298   
    453783904        453810822   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443086780        453363442        453387631        453411746       
453435729        453459927        453483992        453507873        453531493   
    453555088        453579013        453603227        453627267       
453652323        453677411        453702995        453729667        453756306   
    453783912        453810830      443086830        453363459        453387649
       453411753        453435737        453459935        453484016       
453507881        453531501        453555096        453579021        453603235   
    453627275        453652331        453677429        453703001       
453729675        453756314        453783920        453810848      443086921     
  453363467        453387656        453411761        453435752        453459943
       453484024        453507907        453531519        453555104       
453579047        453603243        453627283        453652349        453677460   
    453703019        453729683        453756322        453783938       
453810863      443086939        453363475        453387664        453411779     
  453435760        453459950        453484032        453507915        453531527
       453555112        453579054        453603250        453627291       
453652356        453677478        453703035        453729709        453756330   
    453783946        453810871      443086988        453363491        453387672
       453411787        453435547        453459968        453484040       
453507923        453531535        453555120        453579062        453603268   
    453627309        453652364        453677486        453703043       
453729717        453756348        453783953        453810889      443087002     
  453363509        453387680        453411795        453435554        453459976
       453484057        453507931        453531543        453555138       
453579070        453603276        453627317        453652372        453677494   
    453703050        453729725        453756363        453783961       
453810897      443087044        453363517        453387698        453411803     
  453435562        453459984        453484065        453507949        453531550
       453555146        453579088        453603292        453627325       
453652380        453677502        453703076        453729733        453756405   
    453783987        453810905      443087135        453363525        453387714
       453411811        453435570        453459992        453484073       
453507956        453531568        453555153        453579096        453603300   
    453627333        453652398        453677510        453703084       
453729741        453756421        453783995        453810913      443087242     
  453363541        453387722        453411829        453435588        453460008
       453484081        453507964        453531576        453555161       
453579104        453603318        453627341        453652406        453677528   
    453703092        453729758        453756439        453784019       
453810921      443087309        453363558        453387730        453411837     
  453435778        453460016        453484099        453507972        453531584
       453555187        453579112        453603326        453627358       
453652414        453677536        453703100        453729774        453756447   
    453784027        453810939      443087333        453363566        453387748
       453411845        453435786        453460024        453484107       
453507980        453531592        453555195        453579120        453603334   
    453627366        453652422        453677544        453703118       
453729782        453756454        453784035        453810947      443087374     
  453363582        453387755        453411852        453435794        453460032
       453484115        453507998        453531600        453555203       
453579138        453603342        453627374        453652430        453677551   
    453703126        453729790        453756462        453784050       
453810954      443087572        453363590        453387763        453411860     
  453435802        453460040        453484131        453508004        453531618
       453555211        453579146        453603359        453627382       
453652448        453677569        453703134        453729808        453756470   
    453784076        453810962      443087580        453363608        453387771
       453411878        453435810        453460057        453484149       
453508012        453531626        453555229        453579153        453603367   
    453627390        453652455        453677577        453703142       
453729816        453756512        453784084        453810996      443087630     
  453363616        453387789        453411886        453435828        453460065
       453484156        453508020        453531634        453555245       
453579161        453603375        453627408        453652463        453677585   
    453703159        453729824        453756520        453784092       
453811002      443087663        453363624        453387797        453411894     
  453435836        453460073        453484164        453508038        453531642
       453555260        453579179        453603383        453627416       
453652471        453677593        453703175        453729832        453756538   
    453784100        453811010      443087721        453363632        453387805
       453411902        453435844        453460081        453484172       
453508046        453531659        453555278        453579187        453603391   
    453627424        453652489        453677601        453703183       
453729840        453756546        453784118        453811036      443087812     
  453363640        453387813        453411910        453435851        453460099
       453484180        453508053        453531667        453555286       
453579195        453603409        453627432        453652505        453677619   
    453703191        453729857        453756553        453784134       
453811044      443087846        453363657        453387821        453411928     
  453435869        453460107        453484198        453508061        453531683
       453555294        453579203        453603417        453627440       
453652513        453677627        453703217        453729865        453756561   
    453784142        453811051      443087895        453363665        453387839
       453411936        453435877        453460115        453484206       
453508079        453531691        453555302        453579211        453603425   
    453627457        453652521        453677635        453703233       
453729873        453756579        453784159        453811069      443087903     
  453363673        453387847        453411944        453435885        453460123
       453484214        453508087        453531717        453555310       
453579229        453603433        453627465        453652539        453677643   
    453703241        453729881        453756587        453784167       
453811077      443088109        453363681        453387854        453411951     
  453435893        453460131        453484222        453508095        453531725
       453555328        453579237        453603458        453627473       
453652547        453677650        453703258        453729899        453756595   
    453784175        453811085      443088117        453363699        453387862
       453411969        453435901        453460156        453484248       
453508103        453531733        453555336        453579245        453603474   
    453627481        453652554        453677668        453703266       
453729907        453756603        453784183        453811101      443088125     
  453363707        453387870        453411977        453435927        453460164
       453484255        453508111        453531741        453555344       
453579252        453603482        453627499        453652562        453677676   
    453703274        453729915        453756611        453784191       
453811119      443088158        453363715        453387888        453411985     
  453435935        453460172        453484263        453508129        453531758
       453555351        453579260        453603490        453627507       
453652588        453677684        453703282        453729923        453756629   
    453784209        453811127      443088281        453363723        453387896
       453411993        453435943        453460180        453484271       
453508137        453531766        453555369        453579278        453603508   
    453627515        453652604        453677692        453703308       
453729949        453756637        453784225        453811135      443088315     
  453363731        453387904        453412009        453435950        453460198
       453484289        453508145        453531774        453555377       
453579286        453603516        453627523        453652612        453677700   
    453703316        453729956        453756645        453784233       
453811150      443088489        453363749        453387912        453412017     
  453435968        453460206        453484297        453508152        453531782
       453555385        453579294        453603524        453627531       
453652620        453677718        453703324        453729964        453756652   
    453784241        453811168      443088596        453363756        453387938
       453412025        453435976        453460214        453484305       
453508160        453531790        453555393        453579302        453603532   
    453627549        453652638        453677726        453703332       
453729972        453756660        453784258        453811184      443088604     
  453363772        453387946        453412033        453435992        453460222
       453484313        453508178        453531808        453555401       
453579310        453603540        453627564        453652646        453677734   
    453703340        453729998        453756678        453784266       
453811192      443088646        453363780        453387953        453412041     
  453436008        453460230        453484339        453508186        453531816
       453555419        453579328        453603557        453627572       
453652661        453677759        453703357        453730004        453756694   
    453784274        453811200      443088711        453363798        453387961
       453412058        453436016        453460248        453484347       
453508202        453531824        453555427        453579336        453603565   
    453627580        453652695        453677767        453703365       
453730012        453756702        453784290        453811218      443088778     
  453363806        453387979        453412066        453436024        453460255
       453484362        453508210        453531832        453555435       
453579344        453603573        453627598        453652703        453677775   
    453703373        453730020        453756710        453784308       
453811226      443088893        453363814        453387987        453412074     
  453436032        453460263        453484370        453508228        453531840
       453555443        453579351        453603581        453627606       
453652711        453677783        453703381        453730038        453756728   
    453784316        453811234      443088927        453363822        453387995
       453412082        453436040        453460271        453484388       
453508236        453531857        453555450        453579369        453603599   
    453627614        453652729        453677791        453703399       
453730046        453756736        453784324        453811259      443088935     
  453363830        453388001        453412090        453436057        453460289
       453484396        453508244        453531865        453555468       
453579377        453603607        453627622        453652737        453677809   
    453703407        453730053        453756744        453784332       
453811267      443088943        453363855        453388027        453412108     
  453436065        453460297        453484404        453508251        453531873
       453555476        453579385        453603615        453627630       
453652745        453677817        453703423        453730079        453756751   
    453784340        453811275      443089057        453363863        453388035
       453412116        453436073        453460305        453484412       
453508277        453531881        453555492        453579393        453603631   
    453627648        453652752        453677825        453703431       
453730095        453756769        453784365        453811283      443089255     
  453363871        453388043        453412124        453436081        453460313
       453484420        453508285        453531899        453555500       
453579401        453603649        453627655        453652760        453677833   
    453703449        453730103        453756777        453784373       
453811291      443089289        453363889        453388050        453412132     
  453436099        453460321        453484438        453508293        453531907
       453555518        453579419        453603656        453627663       
453652786        453677841        453703456        453730129        453756793   
    453784399        453811309      443089339        453363897        453388068
       453412140        453436107        453460339        453484446       
453508301        453531915        453555526        453579427        453603664   
    453627671        453652794        453677866        453703464       
453730137        453756801        453784423        453811317      443089362     
  453363913        453388076        453412157        453436115        453460347
       453484453        453508319        453531923        453555534       
453579435        453603672        453627689        453652802        453677874   
    453703472        453730145        453756819        453784431       
453811325      443089396        453363921        453388084        453412165     
  453436123        453460354        453484461        453508327        453531931
       453555542        453579443        453603680        453627697       
453652810        453677882        453703480        453730152        453756827   
    453784449        453811341      443089453        453363939        453388092
       453412173        453436131        453460362        453484479       
453508335        453531949        453555559        453579450        453603698   
    453627705        453652828        453677890        453703498       
453730160        453756843        453784472        453811358      443089479     
  453363947        453388118        453412199        453436149        453460370
       453484487        453508343        453531956        453555575       
453579468        453603706        453627713        453652836        453677908   
    453703506        453730178        453756850        453784480       
453811366      443089578        453363954        453388126        453412207     
  453436156        453460388        453484495        453508350        453531964
       453555583        453579476        453603714        453627721       
453652844        453677916        453703514        453730186        453756876   
    453784498        453811374      443089586        453363962        453388134
       453412223        453436164        453460396        453484503       
453508368        453531972        453555591        453579484        453603722   
    453627739        453652851        453677924        453703530       
453730194        453756884        453784514        453811382      443089610     
  453363970        453388142        453412231        453436172        453460412
       453484511        453508376        453531980        453555609       
453579492        453603730        453627747        453652869        453677932   
    453703548        453730202        453756900        453784522       
453811408      443089669        453363988        453388159        453412249     
  453436180        453460420        453484529        453508384        453531998
       453555617        453579500        453603748        453627754       
453652877        453677940        453703555        453730210        453756918   
    453784530        453811424      443089685        453364010        453388167
       453412256        453436198        453460438        453484537       
453508392        453532004        453555625        453579518        453603755   
    453627762        453652885        453677957        453703563       
453730228        453756926        453784548        453811440      443089768     
  453364028        453388175        453412264        453436206        453460446
       453484545        453508400        453532012        453555633       
453579526        453603763        453627770        453652893        453677965   
    453703571        453730236        453756934        453784555       
453811457      443089800        453364036        453388183        453412272     
  453436214        453460453        453484552        453508418        453532020
       453555641        453579534        453603771        453627788       
453652901        453677973        453703589        453730244        453756942   
    453784563        453811465      443089818        453364044        453388191
       453412280        453436222        453460461        453484560       
453508426        453532046        453555658        453579542        453603789   
    453627796        453652919        453677981        453703597       
453730251        453756959        453784571        453811481      443089867     
  453364051        453388209        453412298        453436230        453460479
       453484578        453508434        453532053        453555666       
453579559        453603797        453627804        453652927        453678005   
    453703605        453730269        453756967        453784589       
453811507      443089875        453364069        453388217        453412306     
  453436248        453460487        453484586        453508442        453532061
       453555674        453579567        453603805        453627820       
453652935        453678013        453703613        453730285        453757023   
    453784597        453811515      443089958        453364077        453388225
       453412314        453436255        453460495        453484594       
453508459        453532079        453555682        453579575        453603813   
    453627838        453652943        453678021        453703621       
453730293        453757031        453784605        453811523      443090006     
  453364085        453388241        453412322        453436263        453460503
       453484602        453508467        453532087        453555690       
453579583        453603821        453627846        453652950        453678039   
    453703639        453730301        453757056        453784613       
453811531      443090022        453364093        453388258        453412330     
  453436271        453460511        453484610        453508475        453532095
       453555708        453579591        453603847        453627853       
453652968        453678047        453703654        453730319        453757064   
    453784621        453811549      443090030        453364101        453388266
       453412348        453436289        453460529        453484628       
453508483        453532103        453555716        453579609        453603854   
    453627861        453652976        453678062        453703662       
453730335        453757072        453784639        453811556      443090055     
  453364119        453388274        453412355        453436297        453460537
       453484636        453508491        453532111        453555724       
453579617        453603862        453627879        453652984        453678070   
    453703670        453730343        453757080        453784647       
453811572      443090089        453364127        453388282        453412363     
  453436305        453460545        453484644        453508509        453532129
       453555732        453579625        453603870        453627887       
453652992        453678096        453703688        453730350        453757098   
    453784654        453811580      443090147        453364135        453388290
       453412371        453436313        453460552        453484651       
453508517        453532137        453555740        453579633        453603888   
    453627895        453653008        453678104        453703696       
453730368        453757106        453784688        453811598      443090154     
  453364143        453388308        453412389        453436321        453460560
       453484669        453508525        453532145        453555773       
453579641        453603896        453627903        453653016        453678112   
    453703704        453730376        453757114        453784696       
453811614      443090188        453364150        453388316        453412397     
  453436339        453460578        453484677        453508533        453532152
       453555781        453579658        453603904        453627929       
453653024        453678120        453703720        453730392        453757122   
    453784704        453811630      443090204        453364168        453388324
       453412405        453436347        453460586        453484685       
453508541        453532160        453555799        453579666        453603912   
    453627945        453653032        453678138        453703738       
453730400        453757130        453784738        453811648      443090261     
  453364176        453388332        453412413        453436354        453460594
       453484693        453508558        453532178        453555807       
453579674        453603920        453627952        453653040        453678146   
    453703746        453730418        453757148        453784746       
453811655      443090287        453364184        453388340        453412421     
  453436362        453460602        453484701        453508566        453532186
       453555815        453579682        453603938        453627960       
453653057        453678153        453703761        453730426        453757163   
    453784753        453811663      443090477        453364192        453388357
       453412439        453436370        453460610        453484719       
453508574        453532194        453555823        453579690        453603946   
    453627978        453653065        453678161        453703779       
453730442        453757171        453784761        453811671      443090493     
  453364200        453388365        453412447        453436388        453460628
       453484727        453508582        453532202        453555831       
453579708        453603953        453627986        453653073        453678179   
    453703787        453730459        453757189        453784779       
453811689      443090568        453364218        453388373        453412454     
  453436396        453460636        453484735        453508590        453532210
       453555849        453579716        453603961        453627994       
453653081        453678187        453703795        453730467        453757197   
    453784787        453811697      443090634        453364226        453388381
       453412462        453436404        453460644        453484743       
453508608        453532228        453555856        453579724        453603979   
    453628000        453653099        453678203        453703803       
453730483        453757205        453784795        453811713      443090667     
  453364234        453388399        453412470        453436412        453460651
       453484750        453508616        453532236        453555864       
453579732        453603987        453628018        453653107        453678211   
    453703811        453730491        453757213        453784803       
453811721      443090733        453364242        453388407        453412488     
  453436420        453460669        453484768        453508624        453532244
       453555872        453579740        453603995        453628034       
453653115        453678229        453703837        453730509        453757221   
    453784811        453811739   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443090824        453364259        453388415        453412496       
453436438        453460677        453484776        453508632        453532251   
    453555880        453579757        453604001        453628042       
453653123        453678237        453703845        453730517        453757239   
    453784829        453811747      443090865        453364267        453388423
       453412512        453436453        453460685        453484784       
453508640        453532269        453555898        453579765        453604019   
    453628059        453653131        453678245        453703852       
453730525        453757254        453784837        453811754      443090881     
  453364275        453388431        453412520        453436461        453460693
       453484792        453508657        453532277        453555906       
453579773        453604027        453628067        453653149        453678260   
    453703860        453730533        453757262        453784845       
453811788      443090931        453364283        453388449        453412538     
  453436479        453460701        453484800        453508665        453532285
       453555914        453579781        453604035        453628075       
453653156        453678278        453703878        453730541        453757270   
    453784860        453811796      443090949        453364291        453388456
       453412546        453436487        453460719        453484818       
453508673        453532293        453555922        453579799        453604043   
    453628083        453653172        453678286        453703886       
453730558        453757288        453784878        453811804      443090964     
  453364309        453388464        453412553        453436495        453460727
       453484826        453508681        453532301        453555930       
453579807        453604050        453628091        453653180        453678294   
    453703894        453730582        453757296        453784886       
453811812      443091046        453364317        453388472        453412561     
  453436503        453460743        453484834        453508699        453532319
       453555948        453579815        453604068        453628109       
453653198        453678302        453703902        453730590        453757304   
    453784894        453811820      443091053        453364325        453388480
       453412579        453436511        453460750        453484842       
453508707        453532327        453555955        453579823        453604076   
    453628125        453653206        453678310        453703910       
453730608        453757312        453784902        453811838      443091079     
  453364333        453388498        453412587        453436529        453460768
       453484859        453508715        453532335        453555963       
453579831        453604084        453628133        453653214        453678328   
    453703928        453730624        453757320        453784910       
453811846      443091194        453364341        453388506        453412595     
  453436537        453460776        453484867        453508723        453532343
       453555971        453579849        453604092        453628141       
453653222        453678336        453703936        453730632        453757338   
    453784928        453811853      443091285        453364358        453388514
       453412603        453436545        453460784        453484875       
453508731        453532350        453555989        453579856        453604118   
    453628158        453653230        453678351        453703944       
453730640        453757346        453784951        453811861      443091319     
  453364366        453388522        453412611        453436552        453460792
       453484883        453508749        453532368        453555997       
453579864        453604126        453628166        453653248        453678385   
    453703951        453730657        453757361        453784969       
453811879      443091343        453364374        453388530        453412629     
  453436560        453460800        453484891        453508756        453532376
       453556003        453579872        453604134        453628174       
453653255        453678393        453703969        453730665        453757379   
    453784985        453811887      443091418        453364382        453388548
       453412637        453436578        453460818        453484909       
453508764        453532384        453556011        453579880        453604142   
    453628182        453653263        453678401        453703977       
453730673        453757395        453784993        453811895      443091434     
  453364390        453388555        453412645        453436586        453460826
       453484917        453508772        453532392        453556029       
453579898        453604159        453628190        453653271        453678419   
    453703985        453730707        453757411        453785008       
453811903      443091459        453364408        453388563        453412652     
  453436594        453460842        453484925        453508780        453532400
       453556037        453579906        453604167        453628208       
453653289        453678427        453703993        453730723        453757437   
    453785032        453811911      443091509        453364416        453388571
       453412660        453436602        453460859        453484933       
453508798        453532418        453556045        453579914        453604175   
    453628216        453653297        453678435        453704009       
453730731        453757460        453785040        453811929      443091525     
  453364424        453388589        453412678        453436610        453460867
       453484941        453508806        453532426        453556052       
453579922        453604183        453628224        453653305        453678443   
    453704017        453730749        453757478        453785057       
453811937      443091533        453364432        453388597        453412686     
  453436628        453460875        453484958        453508814        453532434
       453556060        453579930        453604217        453628232       
453653313        453678450        453704025        453730756        453757494   
    453785065        453811945      443091590        453364440        453388605
       453412694        453436636        453460883        453484966       
453508822        453532442        453556078        453579948        453604225   
    453628240        453653321        453678468        453704033       
453730780        453757502        453785073        453811952      443091673     
  453364457        453388613        453412702        453436644        453460891
       453484974        453508830        453532459        453556086       
453579955        453604233        453628257        453653347        453678476   
    453704041        453730798        453757510        453785081       
453811978      443091707        453364465        453388621        453412710     
  453436651        453460909        453484982        453508848        453532467
       453556094        453579963        453604241        453628265       
453653354        453678484        453704058        453730806        453757528   
    453785107        453811994      443091715        453364473        453388639
       453412728        453436669        453460917        453484990       
453508855        453532475        453556102        453579971        453604258   
    453628273        453653362        453678492        453704066       
453730814        453757536        453785115        453812000      443091723     
  453364481        453388647        453412736        453436685        453460925
       453485005        453508863        453532483        453556110       
453579989        453604266        453628281        453653370        453678500   
    453704074        453730822        453757544        453785123       
453812018      443091731        453364499        453388654        453412744     
  453436693        453460941        453485013        453508871        453532491
       453556128        453579997        453604274        453628299       
453653388        453678518        453704082        453730830        453757551   
    453785131        453812026      443091772        453364507        453388662
       453412751        453436701        453460958        453485021       
453508889        453532509        453556136        453580003        453604282   
    453628315        453653396        453678526        453704108       
453730848        453757569        453785149        453812034      443091822     
  453364515        453388670        453412769        453436719        453460966
       453485039        453508897        453532517        453556144       
453580011        453604308        453628323        453653404        453678534   
    453704116        453730855        453757577        453785156       
453812059      443091855        453364523        453388688        453412777     
  453436727        453460974        453485047        453508905        453532525
       453556151        453580029        453604316        453628331       
453653412        453678542        453704124        453730871        453757593   
    453785164        453812067      443091871        453364531        453388704
       453412785        453436735        453460982        453485054       
453508921        453532533        453556169        453580037        453604324   
    453628349        453653420        453678559        453704132       
453730889        453757601        453785172        453812075      443092069     
  453364549        453388712        453412793        453436743        453460990
       453485062        453508939        453532541        453556177       
453580045        453604332        453628356        453653438        453678567   
    453704140        453730897        453757619        453785180       
453812083      443092234        453364556        453388720        453412801     
  453436750        453461006        453485070        453508947        453532558
       453556185        453580052        453604340        453628364       
453653446        453678575        453704157        453730905        453757627   
    453785198        453812091      443092242        453364564        453388738
       453412819        453436768        453461014        453485088       
453508954        453532566        453556193        453580060        453604357   
    453628380        453653453        453678583        453704165       
453730921        453757635        453785222        453812109      443092622     
  453364572        453388746        453412827        453436776        453461022
       453485096        453508962        453532574        453556201       
453580078        453604365        453628398        453653461        453678591   
    453704173        453730939        453757643        453785230       
453812117      443092655        453364580        453388753        453412835     
  453436784        453461030        453485104        453508970        453532582
       453556219        453580086        453604373        453628406       
453653479        453678609        453704181        453730947        453757650   
    453785255        453812125      443092697        453364598        453388761
       453412843        453436792        453461048        453485112       
453508988        453532590        453556227        453580094        453604381   
    453628422        453653487        453678617        453704207       
453730962        453757668        453785263        453812133      443092739     
  453364606        453388779        453412850        453436800        453461055
       453485120        453508996        453532616        453556235       
453580102        453604399        453628430        453653495        453678625   
    453704215        453730970        453757676        453785271       
453812141      443092754        453364614        453388787        453412868     
  453436818        453461063        453485138        453509010        453532624
       453556243        453580110        453604407        453628448       
453653503        453678633        453704223        453730988        453757684   
    453785289        453812158      443092762        453364622        453388795
       453412876        453436834        453461071        453485146       
453509028        453532632        453556250        453580128        453604415   
    453628455        453653511        453678641        453704231       
453730996        453757692        453785313        453812166      443092846     
  453364630        453388803        453412884        453436842        453461089
       453485161        453509036        453532640        453556268       
453580136        453604423        453628463        453653529        453678658   
    453704249        453731002        453757700        453785339       
453812174      443092861        453364648        453388811        453412892     
  453436859        453461097        453485179        453509044        453532657
       453556276        453580144        453604431        453628471       
453653537        453678666        453704256        453731010        453757718   
    453785354        453812182      443092887        453364655        453388829
       453412900        453436867        453461105        453485187       
453509051        453532665        453556284        453580151        453604449   
    453628489        453653545        453678674        453704264       
453731028        453757726        453785362        453812190      443092929     
  453364663        453388837        453412918        453436875        453461113
       453485195        453509069        453532673        453556292       
453580177        453604456        453628497        453653552        453678682   
    453704272        453731051        453757734        453785370       
453812208      443092986        453364671        453388845        453412926     
  453436883        453461121        453485203        453509077        453532681
       453556300        453580185        453604464        453628505       
453653560        453678708        453704280        453731069        453757759   
    453785388        453812216      443092994        453364689        453388852
       453412934        453436891        453461139        453485211       
453509085        453532699        453556318        453580193        453604472   
    453628513        453653578        453678716        453704298       
453731077        453757767        453785396        453812224      443093026     
  453364697        453388860        453412942        453436909        453461147
       453485229        453509093        453532707        453556326       
453580201        453604480        453628539        453653594        453678724   
    453704306        453731085        453757775        453785404       
453812232      443093117        453364705        453388878        453412959     
  453436917        453461154        453485237        453509101        453532715
       453556334        453580219        453604498        453628547       
453653602        453678732        453704314        453731093        453757783   
    453785412        453812240      443093158        453364713        453388886
       453412967        453436925        453461162        453485245       
453509119        453532723        453556342        453580227        453604506   
    453628554        453653610        453678740        453704322       
453731101        453757791        453785420        453812257      443093265     
  453364721        453388894        453412975        453436933        453461170
       453485252        453509127        453532731        453556359       
453580243        453604514        453628562        453653628        453678757   
    453704330        453731119        453757817        453785438       
453812265      443093273        453364739        453388902        453412983     
  453436941        453461188        453485260        453509135        453532749
       453556367        453580250        453604522        453628570       
453653636        453678765        453704371        453731127        453757833   
    453785446        453812281      443093299        453364747        453388910
       453412991        453436958        453461196        453485278       
453509143        453532756        453556375        453580268        453604530   
    453628588        453653644        453678773        453704389       
453731135        453757841        453785453        453812299      443093349     
  453364754        453388928        453413007        453436966        453461204
       453485286        453509150        453532764        453556383       
453580276        453604548        453628596        453653651        453678781   
    453704397        453731143        453757858        453785461       
453812307      443093570        453364762        453388936        453413015     
  453436974        453461212        453485294        453509168        453532772
       453556391        453580284        453604555        453628604       
453653669        453678799        453704405        453731150        453757874   
    453785479        453812323      443093620        453364770        453388944
       453413023        453436982        453461220        453485302       
453509176        453532780        453556409        453580292        453604563   
    453628612        453653677        453678807        453704413       
453731168        453757882        453785487        453812331      443093638     
  453364788        453388951        453413031        453436990        453461238
       453485310        453509184        453532798        453556417       
453580300        453604571        453628620        453653685        453678815   
    453704439        453731176        453757908        453785495       
453812349      443093695        453364796        453388969        453413049     
  453437006        453461246        453485328        453509192        453532806
       453556425        453580318        453604589        453628638       
453653693        453678823        453704447        453731184        453757924   
    453785503        453812356      443093745        453364804        453388977
       453413056        453437014        453461261        453485336       
453509200        453532814        453556433        453580326        453604597   
    453628646        453653701        453678831        453704454       
453731192        453757932        453785529        453812364      443093760     
  453364812        453388985        453413064        453437022        453461279
       453485344        453509218        453532822        453556441       
453580334        453604605        453628653        453653719        453678849   
    453704462        453731200        453757940        453785537       
453812380      443093778        453364820        453388993        453413072     
  453437030        453461287        453485351        453509226        453532830
       453556458        453580342        453604613        453628661       
453653727        453678856        453704470        453731218        453757965   
    453785545        453812398      443093810        453364838        453389009
       453413080        453437048        453461295        453485369       
453509234        453532848        453556466        453580359        453604621   
    453628679        453653735        453678864        453704488       
453731226        453757981        453785560        453812406      443093877     
  453364846        453389017        453413098        453437055        453461311
       453485377        453509242        453532855        453556474       
453580367        453604639        453628687        453653743        453678872   
    453704496        453731234        453758005        453785578       
453812414      443094016        453364853        453389025        453413106     
  453437063        453461329        453485385        453509267        453532863
       453556482        453580375        453604647        453628695       
453653750        453678880        453704504        453731242        453758013   
    453785586        453812422      443094115        453364861        453389033
       453413114        453437071        453461337        453485393       
453509275        453532871        453556490        453580383        453604654   
    453628703        453653768        453678898        453704512       
453731259        453758021        453785602        453812430      443094131     
  453364879        453389041        453413122        453437089        453461345
       453485401        453509291        453532889        453556508       
453580391        453604662        453628711        453653776        453678906   
    453704520        453731267        453758047        453785628       
453812448      443094156        453364887        453389058        453413130     
  453437097        453461352        453485419        453509309        453532897
       453556516        453580409        453604670        453628729       
453653784        453678914        453704538        453731283        453758062   
    453785636        453812463      443094248        453364895        453389066
       453413155        453437105        453461360        453485427       
453509317        453532905        453556524        453580417        453604688   
    453628745        453653792        453678922        453704546       
453731291        453758088        453785644        453812471      443094362     
  453364903        453389074        453413163        453437113        453461378
       453485443        453509325        453532913        453556532       
453580441        453604696        453628760        453653800        453678930   
    453704553        453731317        453758096        453785669       
453812489      443094404        453364911        453389090        453413171     
  453437121        453461386        453485450        453509333        453532921
       453556540        453580458        453604704        453628778       
453653818        453678948        453704561        453731325        453758104   
    453785685        453812497      443094453        453364929        453389108
       453413189        453437139        453461394        453485468       
453509341        453532939        453556557        453580466        453604712   
    453628786        453653826        453678955        453704587       
453731333        453758112        453785693        453812505      443094511     
  453364937        453389116        453413205        453437147        453461402
       453485476        453509358        453532947        453556565       
453580474        453604720        453628794        453653834        453678963   
    453704595        453731341        453758120        453785701       
453812513      443094552        453364945        453389124        453413213     
  453437154        453461410        453485484        453509366        453532954
       453556573        453580482        453604738        453628802       
453653842        453678971        453704611        453731358        453758138   
    453785719        453812521      443094560        453364952        453389132
       453413221        453437162        453461428        453485492       
453509374        453532962        453556581        453580490        453604746   
    453628810        453653859        453678989        453704629       
453731366        453758146        453785735        453812539      443094651     
  453364960        453389140        453413239        453437188        453461436
       453485500        453509382        453532970        453556599       
453580516        453604753        453628828        453653867        453678997   
    453704637        453731374        453758153        453785743       
453812554      443094685        453364978        453389157        453413247     
  453437196        453461444        453485518        453509390        453532988
       453556607        453580524        453604761        453628844       
453653875        453679003        453704645        453731382        453758161   
    453785750        453812562   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443094701        453364986        453389165        453413254       
453437204        453461451        453485526        453509408        453532996   
    453556615        453580532        453604779        453628851       
453653883        453679011        453704652        453731416        453758179   
    453785768        453812588      443094768        453364994        453389173
       453413262        453437212        453461469        453485534       
453509416        453533002        453556623        453580540        453604787   
    453628869        453653891        453679037        453704660       
453731424        453758195        453785776        453812596      443094792     
  453365009        453389181        453413270        453437220        453461477
       453485542        453509424        453533010        453556631       
453580557        453604795        453628885        453653909        453679045   
    453704678        453731432        453758203        453785784       
453812604      443094891        453365017        453389199        453413288     
  453437238        453461485        453485559        453509432        453533028
       453556649        453580565        453604803        453628893       
453653917        453679052        453704686        453731440        453758211   
    453785792        453812612      443094933        453365025        453389207
       453413296        453437246        453461493        453485567       
453509440        453533036        453556656        453580573        453604811   
    453628901        453653933        453679060        453704694       
453731457        453758229        453785800        453812620      443095021     
  453365033        453389215        453413304        453437253        453461501
       453485575        453509457        453533044        453556664       
453580581        453604829        453628919        453653941        453679078   
    453704702        453731473        453758278        453785859       
453812638      443095054        453365041        453389223        453413312     
  453437261        453461519        453485583        453509465        453533051
       453556672        453580599        453604837        453628927       
453653966        453679086        453704710        453731481        453758286   
    453785867        453812646      443095088        453365058        453389231
       453413320        453437279        453461527        453485591       
453509473        453533069        453556680        453580607        453604845   
    453628935        453653974        453679102        453704728       
453731499        453758294        453785875        453812653      443095211     
  453365066        453389249        453413338        453437287        453461535
       453485609        453509481        453533077        453556698       
453580615        453604852        453628943        453653982        453679110   
    453704736        453731515        453758302        453785891       
453812661      443095252        453365074        453389264        453413346     
  453437295        453461543        453485617        453509507        453533085
       453556706        453580623        453604860        453628950       
453653990        453679128        453704744        453731523        453758310   
    453785909        453812687      443095278        453365082        453389272
       453413353        453437303        453461550        453485625       
453509515        453533093        453556722        453580631        453604878   
    453628968        453654006        453679136        453704751       
453731531        453758328        453785925        453812695      443095294     
  453365090        453389280        453413361        453437311        453461576
       453485633        453509523        453533101        453556730       
453580649        453604886        453628976        453654014        453679144   
    453704769        453731549        453758344        453785933       
453812703      443095302        453365108        453389298        453413379     
  453437329        453461584        453485641        453509531        453533119
       453556748        453580656        453604894        453628984       
453654022        453679151        453704777        453731556        453758351   
    453785941        453812711      443095336        453365116        453389306
       453413387        453437337        453461592        453485658       
453509549        453533127        453556755        453580664        453604902   
    453628992        453654030        453679177        453704785       
453731564        453758369        453785958        453812729      443095419     
  453365124        453389314        453413395        453437345        453461600
       453485666        453509556        453533135        453556763       
453580672        453604910        453629008        453654055        453679185   
    453704793        453731572        453758377        453785966       
453812737      443095526        453365132        453389322        453413403     
  453437352        453461618        453485674        453509564        453533143
       453556771        453580680        453604928        453629016       
453654063        453679193        453704801        453731598        453758385   
    453785974        453812752      443095534        453365140        453389330
       453413411        453437360        453461626        453485682       
453509572        453533150        453556789        453580698        453604936   
    453629024        453654071        453679219        453704819       
453731606        453758393        453785982        453812760      443095559     
  453365157        453389348        453413429        453437378        453461634
       453485690        453509580        453533168        453556797       
453580706        453604944        453629032        453654089        453679227   
    453704827        453731614        453758419        453785990       
453812778      443095633        453365165        453389355        453413445     
  453437386        453461642        453485716        453509598        453533176
       453556805        453580714        453604951        453629040       
453654097        453679235        453704835        453731622        453758427   
    453786006        453812786      443095740        453365173        453389363
       453413452        453437394        453461659        453485724       
453509606        453533192        453556813        453580722        453604969   
    453629057        453654105        453679243        453704843       
453731630        453758435        453786022        453812802      443095765     
  453365199        453389371        453413460        453437402        453461667
       453485732        453509614        453533200        453556821       
453580730        453604977        453629065        453654113        453679250   
    453704868        453731648        453758443        453786048       
453812810      443095773        453365207        453389389        453413478     
  453437410        453461683        453485740        453509622        453533218
       453556839        453580748        453604985        453629073       
453654121        453679268        453704876        453731655        453758476   
    453786055        453812828      443095823        453365215        453389405
       453413486        453437428        453461691        453485757       
453509630        453533226        453556847        453580755        453604993   
    453629081        453654139        453679276        453704884       
453731663        453758484        453786063        453812836      443095831     
  453365223        453389413        453413494        453437436        453461709
       453485765        453509648        453533234        453556854       
453580763        453605008        453629099        453654147        453679300   
    453704892        453731671        453758492        453786071       
453812844      443095864        453365231        453389421        453413502     
  453437444        453461717        453485773        453509655        453533242
       453556862        453580771        453605016        453629107       
453654154        453679318        453704900        453731697        453758500   
    453786097        453812851      443095922        453365249        453389439
       453413510        453437451        453461725        453485781       
453509663        453533259        453556870        453580789        453605024   
    453629115        453654162        453679326        453704926       
453731705        453758526        453786105        453812869      443095997     
  453365256        453389447        453413528        453437469        453461733
       453485799        453509671        453533267        453556888       
453580797        453605032        453629131        453654170        453679334   
    453704934        453731721        453758534        453786113       
453812877      443096037        453365264        453389454        453413536     
  453437477        453461741        453485807        453509689        453533275
       453556896        453580805        453605040        453629149       
453654188        453679342        453704942        453731739        453758542   
    453786139        453812885      443096052        453365272        453389462
       453413551        453437485        453461758        453485815       
453509697        453533283        453556904        453580821        453605057   
    453629164        453654196        453679367        453704959       
453731754        453758559        453786147        453812893      443096086     
  453365280        453389470        453413569        453437493        453461766
       453485823        453509705        453533291        453556912       
453580839        453605065        453629172        453654204        453679375   
    453704967        453731762        453758567        453786154       
453812901      443096235        453365306        453389488        453413577     
  453437501        453461774        453485831        453509713        453533309
       453556920        453580847        453605073        453629180       
453654212        453679383        453704975        453731770        453758575   
    453786162        453812919      443096268        453365314        453389496
       453413585        453437519        453461790        453485849       
453509721        453533317        453556938        453580854        453605081   
    453629198        453654220        453679391        453704983       
453731796        453758583        453786170        453812927      443096292     
  453365322        453389504        453413593        453437527        453461808
       453485856        453509739        453533325        453556946       
453580862        453605099        453629206        453654238        453679409   
    453705006        453731804        453758591        453786188       
453812935      443096359        453365330        453389512        453413601     
  453437535        453461816        453485864        453509747        453533333
       453556953        453580870        453605115        453629214       
453654253        453679417        453705014        453731812        453758617   
    453786196        453812943      443096508        453365348        453389520
       453413619        453437543        453461824        453485872       
453509754        453533341        453556961        453580888        453605123   
    453629222        453654261        453679425        453705022       
453731820        453758625        453786212        453812950      443096532     
  453365355        453389538        453413627        453437550        453461832
       453485880        453509762        453533358        453556979       
453580896        453605149        453629230        453654279        453679433   
    453705030        453731838        453758633        453786220       
453812968      443096557        453365363        453389546        453413635     
  453437568        453461840        453485898        453509770        453533374
       453556987        453580904        453605156        453629248       
453654287        453679466        453705048        453731846        453758641   
    453786246        453812976      443096581        453365371        453389553
       453413643        453437576        453461857        453485906       
453509788        453533382        453556995        453580912        453605164   
    453629263        453654295        453679474        453705055       
453731853        453758658        453786253        453812984      443096672     
  453365389        453389561        453413650        453437584        453461865
       453485914        453509796        453533390        453557001       
453580920        453605172        453629289        453654303        453679490   
    453705063        453731861        453758666        453786261       
453812992      443096730        453365397        453389579        453413668     
  453437592        453461873        453485922        453509804        453533408
       453557019        453580938        453605180        453629297       
453654311        453679508        453705071        453731879        453758682   
    453786279        453813016      443096755        453365405        453389587
       453413676        453437600        453461881        453485930       
453509812        453533416        453557027        453580946        453605198   
    453629305        453654345        453679516        453705089       
453731887        453758690        453786287        453813024      443096813     
  453365413        453389595        453413684        453437618        453461899
       453485948        453509820        453533424        453557035       
453580953        453605206        453629313        453654352        453679524   
    453705105        453731895        453758708        453786295       
453813032      443096870        453365421        453389603        453413692     
  453437626        453461915        453485955        453509838        453533440
       453557043        453580961        453605214        453629321       
453654360        453679532        453705113        453731903        453758716   
    453786303        453813040      443096912        453365439        453389611
       453413700        453437634        453461923        453485963       
453509846        453533457        453557050        453580979        453605222   
    453629339        453654378        453679540        453705121       
453731929        453758724        453786337        453813057      443096938     
  453365447        453389637        453413718        453437642        453461931
       453485971        453509853        453533465        453557068       
453580987        453605230        453629354        453654386        453679565   
    453705139        453731937        453758732        453786352       
453813065      443096987        453365454        453389645        453413726     
  453437659        453461949        453485989        453509861        453533473
       453557076        453580995        453605248        453629362       
453654394        453679581        453705147        453731945        453758740   
    453786360        453813073      443097027        453365470        453389652
       453413734        453437667        453461964        453485997       
453509879        453533481        453557084        453581001        453605255   
    453629370        453654402        453679599        453705154       
453731952        453758757        453786378        453813081      443097126     
  453365488        453389660        453413742        453437683        453461972
       453486003        453509887        453533499        453557092       
453581019        453605263        453629388        453654410        453679607   
    453705162        453731960        453758765        453786386       
453813099      443097233        453365496        453389678        453413759     
  453437691        453461980        453486011        453509895        453533507
       453557100        453581027        453605271        453629396       
453654436        453679615        453705170        453731978        453758773   
    453786394        453813107      443097266        453365504        453389686
       453413767        453437709        453461998        453486029       
453509903        453533515        453557118        453581035        453605289   
    453629404        453654444        453679623        453705188       
453731986        453758781        453786402        453813115      443097274     
  453365520        453389694        453413775        453437717        453462004
       453486037        453509911        453533523        453557126       
453581043        453605297        453629412        453654451        453679631   
    453705196        453731994        453758799        453786410       
453813123      443097290        453365538        453389710        453413783     
  453437725        453462012        453486045        453509929        453533531
       453557134        453581050        453605305        453629438       
453654469        453679649        453705204        453732018        453758807   
    453786428        453813131      443097365        453365546        453389728
       453413809        453437733        453462020        453486052       
453509937        453533549        453557142        453581068        453605313   
    453629453        453654477        453679656        453705212       
453732026        453758815        453786436        453813149      443097399     
  453365553        453389736        453413817        453437741        453462038
       453486060        453509945        453533556        453557159       
453581076        453605339        453629461        453654485        453679664   
    453705238        453732042        453758823        453786444       
453813156      443097431        453365561        453389744        453413825     
  453437758        453462046        453486078        453509952        453533564
       453557167        453581084        453605347        453629479       
453654493        453679672        453705246        453732067        453758831   
    453786451        453813164      443097449        453365579        453389751
       453413841        453437766        453462053        453486094       
453509960        453533572        453557175        453581092        453605354   
    453629487        453654519        453679680        453705253       
453732075        453758849        453786469        453813180      443097472     
  453365587        453389769        453413858        453437774        453462061
       453486102        453509978        453533580        453557183       
453581100        453605362        453629495        453654535        453679698   
    453705261        453732091        453758856        453786477       
453813198      443097563        453365595        453389777        453413866     
  453437782        453462079        453486110        453509986        453533598
       453557191        453581118        453605370        453629503       
453654543        453679706        453705279        453732109        453758864   
    453786485        453813214      443097571        453365603        453389785
       453413874        453437790        453462087        453486128       
453509994        453533606        453557209        453581126        453605388   
    453629511        453654550        453679714        453705287       
453732117        453758872        453786501        453813222      443097639     
  453365611        453389793        453413882        453437808        453462095
       453486136        453510000        453533614        453557217       
453581134        453605396        453629537        453654568        453679748   
    453705303        453732133        453758880        453786527       
453813230      443097654        453365629        453389801        453413908     
  453437816        453462103        453486144        453510018        453533622
       453557225        453581142        453605404        453629545       
453654576        453679755        453705337        453732141        453758898   
    453786535        453813248      443097670        453365645        453389819
       453413916        453437824        453462111        453486151       
453510026        453533630        453557233        453581167        453605412   
    453629552        453654584        453679763        453705345       
453732158        453758906        453786543        453813255      443097738     
  453365652        453389827        453413924        453437832        453462129
       453486169        453510034        453533648        453557241       
453581175        453605420        453629560        453654592        453679789   
    453705352        453732166        453758914        453786550       
453813263      443097811        453365660        453389835        453413932     
  453437840        453462137        453486185        453510042        453533655
       453557258        453581183        453605438        453629578       
453654618        453679797        453705360        453732174        453758922   
    453786568        453813289      443097936        453365686        453389843
       453413940        453437857        453462145        453486193       
453510059        453533663        453557266        453581191        453605446   
    453629586        453654626        453679805        453705378       
453732182        453758930        453786576        453813297      443097944     
  453365694        453389868        453413957        453437865        453462152
       453486201        453510067        453533671        453557274       
453581209        453605453        453629594        453654634        453679813   
    453705386        453732190        453758955        453786584       
453813305      443098074        453365702        453389876        453413965     
  453437873        453462160        453486227        453510075        453533689
       453557282        453581217        453605461        453629602       
453654642        453679821        453705394        453732208        453758963   
    453786600        453813321      443098165        453365710        453389884
       453413973        453437881        453462178        453486235       
453510083        453533697        453557290        453581225        453605479   
    453629610        453654659        453679839        453705402       
453732216        453758971        453786626        453813339      443098272     
  453365728        453389900        453413981        453437899        453462186
       453486243        453510091        453533713        453557316       
453581233        453605487        453629628        453654667        453679847   
    453705410        453732224        453759003        453786634       
453813347      443098330        453365736        453389918        453413999     
  453437907        453462194        453486250        453510109        453533721
       453557324        453581241        453605495        453629636       
453654675        453679854        453705428        453732232        453759011   
    453786642        453813354      443098371        453365744        453389926
       453414005        453437915        453462202        453486268       
453510117        453533739        453557332        453581258        453605503   
    453629644        453654683        453679862        453705436       
453732240        453759029        453786659        453813362      443098439     
  453365751        453389934        453414013        453437923        453462210
       453486276        453510125        453533747        453557340       
453581266        453605511        453629651        453654691        453679870   
    453705444        453732257        453759037        453786667       
453813370      443098538        453365769        453389942        453414021     
  453437931        453462228        453486284        453510133        453533754
       453557357        453581274        453605529        453629669       
453654709        453679888        453705451        453732265        453759045   
    453786675        453813396   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443098553        453365777        453389959        453414039       
453437949        453462236        453486292        453510141        453533762   
    453557365        453581282        453605537        453629677       
453654717        453679896        453705469        453732273        453759052   
    453786683        453813404      443098587        453365785        453389967
       453414047        453437956        453462244        453486300       
453510158        453533770        453557373        453581290        453605545   
    453629685        453654725        453679904        453705477       
453732281        453759060        453786691        453813412      443098603     
  453365793        453389975        453414054        453437964        453462251
       453486318        453510166        453533788        453557381       
453581308        453605552        453629701        453654733        453679912   
    453705485        453732323        453759078        453786709       
453813420      443098629        453365801        453389983        453414070     
  453437972        453462269        453486326        453510174        453533796
       453557399        453581316        453605560        453629719       
453654741        453679920        453705493        453732331        453759094   
    453786725        453813438      443098678        453365819        453389991
       453414096        453437980        453462277        453486334       
453510182        453533804        453557407        453581324        453605578   
    453629727        453654758        453679938        453705519       
453732356        453759102        453786733        453813446      443098694     
  453365827        453390007        453414112        453437998        453462285
       453486342        453510190        453533812        453557415       
453581332        453605586        453629735        453654766        453679946   
    453705527        453732364        453759128        453786741       
453813453      443098728        453365835        453390015        453414120     
  453438004        453462293        453486359        453510208        453533820
       453557423        453581340        453605594        453629743       
453654774        453679953        453705535        453732372        453759151   
    453786758        453813461      443098751        453365843        453390023
       453414138        453438012        453462301        453486367       
453510216        453533838        453557431        453581357        453605602   
    453629750        453654782        453679961        453705543       
453732380        453759169        453786766        453813479      443098793     
  453365850        453390031        453414146        453438020        453462319
       453486375        453510224        453533846        453557449       
453581365        453605610        453629768        453654790        453679979   
    453705550        453732398        453759177        453786774       
453813487      443098819        453365868        453390049        453414153     
  453438038        453462327        453486383        453510232        453533853
       453557456        453581373        453605636        453629776       
453654808        453679987        453705568        453732406        453759185   
    453786790        453813495      443098918        453365876        453390056
       453414161        453438046        453462335        453486391       
453510240        453533861        453557464        453581381        453605644   
    453629784        453654816        453679995        453705576       
453732414        453759193        453786808        453813511      443098967     
  453365884        453390072        453414179        453438053        453462343
       453486409        453510257        453533879        453557472       
453581399        453605651        453629792        453654824        453680001   
    453705584        453732422        453759201        453786816       
453813529      443098975        453365892        453390080        453414187     
  453438061        453462350        453486417        453510265        453533887
       453557480        453581407        453605669        453629826       
453654840        453680019        453705592        453732430        453759219   
    453786824        453813537      443099007        453365900        453390098
       453414195        453438079        453462368        453486425       
453510273        453533895        453557498        453581415        453605677   
    453629842        453654857        453680027        453705600       
453732471        453759227        453786832        453813552      443099015     
  453365918        453390106        453414203        453438087        453462376
       453486433        453510281        453533903        453557506       
453581423        453605685        453629859        453654865        453680035   
    453705618        453732489        453759235        453786857       
453813560      443099197        453365926        453390114        453414211     
  453438095        453462384        453486441        453510299        453533911
       453557514        453581431        453605693        453629867       
453654873        453680043        453705626        453732497        453759250   
    453786865        453813578      443099262        453365934        453390122
       453414229        453438103        453462392        453486458       
453510307        453533929        453557522        453581449        453605701   
    453629875        453654881        453680050        453705634       
453732505        453759268        453786873        453813594      443099304     
  453365942        453390130        453414237        453438111        453462400
       453486466        453510315        453533937        453557530       
453581456        453605719        453629883        453654899        453680068   
    453705642        453732513        453759276        453786899       
453813602      443099320        453365959        453390148        453414245     
  453438129        453462418        453486474        453510323        453533945
       453557548        453581464        453605727        453629891       
453654907        453680076        453705659        453732539        453759284   
    453786907        453813610      443099379        453365967        453390155
       453414252        453438137        453462426        453486482       
453510331        453533952        453557555        453581472        453605735   
    453629909        453654923        453680084        453705675       
453732554        453759292        453786915        453813628      443099411     
  453365975        453390163        453414260        453438145        453462434
       453486490        453510349        453533960        453557563       
453581480        453605743        453629917        453654931        453680100   
    453705691        453732562        453759300        453786923       
453813636      443099486        453365991        453390171        453414278     
  453438152        453462442        453486508        453510356        453533978
       453557571        453581498        453605750        453629933       
453654956        453680118        453705709        453732570        453759318   
    453786931        453813644      443099569        453366007        453390189
       453414286        453438160        453462459        453486516       
453510364        453533986        453557589        453581514        453605768   
    453629941        453654964        453680126        453705717       
453732588        453759326        453786949        453813651      443099619     
  453366015        453390197        453414294        453438178        453462467
       453486524        453510372        453533994        453557597       
453581530        453605776        453629958        453654972        453680142   
    453705733        453732596        453759334        453786956       
453813677      443099650        453366023        453390205        453414302     
  453438186        453462475        453486532        453510380        453534000
       453557605        453581548        453605784        453629966       
453654980        453680159        453705741        453732612        453759342   
    453786964        453813685      443099684        453366031        453390213
       453414310        453438194        453462483        453486540       
453510398        453534018        453557613        453581555        453605792   
    453629974        453654998        453680167        453705758       
453732620        453759359        453786972        453813693      443099700     
  453366049        453390221        453414328        453438202        453462491
       453486557        453510406        453534026        453557621       
453581563        453605800        453629982        453655011        453680175   
    453705766        453732646        453759367        453786998       
453813701      443099726        453366064        453390239        453414336     
  453438210        453462509        453486565        453510414        453534034
       453557639        453581571        453605818        453629990       
453655029        453680183        453705774        453732653        453759375   
    453787004        453813727      443099817        453366072        453390247
       453414344        453438228        453462517        453486573       
453510422        453534042        453557647        453581589        453605826   
    453630006        453655037        453680209        453705782       
453732679        453759383        453787012        453813735      443099874     
  453366080        453390254        453414351        453438236        453462525
       453486581        453510430        453534067        453557654       
453581597        453605834        453630014        453655045        453680217   
    453705790        453732687        453759391        453787020       
453813743      443099890        453366098        453390262        453414369     
  453438244        453462533        453486599        453510448        453534075
       453557662        453581605        453605842        453630022       
453655060        453680225        453705808        453732695        453759417   
    453787038        453813750      443100078        453366106        453390270
       453414377        453438251        453462541        453486607       
453510455        453534083        453557670        453581613        453605859   
    453630048        453655078        453680233        453705816       
453732703        453759425        453787053        453813768      443100086     
  453366114        453390288        453414385        453438269        453462558
       453486615        453510471        453534091        453557688       
453581621        453605867        453630055        453655086        453680241   
    453705832        453732711        453759433        453787061       
453813776      443100128        453366122        453390304        453414393     
  453438277        453462566        453486623        453510489        453534109
       453557696        453581639        453605875        453630063       
453655094        453680266        453705840        453732729        453759458   
    453787079        453813784      443100292        453366130        453390312
       453414401        453438285        453462574        453486631       
453510497        453534117        453557704        453581647        453605883   
    453630071        453655102        453680274        453705865       
453732737        453759466        453787087        453813792      443100367     
  453366148        453390320        453414419        453438293        453462582
       453486649        453510505        453534125        453557712       
453581654        453605891        453630089        453655110        453680282   
    453705873        453732745        453759474        453787129       
453813800      443100425        453366155        453390338        453414427     
  453438301        453462590        453486656        453510513        453534133
       453557720        453581662        453605909        453630097       
453655128        453680290        453705881        453732752        453759482   
    453787137        453813818      443100458        453366163        453390346
       453414435        453438319        453462608        453486664       
453510521        453534141        453557738        453581670        453605917   
    453630105        453655136        453680308        453705907       
453732760        453759490        453787145        453813826      443100490     
  453366189        453390353        453414443        453438327        453462624
       453486672        453510539        453534158        453557746       
453581688        453605925        453630113        453655144        453680316   
    453705915        453732778        453759524        453787152       
453813834      443100532        453366213        453390361        453414450     
  453438335        453462632        453486680        453510547        453534166
       453557753        453581696        453605933        453630121       
453655151        453680324        453705923        453732786        453759532   
    453787186        453813842      443100623        453366239        453390379
       453414468        453438343        453462657        453486698       
453510554        453534182        453557761        453581704        453605941   
    453630147        453655169        453680332        453705931       
453732794        453759557        453787194        453813859      443100722     
  453366247        453390387        453414476        453438350        453462665
       453486706        453510562        453534190        453557779       
453581712        453605958        453630154        453655177        453680340   
    453705949        453732802        453759565        453787202       
453813867      443100730        453366254        453390395        453414484     
  453438368        453462673        453486722        453510570        453534208
       453557787        453581720        453605966        453630162       
453655185        453680365        453705956        453732810        453759599   
    453787210        453813875      443100748        453366262        453390403
       453414492        453438376        453462681        453486730       
453510588        453534216        453557795        453581738        453605974   
    453630170        453655193        453680373        453705964       
453732828        453759615        453787228        453813883      443100789     
  453366288        453390411        453414500        453438384        453462699
       453486748        453510596        453534224        453557803       
453581746        453605982        453630188        453655201        453680381   
    453705972        453732836        453759623        453787244       
453813891      443100805        453366296        453390437        453414518     
  453438392        453462707        453486755        453510604        453534232
       453557811        453581753        453605990        453630196       
453655219        453680399        453705980        453732844        453759631   
    453787251        453813909      443100821        453366304        453390445
       453414526        453438400        453462715        453486763       
453510612        453534240        453557829        453581761        453606006   
    453630204        453655227        453680407        453705998       
453732851        453759649        453787285        453813917      443100904     
  453366312        453390452        453414534        453438418        453462723
       453486771        453510620        453534257        453557837       
453581779        453606014        453630212        453655235        453680415   
    453706004        453732869        453759664        453787319       
453813925      443100961        453366320        453390460        453414542     
  453438426        453462731        453486789        453510638        453534265
       453557845        453581787        453606022        453630220       
453655250        453680423        453706012        453732877        453759672   
    453787327        453813941      443101035        453366338        453390478
       453414559        453438434        453462749        453486797       
453510646        453534273        453557852        453581795        453606030   
    453630238        453655268        453680431        453706046       
453732885        453759680        453787335        453813958      443101142     
  453366346        453390486        453414567        453438442        453462756
       453486805        453510653        453534281        453557860       
453581803        453606048        453630246        453655276        453680449   
    453706061        453732893        453759698        453787343       
453813966      443101183        453366353        453390494        453414575     
  453438459        453462764        453486821        453510661        453534299
       453557878        453581811        453606055        453630253       
453655284        453680456        453706079        453732901        453759706   
    453787376        453813982      443101266        453366361        453390502
       453414583        453438467        453462772        453486839       
453510679        453534307        453557886        453581829        453606063   
    453630261        453655292        453680464        453706103       
453732919        453759714        453787384        453813990      443101274     
  453366379        453390510        453414591        453438475        453462780
       453486847        453510687        453534315        453557894       
453581837        453606071        453630279        453655318        453680472   
    453706111        453732927        453759722        453787392       
453814006      443101282        453366395        453390528        453414609     
  453438483        453462798        453486854        453510695        453534323
       453557902        453581845        453606089        453630287       
453655326        453680498        453706129        453732935        453759730   
    453787400        453814014      443101332        453366403        453390536
       453414617        453438491        453462806        453486862       
453510703        453534331        453557910        453581852        453606097   
    453630295        453655334        453680506        453706137       
453732943        453759748        453787418        453814030      443101365     
  453366411        453390544        453414625        453438509        453462814
       453486870        453510729        453534349        453557928       
453581860        453606105        453630311        453655342        453680514   
    453706145        453732950        453759755        453787426       
453814048      443101506        453366429        453390551        453414633     
  453438517        453462822        453486888        453510737        453534356
       453557936        453581878        453606113        453630329       
453655359        453680522        453706152        453732968        453759763   
    453787434        453814055      443101654        453366437        453390569
       453414641        453438533        453462830        453486896       
453510745        453534364        453557944        453581886        453606121   
    453630337        453655367        453680530        453706160       
453732976        453759771        453787442        453814063      443101803     
  453366452        453390577        453414658        453438541        453462848
       453486904        453510752        453534372        453557951       
453581894        453606139        453630345        453655375        453680548   
    453706178        453732984        453759789        453787459       
453814071      443101829        453366460        453390585        453414666     
  453438558        453462855        453486920        453510760        453534380
       453557969        453581902        453606147        453630352       
453655383        453680555        453706186        453732992        453759797   
    453787467        453814089      443101878        453366478        453390593
       453414674        453438566        453462863        453486938       
453510778        453534398        453557977        453581910        453606154   
    453630360        453655391        453680571        453706194       
453733008        453759805        453787483        453814097      443101902     
  453366486        453390601        453414682        453438574        453462871
       453486946        453510786        453534406        453557985       
453581928        453606162        453630378        453655417        453680589   
    453706202        453733016        453759813        453787491       
453814105      443101910        453366494        453390619        453414690     
  453438582        453462889        453486953        453510794        453534414
       453557993        453581936        453606170        453630386       
453655425        453680597        453706210        453733024        453759821   
    453787509        453814121      443101928        453366502        453390627
       453414708        453438590        453462897        453486961       
453510802        453534422        453558009        453581944        453606188   
    453630394        453655433        453680605        453706228       
453733032        453759854        453787517        453814139      443102025     
  453366510        453390635        453414724        453438608        453462905
       453486979        453510810        453534430        453558017       
453581951        453606196        453630402        453655441        453680613   
    453706236        453733057        453759862        453787525       
453814147      443102041        453366528        453390643        453414732     
  453438616        453462913        453486987        453510828        453534448
       453558025        453581969        453606204        453630410       
453655458        453680621        453706244        453733065        453759870   
    453787533        453814170      443102165        453366536        453390650
       453414740        453438624        453462921        453486995       
453510836        453534455        453558033        453581977        453606212   
    453630428        453655466        453680647        453706251       
453733073        453759896        453787541        453814188      443102181     
  453366544        453390668        453414757        453438632        453462939
       453487001        453510844        453534463        453558041       
453581985        453606220        453630436        453655474        453680654   
    453706269        453733081        453759904        453787558       
453814196      443102215        453366551        453390676        453414765     
  453438640        453462947        453487019        453510851        453534471
       453558058        453581993        453606238        453630444       
453655482        453680662        453706285        453733099        453759912   
    453787566        453814204      443102256        453366569        453390684
       453414773        453438665        453462954        453487027       
453510869        453534489        453558066        453582009        453606246   
    453630451        453655490        453680670        453706293       
453733107        453759920        453787574        453814212      443102413     
  453366577        453390692        453414781        453438673        453462962
       453487035        453510877        453534497        453558074       
453582025        453606253        453630469        453655508        453680688   
    453706301        453733115        453759938        453787582       
453814220      443102488        453366585        453390700        453414799     
  453438681        453462970        453487043        453510885        453534505
       453558082        453582033        453606261        453630485       
453655516        453680696        453706319        453733123        453759946   
    453787590        453814238   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443102538        453366593        453390718        453414807       
453438699        453462988        453487050        453510893        453534513   
    453558090        453582041        453606279        453630493       
453655524        453680704        453706327        453733131        453759961   
    453787608        453814246      443102553        453366601        453390726
       453414815        453438707        453462996        453487068       
453510901        453534521        453558108        453582066        453606287   
    453630501        453655532        453680712        453706335       
453733149        453759987        453787616        453814253      443102561     
  453366619        453390734        453414823        453438715        453463002
       453487076        453510919        453534539        453558116       
453582074        453606295        453630519        453655540        453680720   
    453706343        453733156        453759995        453787624       
453814261      443102595        453366627        453390742        453414831     
  453438723        453463010        453487084        453510927        453534547
       453558124        453582082        453606303        453630527       
453655557        453680738        453706350        453733172        453760001   
    453787632        453814279      443102603        453366635        453390759
       453414849        453438731        453463028        453487092       
453510935        453534562        453558132        453582090        453606311   
    453630535        453655565        453680746        453706368       
453733180        453760027        453787640        453814287      443102645     
  453366643        453390775        453414856        453438749        453463036
       453487100        453510943        453534570        453558140       
453582108        453606329        453630543        453655573        453680753   
    453706376        453733198        453760035        453787657       
453814295      443102678        453366650        453390783        453414864     
  453438756        453463044        453487118        453510950        453534588
       453558157        453582116        453606337        453630568       
453655599        453680761        453706384        453733206        453760043   
    453787665        453814303      443102702        453366668        453390791
       453414872        453438772        453463051        453487126       
453510968        453534596        453558165        453582124        453606345   
    453630576        453655607        453680779        453706400       
453733214        453760050        453787673        453814311      443102843     
  453366676        453390809        453414880        453438780        453463069
       453487134        453510976        453534604        453558173       
453582132        453606352        453630584        453655615        453680787   
    453706418        453733222        453760068        453787681       
453814329      443102918        453366684        453390825        453414898     
  453438798        453463077        453487142        453510984        453534612
       453558181        453582140        453606360        453630592       
453655623        453680795        453706426        453733230        453760076   
    453787699        453814337      443102926        453366692        453390833
       453414906        453438806        453463085        453487159       
453510992        453534620        453558199        453582157        453606378   
    453630600        453655631        453680803        453706442       
453733248        453760084        453787707        453814345      443102967     
  453366700        453390858        453414914        453438814        453463093
       453487167        453511008        453534638        453558207       
453582165        453606386        453630618        453655649        453680811   
    453706459        453733255        453760092        453787715       
453814352      443103098        453366718        453390866        453414930     
  453438822        453463101        453487175        453511016        453534646
       453558215        453582173        453606394        453630626       
453655656        453680829        453706467        453733271        453760100   
    453787723        453814360      443103189        453366734        453390882
       453414948        453438830        453463119        453487191       
453511024        453534653        453558223        453582181        453606402   
    453630642        453655664        453680837        453706475       
453733289        453760118        453787731        453814378      443103254     
  453366742        453390890        453414955        453438848        453463127
       453487209        453511032        453534661        453558231       
453582199        453606410        453630659        453655672        453680845   
    453706491        453733305        453760126        453787749       
453814386      443103304        453366759        453390908        453414963     
  453438855        453463143        453487217        453511040        453534679
       453558249        453582207        453606428        453630667       
453655680        453680852        453706509        453733313        453760134   
    453787756        453814394      443103312        453366767        453390916
       453414971        453438863        453463150        453487225       
453511057        453534687        453558256        453582215        453606436   
    453630683        453655698        453680860        453706517       
453733321        453760159        453787764        453814402      443103379     
  453366775        453390924        453414989        453438871        453463168
       453487233        453511065        453534695        453558264       
453582223        453606444        453630691        453655706        453680878   
    453706525        453733339        453760167        453787772       
453814428      443103536        453366783        453390932        453414997     
  453438889        453463176        453487241        453511073        453534703
       453558272        453582231        453606451        453630709       
453655714        453680886        453706533        453733347        453760175   
    453787780        453814436      443103601        453366791        453390940
       453415002        453438905        453463184        453487258       
453511081        453534729        453558280        453582249        453606469   
    453630717        453655722        453680894        453706541       
453733354        453760183        453787798        453814444      443103668     
  453366809        453390965        453415010        453438913        453463192
       453487266        453511099        453534745        453558298       
453582256        453606477        453630725        453655730        453680902   
    453706566        453733362        453760191        453787806       
453814451      443103718        453366817        453390981        453415028     
  453438939        453463200        453487274        453511107        453534752
       453558306        453582264        453606485        453630733       
453655748        453680910        453706574        453733370        453760209   
    453787814        453814469      443103726        453366825        453390999
       453415036        453438947        453463218        453487282       
453511115        453534760        453558314        453582272        453606493   
    453630758        453655755        453680928        453706582       
453733396        453760217        453787822        453814493      443103767     
  453366833        453391005        453415044        453438954        453463226
       453487290        453511123        453534778        453558322       
453582280        453606501        453630766        453655763        453680936   
    453706608        453733404        453760241        453787830       
453814501      443103817        453366841        453391013        453415051     
  453438962        453463234        453487308        453511131        453534786
       453558330        453582298        453606519        453630774       
453655771        453680944        453706616        453733412        453760258   
    453787848        453814519      443103833        453366858        453391021
       453415069        453438970        453463242        453487316       
453511149        453534794        453558348        453582306        453606527   
    453630782        453655789        453680951        453706624       
453733420        453760266        453787855        453814527      443103866     
  453366866        453391039        453415077        453438988        453463259
       453487324        453511156        453534802        453558355       
453582314        453606535        453630790        453655797        453680969   
    453706632        453733438        453760274        453787863       
453814535      443103908        453366874        453391047        453415085     
  453438996        453463267        453487332        453511164        453534810
       453558363        453582322        453606543        453630808       
453655805        453680977        453706640        453733446        453760282   
    453787871        453814550      443104047        453366882        453391054
       453415093        453439002        453463275        453487340       
453511180        453534828        453558371        453582330        453606550   
    453630816        453655813        453680985        453706665       
453733461        453760290        453787897        453814568      443104344     
  453366908        453391062        453415101        453439010        453463283
       453487357        453511198        453534851        453558389       
453582348        453606568        453630824        453655821        453680993   
    453706673        453733479        453760308        453787905       
453814576      443104377        453366916        453391070        453415119     
  453439028        453463291        453487365        453511206        453534869
       453558397        453582363        453606576        453630832       
453655839        453681009        453706681        453733487        453760316   
    453787913        453814592      443104393        453366932        453391088
       453415127        453439036        453463309        453487373       
453511222        453534877        453558405        453582371        453606584   
    453630840        453655847        453681017        453706699       
453733495        453760324        453787921        453814600      443104534     
  453366940        453391096        453415135        453439044        453463317
       453487381        453511230        453534885        453558413       
453582389        453606592        453630857        453655854        453681025   
    453706707        453733503        453760332        453787939       
453814618      443104567        453366957        453391104        453415143     
  453439051        453463325        453487399        453511248        453534893
       453558421        453582397        453606600        453630865       
453655862        453681033        453706715        453733511        453760340   
    453787947        453814626      443104575        453366973        453391112
       453415150        453439069        453463333        453487407       
453511255        453534901        453558439        453582405        453606618   
    453630873        453655870        453681041        453706723       
453733529        453760357        453787954        453814634      443104641     
  453366981        453391120        453415168        453439077        453463341
       453487415        453511263        453534919        453558447       
453582413        453606626        453630881        453655888        453681058   
    453706731        453733537        453760365        453787962       
453814667      443104674        453366999        453391138        453415176     
  453439093        453463358        453487423        453511271        453534927
       453558454        453582421        453606634        453630899       
453655896        453681066        453706749        453733545        453760373   
    453787970        453814675      443104682        453367005        453391146
       453415184        453439101        453463366        453487449       
453511289        453534935        453558470        453582439        453606642   
    453630907        453655912        453681074        453706764       
453733552        453760399        453787988        453814683      443104690     
  453367013        453391153        453415192        453439119        453463382
       453487456        453511297        453534943        453558488       
453582447        453606659        453630923        453655920        453681082   
    453706772        453733560        453760407        453787996       
453814691      443104773        453367021        453391161        453415200     
  453439127        453463390        453487464        453511305        453534950
       453558496        453582454        453606667        453630931       
453655938        453681090        453706780        453733578        453760415   
    453788002        453814709      443104906        453367039        453391179
       453415226        453439135        453463408        453487472       
453511313        453534968        453558504        453582462        453606675   
    453630949        453655946        453681124        453706798       
453733586        453760423        453788028        453814717      443105044     
  453367047        453391187        453415234        453439143        453463416
       453487480        453511321        453534976        453558512       
453582470        453606683        453630956        453655953        453681132   
    453706806        453733594        453760456        453788036       
453814733      443105069        453367054        453391195        453415242     
  453439150        453463424        453487498        453511339        453534984
       453558520        453582488        453606691        453630964       
453655961        453681140        453706814        453733602        453760464   
    453788051        453814741      443105127        453367062        453391203
       453415259        453439168        453463432        453487506       
453511347        453534992        453558538        453582496        453606709   
    453630972        453655979        453681157        453706822       
453733610        453760498        453788069        453814758      443105176     
  453367088        453391237        453415267        453439176        453463440
       453487514        453511354        453535007        453558546       
453582504        453606717        453630980        453655987        453681165   
    453706830        453733628        453760514        453788077       
453814766      443105192        453367096        453391245        453415275     
  453439184        453463457        453487522        453511362        453535015
       453558553        453582512        453606725        453630998       
453655995        453681173        453706848        453733636        453760522   
    453788085        453814782      443105200        453367104        453391252
       453415283        453439192        453463465        453487530       
453511370        453535023        453558561        453582520        453606733   
    453631004        453656001        453681181        453706855       
453733644        453760530        453788093        453814790      443105218     
  453367112        453391260        453415291        453439200        453463473
       453487548        453511388        453535031        453558579       
453582538        453606758        453631012        453656019        453681199   
    453706863        453733651        453760548        453788101       
453814808      443105226        453367120        453391278        453415317     
  453439218        453463481        453487555        453511396        453535056
       453558587        453582546        453606766        453631020       
453656027        453681207        453706871        453733677        453760555   
    453788119        453814816      443105283        453367146        453391286
       453415325        453439226        453463499        453487563       
453511404        453535064        453558595        453582553        453606774   
    453631046        453656035        453681215        453706889       
453733693        453760563        453788127        453814824      443105291     
  453367153        453391294        453415333        453439234        453463507
       453487571        453511412        453535072        453558603       
453582561        453606782        453631053        453656043        453681223   
    453706897        453733701        453760589        453788135       
453814832      443105325        453367161        453391302        453415341     
  453439242        453463515        453487589        453511420        453535080
       453558611        453582579        453606790        453631061       
453656050        453681231        453706913        453733719        453760605   
    453788143        453814840      443105333        453367179        453391310
       453415358        453439259        453463523        453487597       
453511438        453535098        453558629        453582587        453606808   
    453631079        453656068        453681249        453706921       
453733727        453760613        453788150        453814857      443105341     
  453367187        453391328        453415366        453439267        453463531
       453487605        453511446        453535106        453558637       
453582595        453606816        453631087        453656076        453681256   
    453706939        453733735        453760621        453788168       
453814865      443105390        453367195        453391336        453415374     
  453439275        453463556        453487613        453511461        453535114
       453558645        453582603        453606824        453631103       
453656092        453681264        453706947        453733743        453760639   
    453788184        453814873      443105432        453367203        453391344
       453415382        453439283        453463564        453487621       
453511479        453535122        453558652        453582611        453606832   
    453631111        453656100        453681272        453706954       
453733750        453760647        453788192        453814881      443105481     
  453367211        453391351        453415390        453439291        453463572
       453487639        453511487        453535130        453558660       
453582629        453606840        453631129        453656126        453681280   
    453706970        453733768        453760654        453788200       
453814899      443105515        453367229        453391369        453415408     
  453439309        453463580        453487647        453511495        453535148
       453558678        453582637        453606857        453631137       
453656134        453681298        453706996        453733776        453760662   
    453788226        453814907      443105713        453367237        453391377
       453415416        453439317        453463598        453487654       
453511503        453535155        453558686        453582645        453606865   
    453631145        453656142        453681306        453707002       
453733784        453760670        453788234        453814915      443105762     
  453367245        453391385        453415424        453439325        453463606
       453487662        453511511        453535163        453558694       
453582652        453606873        453631152        453656159        453681314   
    453707028        453733792        453760688        453788259       
453814923      443105796        453367252        453391393        453415432     
  453439333        453463614        453487688        453511529        453535171
       453558702        453582660        453606881        453631160       
453656167        453681322        453707044        453733800        453760696   
    453788267        453814931      443105812        453367260        453391401
       453415440        453439358        453463622        453487696       
453511537        453535189        453558710        453582678        453606899   
    453631178        453656175        453681330        453707069       
453733818        453760712        453788283        453814949      443105846     
  453367278        453391419        453415457        453439366        453463648
       453487704        453511545        453535197        453558728       
453582686        453606907        453631194        453656183        453681348   
    453707085        453733826        453760720        453788309       
453814956      443105903        453367286        453391427        453415465     
  453439374        453463655        453487712        453511552        453535205
       453558736        453582694        453606915        453631202       
453656191        453681355        453707093        453733834        453760738   
    453788325        453814964      443105978        453367294        453391435
       453415473        453439382        453463663        453487720       
453511560        453535213        453558744        453582702        453606923   
    453631210        453656209        453681363        453707101       
453733842        453760746        453788333        453814972      443106109     
  453367302        453391443        453415481        453439390        453463671
       453487738        453511578        453535239        453558751       
453582728        453606931        453631228        453656217        453681371   
    453707119        453733859        453760753        453788358       
453814980      443106141        453367310        453391450        453415499     
  453439408        453463689        453487746        453511586        453535247
       453558769        453582736        453606949        453631236       
453656225        453681389        453707127        453733867        453760761   
    453788366        453814998      443106174        453367328        453391476
       453415507        453439416        453463697        453487753       
453511594        453535254        453558777        453582744        453606956   
    453631244        453656233        453681397        453707135       
453733875        453760779        453788374        453815029      443106216     
  453367336        453391484        453415515        453439424        453463705
       453487761        453511602        453535262        453558785       
453582751        453606964        453631251        453656241        453681405   
    453707143        453733883        453760787        453788382       
453815037      443106240        453367344        453391492        453415523     
  453439432        453463713        453487779        453511610        453535270
       453558793        453582769        453606972        453631269       
453656258        453681413        453707150        453733891        453760795   
    453788390        453815045      443106281        453367351        453391500
       453415531        453439440        453463721        453487795       
453511628        453535288        453558819        453582777        453606980   
    453631277        453656274        453681421        453707168       
453733909        453760803        453788408        453815052      443106414     
  453367369        453391518        453415549        453439457        453463747
       453487803        453511636        453535296        453558827       
453582785        453606998        453631285        453656282        453681439   
    453707176        453733917        453760829        453788416       
453815060      443106455        453367377        453391526        453415556     
  453439465        453463754        453487811        453511644        453535304
       453558835        453582793        453607004        453631301       
453656290        453681454        453707184        453733925        453760837   
    453788424        453815078   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443106521        453367385        453391534        453415564       
453439473        453463762        453487829        453511651        453535312   
    453558843        453582801        453607012        453631319       
453656308        453681462        453707200        453733933        453760852   
    453788432        453815086      443106570        453367393        453391542
       453415572        453439481        453463770        453487837       
453511669        453535320        453558850        453582819        453607053   
    453631327        453656316        453681470        453707218       
453733958        453760878        453788440        453815094      443106653     
  453367401        453391559        453415580        453439499        453463788
       453487852        453511677        453535338        453558868       
453582827        453607061        453631335        453656324        453681488   
    453707226        453733966        453760886        453788457       
453815102      443106703        453367419        453391567        453415598     
  453439507        453463804        453487860        453511685        453535346
       453558876        453582835        453607079        453631343       
453656332        453681496        453707234        453733982        453760894   
    453788465        453815227      443106737        453367427        453391575
       453415606        453439515        453463812        453487878       
453511693        453535353        453558884        453582843        453607087   
    453631350        453656340        453681504        453707242       
453733990        453760902        453788473        453815268      443106851     
  453367435        453391583        453415614        453439523        453463820
       453487886        453511701        453535361        453558892       
453582850        453607095        453631376        453656357        453681512   
    453707259        453734006        453760928        453788481       
453815300      443106901        453367443        453391591        453415622     
  453439549        453463838        453487894        453511719        453535379
       453558900        453582868        453607103        453631384       
453656365        453681520        453707267        453734014        453760936   
    453788507        453815318      443106968        453367450        453391609
       453415630        453439556        453463846        453487902       
453511727        453535387        453558918        453582876        453607111   
    453631392        453656373        453681538        453707275       
453734022        453760944        453788523        453815375      443107081     
  453367468        453391617        453415648        453439564        453463853
       453487910        453511735        453535395        453558926       
453582884        453607129        453631400        453656381        453681546   
    453707283        453734030        453760951        453788549       
453815417      443107123        453367476        453391625        453415655     
  453439572        453463861        453487928        453511743        453535403
       453558934        453582892        453607137        453631418       
453656399        453681553        453707291        453734048        453760969   
    453788556        453815441      443107255        453367484        453391633
       453415663        453439580        453463879        453487936       
453511750        453535411        453558942        453582900        453607145   
    453631426        453656407        453681561        453707317       
453734055        453760977        453788564        453815482      443107263     
  453367492        453391641        453415671        453439598        453463887
       453487944        453511768        453535429        453558959       
453582926        453607152        453631434        453656415        453681579   
    453707325        453734063        453760985        453788572       
453815508      443107289        453367500        453391658        453415689     
  453439606        453463895        453487951        453511776        453535437
       453558975        453582934        453607160        453631442       
453656423        453681595        453707341        453734071        453760993   
    453788580        453815524      443107297        453367518        453391666
       453415697        453439622        453463929        453487969       
453511784        453535445        453558983        453582942        453607178   
    453631467        453656431        453681603        453707358       
453734089        453761009        453788606        453815532      443107305     
  453367526        453391674        453415705        453439630        453463937
       453487977        453511792        453535452        453558991       
453582959        453607186        453631475        453656449        453681611   
    453707366        453734097        453761017        453788622       
453815540      443107321        453367534        453391690        453415713     
  453439648        453463945        453487993        453511800        453535460
       453559007        453582967        453607194        453631483       
453656456        453681629        453707374        453734105        453761025   
    453788630        453815557      443107339        453367542        453391708
       453415721        453439655        453463952        453488009       
453511818        453535478        453559015        453582975        453607202   
    453631491        453656498        453681637        453707382       
453734139        453761041        453788648        453815615      443107362     
  453367559        453391716        453415739        453439663        453463960
       453488017        453511826        453535486        453559023       
453582983        453607210        453631509        453656506        453681645   
    453707390        453734147        453761058        453788655       
453815623      443107438        453367567        453391724        453415747     
  453439671        453463978        453488025        453511834        453535494
       453559031        453582991        453607228        453631517       
453656514        453681652        453707408        453734154        453761066   
    453788663        453815649      443107446        453367575        453391732
       453415754        453439689        453463986        453488033       
453511842        453535502        453559049        453583007        453607236   
    453631525        453656522        453681660        453707424       
453734162        453761074        453788689        453815664      443107495     
  453367583        453391740        453415762        453439697        453463994
       453488041        453511859        453535510        453559056       
453583015        453607244        453631533        453656530        453681678   
    453707432        453734188        453761082        453788705       
453815672      443107529        453367591        453391757        453415770     
  453439705        453464000        453488058        453511867        453535528
       453559064        453583023        453607251        453631541       
453656548        453681686        453707440        453734196        453761090   
    453788713        453815706      443107545        453367609        453391765
       453415788        453439713        453464018        453488066       
453511875        453535536        453559072        453583049        453607269   
    453631558        453656563        453681694        453707465       
453734238        453761108        453788721        453815813      443107628     
  453367617        453391773        453415796        453439721        453464026
       453488074        453511883        453535544        453559080       
453583056        453607277        453631566        453656571        453681702   
    453707473        453734246        453761116        453788739       
453815904      443107636        453367625        453391781        453415804     
  453439739        453464034        453488082        453511891        453535551
       453559098        453583064        453607285        453631582       
453656589        453681710        453707481        453734253        453761140   
    453788747        453815953      443107644        453367633        453391799
       453415812        453439747        453464042        453488090       
453511909        453535569        453559106        453583072        453607293   
    453631590        453656597        453681728        453707499       
453734261        453761157        453788754        453815979      443107685     
  453367641        453391807        453415820        453439754        453464059
       453488116        453511917        453535577        453559114       
453583098        453607301        453631608        453656605        453681736   
    453707507        453734279        453761165        453788762       
453816043      443107693        453367658        453391815        453415838     
  453439762        453464067        453488124        453511925        453535585
       453559122        453583106        453607319        453631616       
453656613        453681744        453707523        453734287        453761173   
    453788770        453816126      443108006        453367666        453391823
       453415846        453439788        453464075        453488157       
453511933        453535593        453559130        453583114        453607327   
    453631624        453656621        453681769        453707531       
453734295        453761181        453788788        453816142      443108030     
  453367674        453391831        453415853        453439796        453464083
       453488165        453511941        453535601        453559148       
453583122        453607335        453631657        453656639        453681777   
    453707549        453734303        453761199        453788796       
453816175      443108063        453367682        453391849        453415861     
  453439804        453464091        453488173        453511958        453535619
       453559155        453583130        453607343        453631665       
453656647        453681785        453707564        453734345        453761207   
    453788804        453816191      443108089        453367690        453391856
       453415879        453439812        453464109        453488181       
453511966        453535627        453559163        453583148        453607350   
    453631673        453656654        453681793        453707572       
453734352        453761223        453788812        453816225      443108113     
  453367708        453391864        453415887        453439820        453464117
       453488199        453511974        453535635        453559171       
453583155        453607368        453631681        453656662        453681801   
    453707580        453734378        453761231        453788820       
453816241      443108287        453367716        453391872        453415895     
  453439838        453464133        453488207        453511982        453535643
       453559189        453583163        453607376        453631707       
453656670        453681819        453707598        453734386        453761249   
    453788838        453816258      443108295        453367724        453391880
       453415903        453439846        453464141        453488215       
453511990        453535650        453559197        453583171        453607384   
    453631715        453656688        453681827        453707606       
453734394        453761256        453788846        453816266      443108311     
  453367732        453391898        453415911        453439853        453464158
       453488223        453512006        453535668        453559205       
453583189        453607392        453631723        453656704        453681835   
    453707614        453734402        453761272        453788853       
453816340      443108337        453367740        453391906        453415929     
  453439861        453464166        453488231        453512014        453535676
       453559213        453583197        453607400        453631731       
453656712        453681843        453707630        453734410        453761298   
    453788861        453816357      443108352        453367757        453391914
       453415937        453439879        453464182        453488249       
453512022        453535684        453559221        453583205        453607418   
    453631749        453656720        453681850        453707648       
453734428        453761306        453788879        453816415      443108378     
  453367765        453391922        453415945        453439887        453464190
       453488256        453512030        453535692        453559239       
453583213        453607426        453631756        453656738        453681868   
    453707655        453734436        453761322        453788887       
453816456      443108444        453367773        453391930        453415952     
  453439895        453464208        453488264        453512048        453535700
       453559247        453583221        453607434        453631772       
453656746        453681876        453707663        453734444        453761330   
    453788895        453816464      443108451        453367781        453391948
       453415960        453439903        453464216        453488272       
453512055        453535718        453559254        453583239        453607442   
    453631780        453656753        453681884        453707671       
453734451        453761348        453788903        453816514      443108469     
  453367799        453391955        453415978        453439911        453464224
       453488280        453512063        453535726        453559262       
453583247        453607459        453631798        453656761        453681892   
    453707689        453734469        453761355        453788929       
453816530      443108501        453367807        453391963        453415986     
  453439929        453464232        453488298        453512089        453535734
       453559270        453583254        453607467        453631806       
453656779        453681900        453707697        453734477        453761363   
    453788937        453816548      443108568        453367815        453391971
       453415994        453439937        453464240        453488306       
453512097        453535742        453559288        453583262        453607475   
    453631814        453656787        453681918        453707705       
453734485        453761371        453788945        453816555      443108626     
  453367823        453391989        453416000        453439945        453464257
       453488314        453512113        453535759        453559296       
453583270        453607491        453631822        453656795        453681926   
    453707713        453734493        453761389        453788952       
453816605      443108741        453367831        453391997        453416018     
  453439952        453464265        453488322        453512121        453535767
       453559304        453583288        453607509        453631830       
453656803        453681934        453707739        453734501        453761397   
    453788960        453816639      443108857        453367849        453392003
       453416026        453439960        453464273        453488330       
453512139        453535775        453559312        453583296        453607517   
    453631848        453656811        453681942        453707747       
453734519        453761405        453788978        453816654      443108907     
  453367856        453392011        453416042        453439978        453464281
       453488348        453512147        453535783        453559320       
453583304        453607525        453631855        453656829        453681959   
    453707754        453734527        453761413        453788986       
453816662      443108931        453367864        453392029        453416059     
  453439986        453464299        453488355        453512154        453535791
       453559338        453583312        453607533        453631863       
453656837        453681967        453707762        453734535        453761439   
    453788994        453816761      443108949        453367872        453392037
       453416075        453439994        453464307        453488363       
453512162        453535809        453559346        453583338        453607541   
    453631871        453656845        453681975        453707770       
453734568        453761447        453789000        453816787      443109152     
  453367880        453392045        453416083        453440000        453464315
       453488371        453512170        453535817        453559353       
453583346        453607558        453631889        453656852        453681983   
    453707788        453734576        453761454        453789018       
453816837      443109194        453367898        453392052        453416091     
  453440018        453464323        453488389        453512188        453535833
       453559361        453583353        453607566        453631897       
453656878        453681991        453707796        453734584        453761462   
    453789026        453816985      443109277        453367906        453392060
       453416109        453440026        453464331        453488397       
453512196        453535841        453559379        453583361        453607574   
    453631905        453656886        453682007        453707812       
453734592        453761470        453789034        453817108      443109285     
  453367922        453392078        453416125        453440034        453464349
       453488405        453512204        453535858        453559387       
453583379        453607582        453631913        453656894        453682015   
    453707838        453734600        453761488        453789042       
453817157      443109327        453367930        453392086        453416133     
  453440042        453464364        453488413        453512212        453535866
       453559395        453583387        453607590        453631921       
453656910        453682023        453707846        453734618        453761496   
    453789059        453817256      443109343        453367948        453392094
       453416141        453440059        453464372        453488421       
453512220        453535874        453559403        453583395        453607608   
    453631947        453656928        453682031        453707853       
453734626        453761512        453789067        453817280      443109350     
  453367955        453392102        453416158        453440067        453464380
       453488439        453512238        453535882        453559411       
453583403        453607616        453631954        453656936        453682049   
    453707861        453734634        453761520        453789075       
453817330      443109368        453367963        453392110        453416166     
  453440075        453464398        453488447        453512253        453535890
       453559429        453583411        453607624        453631970       
453656944        453682056        453707887        453734642        453761538   
    453789083        453817413      443109418        453367971        453392128
       453416174        453440083        453464406        453488454       
453512261        453535908        453559437        453583429        453607632   
    453631988        453656951        453682064        453707895       
453734659        453761546        453789109        453817553      443109541     
  453367989        453392136        453416190        453440091        453464414
       453488462        453512279        453535916        453559445       
453583437        453607640        453631996        453656969        453682072   
    453707903        453734675        453761553        453789117       
453817645      443109574        453367997        453392144        453416208     
  453440109        453464422        453488470        453512287        453535924
       453559452        453583445        453607657        453632002       
453656977        453682080        453707911        453734683        453761561   
    453789125        453817660      443109582        453368003        453392151
       453416216        453440117        453464430        453488488       
453512295        453535932        453559460        453583452        453607673   
    453632010        453656985        453682106        453707929       
453734691        453761579        453789133        453817728      443109608     
  453368011        453392169        453416224        453440125        453464448
       453488496        453512303        453535940        453559478       
453583460        453607681        453632036        453656993        453682114   
    453707937        453734709        453761587        453789141       
453817777      443109632        453368029        453392177        453416232     
  453440133        453464455        453488504        453512311        453535957
       453559486        453583478        453607699        453632044       
453657009        453682122        453707945        453734725        453761595   
    453789158        453817801      443109863        453368037        453392185
       453416240        453440141        453464463        453488512       
453512329        453535965        453559494        453583486        453607707   
    453632051        453657017        453682130        453707960       
453734758        453761603        453789166        453817827      443109889     
  453368045        453392193        453416257        453440158        453464471
       453488520        453512337        453535973        453559502       
453583494        453607715        453632077        453657025        453682148   
    453707978        453734766        453761629        453789174       
453817868      443109897        453368052        453392201        453416265     
  453440166        453464489        453488538        453512345        453535981
       453559510        453583502        453607723        453632093       
453657033        453682155        453707986        453734774        453761645   
    453789182        453817942      443109962        453368060        453392219
       453416273        453440174        453464497        453488546       
453512352        453535999        453559536        453583528        453607749   
    453632101        453657041        453682163        453707994       
453734782        453761652        453789190        453817983      443110101     
  453368078        453392227        453416281        453440182        453464505
       453488553        453512360        453536005        453559544       
453583536        453607756        453632119        453657058        453682171   
    453708000        453734808        453761660        453789208       
453818023      443110127        453368086        453392235        453416299     
  453440190        453464513        453488561        453512378        453536013
       453559551        453583544        453607764        453632127       
453657066        453682189        453708018        453734824        453761678   
    453789216        453818056      443110135        453368094        453392243
       453416307        453440208        453464521        453488587       
453512386        453536021        453559577        453583577        453607772   
    453632135        453657074        453682197        453708026       
453734832        453761686        453789224        453818072      443110192     
  453368102        453392250        453416315        453440216        453464539
       453488595        453512394        453536039        453559585       
453583585        453607798        453632143        453657082        453682205   
    453708034        453734840        453761694        453789232       
453818106      443110366        453368110        453392268        453416323     
  453440224        453464547        453488603        453512402        453536047
       453559593        453583593        453607806        453632168       
453657090        453682213        453708042        453734857        453761710   
    453789240        453818114   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443110457        453368128        453392276        453416331       
453440232        453464554        453488611        453512410        453536054   
    453559601        453583601        453607814        453632176       
453657108        453682221        453708059        453734865        453761728   
    453789257        453818130      443110564        453368136        453392284
       453416349        453440240        453464570        453488629       
453512428        453536062        453559627        453583619        453607822   
    453632184        453657116        453682239        453708067       
453734873        453761736        453789265        453818163      443110572     
  453368144        453392300        453416356        453440257        453464588
       453488637        453512436        453536070        453559635       
453583627        453607830        453632218        453657124        453682247   
    453708075        453734881        453761744        453789273       
453818205      443110614        453368151        453392326        453416364     
  453440265        453464596        453488645        453512444        453536088
       453559643        453583635        453607848        453632226       
453657132        453682254        453708083        453734899        453761751   
    453789281        453818239      443110630        453368177        453392334
       453416372        453440273        453464604        453488652       
453512451        453536096        453559650        453583643        453607855   
    453632234        453657140        453682262        453708091       
453734907        453761769        453789299        453818270      443110663     
  453368193        453392342        453416380        453440281        453464612
       453488660        453512469        453536112        453559668       
453583650        453607863        453632242        453657157        453682270   
    453708109        453734915        453761777        453789307       
453818304      443110689        453368201        453392359        453416398     
  453440299        453464620        453488678        453512477        453536120
       453559676        453583668        453607871        453632259       
453657165        453682288        453708117        453734923        453761785   
    453789315        453818312      443110713        453368219        453392367
       453416406        453440307        453464646        453488686       
453512485        453536138        453559684        453583684        453607889   
    453632267        453657181        453682304        453708125       
453734931        453761793        453789323        453818379      443110762     
  453368227        453392375        453416422        453440315        453464653
       453488694        453512493        453536146        453559692       
453583692        453607897        453632275        453657199        453682312   
    453708133        453734949        453761801        453789331       
453818429      443110770        453368235        453392383        453416430     
  453440323        453464661        453488702        453512501        453536153
       453559700        453583700        453607905        453632283       
453657207        453682320        453708158        453734956        453761827   
    453789349        453818445      443110994        453368243        453392409
       453416448        453440331        453464679        453488710       
453512519        453536161        453559718        453583718        453607913   
    453632291        453657215        453682338        453708166       
453734964        453761835        453789356        453818478      443111018     
  453368250        453392417        453416455        453440349        453464687
       453488728        453512527        453536179        453559726       
453583726        453607921        453632309        453657223        453682346   
    453708174        453734972        453761843        453789364       
453818502      443111026        453368268        453392425        453416463     
  453440356        453464695        453488736        453512535        453536187
       453559734        453583742        453607939        453632317       
453657231        453682353        453708182        453734980        453761850   
    453789372        453818544      443111034        453368276        453392433
       453416471        453440364        453464703        453488744       
453512543        453536195        453559742        453583767        453607947   
    453632333        453657249        453682361        453708190       
453734998        453761868        453789380        453818577      443111083     
  453368284        453392441        453416489        453440372        453464711
       453488751        453512550        453536203        453559759       
453583775        453607954        453632341        453657256        453682379   
    453708208        453735003        453761876        453789398       
453818601      443111091        453368292        453392458        453416497     
  453440380        453464729        453488769        453512568        453536211
       453559767        453583783        453607962        453632358       
453657264        453682387        453708216        453735011        453761884   
    453789414        453818627      443111141        453368300        453392466
       453416505        453440398        453464737        453488777       
453512576        453536229        453559775        453583809        453607970   
    453632366        453657272        453682395        453708224       
453735029        453761900        453789422        453818676      443111232     
  453368318        453392474        453416513        453440414        453464745
       453488785        453512584        453536237        453559783       
453583817        453607988        453632374        453657280        453682403   
    453708232        453735045        453761918        453789430       
453818684      443111240        453368326        453392482        453416539     
  453440422        453464752        453488793        453512592        453536245
       453559791        453583825        453607996        453632382       
453657298        453682411        453708240        453735052        453761926   
    453789448        453818700      443111265        453368334        453392490
       453416547        453440430        453464760        453488801       
453512600        453536260        453559809        453583833        453608002   
    453632390        453657306        453682429        453708257       
453735060        453761959        453789455        453818734      443111273     
  453368342        453392508        453416554        453440448        453464778
       453488819        453512618        453536278        453559817       
453583841        453608010        453632408        453657314        453682437   
    453708265        453735078        453761975        453789463       
453818775      443111281        453368359        453392516        453416562     
  453440455        453464786        453488835        453512626        453536286
       453559825        453583858        453608028        453632416       
453657322        453682445        453708273        453735086        453761983   
    453789471        453818809      443111307        453368375        453392524
       453416588        453440463        453464794        453488843       
453512634        453536294        453559833        453583866        453608036   
    453632424        453657330        453682452        453708281       
453735094        453762007        453789489        453818825      443111349     
  453368383        453392532        453416596        453440471        453464802
       453488850        453512642        453536302        453559841       
453583874        453608044        453632440        453657348        453682460   
    453708299        453735110        453762015        453789497       
453818833      443111356        453368391        453392540        453416604     
  453440489        453464810        453488868        453512659        453536310
       453559858        453583882        453608051        453632481       
453657355        453682478        453708315        453735128        453762023   
    453789505        453818841      443111364        453368409        453392557
       453416612        453440497        453464828        453488876       
453512667        453536328        453559866        453583890        453608069   
    453632499        453657363        453682486        453708323       
453735136        453762049        453789513        453818882      443111505     
  453368417        453392565        453416620        453440505        453464836
       453488884        453512675        453536336        453559874       
453583908        453608077        453632507        453657389        453682494   
    453708331        453735144        453762056        453789521       
453818890      443111547        453368425        453392573        453416638     
  453440513        453464844        453488892        453512683        453536344
       453559882        453583916        453608085        453632515       
453657397        453682502        453708349        453735151        453762064   
    453789547        453818924      443111562        453368433        453392581
       453416646        453440539        453464851        453488900       
453512691        453536351        453559890        453583924        453608093   
    453632523        453657405        453682510        453708356       
453735169        453762080        453789562        453819013      443111653     
  453368441        453392599        453416653        453440547        453464869
       453488918        453512709        453536369        453559908       
453583932        453608101        453632531        453657413        453682528   
    453708364        453735177        453762098        453789570       
453819070      443111679        453368458        453392607        453416661     
  453440554        453464877        453488926        453512717        453536377
       453559916        453583940        453608119        453632556       
453657421        453682536        453708372        453735185        453762114   
    453789588        453819146      443111737        453368474        453392615
       453416679        453440562        453464885        453488934       
453512725        453536385        453559924        453583957        453608135   
    453632564        453657439        453682544        453708380       
453735193        453762122        453789596        453819153      443111760     
  453368482        453392623        453416687        453440570        453464893
       453488942        453512733        453536393        453559932       
453583965        453608143        453632572        453657447        453682551   
    453708406        453735201        453762155        453789612       
453819187      443111794        453368490        453392631        453416695     
  453440588        453464901        453488959        453512741        453536401
       453559940        453583973        453608150        453632580       
453657454        453682569        453708414        453735235        453762163   
    453789620        453819203      443111869        453368508        453392649
       453416703        453440596        453464919        453488967       
453512758        453536419        453559957        453583981        453608168   
    453632598        453657462        453682577        453708422       
453735243        453762171        453789646        453819229      443111943     
  453368516        453392656        453416711        453440604        453464927
       453488975        453512766        453536427        453559965       
453583999        453608176        453632606        453657470        453682585   
    453708448        453735250        453762189        453789661       
453819278      443112032        453368524        453392664        453416729     
  453440612        453464935        453488983        453512774        453536435
       453559973        453584005        453608184        453632614       
453657488        453682593        453708463        453735268        453762205   
    453789687        453819377      443112040        453368532        453392672
       453416737        453440620        453464943        453488991       
453512782        453536443        453559981        453584013        453608192   
    453632622        453657496        453682601        453708489       
453735276        453762213        453789703        453819435      443112065     
  453368540        453392680        453416745        453440638        453464950
       453489007        453512790        453536450        453559999       
453584039        453608200        453632630        453657504        453682619   
    453708497        453735292        453762221        453789729       
453819450      443112172        453368557        453392698        453416752     
  453440646        453464968        453489015        453512808        453536468
       453560005        453584047        453608218        453632655       
453657512        453682627        453708505        453735300        453762247   
    453789745        453819567      443112222        453368565        453392706
       453416760        453440653        453464976        453489023       
453512816        453536476        453560013        453584054        453608226   
    453632663        453657520        453682635        453708513       
453735318        453762254        453789752        453819575      443112230     
  453368573        453392714        453416778        453440661        453464984
       453489031        453512824        453536484        453560021       
453584062        453608234        453632671        453657538        453682643   
    453708539        453735326        453762262        453789760       
453819625      443112297        453368581        453392722        453416786     
  453440679        453464992        453489049        453512832        453536492
       453560039        453584070        453608242        453632689       
453657546        453682676        453708547        453735334        453762270   
    453789786        453819658      443112370        453368599        453392730
       453416794        453440687        453465007        453489056       
453512840        453536500        453560047        453584088        453608259   
    453632697        453657561        453682684        453708554       
453735342        453762288        453789794        453819807      443112446     
  453368615        453392748        453416802        453440695        453465015
       453489064        453512857        453536518        453560054       
453584096        453608267        453632705        453657579        453682700   
    453708570        453735359        453762296        453789802       
453819823      443112453        453368623        453392755        453416810     
  453440703        453465023        453489072        453512865        453536526
       453560062        453584104        453608275        453632721       
453657587        453682718        453708588        453735375        453762304   
    453789810        453819872      443112537        453368631        453392763
       453416828        453440711        453465031        453489080       
453512873        453536534        453560070        453584112        453608291   
    453632739        453657595        453682726        453708604       
453735383        453762312        453789828        453819914      443112651     
  453368664        453392771        453416836        453440729        453465049
       453489098        453512881        453536542        453560088       
453584120        453608309        453632747        453657603        453682734   
    453708612        453735391        453762320        453789836       
453819930      443112719        453368672        453392789        453416844     
  453440737        453465056        453489106        453512899        453536559
       453560096        453584138        453608317        453632754       
453657611        453682742        453708620        453735409        453762338   
    453789844        453819948      443112842        453368680        453392805
       453416851        453440752        453465064        453489114       
453512907        453536567        453560104        453584146        453608333   
    453632762        453657629        453682759        453708638       
453735417        453762346        453789869        453819971      443112859     
  453368698        453392813        453416869        453440760        453465072
       453489122        453512915        453536575        453560112       
453584153        453608341        453632770        453657645        453682767   
    453708646        453735425        453762353        453789885       
453819989      443112867        453368706        453392821        453416877     
  453440778        453465080        453489130        453512923        453536583
       453560120        453584161        453608358        453632788       
453657652        453682775        453708653        453735433        453762361   
    453789893        453820151      443112909        453368714        453392839
       453416885        453440786        453465106        453489155       
453512931        453536591        453560138        453584179        453608366   
    453632796        453657678        453682783        453708661       
453735441        453762379        453789901        453820185      443113246     
  453368722        453392847        453416893        453440794        453465114
       453489163        453512949        453536609        453560146       
453584187        453608374        453632804        453657686        453682791   
    453708679        453735458        453762387        453789919       
453820227      443113261        453368730        453392854        453416901     
  453440802        453465122        453489171        453512956        453536617
       453560153        453584195        453608382        453632812       
453657694        453682809        453708687        453735466        453762395   
    453789927        453820284      443113279        453368748        453392862
       453416919        453440810        453465130        453489189       
453512964        453536625        453560161        453584203        453608390   
    453632820        453657702        453682817        453708695       
453735474        453762411        453789935        453820383      443113295     
  453368755        453392870        453416927        453440828        453465148
       453489197        453512972        453536633        453560179       
453584211        453608408        453632838        453657710        453682825   
    453708703        453735482        453762429        453789943       
453820409      443113337        453368763        453392888        453416935     
  453440836        453465155        453489205        453512980        453536641
       453560187        453584229        453608416        453632846       
453657728        453682833        453708711        453735490        453762437   
    453789950        453820425      443113345        453368771        453392896
       453416943        453440844        453465163        453489213       
453512998        453536658        453560195        453584237        453608432   
    453632861        453657736        453682841        453708729       
453735516        453762445        453789968        453820599      443113360     
  453368789        453392904        453416950        453440851        453465171
       453489221        453513004        453536666        453560203       
453584245        453608440        453632879        453657744        453682858   
    453708737        453735524        453762452        453789976       
453820607      443113535        453368797        453392912        453416968     
  453440869        453465189        453489239        453513012        453536674
       453560211        453584252        453608457        453632887       
453657751        453682866        453708745        453735532        453762460   
    453789984        453820656      443113584        453368805        453392920
       453416976        453440877        453465197        453489247       
453513020        453536682        453560229        453584260        453608465   
    453632895        453657769        453682874        453708752       
453735540        453762478        453789992        453820755      443113592     
  453368813        453392938        453416992        453440885        453465205
       453489254        453513038        453536690        453560237       
453584278        453608473        453632903        453657777        453682882   
    453708760        453735565        453762486        453790008       
453820797      443113642        453368821        453392946        453417016     
  453440893        453465213        453489262        453513046        453536708
       453560252        453584286        453608481        453632911       
453657785        453682890        453708778        453735573        453762494   
    453790016        453820862      443113667        453368839        453392953
       453417024        453440901        453465221        453489270       
453513053        453536716        453560260        453584294        453608499   
    453632929        453657793        453682908        453708786       
453735581        453762510        453790024        453820920      443113741     
  453368847        453392961        453417032        453440919        453465239
       453489288        453513061        453536724        453560278       
453584302        453608507        453632937        453657801        453682916   
    453708794        453735607        453762536        453790032       
453820953      443113808        453368854        453392987        453417040     
  453440927        453465247        453489296        453513079        453536732
       453560286        453584310        453608515        453632945       
453657819        453682924        453708802        453735615        453762544   
    453790040        453821001      443113816        453368862        453392995
       453417057        453440935        453465254        453489304       
453513087        453536740        453560294        453584328        453608523   
    453632952        453657827        453682932        453708810       
453735623        453762551        453790057        453821084      443114012     
  453368870        453393001        453417065        453440943        453465262
       453489312        453513095        453536757        453560302       
453584336        453608531        453632960        453657835        453682957   
    453708828        453735631        453762569        453790065       
453821134      443114038        453368888        453393019        453417073     
  453440950        453465270        453489320        453513103        453536765
       453560310        453584344        453608549        453632978       
453657850        453682965        453708836        453735649        453762577   
    453790073        453821142      443114079        453368896        453393027
       453417081        453440968        453465288        453489338       
453513111        453536773        453560328        453584351        453608556   
    453632986        453657868        453682973        453708844       
453735664        453762585        453790081        453821175      443114103     
  453368904        453393035        453417099        453440976        453465296
       453489346        453513129        453536781        453560336       
453584369        453608564        453632994        453657876        453682981   
    453708869        453735672        453762593        453790099       
453821324      443114145        453368912        453393050        453417107     
  453440984        453465304        453489353        453513137        453536799
       453560344        453584377        453608572        453633000       
453657884        453682999        453708877        453735680        453762601   
    453790107        453821373   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443114228        453368920        453393068        453417115       
453440992        453465312        453489361        453513145        453536807   
    453560351        453584385        453608580        453633018       
453657892        453683005        453708885        453735698        453762619   
    453790115        453821399      443114277        453368938        453393076
       453417123        453441008        453465320        453489379       
453513152        453536815        453560369        453584393        453608598   
    453633026        453657900        453683013        453708893       
453735722        453762627        453790123        453821563      443114533     
  453368946        453393084        453417131        453441016        453465338
       453489387        453513160        453536823        453560377       
453584401        453608606        453633034        453657918        453683039   
    453708901        453735730        453762635        453790131       
453821571      443114582        453368953        453393092        453417149     
  453441032        453465346        453489395        453513178        453536831
       453560385        453584419        453608614        453633042       
453657926        453683054        453708919        453735748        453762643   
    453790149        453821613      443114640        453368961        453393100
       453417156        453441040        453465353        453489403       
453513186        453536849        453560393        453584427        453608622   
    453633059        453657934        453683062        453708935       
453735755        453762676        453790156        453821746      443114665     
  453368979        453393118        453417164        453441057        453465361
       453489411        453513194        453536856        453560401       
453584435        453608630        453633067        453657942        453683070   
    453708943        453735763        453762684        453790164       
453821753      443114715        453368987        453393126        453417172     
  453441065        453465379        453489429        453513202        453536864
       453560419        453584443        453608648        453633075       
453657959        453683088        453708950        453735771        453762692   
    453790172        453821761      443114889        453368995        453393134
       453417180        453441073        453465387        453489437       
453513210        453536872        453560427        453584450        453608655   
    453633083        453657967        453683096        453708968       
453735797        453762700        453790180        453821878      443115118     
  453369001        453393142        453417198        453441099        453465395
       453489445        453513228        453536880        453560435       
453584468        453608663        453633117        453657975        453683104   
    453708976        453735805        453762718        453790198       
453821944      443115191        453369019        453393159        453417206     
  453441107        453465403        453489452        453513236        453536898
       453560443        453584476        453608671        453633125       
453657983        453683112        453708984        453735813        453762734   
    453790206        453821951      443115233        453369027        453393167
       453417214        453441115        453465411        453489460       
453513244        453536906        453560468        453584484        453608689   
    453633133        453657991        453683120        453708992       
453735821        453762742        453790214        453821969      443115324     
  453369035        453393175        453417222        453441123        453465429
       453489478        453513251        453536914        453560476       
453584492        453608697        453633141        453658007        453683138   
    453709008        453735839        453762759        453790222       
453822066      443115381        453369043        453393183        453417230     
  453441131        453465437        453489486        453513269        453536922
       453560484        453584500        453608705        453633158       
453658015        453683153        453709016        453735854        453762767   
    453790230        453822231      443115423        453369050        453393191
       453417248        453441149        453465445        453489494       
453513277        453536948        453560492        453584518        453608713   
    453633166        453658023        453683161        453709024       
453735862        453762775        453790248        453822249      443115456     
  453369068        453393209        453417255        453441164        453465452
       453489502        453513285        453536955        453560500       
453584526        453608721        453633174        453658049        453683179   
    453709032        453735870        453762783        453790255       
453822330      443115555        453369076        453393217        453417263     
  453441172        453465460        453489510        453513293        453536963
       453560518        453584534        453608739        453633182       
453658056        453683187        453709040        453735888        453762791   
    453790263        453822504      443115613        453369084        453393225
       453417289        453441198        453467094        453489528       
453513301        453536971        453560526        453584542        453608747   
    453633190        453658064        453683195        453709057       
453735896        453762809        453790271        453822520      443115639     
  453369092        453393233        453417297        453441206        453467102
       453489536        453513319        453536989        453560534       
453584559        453608754        453633208        453658072        453683203   
    453709065        453735904        453762833        453790289       
453822587      443115712        453369100        453393241        453417305     
  453441214        453467110        453489544        453514838        453536997
       453560542        453584567        453608762        453633216       
453658080        453683211        453709073        453735912        453762841   
    453790313        453822595      443115761        453369118        453393258
       453417313        453441222        453467128        453489551       
453514846        453537003        453560559        453584575        453608770   
    453633224        453658106        453683229        453709081       
453735920        453762858        453790321        453822603      443115787     
  453369126        453393266        453417321        453441230        453467136
       453489569        453514853        453537011        453560567       
453584583        453608788        453633232        453658114        453683237   
    453709099        453735946        453762866        453790347       
453822611      443115803        453369134        453393274        453417339     
  453441248        453467144        453489577        453514861        453537029
       453560575        453584591        453608796        453633240       
453658122        453683245        453709115        453735953        453762874   
    453790354        453822645      443115811        453369142        453393282
       453417347        453441255        453467151        453489585       
453514879        453537037        453560583        453584609        453608804   
    453633257        453658130        453683252        453709123       
453735961        453762890        453790362        453822694      443115829     
  453369159        453393290        453417354        453441263        453467169
       453489593        453514887        453537045        453560591       
453584617        453608812        453633265        453658148        453683260   
    453709131        453735987        453762924        453790370       
453822777      443115878        453369167        453393308        453417362     
  453441271        453467177        453489601        453514895        453537052
       453560609        453584625        453608820        453633273       
453658155        453683278        453709149        453735995        453762932   
    453790396        453822827      443115894        453369175        453393316
       453417370        453441297        453467185        453489619       
453514903        453537060        453560617        453584633        453608838   
    453633281        453658163        453683286        453709164       
453736001        453762940        453790404        453822843      443115910     
  453369183        453393324        453417388        453441305        453467193
       453489627        453514911        453537078        453560625       
453584641        453608846        453633299        453658171        453683294   
    453709172        453736019        453762957        453790412       
453822967      443116025        453369191        453393332        453417396     
  453441313        453467201        453489635        453514929        453537086
       453560633        453584658        453608853        453633307       
453658189        453683302        453709180        453736027        453762965   
    453790438        453822983      443116181        453369209        453393340
       453417404        453441321        453467219        453489643       
453514937        453537094        453560641        453584666        453608879   
    453633315        453658197        453683310        453709198       
453736035        453762973        453790446        453823007      443116223     
  453369217        453393357        453417412        453441339        453467227
       453489650        453514945        453537102        453560658       
453584674        453608887        453633323        453658205        453683328   
    453709206        453736043        453762981        453790453       
453823023      443116355        453369225        453393365        453417420     
  453441354        453467235        453489676        453514952        453537110
       453560666        453584682        453608895        453633331       
453658213        453683336        453709222        453736050        453762999   
    453790461        453823098      443116363        453369233        453393373
       453417438        453441362        453467243        453489684       
453514960        453537128        453560674        453584690        453608903   
    453633349        453658221        453683351        453709230       
453736068        453763005        453790479        453823114      443116389     
  453369241        453393381        453417446        453441370        453467250
       453489692        453514978        453537136        453560682       
453584708        453608911        453633356        453658239        453683369   
    453709248        453736076        453763021        453790487       
453823130      443116397        453369258        453393399        453417453     
  453441388        453467268        453489700        453514986        453537144
       453560690        453584716        453608929        453633364       
453658254        453683377        453709263        453736084        453763039   
    453790495        453823148      443116454        453369266        453393407
       453417461        453441396        453467276        453489718       
453514994        453537151        453560708        453584724        453608937   
    453633372        453658270        453683385        453709271       
453736092        453763047        453790503        453823155      443116751     
  453369274        453393415        453417479        453441404        453467292
       453489726        453515009        453537169        453560716       
453584732        453608945        453633380        453658288        453683393   
    453709289        453736100        453763062        453790511       
453823171      443116777        453369282        453393423        453417487     
  453441412        453467300        453489734        453515017        453537177
       453560724        453584740        453608952        453633398       
453658296        453683401        453709297        453736118        453763070   
    453790529        453823189      443116785        453369290        453393431
       453417495        453441420        453467318        453489767       
453515025        453537185        453560732        453584757        453608960   
    453633406        453658304        453683419        453709305       
453736126        453763088        453790537        453823247      443116827     
  453369308        453393449        453417503        453441438        453467326
       453489775        453515033        453537193        453560740       
453584765        453608978        453633414        453658312        453683427   
    453709313        453736142        453763096        453790545       
453823304      443116835        453369316        453393456        453417511     
  453441446        453467334        453489783        453515041        453537201
       453560757        453584773        453608986        453633422       
453658320        453683435        453709321        453736159        453763112   
    453790552        453823528      443116868        453369324        453393464
       453417529        453441453        453467342        453489791       
453515066        453537219        453560765        453584781        453608994   
    453633448        453658338        453683443        453709347       
453736167        453763120        453790560        453823577      443117023     
  453369340        453393472        453417537        453441461        453467359
       453489809        453515074        453537227        453560773       
453584799        453609000        453633463        453658346        453683450   
    453709354        453736191        453763138        453790586       
453823585      443117080        453369365        453393480        453417545     
  453441479        453467367        453489817        453515082        453537235
       453560781        453584807        453609018        453633471       
453658361        453683468        453709362        453736217        453763146   
    453790594        453823676      443117114        453369373        453393498
       453417552        453441487        453467375        453489825       
453515090        453537243        453560799        453584815        453609026   
    453633489        453658379        453683476        453709370       
453736225        453763153        453790602        453823692      443117130     
  453369381        453393506        453417560        453441495        453467383
       453489833        453515108        453537250        453560807       
453584831        453609034        453633497        453658387        453683484   
    453709388        453736233        453763161        453790610       
453823734      443117171        453369399        453393514        453417578     
  453441503        453467391        453489841        453515116        453537268
       453560823        453584849        453609042        453633513       
453658395        453683492        453709404        453736241        453763179   
    453790628        453823775      443117213        453369407        453393530
       453417586        453441511        453467409        453489858       
453515124        453537276        453560831        453584864        453609059   
    453633521        453658403        453683500        453709412       
453736258        453763187        453790636        453823791      443117247     
  453369415        453393548        453417594        453441529        453467417
       453489866        453515132        453537284        453560849       
453584872        453609067        453633539        453658411        453683518   
    453709420        453736266        453763195        453790644       
453823924      443117320        453369423        453393563        453417602     
  453441537        453467425        453489874        453515140        453537292
       453560856        453584898        453609075        453633554       
453658429        453683526        453709438        453736274        453763203   
    453790651        453823957      443117411        453369431        453393589
       453417610        453441545        453467433        453489882       
453515157        453537300        453560864        453584906        453609083   
    453633562        453658437        453683534        453709446       
453736282        453763211        453790669        453824047      443117429     
  453369449        453393597        453417628        453441552        453467441
       453489890        453515165        453537318        453560872       
453584914        453609091        453633570        453658445        453683542   
    453709461        453736290        453763229        453790677       
453824120      443117452        453369456        453393605        453417636     
  453441560        453465478        453489908        453515173        453537326
       453560880        453584922        453609109        453633596       
453658452        453683559        453709479        453736308        453763237   
    453790685        453824138      443117536        453369464        453393613
       453417644        453441578        453465486        453489916       
453515181        453537334        453560898        453584930        453609117   
    453633604        453658460        453683575        453709487       
453736316        453763245        453790693        453824146      443117577     
  453369472        453393621        453417651        453441586        453465494
       453489924        453513327        453537342        453560906       
453584948        453609125        453633612        453658478        453683583   
    453709503        453736332        453763252        453790701       
453824245      443117742        453369480        453393639        453417669     
  453441594        453465502        453489932        453513335        453537359
       453560914        453584955        453609133        453633620       
453658486        453683591        453709511        453736340        453763260   
    453790719        453824260      443117791        453369498        453393647
       453417677        453441602        453465510        453489940       
453513343        453537367        453560922        453584963        453609141   
    453633638        453658494        453683617        453709529       
453736357        453763278        453790727        453824302      443117809     
  453369506        453393654        453417685        453441610        453465528
       453489957        453513350        453537375        453560930       
453584971        453609158        453633646        453658502        453683625   
    453709545        453736365        453763302        453790735       
453824328      443117817        453369514        453393662        453417693     
  453441628        453465536        453489965        453513368        453537383
       453560948        453584989        453609166        453633653       
453658510        453683633        453709552        453736373        453763310   
    453790743        453824351      443117874        453369522        453393670
       453417701        453441636        453465544        453489973       
453513376        453537409        453560955        453584997        453609174   
    453633661        453658528        453683641        453709578       
453736381        453763328        453790750        453824385      443117932     
  453369530        453393696        453417719        453441644        453465551
       453489981        453513384        453537417        453560963       
453585002        453609182        453633679        453658536        453683658   
    453709586        453736407        453763336        453790768       
453824476      443117965        453369548        453393704        453417727     
  453441651        453465569        453489999        453513392        453537425
       453560971        453585010        453609190        453633687       
453658544        453683666        453709594        453736415        453763344   
    453790776        453824484      443118005        453369555        453393712
       453417735        453441669        453465577        453490005       
453513400        453537433        453560989        453585028        453609208   
    453633695        453658551        453683674        453709602       
453736423        453763351        453790784        453824500      443118062     
  453369563        453393720        453417743        453441677        453465585
       453490013        453513418        453537441        453560997       
453585044        453609216        453633703        453658569        453683682   
    453709610        453736431        453763369        453790800       
453824526      443118120        453369571        453393738        453417750     
  453441685        453465593        453490021        453513426        453537466
       453561003        453585051        453609224        453633711       
453658577        453683690        453709636        453736449        453763377   
    453790818        453824542      443118237        453369589        453393746
       453417776        453441693        453465601        453490039       
453513434        453537474        453561011        453585069        453609232   
    453633737        453658585        453683708        453709644       
453736456        453763385        453790834        453824575      443118286     
  453369597        453393753        453417784        453441701        453465619
       453490047        453513442        453537482        453561029       
453585085        453609240        453633745        453658593        453683716   
    453709651        453736464        453763393        453790842       
453824609      443118336        453369613        453393761        453417792     
  453441719        453465627        453490054        453513459        453537490
       453561037        453585093        453609257        453633752       
453658601        453683724        453709669        453736472        453763401   
    453790859        453824666      443118369        453369621        453393779
       453417800        453441727        453465635        453490062       
453513467        453537508        453561045        453585101        453609265   
    453633786        453658619        453683732        453709677       
453736480        453763419        453790867        453824955      443118427     
  453369639        453393787        453417818        453441735        453465643
       453490070        453513475        453537516        453561060       
453585119        453609273        453633794        453658627        453683740   
    453709685        453736498        453763427        453790875       
453824963      443118500        453369647        453393795        453417826     
  453441743        453465650        453490088        453513483        453537524
       453561078        453585127        453609281        453633802       
453658635        453683757        453709693        453736506        453763435   
    453790883        453824971      443118526        453369654        453393803
       453417834        453441750        453465668        453490104       
453513491        453537532        453561086        453585135        453609299   
    453633810        453658643        453683773        453709701       
453736522        453763443        453790909        453825002      443118559     
  453369662        453393811        453417842        453441768        453465676
       453490112        453513509        453537540        453561094       
453585143        453609307        453633828        453658650        453683781   
    453709719        453736530        453763450        453790917       
453825028      443118567        453369670        453393829        453417859     
  453441776        453465684        453490120        453513517        453537557
       453561102        453585150        453609315        453633844       
453658668        453683799        453709727        453736548        453763476   
    453790925        453825069   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443118591        453369688        453393837        453417867       
453441784        453465692        453490138        453513525        453537565   
    453561110        453585168        453609323        453633851       
453658676        453683807        453709735        453736555        453763484   
    453790933        453825267      443118633        453369696        453393845
       453417875        453441792        453465700        453490146       
453513533        453537573        453561128        453585176        453609331   
    453633869        453658684        453683815        453709743       
453736563        453763492        453790941        453825325      443118773     
  453369704        453393852        453417883        453441800        453465718
       453490153        453513541        453537581        453561136       
453585184        453609349        453633877        453658692        453683823   
    453709750        453736571        453763500        453790958       
453825341      443118807        453369712        453393860        453417891     
  453441826        453465726        453490161        453513558        453537599
       453561144        453585192        453609356        453633885       
453658700        453683849        453709768        453736589        453763518   
    453790966        453825358      443118815        453369720        453393886
       453417909        453441834        453465734        453490187       
453513566        453537607        453561169        453585200        453609364   
    453633893        453658718        453683856        453709776       
453736597        453763526        453790982        453825366      443118831     
  453369738        453393894        453417917        453441842        453465742
       453490195        453513574        453537615        453561177       
453585218        453609372        453633901        453658726        453683864   
    453709800        453736605        453763542        453791006       
453825457      443118872        453369746        453393902        453417925     
  453441859        453465759        453490203        453513582        453537623
       453561185        453585226        453609380        453633919       
453658734        453683872        453709818        453736613        453763567   
    453791014        453825549      443118914        453369753        453393910
       453417933        453441867        453465767        453490211       
453513590        453537631        453561193        453585234        453609398   
    453633927        453658742        453683880        453709826       
453736621        453763575        453791022        453825580      443118930     
  453369761        453393928        453417941        453441875        453465775
       453490229        453513608        453537649        453561201       
453585242        453609406        453633943        453658759        453683898   
    453709834        453736639        453763583        453791030       
453825606      443118971        453369779        453393944        453417958     
  453441883        453465783        453490237        453513616        453537656
       453561219        453585259        453609414        453633950       
453658767        453683906        453709842        453736647        453763591   
    453791048        453825630      443119011        453369787        453393951
       453417966        453441891        453465791        453490245       
453513624        453537664        453561227        453585267        453609422   
    453633968        453658775        453683914        453709859       
453736654        453763617        453791055        453825663      443119052     
  453369795        453393969        453417974        453441909        453465809
       453490260        453513632        453537672        453561235       
453585275        453609430        453633976        453658783        453683922   
    453709867        453736662        453763633        453791063       
453825713      443119102        453369803        453393977        453417990     
  453441917        453465817        453490278        453513640        453537680
       453561243        453585283        453609448        453633984       
453658791        453683930        453709875        453736688        453763641   
    453791071        453825796      443119151        453369811        453393985
       453418006        453441925        453465825        453490286       
453513657        453537698        453561250        453585291        453609455   
    453633992        453658809        453683948        453709891       
453736696        453763658        453791089        453825879      443119276     
  453369829        453393993        453418014        453441933        453465841
       453490294        453513665        453537706        453561268       
453585309        453609463        453634008        453658817        453683955   
    453709909        453736704        453763674        453791097       
453825887      443119292        453369837        453394009        453418022     
  453441941        453465858        453490302        453513673        453537714
       453561276        453585317        453609471        453634016       
453658825        453683963        453709917        453736738        453763682   
    453791105        453825895      443119300        453369845        453394017
       453418030        453441958        453465866        453490310       
453513681        453537722        453561284        453585325        453609489   
    453634024        453658833        453683971        453709925       
453736746        453763690        453791113        453826018      443119318     
  453369852        453394025        453418048        453441966        453465874
       453490328        453513699        453537730        453561292       
453585333        453609497        453634032        453658841        453683989   
    453709933        453736753        453763708        453791121       
453826059      443119391        453369860        453394033        453418055     
  453441974        453465882        453490336        453513707        453537748
       453561300        453585341        453609505        453634040       
453658858        453683997        453709958        453736761        453763716   
    453791139        453826067      443119458        453369878        453394041
       453418063        453441982        453465890        453490344       
453513715        453537755        453561318        453585366        453609513   
    453634057        453658866        453684003        453709966       
453736779        453763732        453791147        453826125      443119516     
  453369886        453394058        453418071        453442006        453465908
       453490351        453513723        453537763        453561326       
453585374        453609521        453634065        453658874        453684011   
    453709974        453736787        453763740        453791154       
453826141      443119623        453369894        453394066        453418089     
  453442014        453465916        453490369        453513731        453537771
       453561334        453585382        453609539        453634073       
453658882        453684037        453709982        453736795        453763765   
    453791162        453826273      443119631        453369902        453394074
       453418097        453442022        453465924        453490377       
453513749        453537789        453561342        453585390        453609547   
    453634081        453658890        453684045        453709990       
453736803        453763773        453791170        453826299      443119714     
  453369910        453394082        453418105        453442030        453465932
       453490385        453513756        453537797        453561359       
453585408        453609554        453634107        453658908        453684052   
    453710006        453736811        453763781        453791188       
453826331      443119730        453369928        453394090        453418113     
  453442048        453465940        453490393        453513764        453537805
       453561367        453585416        453609562        453634115       
453658916        453684060        453710022        453736829        453763807   
    453791196        453826364      443119763        453369936        453394108
       453418121        453442055        453465957        453490401       
453513772        453537813        453561375        453585424        453609570   
    453634123        453658924        453684078        453710030       
453736837        453763815        453791204        453826455      443119771     
  453369944        453394116        453418139        453442063        453465965
       453490419        453513798        453537821        453561383       
453585432        453609588        453634131        453658932        453684086   
    453710048        453736845        453763823        453791212       
453826505      443119789        453369951        453394124        453418147     
  453442071        453465973        453490427        453513806        453537839
       453561391        453585457        453609596        453634149       
453658940        453684094        453710055        453736852        453763831   
    453791220        453826570      443119854        453369969        453394132
       453418162        453442089        453465981        453490443       
453513814        453537854        453561409        453585465        453609604   
    453634156        453658957        453684102        453710063       
453736860        453763849        453791238        453826638      443119896     
  453369977        453394140        453418188        453442105        453465999
       453490450        453513822        453537862        453561417       
453585481        453609612        453634164        453658965        453684110   
    453710089        453736886        453763856        453791253       
453826646      443119912        453369985        453394157        453418196     
  453442113        453466005        453490468        453513830        453537870
       453561425        453585499        453609620        453634172       
453658973        453684128        453710097        453736894        453763864   
    453791261        453826653      443119953        453369993        453394165
       453418204        453442121        453466013        453490476       
453513855        453537888        453561433        453585507        453609638   
    453634180        453658981        453684136        453710105       
453736902        453763872        453791287        453826695      443119979     
  453370009        453394173        453418212        453442139        453466021
       453490484        453513863        453537904        453561441       
453585515        453609646        453634198        453658999        453684144   
    453710113        453736910        453763880        453791295       
453827016      443120084        453370017        453394199        453418220     
  453442147        453466039        453490492        453513871        453537912
       453561458        453585523        453609653        453634206       
453659005        453684151        453710121        453736928        453763898   
    453791303        453827040      443120134        453370025        453394207
       453418238        453442154        453466047        453490500       
453513889        453537920        453561474        453585531        453609661   
    453634214        453659013        453684169        453710139       
453736936        453763906        453791311        453827057      443120159     
  453370033        453394215        453418246        453442162        453466054
       453490518        453513897        453537938        453561482       
453585549        453609679        453634222        453659021        453684177   
    453710147        453736944        453763914        453791337       
453827131      443120266        453370041        453394223        453418253     
  453442170        453466062        453490526        453513905        453537953
       453561490        453585556        453609687        453634230       
453659039        453684185        453710154        453736951        453763922   
    453791345        453827180      443120290        453370058        453394231
       453418261        453442188        453466070        453490534       
453513913        453537961        453561508        453585564        453609695   
    453634248        453659047        453684193        453710162       
453736969        453763930        453791352        453827222      443120464     
  453370066        453394249        453418279        453442196        453466088
       453490542        453513921        453537979        453561516       
453585580        453609703        453634255        453659054        453684219   
    453710170        453736977        453763948        453791360       
453827230      443120472        453370074        453394256        453418287     
  453442204        453466096        453490559        453513939        453537987
       453561524        453585598        453609711        453634263       
453659062        453684227        453710196        453736985        453763955   
    453791378        453827347      443120571        453370082        453394264
       453418295        453442212        453466104        453490567       
453513947        453537995        453561532        453585606        453609729   
    453634271        453659070        453684235        453710204       
453736993        453763963        453791386        453827396      443120597     
  453370090        453394272        453418303        453442220        453466112
       453490575        453513954        453538001        453561540       
453585614        453609737        453634289        453659088        453684243   
    453710220        453737009        453763989        453791394       
453827412      443120613        453370108        453394280        453418311     
  453442238        453466120        453490583        453513962        453538019
       453561557        453585622        453609745        453634305       
453659096        453684250        453710238        453737017        453763997   
    453791402        453827420      443120639        453370116        453394298
       453418337        453442246        453466138        453490591       
453513970        453538027        453561565        453585648        453609752   
    453634313        453659112        453684268        453710246       
453737025        453764003        453791410        453827438      443120670     
  453370124        453394306        453418345        453442253        453466146
       453490609        453513988        453538035        453561573       
453585655        453609760        453634321        453659120        453684276   
    453710253        453737033        453764011        453791428       
453827479      443120688        453370132        453394314        453418352     
  453442261        453466153        453490617        453513996        453538043
       453561581        453585663        453609778        453634339       
453659138        453684284        453710261        453737041        453764029   
    453791444        453827503      443120787        453370140        453394322
       453418360        453442279        453466161        453490625       
453514002        453538050        453561599        453585671        453609786   
    453634347        453659146        453684292        453710287       
453737058        453764037        453791451        453827537      443120837     
  453370157        453394330        453418378        453442287        453466179
       453490633        453514010        453538068        453561607       
453585689        453609794        453634354        453659153        453684300   
    453710295        453737066        453764045        453791469       
453827552      443120852        453370165        453394348        453418386     
  453442295        453466187        453490641        453514028        453538076
       453561615        453585697        453609802        453634362       
453659161        453684326        453710311        453737074        453764052   
    453791477        453827586      443121116        453370173        453394355
       453418394        453442303        453466195        453490658       
453514036        453538084        453561623        453585705        453609828   
    453634370        453659187        453684334        453710329       
453737082        453764060        453791501        453827628      443121124     
  453370181        453394363        453418402        453442311        453466203
       453490666        453514044        453538092        453561631       
453585713        453609836        453634388        453659195        453684342   
    453710337        453737108        453764078        453791519       
453827636      443121272        453370199        453394371        453418410     
  453442329        453466211        453490674        453514051        453538100
       453561649        453585747        453609844        453634396       
453659203        453684359        453710345        453737116        453764086   
    453791527        453827727      443121363        453370207        453394389
       453418428        453442337        453466229        453490682       
453514069        453538118        453561656        453585754        453609851   
    453634404        453659211        453684367        453710360       
453737132        453764094        453791535        453827784      443121454     
  453370215        453394397        453418436        453442345        453466237
       453490690        453514077        453538126        453561664       
453585762        453609869        453634412        453659229        453684375   
    453710378        453737157        453764102        453791543       
453827818      443121504        453370223        453394405        453418444     
  453442352        453466252        453490708        453514085        453538134
       453561672        453585770        453609877        453634420       
453659237        453684391        453710394        453737181        453764110   
    453791550        453827867      443121512        453370231        453394413
       453418451        453442378        453466278        453490716       
453514093        453538142        453561680        453585796        453609885   
    453634438        453659245        453684409        453710402       
453737199        453764128        453791576        453827875      443121595     
  453370249        453394421        453418469        453442386        453466286
       453490724        453514101        453538159        453561698       
453585804        453609893        453634446        453659252        453684417   
    453710410        453737207        453764136        453791584       
453827982      443121603        453370256        453394439        453418477     
  453442402        453466294        453490732        453514119        453538167
       453561706        453585812        453609901        453634453       
453659260        453684433        453710428        453737215        453764144   
    453791592        453828014      443121637        453370264        453394447
       453418485        453442410        453466302        453490740       
453514127        453538175        453561714        453585820        453609919   
    453634461        453659278        453684441        453710436       
453737223        453764151        453791600        453828196      443121652     
  453370272        453394454        453418493        453442428        453466310
       453490757        453514135        453538183        453561722       
453585838        453609927        453634479        453659286        453684458   
    453710444        453737231        453764169        453791618       
453828295      443121694        453370280        453394462        453418501     
  453442436        453466328        453490765        453514143        453538191
       453561730        453585846        453609935        453634487       
453659294        453684466        453710451        453737249        453764177   
    453791626        453828345      443121702        453370298        453394470
       453418519        453442444        453466336        453490773       
453514150        453538209        453561755        453585853        453609943   
    453634495        453659302        453684474        453710469       
453737256        453764185        453791634        453828535      443121801     
  453370306        453394488        453418527        453442451        453466344
       453490781        453514168        453538225        453561763       
453585861        453609950        453634503        453659310        453684482   
    453710477        453737280        453764193        453791659       
453828576      443121819        453370314        453394496        453418535     
  453442469        453466351        453490799        453514176        453538241
       453561771        453585879        453609968        453634529       
453659328        453684490        453710485        453737298        453764201   
    453791667        453828600      443121827        453370322        453394504
       453418543        453442477        453466377        453490807       
453514184        453538258        453561789        453585887        453609976   
    453634537        453659336        453684516        453710493       
453737306        453764219        453791675        453828642      443121850     
  453370330        453394512        453418550        453442485        453466385
       453490815        453514192        453538266        453561797       
453585895        453609992        453634545        453659344        453684524   
    453710501        453737322        453764227        453791683       
453828683      443122023        453370348        453394520        453418568     
  453442493        453466393        453490823        453514200        453538274
       453561805        453585903        453610016        453634552       
453659351        453684532        453710519        453737330        453764243   
    453791691        443122031        453370355        453394538       
453418576        453442501        453466401        453490831        453514218   
    453538282        453561813        453585911        453610024       
453634560        453659369        453684540        453710527        453737355   
    453764268        453791709        443122098        453370363       
453394546        453418584        453442519        453466427        453490849   
    453514226        453538290        453561821        453585929       
453610032        453634578        453659377        453684557        453710543   
    453737363        453764276        453791717        443122155       
453370371        453394553        453418592        453442527        453466435   
    453490856        453514234        453538308        453561839       
453585937        453610040        453634586        453659393        453684565   
    453710550        453737371        453764284        453791725       
443122189        453370389        453394561        453418600        453442543   
    453466443        453490864        453514242        453538316       
453561847        453585945        453610057        453634610        453659401   
    453684573        453710576        453737389        453764292       
453791733        443122239        453370397        453394579        453418618   
    453442550        453466450        453490872        453514259       
453538324        453561854        453585952        453610065        453634628   
    453659419        453684581        453710584        453737397       
453764300        453791741        443122254        453370405        453394587   
    453418626        453442568        453466468        453490880       
453514267        453538332        453561862        453585960        453610073   
    453634636        453659427        453684599        453710592       
453737405        453764318        453791758     



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443122411        453370413        453394595        453418634       
453442576        453466476        453490898        453514275        453538340   
    453561870        453585978        453610081        453634644       
453659435        453684607        453710600        453737413        453764326   
    453791766                                443122437        453370421       
453394603        453418642        453442584        453466484        453490906   
    453514283        453538357        453561888        453585986       
453610107        453634651        453659443        453684615        453710618   
    453737421        453764334        453791774        443122452       
453370439        453394611        453418659        453442592        453466492   
    453490914        453514291        453538365        453561896       
453585994        453610115        453634669        453659468        453684623   
    453710626        453737439        453764342        453791782       
443122536        453370447        453394629        453418667        453442600   
    453466500        453490922        453514309        453538373       
453561904        453586000        453610123        453634677        453659476   
    453684631        453710634        453737447        453764359       
453791790        443122577        453370454        453394637        453418675   
    453442618        453466518        453490930        453514317       
453538381        453561920        453586018        453610131        453634685   
    453659484        453684656        453710642        453737454       
453764367        453791808        443122692        453370462        453394645   
    453418683        453442626        453466526        453490948       
453514325        453538399        453561938        453586026        453610149   
    453634693        453659492        453684664        453710659       
453737462        453764375        453791816        443122783        453370470   
    453394652        453418691        453442634        453466534       
453490955        453514333        453538407        453561946        453586034   
    453610164        453634701        453659500        453684672       
453710667        453737488        453764383        453791824        443122874   
    453370488        453394678        453418709        453442642       
453466542        453490963        453514341        453538415        453561953   
    453586042        453610172        453634719        453659518       
453684680        453710683        453737504        453764391        453791832   
    443122957        453370496        453394686        453418717       
453442659        453466567        453490971        453514358        453538423   
    453561979        453586059        453610180        453634735       
453659526        453684698        453710709        453737512        453764409   
    453791857        443122999        453370504        453394694       
453418725        453442667        453466575        453490989        453514366   
    453538431        453561987        453586067        453610206       
453634743        453659534        453684706        453710717        453737520   
    453764417        453791865        443123005        453370512       
453394702        453418733        453442675        453466583        453490997   
    453514374        453538449        453561995        453586075       
453610214        453634750        453659542        453684714        453710741   
    453737538        453764425        453791873        443123047       
453370520        453394710        453418741        453442683        453466591   
    453491011        453514382        453538456        453562001       
453586083        453610222        453634768        453659567        453684722   
    453710758        453737546        453764433        453791881       
443123112        453370538        453394728        453418758        453442691   
    453466609        453491029        453514390        453538464       
453562019        453586091        453610230        453634776        453659575   
    453684730        453710766        453737553        453764441       
453791899        443123120        453370546        453394751        453418766   
    453442709        453466617        453491037        453514408       
453538472        453562027        453586117        453610248        453634784   
    453659583        453684748        453710774        453737561       
453764482        453791907        443123161        453370553        453394769   
    453418774        453442717        453466625        453491045       
453514416        453538480        453562035        453586125        453610255   
    453634792        453659591        453684763        453710782       
453737579        453764490        453791915        443123203        453370561   
    453394777        453418790        453442725        453466633       
453491052        453514424        453538498        453562043        453586133   
    453610263        453634800        453659609        453684771       
453710790        453737587        453764508        453791949        443123278   
    453370579        453394785        453418808        453442733       
453466641        453491060        453514440        453538506        453562050   
    453586141        453610271        453634818        453659617       
453684789        453710808        453737595        453764516        453791964   
    443123328        453370587        453394793        453418816       
453442741        453466658        453491078        453514457        453538530   
    453562068        453586158        453610289        453634826       
453659625        453684797        453710816        453737603        453764524   
    453791972     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit or (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment, (B) was originated by AmeriCredit,
such Originating Affiliate or such Dealer for the retail sale of a Financed
Vehicle in the ordinary course of AmeriCredit’s, such Originating Affiliate’s or
the Dealer’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Originating Affiliate and each Dealer had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Originating Affiliate or each such Dealer was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File or the Servicer’s electronic records relating
thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit or (iii) by a Dealer and was sold by the
Dealer to AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without
any fraud or misrepresentation on the part of such Originating Affiliate, Dealer
or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Servicemembers Civil Relief Act, each
applicable state Motor Vehicle Retail Installment Sales Act, the
Gramm-Leach-Bliley Act and state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code and other consumer credit laws and equal credit
opportunity and disclosure laws) in respect of the Receivables and the Financed
Vehicles, have been complied with in all material respects, and each Receivable
and the sale of the Financed Vehicle evidenced by each Receivable complied at
the time it was originated or made and now complies in all material respects
with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

SCH-B-2



--------------------------------------------------------------------------------

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate which first priority security
interest has been assigned to AmeriCredit) in the Financed Vehicle. The Lien
Certificate for each Financed Vehicle shows, or if a new or replacement Lien
Certificate is being applied for with respect to such Financed Vehicle the Lien
Certificate will be received within 180 days of the Closing Date and will show,
AmeriCredit or an Originating Affiliate named (which may be accomplished by the
use of a properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. With respect to
each Receivable for which the Lien Certificate has not yet been returned from
the Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer that such Lien
Certificate showing AmeriCredit, an Originating Affiliate or the Issuer (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction), as applicable, as first lienholder has been applied
for and the Originating Affiliate’s security interest has been validly assigned
by the Originating Affiliate to AmeriCredit and AmeriCredit’s security interest
has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this
Agreement. This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Purchaser, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Seller. Immediately after the sale,
transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

 

SCH-B-4



--------------------------------------------------------------------------------

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate or a Dealer, each Financed Vehicle is required to be
covered by a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (a) its maximum insurable value and (b) the
principal amount due from the Obligor under the related Receivable, (ii) naming
AmeriCredit or an Originating Affiliate (which may be accomplished by the use of
a properly registered DBA name in the applicable jurisdiction) as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming AmeriCredit or an Originating Affiliate (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate or a Dealer, no further amounts were owed
by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7